--------------------------------------------------------------------------------

Exhibit 10.1


Execution Version


AMENDMENT NO. 6 TO CREDIT AGREEMENT
 
This Amendment No. 6 to Credit Agreement (this “Amendment”) is entered into as
of October 23, 2018 by and among Welbilt, Inc., a Delaware corporation (formerly
known as Manitowoc Foodservice, Inc.) (the “Borrower”), the Subsidiary Borrowers
(as defined in the Credit Agreement (as defined below)) signatory hereto,
JPMorgan Chase Bank, N.A., individually (“JPMorgan”) and as administrative agent
(the “Administrative Agent”), and the other financial institutions signatory
hereto.
 
RECITALS
 
WHEREAS, the Borrower, the Subsidiary Borrowers, the Administrative Agent and
the Lenders (as defined in the Credit Agreement) are party to that certain
Credit Agreement dated as of March 3, 2016 (as amended, restated, amended and
restated, supplemented or otherwise modified prior to the Closing Date, the
“Credit Agreement”);
 
WHEREAS, the Borrower has requested (i) to borrow additional term loans such
that, giving effect thereto, the aggregate amount of Term B Loans as of the
Closing Date (as defined below) shall be $900,000,000, (ii) to obtain additional
revolving commitments such that, giving effect thereto, the aggregate amount of
Revolving Commitments as of the Closing Date shall be $400,000,000, (iii) to
extend the maturity of the facilities outstanding under the Credit Agreement,
(iv) to make certain other changes to the Credit Agreement and (v) in connection
with the foregoing, that the Credit Agreement be amended in the form attached
hereto as Exhibit A (the “Amended Credit Agreement”);
 
WHEREAS, upon the occurrence of the Closing Date, the term B loans outstanding
under the Credit Agreement (the “Existing Term Loans”, and the Lenders of such
Existing Term Loans, collectively, the “Existing Term Lenders”) will be replaced
and refinanced on the Closing Date by the term B loans under the Amended Credit
Agreement (the “New Term Loans”);
 
WHEREAS, upon the occurrence of the Closing Date, the revolving commitments
outstanding under the Credit Agreement (the “Existing Revolving Commitments”)
and the revolving loans outstanding under the Credit Agreement (the “Existing
Revolving Loans”) will be replaced and refinanced on the Closing Date by the
revolving commitments and the revolving loans under the Amended Credit Agreement
(the “New Revolving Commitments” and the “New Revolving Loans”, respectively);
 
WHEREAS, upon the occurrence of the Closing Date, the Credit Agreement will be
deemed amended in the form of the Amended Credit Agreement, including to permit
the amount of New Term Loans thereunder on the Closing Date to be $900,000,000
and the amount of the New Revolving Commitments thereunder on the Closing Date
to be $400,000,000,
 
WHEREAS, each Existing Term Lender that executes and delivers a signature page
to this Amendment substantially in the form of Exhibit B-1 (a “Continuing Term
Lender Addendum”; and such Existing Term Lenders, collectively, the “Continuing
Term Lenders”) will thereby (i) agree to the terms of this Amendment and the
Amended Credit Agreement and (ii) agree to continue all of its Existing Term
Loans Closing Date as New Term Loans (such continued term loans, the “Continued
Term Loans”) in a principal amount equal to the aggregate principal amount of
such Existing Term Loans (or such lesser amount as notified to such Lender by
JPMorgan Chase Bank, N.A. (the “Lead Arranger”) prior to the Closing Date);
 
WHEREAS, each Person that executes and delivers a signature page to this
Amendment substantially in the form of Exhibit B-2 (an “Additional Term Lender
Addendum”; and such Persons, collectively, the “Additional Term Lenders”) will
thereby (i) agree to the terms of this Amendment and the

--------------------------------------------------------------------------------

Amended Credit Agreement and (ii) commit to fund New Term Loans (such New Term
Loans, the “Additional Term Loans”) to the Borrower on the Closing Date in a
principal amount (not in excess of any such commitment) as is determined by the
Lead Arranger in consultation with the Borrower and notified to such Additional
Term Lender prior to the Closing Date;


WHEREAS, each Existing Revolving Lender that executes and delivers a signature
page to this Amendment substantially in the form of Exhibit B-3 (a “Continuing
Revolving Lender Addendum”; and such Existing Revolving Lenders, collectively,
the “Continuing Revolving Lenders” and together with the Continuing Term
Lenders, the “Continuing Lenders”) will thereby (i) agree to the terms of this
Amendment and the Amended Credit Agreement and (ii) agree to continue all of its
Existing Revolving Commitments as New Revolving Commitments (such commitments,
the “Continued Revolving Commitments”; and the loans thereunder, the “Continued
Revolving Loans”) in an amount equal to the aggregate amount of such Existing
Revolving Commitments (or such lesser amount as notified to such Lender by the
Lead Arranger prior to the Closing Date) and (iii) to make New Revolving Loans
from time to time pursuant to the terms of the Amended Credit Agreement;


WHEREAS, each Person that executes and delivers a signature page to this
Amendment substantially in the form of Exhibit B-4 (an “Additional Revolving
Lender Addendum”; and together with the Continuing Term Lender Addendum,
Additional Term Lender Addendum, and Continuing Revolving Lender Addendum, the
“Lender Addenda”, and each a “Lender Addendum”; and such Persons, collectively,
the “Additional Revolving Lenders” and together with the Additional Term
Lenders, the “Additional Lenders”; and the Additional Lenders together with the
Continuing Lenders, the “New Lenders”) will thereby (i) agree to the terms of
this Amendment and the Amended Credit Agreement, (ii) commit to provide New
Revolving Commitments (such commitments, the “Additional Revolving Commitments”;
and the loans thereunder, the “Additional Revolving Loans”) to the Borrowers on
the Closing Date in an amount as is determined by the Lead Arranger in
consultation with the Borrower and notified to such Additional Revolving Lender
prior to the Closing Date and (iii) agree to make Additional Revolving Loans
from time to time pursuant to the terms of the Amended Credit Agreement;


WHEREAS, upon the occurrence of the Closing Date, the proceeds of the Additional
Term Loans will be used by the Borrower to repay in full the outstanding
principal amount of the Existing Term Loans that are not continued as Continued
Term Loans;


WHEREAS, upon the occurrence of the Closing Date, the proceeds of the Additional
Revolving Loans will be used by the Borrowers to repay in full the outstanding
principal amount of the Existing Revolving Loans that are not continued as
Continued Revolving Loans;


WHEREAS, the Borrowers, the Administrative Agent and the Lenders party hereto
are willing to agree to this Amendment and the Amended Credit Agreement on the
terms set forth herein; and


WHEREAS, the other parties party hereto are willing to agree to the Amended
Credit Agreement on the terms set forth herein.


NOW, THEREFORE, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:
 
SECTION 1.          Definitions.  Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.
 
SECTION 2.          New Term Loans and New Revolving Commitments.
 

--------------------------------------------------------------------------------



2.1.          (i) Each Continuing Term Lender agrees to continue all (or such
lesser amount as is notified to such Lender by the Lead Arranger prior to the
Closing Date) of its Existing Term Loans as a New Term Loan on the Closing Date
in a principal amount equal to such Continuing Term Lender’s New Term Loan
Commitment (as defined below), (ii) each Additional Term Lender agrees to make a
New Term Loan on the Closing Date to the Borrower in a principal amount equal to
such Additional Term Lender’s New Term Loan Commitment and (iii) each Continuing
Term Lender and Additional Term Lender agrees to this Amendment and the terms of
the Amended Credit Agreement.
 
2.2.          (i) Each Continuing Revolving Lender agrees to continue all (or
such lesser amount as is notified to such Lender by the Lead Arranger prior to
the Closing Date) of its Existing Revolving Commitments as New Revolving
Commitments on the Closing Date in a principal amount equal to such Continuing
Revolving Lender’s New Revolving Loan Commitment (as defined below), (ii) each
Additional Revolving Lender agrees to provide New Revolving Commitments on and
after such date to the Borrowers in a principal amount equal to such Additional
Revolving Lender’s New Revolving Loan Commitment and (ii) each Continuing
Revolving Lender and Additional Revolving Lender agrees to this Amendment and
the terms of the Amended Credit Agreement (including that on and after the
Closing Date it will make available Revolving Loans to the Borrowers and
participate in Letters of Credit and Swingline Loans from time to time in an
aggregate principal amount at any time outstanding not to exceed its Revolving
Commitment under the Amended Credit Agreement; with each capitalized term in
this parenthetical that is not otherwise defined in this Amendment used as
defined in the Amended Credit Agreement).
 
2.3.          For purposes hereof, a Person shall become a party to the Amended
Credit Agreement and an Additional Term Lender and/or an Additional Revolving
Lender, as the case may be, as of the Closing Date by executing and delivering
to the Administrative Agent, on or prior to the Closing Date, an Additional Term
Lender Addendum and/or an Additional Revolving Lender Addendum, as the case may
be.  The Borrower shall give notice to the Administrative Agent of the proposed
Closing Date not later than one Business Day prior thereto, and the
Administrative Agent shall notify each New Lender thereof.  For the avoidance of
doubt (x) the Existing Term Loans of a Continuing Term Lender must be continued
in whole and may not be continued in part unless approved by the Lead Arranger
and (y) the Existing Revolving Commitments of a Continuing Revolving Lender must
be continued in whole and may not be continued in part unless approved by the
Lead Arranger.
 
2.4.          On the Closing Date, each Additional Term Lender will make its New
Term Loan by making available to the Administrative Agent, in the manner
contemplated by Section 2.06 of the Amended Credit Agreement, an amount equal to
its New Term Loan Commitment.  The “New Term Loan Commitment” of (i) any
Continuing Term Lender will be the amount of its Existing Term Loans as set
forth in the Register as of the Closing Date (or such lesser amount as notified
to such Lender by the Lead Arranger prior to the Closing Date), which shall be
continued as an equal principal amount of New Term Loans, and (ii) any
Additional Term Lender will be such amount (not exceeding any commitment offered
by such Additional Term Lender) allocated to it by the Lead Arranger and
notified to it on or prior to the Closing Date.  The commitments of the
Additional Term Lenders and the continuation undertakings of the Continuing Term
Lenders are several, and no such Lender will be responsible for any other such
Lender’s failure to make or acquire by continuation its New Term Loan.
 
2.5.          The New Revolving Commitments of each Continuing Revolving Lender
and each Additional Revolving Lender will be available to the Borrowers on the
Closing Date in an amount equal to its New Revolving Loan Commitment. The “New
Revolving Loan Commitment” of (i) any Continuing Revolving Lender will be the
amount of its Existing Revolving Commitment as set forth in the Register as of
the Closing Date (or such lesser amount as notified to such Lender by the Lead
Arranger prior to the Closing Date), which shall be continued as an equal amount
of New Revolving Commitments and (ii) any
 

--------------------------------------------------------------------------------

Additional Revolving Lender will be such amount (not exceeding any commitment
offered by such Additional Revolving Lender) allocated to it by the Lead
Arranger and notified to it on or prior to the Closing Date.  The Commitments of
the Continuing Revolving Lenders and Additional Revolving Lenders are several,
and (subject to Section 2.21 of the Amended Credit Agreement) no such Lender
will be responsible for any other such Lender’s failure to make or acquire its
New Revolving Loans.
 
2.6.          The obligation of each New Lender to make, provide or acquire by
continuation New Term Loans or New Revolving Commitments, as the case may be, on
the Closing Date is subject only to the satisfaction of the conditions set forth
in Section 3 of this Amendment.
 
2.7.          On and after the Closing Date, each reference in the Amended
Credit Agreement to (i) “Term B Loans” shall be deemed a reference to the New
Term Loans contemplated hereby, (ii) “Revolving Commitments” shall be deemed a
reference to the New Revolving Commitments contemplated hereby and (iii)
“Revolving Loans” shall be deemed a reference to the New Revolving Loans
contemplated hereby, except in each case as the context may otherwise require. 
Notwithstanding the foregoing, the provisions of the Credit Agreement with
respect to indemnification, reimbursement of costs and expenses and increased
costs shall continue in full force and effect with respect to, and for the
benefit of, each Existing Term Lender in respect of such Lender’s Existing Term
Loans and each Existing Revolving Lender in respect of such Lender’s Existing
Revolving Commitments and Existing Revolving Loans.
 
2.8.          On the Closing Date, all Existing Revolving Loans shall be deemed
repaid and reborrowed as New Revolving Loans in accordance with Section 2.06(c)
of the Amended Credit Agreement.
 
2.9.          The continuation of Continued Term Loans may be implemented
pursuant to other procedures specified by the Lead Arranger and reasonably
acceptable to the Borrower, including by repayment of Continued Term Loans of a
Continuing Term Lender followed by a subsequent assignment to it of New Term
Loans in the same amount.
 
2.10.          For the avoidance of doubt, the Lenders hereby acknowledge and
agree that, at the sole option of the Lead Arranger, any Lender with Existing
Term Loans that are not continued as Continued Term Loans as contemplated hereby
(“Non-Continued Term Loans”) shall, automatically upon receipt of the amount
necessary to purchase such Lender’s Non-Continued Term Loans, at par, and with
all accrued interest thereon, be deemed to have assigned such Non-Continued Term
Loans pursuant to a form of Assignment and Assumption and, accordingly, no other
action by the Lenders, the Administrative Agent or the Loan Parties shall be
required in connection therewith.
 
SECTION 3.          Effectiveness.  This Amendment, and the obligation of each
Additional Term Lender to make or acquire by continuation New Term Loans, and
the obligation of each Additional Revolving Lender to provide Additional
Revolving Commitments and make Revolving Loans, shall become effective as of the
first date (the “Closing Date”) on which the conditions set forth in Section
4.01 of the Amended Credit Agreement have been satisfied or waived (in
accordance with Section 9.02 of the Credit Agreement).
 
SECTION 4.          Amendments and Releases.
 
4.1.          Effective as of the Closing Date, (a) the Credit Agreement is
hereby amended in the form of the Amended Credit Agreement set forth as Exhibit
A hereto, (b) the Schedules and the Exhibits to the Credit Agreement are amended
and restated in their entirety in the forms appended to the Amended Credit
Agreement, (c) each of the Parent Guaranty, Subsidiary Guaranty, US Pledge
Agreement and US
 

--------------------------------------------------------------------------------

Security (the foregoing, collectively, the “Ancillary Documents”) are amended
and restated in their entirety in the applicable form appended to the Amended
Credit Agreement and (d) the Schedules and Exhibits to each Ancillary Document
are amended and restated in their entirety in the form appended to the
applicable Ancillary Document.
 
 
4.2.          Effective as of the Closing Date, the respective Persons party to
the Ancillary Documents as amended and restated pursuant to Section 4.1 shall be
the only Guarantors (as defined in the Subsidiary Guaranty), Assignors (as
defined in the US Security Agreement) and Pledgors (as defined in the US Pledge
Agreement) under the applicable Ancillary Document as of the Closing Date.
Manitowoc Foodservice Holding, Inc., Manitowoc FP, Inc., Manitowoc FSG
International Holdings, Inc. and MTW County (Domestication) LLC (collectively,
the “Released Subsidiary Guarantors”) shall be automatically released from the
Liens securing the Obligations and their guarantees thereof, respectively, upon
the occurrence of the Closing Date, and upon effectiveness of this Amendment,
the Released Subsidiary Guarantors are released from the Subsidiary Guaranty,
the US Security Agreement and the US Pledge Agreement and their obligations
thereunder. The parties hereto acknowledge and agree that the Released
Subsidiary Guarantors shall not be required to execute any amendment and
restatement of an Ancillary Document or Schedules and Exhibits thereto as
contemplated in Section 4.1 for such amendment and restatement to become
effective.
 
SECTION 5.          Reference to and Effect Upon the Credit Agreement; Other.
 
5.1.          Except as specifically amended above, the Credit Agreement and the
other Credit Documents shall remain in full force and effect and are hereby
ratified and confirmed. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of any
Lender or the Administrative Agent under any of the Credit Documents, nor
constitute a waiver of any provision of the Credit Documents or in any way
limit, impair or otherwise affect the rights and remedies of the Administrative
Agent or the Lenders under the Credit Documents, except as expressly provided
herein. Nothing herein shall be deemed, in similar or different circumstances,
to entitle the Borrower or any other Credit Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Credit Document.
 
5.2.          Upon the Closing Date, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of similar import,
and each reference in the Credit Documents to “Credit Agreement”, “thereunder”,
“thereof”, “therein” or words of similar import, shall mean and be a reference
to the Amended Credit Agreement. Upon the Closing Date, each reference in any
Ancillary Document to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of similar import, and each reference in the Credit Documents to any Ancillary
Document shall mean and be a reference to the Ancillary Documents as amended or
supplemented as contemplated hereby.
 
5.3.          This Amendment shall not extinguish the obligations for the
payment of money outstanding under the Credit Agreement or discharge or release
the Lien or priority of any Credit Document or any other security therefor or
any guarantee thereof (it being understood that, including after giving effect
to the amendment and restatement of the Subsidiary Guaranty on the Closing Date,
no Foreign Subsidiary shall guarantee obligations of the Borrower or any
Domestic Subsidiary). Nothing herein contained shall be construed as a
substitution or novation of the Obligations outstanding under the Credit
Agreement or any other Credit Document, all of which shall remain in full force
and effect, except as modified hereby or repaid pursuant hereto. Nothing
expressed or implied in this Amendment or any other document contemplated hereby
shall be construed as a release or other discharge by any Credit Party under any
Credit Document from any of its obligations and liabilities thereunder; provided
that,
 

--------------------------------------------------------------------------------

including after giving effect to the amendment and restatement of the Subsidiary
Guaranty on the Closing Date, no Foreign Subsidiary shall guarantee obligations
of the Borrower or any Domestic Subsidiary.
 
5.4.          This Amendment shall constitute a Credit Document.
 
5.5.          Except as expressly provided herein or in the Amended Credit
Agreement, the New Term Loans, the New Revolving Commitments and the New
Revolving Loans shall be subject to the terms and provisions of the Amended
Credit Agreement and the other Credit Documents.
 
SECTION 6.          General.
 
6.1.          Costs and Expenses. The Borrower hereby affirms its obligation
under Section 9.03 of the Credit Agreement to reimburse the Administrative Agent
for all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent in connection with the preparation, negotiation, execution
and delivery of this Amendment and any other documents prepared in connection
herewith, including but not limited to the reasonable and documented fees,
charges and disbursements of attorneys for the Administrative Agent with respect
thereto.
 
6.2.          Governing Law. This Amendment shall be construed in accordance
with and governed by the law of the State of New York.
 
6.3.          Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purposes.
 
6.4.          Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original but all
such counterparts shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Amendment by telecopy, emailed
pdf, or any other electronic means that reproduces an image of the actual
executed signature page shall be effective as delivery of a manually executed
counterpart of this Amendment. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to any document to be signed
in connection with this Amendment and the transactions contemplated hereby shall
be deemed to include Electronic Signatures, deliveries or the keeping of records
in electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
 
6.5.          Amendments.  This Amendment may be amended, modified or
supplemented only by a writing signed by the Required Lenders (as defined in the
Amended Credit Agreement), the Administrative Agent and the Borrower; provided
that any amendment or modification that would require the consent of all Lenders
or all affected Lenders if made under the Amended Credit Agreement shall require
the consent of all Lenders (as defined in the Amended Credit Agreement) or all
such affected Lenders (as defined in the Amended Credit Agreement), as
applicable.
 


 
[signature pages follow]
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.
 

 
WELBILT, INC.
 
(F/K/A MANITOWOC FOODSERVICE, INC.)
         
By:
/s/ Joel H. Horn
   
Name: Joel H. Horn
   
Title: Executive Vice President, General Counsel and Corporate Secretary



 

 
ENODIS HOLDINGS LIMITED
         
By:
/s/ Adrian Gray
   
Name: Adrian Gray
   
Title: Director









[Signature Page to Amendment to Credit Agreement]



--------------------------------------------------------------------------------




 
JPMORGAN CHASE BANK, N.A., as Administrative Agent, Issuing Bank and a Lender
         
By:
/s/ Blakely Engel
   
Name: Blakely Engel
   
Title: Vice President









[Signature Page to Amendment to Credit Agreement]
 

--------------------------------------------------------------------------------



Lenders’ Signature Pages on File With Administrative Agent
 














[Signature Page to Amendment to Credit Agreement]



--------------------------------------------------------------------------------





EXHIBIT A
AMENDED CREDIT AGREEMENT

--------------------------------------------------------------------------------

Execution Version
(As amended through Amendment No. 6, dated as of October 23, 2018)
 

--------------------------------------------------------------------------------

$1,300,000,000
 
CREDIT AGREEMENT
 
dated as of March 3, 2016
 
among
 
WELBILT, INC.
 
The Subsidiary Borrowers Party Hereto
 
The Lenders Party Hereto
 
and
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
BMO HARRIS BANK N.A.,
CAPITAL ONE, N.A.,
HSBC BANK USA NATIONAL ASSOCIATION, and
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
as Syndication Agents
 
 

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A.,
BMO HARRIS BANK N.A.,
CAPITAL ONE, N.A.,
HSBC BANK USA NATIONAL ASSOCIATION, and
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
as Joint Lead Arrangers and Joint Bookrunners
 

--------------------------------------------------------------------------------



Table of Contents
 

   
Page
ARTICLE I DEFINITIONS
1
     
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Classification of Loans and Borrowings
38
SECTION 1.03.
Terms Generally
38
SECTION 1.04.
Accounting Terms; GAAP
39
SECTION 1.05.
Foreign Currency Calculations
39
SECTION 1.06.
Limited Condition Transactions
39
SECTION 1.07.
Redenomination of Certain Foreign Currencies
40
SECTION 1.08.
Cashless Rollovers
40
SECTION 1.09.
Divisions of Limited Liability Companies
41
SECTION 1.10.
Interest Rates
41
     
ARTICLE II THE CREDITS
41
     
SECTION 2.01.
Commitments
41
SECTION 2.02.
Loans and Borrowings
41
SECTION 2.03.
Requests for Borrowings
42
SECTION 2.04.
Swingline Loans
43
SECTION 2.05.
Letters of Credit
44
SECTION 2.06.
Funding of Borrowings
48
SECTION 2.07.
Interest Elections
49
SECTION 2.08.
Termination and Reduction of Commitments; Increase of Commitments
50
SECTION 2.09.
Repayment of Loans; Evidence of Debt
52
SECTION 2.10.
Amortization of Term B Loans
53
SECTION 2.11.
Prepayment of Loans
54
SECTION 2.12.
Fees
56
SECTION 2.13.
Interest
57
SECTION 2.14.
Alternate Rate of Interest
58
SECTION 2.15.
Increased Costs
59
SECTION 2.16.
Break Funding Payments
60
SECTION 2.17.
Taxes
60
SECTION 2.18.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
69
SECTION 2.19.
Mitigation Obligations; Replacement of Lenders
70
SECTION 2.20.
Subsidiary Borrowers
71
SECTION 2.21.
Defaulting Lenders
72
SECTION 2.22.
Prepayments Below Par
74
     
ARTICLE III REPRESENTATIONS AND WARRANTIES
76
     
SECTION 3.01.
Organization; Powers
76
SECTION 3.02.
Authorization; Enforceability
76
SECTION 3.03.
Governmental Approvals; No Conflicts
76
SECTION 3.04.
Financial Condition; No Material Adverse Change
76
SECTION 3.05.
Properties
77

i

--------------------------------------------------------------------------------



SECTION 3.06.
Litigation and Environmental Matters
77
SECTION 3.07.
Compliance with Laws and Agreements; No Default
77
SECTION 3.08.
Investment Company Status
78
SECTION 3.09.
Taxes
78
SECTION 3.10.
ERISA; Foreign Pension Plans
78
SECTION 3.11.
Disclosure
78
SECTION 3.12.
The Security Documents
79
SECTION 3.13.
Subsidiaries
80
SECTION 3.14.
[Intentionally omitted]
80
SECTION 3.15.
Insurance
80
SECTION 3.16.
Federal Reserve Regulations
80
SECTION 3.17.
Solvency
80
SECTION 3.18.
Anti-Corruption Laws and Sanctions
80
SECTION 3.19.
Centre of Main Interest
81
SECTION 3.20.
Registration
81
SECTION 3.21.
Preferred Creditors
81
SECTION 3.22.
EEA Financial Institutions
81
SECTION 3.23.
Plan Assets; Prohibited Transactions
81
     
ARTICLE IV CONDITIONS
81
     
SECTION 4.01.
Closing Date
81
SECTION 4.02.
Each Credit Event
83
     
ARTICLE V AFFIRMATIVE COVENANTS
83
     
SECTION 5.01.
Financial Statements and Other Information
84
SECTION 5.02.
Notices of Material Events
86
SECTION 5.03.
Existence; Conduct of Business
86
SECTION 5.04.
Payment of Obligations
86
SECTION 5.05.
Maintenance of Properties; Insurance
86
SECTION 5.06.
Books and Records; Inspection Rights
87
SECTION 5.07.
Compliance with Laws and Material Contractual Obligations
87
SECTION 5.08.
Use of Proceeds and Letters of Credit
87
SECTION 5.09.
Compliance with Environmental Laws
88
SECTION 5.10.
Further Assurances; etc
88
SECTION 5.11.
[Intentionally Omitted]
88
SECTION 5.12.
Margin Regulations
89
SECTION 5.13.
Additional Guarantors and Collateral
89
SECTION 5.14.
Maintenance of Ratings
91
SECTION 5.15.
Pensions
91
SECTION 5.16.
Centre of Main Interests
91
SECTION 5.17.
Designation of Subsidiaries
91
SECTION 5.18.
Post-Closing Obligations
92
     
ARTICLE VI NEGATIVE COVENANTS
93
     
SECTION 6.01.
Indebtedness
93
SECTION 6.02.
Liens
97
SECTION 6.03.
Merger, Sale of Assets, Change in Business
100
SECTION 6.04.
Restricted Payments
102

ii

--------------------------------------------------------------------------------



SECTION 6.05.
Advances, Investments and Loans
104
SECTION 6.06.
Transactions with Affiliates
107
SECTION 6.07.
Use of Proceeds
108
SECTION 6.08.
Limitations on Payments and Prepayments of Certain Indebtedness; Modifications
of Certain Indebtedness; Modifications of Certificate of Incorporation, By-Laws
and Certain Other Agreements, etc
108
SECTION 6.09.
Restrictive Agreements
109
SECTION 6.10.
End of Fiscal Years; Fiscal Quarters
110
SECTION 6.11.
Limitation on Issuance of Equity Interests
110
SECTION 6.12.
[Intentionally Omitted]
110
SECTION 6.13.
[Intentionally Omitted]
110
SECTION 6.14.
Swap Agreements
110
SECTION 6.15.
[Intentionally omitted]
111
SECTION 6.16.
Financial Covenants
111
     
ARTICLE VII EVENTS OF DEFAULT
112
     
ARTICLE VIII THE ADMINISTRATIVE AGENT
115
     
SECTION 8.01.
The Administrative Agent
115
SECTION 8.02.
Administrative Agent as UK Security Trustee
118
SECTION 8.03.
Credit Bidding
119
SECTION 8.04.
Certain ERISA Matters
120
     
ARTICLE IX MISCELLANEOUS
121
     
SECTION 9.01.
Notices
121
SECTION 9.02.
Waivers; Amendments
123
SECTION 9.03.
Expenses; Indemnity; Damage Waiver
126
SECTION 9.04.
Successors and Assigns
127
SECTION 9.05.
Survival
131
SECTION 9.06.
Counterparts; Integration; Effectiveness
131
SECTION 9.07.
Severability
132
SECTION 9.08.
Right of Set-off
132
SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
132
SECTION 9.10.
WAIVER OF JURY TRIAL
133
SECTION 9.11.
Headings
133
SECTION 9.12.
Confidentiality
133
SECTION 9.13.
Interest Rate Limitation
135
SECTION 9.14.
USA PATRIOT Act; KYC
135
SECTION 9.15.
Conversion of Currencies
136
SECTION 9.16.
Administrative Agent, Syndication Agents, Documentation Agents and Arrangers
136
SECTION 9.17.
Release of Liens and Guarantees
136
SECTION 9.18.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
137
SECTION 9.19.
Section 2.16 Waiver
137
SECTION 9.20.
No Novation
137
SECTION 9.21.
Bifurcation
138
     
ARTICLE X COLLECTION ACTION MECHANISM
138

iii

--------------------------------------------------------------------------------



SECTION 10.01.
Implementation of CAM
138



 
SCHEDULES:



Schedule 1.01
Pricing Schedule

Schedule 1.02
Existing Intercompany Loans

Schedule 2.01
Commitments

Schedule 3.05
Real Property

Schedule 3.10
ERISA

Schedule 3.13
Subsidiaries

Schedule 3.15
Insurance

Schedule 5.18
Post-Closing Obligations

Schedule 6.01
Existing Indebtedness

Schedule 6.02
Existing Liens

Schedule 6.05
Existing Investments

Schedule 6.09
Existing Restrictions



EXHIBITS:
 

Exhibit A
Form of Assignment and Assumption

Exhibit B
Form of Designation Letter

Exhibit C
Form of Subordination Provisions

Exhibit D
Form of Termination Letter

Exhibit E
Forms of U.S. Tax Compliance Certificates

Exhibit F
[Reserved]

Exhibit G
Form of Parent Guaranty

Exhibit H
Form of Subsidiary Guaranty

Exhibit I
Form of UK Security Agreement

Exhibit J
Form of US Pledge Agreement

Exhibit K
Form of US Security Agreement

Exhibit L
Form of Discounted Prepayment Option Notice

Exhibit M
Form of Lender Participation Notice



iv

--------------------------------------------------------------------------------



CREDIT AGREEMENT dated as of March 3, 2016, among WELBILT, INC., as the
Borrower, ENODIS HOLDINGS LIMITED, as a UK Borrower, the other SUBSIDIARY
BORROWERS from time to time party hereto, the LENDERS party hereto, and JPMORGAN
CHASE BANK, N.A., as Administrative Agent.
 
The parties hereto agree as follows:
 
R E C I T A L S
 
WHEREAS, the Borrowers are a party to that certain Credit Agreement, dated as of
March 3, 2016, among the Borrowers, the lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (as amended, restated, amended and restated,
modified or supplemented from time to time prior to the Closing Date, the
“Existing Credit Agreement”);
 
WHEREAS, the Borrowers have requested that the Existing Credit Agreement be
amended such that the Lenders will (i) provide Revolving Commitments in an
initial aggregate principal amount of $400,000,000 (the “Revolving Facility”)
and Term B Commitments in an initial aggregate principal amount of $900,000,000
(the “Term B Facility”) and (ii) make certain other modifications to the
Existing Credit Agreement; and
 
WHEREAS, the Borrowers, the Lenders and the Administrative Agent have agreed to
amend the Existing Credit Agreement in the form of this Agreement to set forth
the terms and conditions under which the Lenders will, from time to time,
provide the Commitments and make loans and extend other financial accommodations
thereunder to or for the benefit of the Borrowers.
 
NOW, THEREFORE, in consideration of the premises and of the mutual agreements
made herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
ARTICLE I

DEFINITIONS
 
SECTION 1.01.          Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan is, or the Loans comprising such Borrowing are, bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Acceptable Discount” has the meaning provided in Section 2.22(c).
 
“Acceptance Time” has the meaning provided in Section 2.22(b).
 
“Acquired Entity or Business” means (a) the assets constituting a business,
division or product line of any Person not already a Restricted Subsidiary of
the Borrower, (b) at least 50.1% of the Equity Interests of any such Person,
which Person shall, as a result of such acquisition or merger, become a
Restricted Subsidiary of the Borrower (or shall be merged with and into the
Borrower or a Subsidiary Guarantor, with the Borrower or such Subsidiary
Guarantor being the surviving Person) or (c) additional Equity Interests of any
Person described in the foregoing clause (b).
 

--------------------------------------------------------------------------------



“Additional Security Documents” means security documents executed by a Credit
Party pursuant to Section 2.20(a), Section 5.10 or Section 5.13.
 
“Adjusted Benchmark Rate” means, with respect to any Eurocurrency Borrowing (or,
as applicable, for purposes of determining the Alternate Base Rate with respect
to any ABR Borrowing) for any Interest Period, an interest rate per annum equal
to (a) the Benchmark Rate for such Interest Period multiplied by (b) the
Statutory Reserve Rate; provided that, with respect to any Eurocurrency
Borrowing denominated in a Foreign Currency, the Adjusted Benchmark Rate shall
mean the Benchmark Rate.
 
“Administrative Agent” means, collectively, JPMorgan, in its capacity as
administrative agent for the Lenders hereunder, and, solely with respect to
Loans denominated in a Foreign Currency, J. P. Morgan Europe Limited, in its
capacity as administrative agent with respect to such Loans.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Advance” means any Loan or any Letter of Credit.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  A Person
shall be deemed to control another Person if such Person possesses, directly or
indirectly, the power (a) to vote 10% or more of the securities having ordinary
voting power for the election of directors (or equivalent governing body) of
such Person or (b) to direct or cause the direction of the management and
policies of such other Person, whether through the ownership of voting
securities, by contract or otherwise; provided, however, that neither the
Administrative Agent nor any Lender (nor any Affiliate thereof) shall be
considered an Affiliate of the Borrower or any Subsidiary thereof.
 
“Agreement” means this Amended and Restated Credit Agreement as the same may be
amended, restated, amended and restated, modified or supplemented from time to
time.
 
“Agreement Currency” has the meaning provided in Section 9.15(b).
 
“All-in Yield” means for any Indebtedness the yield of such Indebtedness on any
date of determination, whether in the form of interest rate, margin, commitment
or ticking fees, original issue discount, upfront fees, index floors or
otherwise, in each case payable generally to lenders; provided that original
issue discount and upfront fees shall be equated to interest rate assuming a
four-year life to maturity, and shall not include arrangement, structuring,
commitment, amendment or other fees not paid to the applicable lenders
generally.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the FRBNY Rate in effect on
such day plus ½ of 1% and (c) the Adjusted Benchmark Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, the Adjusted
Benchmark Rate for any day shall be based on the Benchmark Rate for loans in
Dollars at approximately 11:00 a.m. London time on such day, subject to any
applicable interest rate floors set forth therein.  Any change in the Alternate
Base Rate due to a change in the Prime Rate, the FRBNY Rate or the Adjusted
Benchmark Rate shall be effective from and including the effective date of such
change in the Prime Rate, the FRBNY Rate or the Adjusted Benchmark Rate,
respectively.  If the Alternate Base Rate is being used as an alternate rate of
interest pursuant to Section 2.14 hereof, then the Alternate Base Rate shall be
the greater of clauses (a) and (b) above and shall be determined without
reference to clause (c) above.  For the avoidance of doubt, if the
 
2

--------------------------------------------------------------------------------



Alternate Base Rate as so determined would be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
 
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery, money laundering or corruption.
 
“Applicable Borrower” means, with respect to any Loan or other amount owing
hereunder or any matter pertaining to such Loan or other amount, whichever of
the Borrowers is the primary obligor on such Loan or other amount and, with
respect to any Letter of Credit, whichever of the Borrowers is the account party
with respect thereto.
 
“Applicable Creditor” has the meaning provided in Section 9.15(b).
 
“Applicable Discount” has the meaning provided in Section 2.22(c).
 
“Applicable Lending Installation” has the meaning provided in Section 2.02(e).
 
“Applicable Prepayment Percentage” means (a) in the case of a prepayment
required by Section 2.11(d), a percentage equal to (i) 50% at any time when the
Consolidated Total Leverage Ratio is greater than 4.75:1.00, (ii) 25% at any
time when the Consolidated Total Leverage Ratio is less than or equal to
4.75:1.00 but greater than 4.25:1.00 and (iii) 0% at any other time and (b) in
the case of any other Prepayment Event, 100%.
 
“Applicable Rate” means, for any day, (a) with respect to any ABR Loan or
Eurocurrency Loan (other than the Term B Loan), or with respect to the
commitment fees payable hereunder, as the case may be, the applicable rate per
annum set forth in Schedule 1.01 under the caption “ABR Spread”, “Eurocurrency
Spread” or “Commitment Fee Rate”, as the case may be, based upon the
Consolidated Total Leverage Ratio and (b) with respect to the Term B Loan, (i)
2.50% per annum with respect to Eurocurrency Loans and (ii) 1.50% per annum with
respect to ABR Loans.
 
“Applicable Ratio” has the meaning provided in Section 6.16(a).
 
“Applicable Revolver Percentage” means, with respect to any Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment; provided that, in the case of Section 2.21 when a
Defaulting Lender shall exist, “Applicable Revolver Percentage” shall mean the
percentage of the total Commitments (disregarding any Defaulting Lender’s
Commitment) represented by such Lender’s Commitment.  If the Revolving
Commitments have terminated or expired, the Applicable Revolver Percentages
shall be determined based upon the Revolving Credit Exposure of the Lenders.
 
“Approved Fund” has the meaning provided in Section 9.04(b).
 
“Arrangers” means JPMorgan, BMO Harris Bank N.A., Capital One, N.A.,
Coöperatieve Rabobank U.A., New York Branch and HSBC Securities (USA) Inc., each
in their capacity as joint lead arrangers of this credit facility.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
 
3

--------------------------------------------------------------------------------



“Availability Period” means with respect to Revolving Loans, the period from and
including the Closing Date to but excluding the earlier of the Revolving
Maturity Date and the date of termination of the Revolving Commitments.
 
“Available Amount” means, as of any date of determination, an amount not less
than zero, determined on a cumulative basis equal to, without duplication:
 
(a)          $160,000,000, plus
 
(b)          50.0% of Consolidated Net Income for the period commencing on the
Closing Date and ending on the applicable date of determination, plus
 
(c)          the cumulative amount of net cash proceeds (other than net cash
proceeds that have previously been, or are simultaneously being, utilized for
Investments, Restricted Payments or payments of Specified Indebtedness pursuant
to the calculation of the Excluded Contribution Amount) received by the Borrower
(other than from a Restricted Subsidiary) from the sale of Qualified Equity
Interests of the Borrower after the Closing Date and on or prior to the
applicable date of determination (including upon exercise of warrants or
options), plus
 
(d)          Declined Proceeds, minus
 
(e)          any amount of the Available Amount used to make Investments
pursuant to Section 6.05(p) after the Closing Date and prior to the applicable
date of determination, minus
 
(f)          any amount of the Available Amount used to make Restricted Payments
pursuant to Section 6.04(f) after the Closing Date and prior to the applicable
date of determination, minus
 
(g)          any amount of the Available Amount used to make payments in respect
of Indebtedness pursuant to Section 6.08(a)(vii) after the Closing Date and
prior to the date of determination.
 
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
 
“Bank Products Agreement” has the meaning assigned to it in the US Security
Agreement.
 
“Bankruptcy Code” means the provisions of Title 11 of the United States Code,
U.S.C. §§ 101 et seq.
 
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or
 
4

--------------------------------------------------------------------------------



provide such Person with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permits such Person (or such Governmental Authority or
instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.
 
“Benchmark Rate” means, with respect to:
 
(a)          any Eurocurrency Borrowing for any applicable currency (other than
Canadian Dollars and Euro) and for any Interest Period, the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate for the relevant currency
for a period equal in length to such Interest Period as displayed on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, if such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion) (in each case, the
“LIBO Screen Rate”)) as of the Specified Time on the Quotation Day for such
Interest Period;
 
(b)          any Eurocurrency Borrowing denominated in Canadian Dollars and for
any applicable Interest Period, the CDOR Rate;
 
(c)          with respect to any Swingline Foreign Currency Loan denominated in
Canadian Dollars, the CABROVE Rate; and
 
(d)          any Eurocurrency Borrowing for Euro and for any Interest Period, a
rate per annum equal to the interbank offered rate administered by the Banking
Federation of the European Union (or any other Person that takes over the
administration of such rate) for Euros for a period equal in length to such
Interest Period as displayed on page EURIBOR01 of the Reuters screen (or, if
such rate does not appear on such Reuters page, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion; in each case, the
“Euribor Screen Rate”) as of the Specified Time on the Quotation Day for such
Interest Period;
 
provided that if the LIBO Screen Rate, the CDOR Rate or the Euribor Screen Rate,
as applicable, shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement; provided further that if the LIBO Screen Rate,
the CDOR Rate or the Euribor Screen Rate, as applicable, shall not be available
at such time for such Interest Period (an “Impacted Interest Period”) with
respect to the applicable currency then the Benchmark Rate shall be the
Interpolated Rate; provided that if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement. 
Notwithstanding the foregoing, in no event shall the Benchmark Rate with respect
to the Term B Loan at any time be less than 0.00% per annum.
 
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
 
“Beneficial Ownership Regulation” means 31 C.F.R. § 10101.230.
 
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.
 
5

--------------------------------------------------------------------------------



“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” means Welbilt, Inc., a Delaware corporation.
 
“Borrowers” means the Borrower and each Subsidiary Borrower.
 
“Borrowing” means (a) Revolving Loans of the same Type and the same currency,
made, converted or continued on the same date to the same Applicable Borrower
and, in the case of Eurocurrency Loans (or Revolving Foreign Currency Loans), as
to which a single Interest Period is in effect, (b) Term B Loans of the same
Type made, converted or continued on the same date to the same Applicable
Borrower or (c) a Swingline Loan.
 
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude (a) if such Eurocurrency Loan is
denominated in Dollars, any day on which banks are not open for dealings in
Dollar deposits in the London interbank market and (b) if such Eurocurrency Loan
is denominated in a Foreign Currency, any day on which commercial banks and the
London foreign exchange market do not settle payments in the principal financial
center where such Foreign Currency is cleared and settled as reasonably
determined by the Administrative Agent and (c) if such Eurocurrency Loan is
denominated in Euros, which is not a Target Day.
 
“CABROVE Rate” means The Bank of Canada Overnight Lending Rate which is
available on or about 10:15 am Toronto time.
 
 “CAM” means the mechanism for the allocation and exchange of interests in the
Loans and collections thereunder established under Article X.
 
“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Section 10.1.
 
“CAM Exchange Date” means the first date after the Closing Date on which there
shall occur any event described in paragraph (h) or (i) of Article VII with
respect to any of the Borrowers.
 
“CAM Percentage” means, as to each Lender, a fraction, of which (a) the
numerator shall be the aggregate Designated Obligations owed to such Lender
immediately prior to the CAM Exchange Date and (b) the denominator shall be the
aggregate Designated Obligations owed to all the Lenders immediately prior to
the CAM Exchange Date.  For purposes of computing each Lender’s CAM Percentage,
(a) all Designated Obligations that are denominated in a Foreign Currency shall
be translated into Dollars at the Exchange Rate in effect on the CAM Exchange
Date and (b) each Lender shall be deemed to hold its Applicable Revolver
Percentage of all outstanding Swingline Loans, Revolving Foreign Currency Loans
and LC Disbursements.
 
“Canadian Dollar” means the lawful currency of Canada.
 
“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or
 
6

--------------------------------------------------------------------------------



capital asset on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries prepared in accordance with GAAP, but in no event shall Capital
Expenditures include operating leases.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the recorded capitalized amount thereof determined in accordance with
GAAP.
 
“Cash Equivalents” means:
 
(a)          direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States), in each case maturing within one year from the date of
acquisition thereof;
 
(b)          investments in commercial paper or fixed or variable rate notes
maturing within one year from the date of acquisition thereof and having, at
such date of acquisition, a rating of A-2 or P-2 from S&P or from Moody’s,
respectively;
 
(c)          investments in certificates of deposit, bankers’ acceptances and
time deposits maturing within one year from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States or any State thereof that has a combined capital and
surplus and undivided profits of not less than $500,000,000;
 
(d)          fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
 
(e)          money market funds that comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940 and are rated AAA by S&P and Aaa by Moody’s;
 
(f)          securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s or carrying an equivalent rating by a nationally
recognized rating agency, if both of the two named rating agencies cease
publishing ratings of such securities generally;
 
(g)          shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (g) of
this definition; and
 
(h)          with respect to any Foreign Subsidiaries, the approximate
equivalent of any of clauses (a) through (g) above, which investments or
obligations shall have ratings described in such clauses (if any), or equivalent
ratings from comparable foreign rating agencies if at any time neither S&P nor
Moody’s shall be rating such investments or obligations), in each case, by
reference to such Foreign Subsidiary’s jurisdiction of organization or any
jurisdiction(s) where such Foreign Subsidiary is engaged in material operations
or that are otherwise classified as “cash equivalents” in accordance with GAAP.
 
7

--------------------------------------------------------------------------------



“CDOR Rate” means, with respect to any Eurocurrency Borrowing in Canadian
Dollars and for any applicable Interest Period, the average rate for bankers
acceptances as administered by the Investment Industry Regulatory Organization
of Canada (or any other Person that takes over the administration of that rate)
with a tenor equal to the relevant period displayed on CDOR01 page of the
Reuters Monitor Service (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen or service
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time as selected by the
Administrative Agent in its reasonable discretion) as of the Specified Time on
the Quotation Day for such Interest Period.
 
“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code. 
 
“CFC Holdco” means any Subsidiary substantially all the assets of which consist
of Equity Interests or Indebtedness of one or more CFCs or other CFC Holdcos. 
 
“Change in Control” means an event or a series of events by which:
 
(a)          the acquisition of ownership, directly or indirectly, beneficially
or of record, by any Person or group (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder as in effect on the Closing Date) of Interests representing more than
35% of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of the Borrower, or
 
(b)          a “Change of Control” (or similar term) as defined in the Senior
Note Documents.
 
“Change in Law” means the occurrence, after the Closing Date (or with respect to
any Lender, if later, the date on which such Lender becomes a Lender), of any of
the following: (a) the adoption of any law, rule, regulation or treaty after the
date of this Agreement, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender or the Issuing Bank
(or, for purposes of Section 2.15(b), by any lending office of such Lender or by
such Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement,
provided, however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof, and (ii) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.
 
“Class” means, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Term B Loans or Swingline Loans.
 
“Closing Date” means the first date on which the conditions precedent specified
in Section 4.01 are satisfied (or waived in accordance with Section 9.02).
 
“Closing Date Amendment” means the Amendment, dated as of the Closing Date,
among the Borrower, the Subsidiary Borrower, the Lenders party thereto and the
Administrative Agent.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
8

--------------------------------------------------------------------------------



“Collateral” means all property with respect to which any security interests
have been granted (or purported to be granted) pursuant to any Security
Document, including, without limitation, all US Pledge Agreement Collateral, all
US Security Agreement Collateral, all UK Collateral and all cash and Cash
Equivalents delivered as collateral pursuant to Section 2.05(j); provided,
however, that notwithstanding anything herein or in any other Credit Document to
the contrary, in no event will any Excluded Assets be included within the
Collateral.
 
“Collateral Agent” means the Administrative Agent acting as collateral agent for
the Secured Creditors pursuant to the Security Documents, including as
collateral agent under the US Security Agreement and the US Pledge Agreement, as
UK Security Trustee under the UK Security Agreement and in a similar capacity
under other Security Documents.
 
“Commitment” means either a Revolving Commitment or a Term B Commitment.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
“Consolidated Capital Expenditures” means, for any Person, for any period, the
aggregate of all expenditures (whether paid in cash or accrued as liabilities
and including in all events all Capital Lease Obligations but excluding any
capitalized interest with respect thereto) by such Person and its subsidiaries
during that period that, in conformity with GAAP, are or are required to be
included in the property, plant or equipment reflected in the consolidated
balance sheet of such Person.
 
“Consolidated Current Assets” means, with respect to any Person as at any date
of determination, the total assets of such Person and its consolidated
subsidiaries which should properly be classified as current assets on a
consolidated balance sheet of such Person and its consolidated subsidiaries in
accordance with GAAP.
 
“Consolidated Current Liabilities” means, with respect to any Person as at any
date of determination, the total liabilities of such Person and its consolidated
subsidiaries which should properly be classified as current liabilities (other
than the current portion of any Loans) on a consolidated balance sheet of such
Person and its consolidated subsidiaries in accordance with GAAP.
 
“Consolidated Domestic Net Assets” means, at any time, the amount, without
duplication, of the net book value of the consolidated assets of the Borrower
and its Restricted Subsidiaries that are Domestic Subsidiaries.
 
“Consolidated EBIT” means, for any period, Consolidated Net Income from
continuing operations for such period before deducting therefrom Consolidated
Interest Expense for such period (to the extent deducted in arriving at
Consolidated Net Income for such period) and provision for taxes based on income
(including foreign withholding taxes imposed on interest or dividend payments
and state single business, unitary or similar taxes imposed on net income and
penalties or interest related to taxes or arising from any tax examination) that
were included in arriving at Consolidated Net Income for such period and without
giving effect, without duplication, to (a) any non-recurring extraordinary or
unusual gains or losses, (b) any non-cash charges or losses or non-cash benefits
or gains, (c) any gains or charges arising out of prepayments of Senior Notes or
other long-term Material Indebtedness for borrowed money, (d) any gains or
losses from sales of assets other than from sales of inventory in the ordinary
course of business, (e) fees, expenses and charges incurred or recorded in
connection with the Transactions or the separation of the Borrower from The
Manitowoc Company, Inc. effected March 2016, (f) non-recurring cash charges or
expenses in connection with any actual or contemplated restructuring,
recapitalization, equity issuance, Investment, Permitted Acquisition or other
acquisition outside of the ordinary course of business or
 
9

--------------------------------------------------------------------------------



incurrence of Indebtedness (other than in connection with the Transactions);
provided that the aggregate amount added back pursuant to this clause (f) shall
not exceed $25,000,000 for such period, (g) the implied interest component of
any Permitted Securitization, (h) net Cost Savings projected by the Borrower to
result from actions taken or that the Borrower expects to take over the next 12
months that (i) are reasonably expected by the Borrower to be realized within
twelve (12) months of the applicable action as set forth in reasonable detail on
a certificate of a Senior Officer delivered to the Administrative Agent, (ii)
are calculated on a basis consistent with GAAP and are, in each case, reasonably
identifiable, factually supportable, and expected by the Borrower to have a
continuing impact on the operations of the Borrower and its Restricted
Subsidiaries and (iii) are either (x) permitted as an adjustment pursuant to
Article 11 of Regulation S-X under the Securities Act or (y) represent less than
10.0% of Consolidated EBITDA for such period (determined (1) prior to giving
effect to any adjustment pursuant to this clause (h) and (2) net of the amount
of actual benefits realized from such actions during such period from such
actions), (i) non-recurring non-cash charges or expenses (less, even if it
results in a negative number, non-cash gains or income) deducted (or included)
in the determination of Consolidated Net Income for the relevant period to the
extent that at the time thereof the Borrower does not reasonably expect a cash
outlay (or cash receipt) prior to the Term B Maturity Date or, if later, the
final scheduled installment in respect of the Term B Loans; provided that, with
respect to this clause (l), if any such amount is paid in cash in a subsequent
period, such amount shall be deducted from Consolidated Net Income to arrive at
Consolidated EBIT in such subsequent period, (j) any contingent or deferred
payments (including earn-out payments, non-compete payments and consulting
payments but excluding ongoing royalty payments) paid in cash and made in
connection with any Permitted Acquisition or other acquisition outside of the
ordinary course of business, (k) the amount of write-offs or amortization of
deferred financing fees, commissions, fees and expenses (including any
write-offs or amortization of fees and expenses related to any Permitted
Securitization), (l) losses or gains from foreign exchange translation
adjustments or Swap Agreements during such period and (m) cash charges, losses
or expenses incurred or recorded during such period but prior to the Closing
Date in connection with (i) the Borrower’s acquisition in April 2018 of Avaj
International Holding AB or (ii) integration thereof; provided that Consolidated
EBIT shall be calculated so as to exclude the effect of any gain or loss that
represents after-tax gains or losses attributable to any sale, transfer or other
disposition of assets by the Borrower or any Restricted Subsidiary, other than
dispositions in the ordinary course of business.
 
“Consolidated EBITDA” means, for any period, Consolidated EBIT for such period,
adjusted by adding thereto the amount of all amortization and depreciation that
was deducted in arriving at Consolidated Net Income for such period; it being
understood that in determining the Consolidated Senior Secured Leverage Ratio
and the Consolidated Total Leverage Ratio (for any purpose), Consolidated EBITDA
for any period shall be calculated on a Pro Forma Basis to give effect to (i)
any Acquired Entity or Business acquired during such period pursuant to a
Specified Investment and not subsequently sold or otherwise disposed of by the
Borrower or any of its Restricted Subsidiaries during such period and (ii) any
Restricted Subsidiary or business disposed of during such period by the Borrower
or any of its Restricted Subsidiaries.
 
“Consolidated Indebtedness” means, at any time, an amount equal to (a) the sum
of (without duplication) (i) the aggregate stated balance sheet amount of all
Indebtedness of the Borrower and its Restricted Subsidiaries as would be
required to be reflected on the liability side of a balance sheet of such Person
at such time in accordance with GAAP as determined on a consolidated basis, (ii)
all Indebtedness of the Borrower and its Restricted Subsidiaries of the type
described in clause (b) of the definition of Indebtedness contained herein, but
only to the extent consisting of unpaid reimbursement obligations in respect of
drawn amounts under letters of credit, (iii) the aggregate amount of all
Receivables Indebtedness of the Borrower and its Restricted Subsidiaries or any
SPC outstanding at such time and (iv) all Guarantees by the Borrower and its
Restricted Subsidiaries in respect of Indebtedness of any third Person of the
type referred to in preceding clauses (i), (ii) and (iii) of this definition
(including, without limitation,
 
10

--------------------------------------------------------------------------------



all Indebtedness of the Borrower and its Restricted Subsidiaries described in
Section 6.01(m)), minus (b) the Offsetting Cash Amount.
 
“Consolidated Interest Coverage Ratio” means, as of the last day of any period
of four consecutive fiscal quarters, the ratio of (A) Consolidated EBITDA for
the period of four consecutive fiscal quarters then ended, to (B) Consolidated
Interest Expense for such period.
 
“Consolidated Interest Expense” means, for any period, the sum of (a) the total
consolidated cash interest expense of the Borrower and its Restricted
Subsidiaries for such period (calculated without regard to any limitations on
the payment thereof, but net of any interest income of the Borrower and its
Restricted Subsidiaries for such period) plus, without duplication, that portion
of Capital Lease Obligations of the Borrower and its Restricted Subsidiaries
representing the interest factor for such period; provided that “Consolidated
Interest Expense” shall be deemed to include any discount and/or interest
component in respect of any sale of accounts receivable or related rights by the
Borrower or a Restricted Subsidiary regardless of whether such discount or
interest would constitute interest under GAAP, in each case, on a consolidated
basis less (b)  any termination payment related to any Swap Agreement or
transaction thereunder terminated upon or in connection with the repayment,
repurchase or redemption of all or a portion of the Senior Notes.
 
“Consolidated Net Income” means, for any period, the net income (or loss) from
continuing operations of the Borrower and its Restricted Subsidiaries for such
period, determined on a consolidated basis (after any deduction for minority
interests), provided that in determining Consolidated Net Income, (a) the net
income of any other Person (other than the Borrower) which is not a Restricted
Subsidiary of the Borrower or is accounted for by the Borrower by the equity
method of accounting shall be included only to the extent of the payment of cash
dividends or cash distributions by such other Person to the Borrower or a
Restricted Subsidiary thereof during such period and (b) the net income of any
Restricted Subsidiary of the Borrower shall be excluded to the extent that the
declaration or payment of cash dividends or similar cash distributions by that
Restricted Subsidiary of that net income is not at the date of determination
permitted by operation of its charter or any agreement, instrument or law
applicable to such Restricted Subsidiary.
 
“Consolidated Senior Indebtedness” means, at any time, the principal amount of
all Consolidated Indebtedness at such time, less the aggregate principal amount
of all such Indebtedness outstanding at such time that is subordinated to the
Obligations on subordination terms reasonably satisfactory to the Administrative
Agent (it being agreed that customary market subordination terms are so
satisfactory).
 
“Consolidated Senior Secured Indebtedness” means, at any time, the principal
amount of all Consolidated Senior Indebtedness at such time, less the aggregate
principal amount of all such Indebtedness outstanding at such time that is not
secured (with Indebtedness of the kind described in clause (j) of Indebtedness
being deemed secured).
 
“Consolidated Senior Secured Leverage Ratio” means, at any time, the ratio of
(a) Consolidated Senior Secured Indebtedness at such time to (b) Consolidated
EBITDA for the Test Period then most recently ended.
 
“Consolidated Total Leverage Ratio” means, at any time, the ratio of
(a) Consolidated Indebtedness at such time to (b) Consolidated EBITDA for the
Test Period then most recently ended.
 
“Consolidated Total Net Assets” means, at any time, the amount, without
duplication, of the net book value of the consolidated assets of the Borrower
and its Restricted Subsidiaries as reflected on their financial statements for
the then most recent Test Period.
 
11

--------------------------------------------------------------------------------



“Contribution Notice” means a contribution notice issued by the Pensions
Regulator under Section 38 or Section 47 of the Pensions Act 2004 of (U.K.).
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.
 
“Covenant Holiday Acquisition” means the acquisition by the Borrower or any of
its Subsidiaries of any Acquired Entity or Business (i) in respect of which the
Borrower or such Subsidiary incurs, guarantees, assumes or otherwise becomes
liable in respect of Indebtedness in connection with or related to (or in the
case of Indebtedness of an Acquired Entity or Business remains outstanding
after) such acquisition of (in the aggregate with respect to any such
acquisition) at least $100,000,000 and (ii) for which the Borrower delivers to
the Administrative Agent an officer’s certificate designating such acquisition
as a “Covenant Holiday Acquisition” no later than the date by which the Borrower
must deliver financial statements in accordance with Section 5.01(a) or 5.01(b)
in respect of the fiscal quarter during which such acquisition is consummated.
 
“Cost Savings” means cost savings, reductions or synergies in connection with
restructurings, business optimization activity and other initiatives intended by
the Borrower to result in cost savings, including, without limitation,
consolidation initiatives and related severance costs, inventory optimization
programs, closure or consolidation of facilities, reduction in force
initiatives, product line terminations or discontinuations, and other similar
customer-related initiatives.
 
“Credit Documents” means this Agreement (including schedules and exhibits
hereto), the Closing Date Amendment and, after the execution and delivery
thereof pursuant to the terms of this Agreement, each promissory note, the
Subsidiary Guaranty, the Parent Guaranty, each Security Document, any
Incremental Term B Loan Amendment, any letter of credit applications and any
agreements between the Borrower and the Issuing Bank regarding the Issuing
Bank’s Letter of Credit Fronting Sublimit or the respective rights and
obligations between the Borrower and the Issuing Bank in connection with the
issuance of Letters of Credit.
 
“Credit Party” means the Borrower, each Subsidiary Guarantor and each Subsidiary
Borrower.
 
“Customer Financing” means third party financing provided to customers of the
Borrower or any of its Restricted Subsidiaries to finance such customers’
purchase of equipment and related products and services from the Borrower or a
Restricted Subsidiary thereof.
 
“Declined Proceeds” has the meaning provided in Section 2.11(e).
 
“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.
 
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Specified Party in writing,
or has made a public statement to the effect that it does not intend or expect
to comply with any of its funding obligations under
 
12

--------------------------------------------------------------------------------



this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if
any), to funding a loan under this Agreement cannot be satisfied) or generally
under other agreements in which it commits to extend credit, (c) has failed,
within three Business Days after request by the Administrative Agent, the
Issuing Bank or the Swingline Lender, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit and Swingline Loans under this Agreement, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt by the
Administrative Agent, the Issuing Bank or the Swingline Lender (as applicable)
and the Borrower of such certification in form and substance satisfactory to the
Borrower and the Administrative Agent, or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a Bail-In Action or
Bankruptcy Event or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to the penultimate paragraph of Section 2.21) as of
the date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Borrower, the Issuing Banks, the Swingline Lender and each other Lender promptly
following such determination.
 
“Designated Foreign Facility Agreements” has the meaning assigned to it in the
US Security Agreement.
 
“Designated Non-Cash Consideration” means the fair market value (as determined
in good faith by the Borrower) of non-cash consideration received by the
Borrower or one of its Restricted Subsidiaries in connection with a disposition
made in reliance on Section 6.03(a)(v) that is so designated as Designated
Non-Cash Consideration pursuant to a certificate of a Financial Officer of the
Borrower delivered to the Administrative Agent, setting forth such valuation,
less the amount of cash, Cash Equivalents and Foreign Cash Equivalents received
by the Borrower or a Restricted Subsidiary (other than from the Borrower or a
Restricted Subsidiary) in connection with a subsequent disposition of such
Designated Non-Cash Consideration.
 
“Designated Obligations” means all Obligations of the Credit Parties in respect
of accrued and unpaid (a) principal of and interest on the Loans, (b)
unreimbursed L/C Disbursements and interest thereon and (c) fees pursuant to
Section 2.12, whether or not the same shall at the time of any determination be
due and payable under the terms of the Credit Documents.
 
“Designation Letter” means a letter in substantially the form of Exhibit B
hereto.
 
“Disregarded Entity” means an entity that, pursuant to Treas. Reg. §
301.7701-2(c)(2), is disregarded for U.S. federal income Tax purposes as an
entity separate from its owner.
 
“Dividing Persons” has the meaning assigned to it in the definition of
“Division”.
 
13

--------------------------------------------------------------------------------



“Division” means the division of the assets and/or liabilities of a limited
liability company, limited partnership or trust (the “Dividing Person”) among
two or more limited liability companies, limited partnerships or trusts (whether
pursuant to a “plan of division” or similar arrangement), which may or may not
include the Dividing Person.
 
“Division Successor” means any limited liability company, limited partnership or
trust that, upon the consummation of a Division of a Dividing Person, holds all
or any portion of the assets or liabilities previously held by such Dividing
Person immediately prior to the consummation of such Division. A Dividing Person
which retains any of its assets or liabilities after a Division shall be a
Division Successor upon the occurrence of such Division in respect of such
assets and/or liabilities.
 
“Discount Range” has the meaning provided in Section 2.22(b).
 
“Discounted Prepayment Option Notice” has the meaning provided in Section
2.22(b).
 
“Discounted Voluntary Prepayment” has the meaning provided in Section 2.22(a).
 
“Discounted Voluntary Prepayment Notice” has the meaning provided in Section
2.22(e).
 
“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any other Equity Interests into which it is convertible or for
which it is exchangeable), or upon the happening of any event or condition (a)
matures or is mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments and the
termination or expiration of all outstanding Letters of Credit (unless the LC
Exposure in respect thereof has been cash collateralized), (b) is redeemable at
the option of the holder thereof (other than solely for Qualified Equity
Interests and other than as a result of a change of control or asset sale so
long as any rights of the holders thereof upon the occurrence of a change of
control or asset sale event shall be subject to the prior repayment in full of
the Loans and all other Obligations that are accrued and payable and the
termination of the Commitments and the expiration or termination of all
outstanding Letters of Credit (unless the LC Exposure in respect thereof has
been cash collateralized), or (c) is or becomes convertible into or exchangeable
for Indebtedness or any other Equity Interests that would constitute
Disqualified Equity Interests, in each case, prior to the date that is
ninety-one (91) days after the latest scheduled Loan maturity date under this
Agreement at the time of issuance of such Equity Interests, but only with
respect to that portion of the Equity Interests that would satisfy clauses (a)
through (c) prior to the date that is ninety-one (91) days after the latest
scheduled Loan maturity date under this Agreement at the time of issuance of
such Equity Interests; provided that (x) if such Equity Interests are issued
pursuant to a plan for the benefit of employees of the Borrower or any of its
Subsidiaries, such Equity Interests shall not constitute Disqualified Equity
Interests solely because it may be required to be repurchased by the Borrower or
its Restricted Subsidiaries in order to satisfy applicable statutory or
regulatory obligations and (y) if such  Equity Interest is held by any future,
present or former employee, director, officer, manager, member of management or
consultant (or their respective Affiliates or immediate family members) of the
Borrower or any of its Subsidiaries, such Equity Interests shall not constitute
Disqualified Equity Interests because such stock is redeemable or subject to
repurchase pursuant to any management equity subscription agreement, stock
option, stock appreciation right or other stock award agreement, stock ownership
plan, put agreement, stockholder agreement or similar agreement that may be in
effect from time to time.
 
“Dollars” or “$” means the lawful currency of the United States.
 
14

--------------------------------------------------------------------------------



“Dollar Equivalent” means, on any date of determination (a) with respect to any
amount in Dollars, such amount, and (b) with respect to any amount in any
Foreign Currency, the equivalent in Dollars of such amount, determined by the
Administrative Agent pursuant to Section 1.05 using the Exchange Rate with
respect to such Foreign Currency at the time in effect under the provisions of
such Section.
 
“Domestic Credit Party” means a Credit Party that is not a Foreign Subsidiary.
 
“Domestic Subsidiary” means, as to any Person, each Subsidiary of such Person
that is incorporated under the laws of the United States, any State thereof or
the District of Columbia; provided, however, that MTW County (Domestication) LLC
and MTW County Limited shall be considered Foreign Subsidiaries rather than
Domestic Subsidiaries.
 
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;
 
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.
 
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.
 
“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states of the European Union.
 
“Enodis Holdings” means Enodis Holdings Limited, a company incorporated under
the laws of England and Wales.
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating to the
environment, preservation or reclamation of natural resources, the management,
release or threatened release of any Hazardous Material or to health and safety
matters.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to
 
15

--------------------------------------------------------------------------------



any Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest, but excluding any debt securities convertible into any of the
foregoing.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or Section 4001(a)(14) of ERISA or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived), (b) failure to comply with
the minimum funding standards (as defined in Section 412 of the Code or Section
302 of ERISA), whether or not waived, (c) the filing pursuant to Section 412(d)
of the Code or Section 303(d) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan, (d) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan, (e) the receipt by the Borrower or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan, (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent within the meaning of Title IV of ERISA.
 
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
 
“Euro” or “€” means the single lawful currency of the European Union as
constituted by the treaty establishing the European Community being the Treaty
of Rome, as amended from time to time and as referred to in the EMU Legislation.
 
“Eurocurrency” means when used in reference to any Loan or Borrowing, refers to
whether such Loan is, or the Loans comprising such Borrowing are, bearing
interest at a rate determined by reference to the Adjusted Benchmark Rate.
 
“Event of Default” has the meaning provided in Article VII.
 
“Excess Availability” means, as of any time the same is to be determined, the
amount (if any) by which (a) the aggregate Revolving Commitment as then in
effect exceeds (b) the aggregate Revolving Credit Exposure then outstanding.
 
“Excess Cash Flow” means, without duplication, for the Borrower and its
Restricted Subsidiaries for any period for which such amount is being
determined:
 
16

--------------------------------------------------------------------------------



(a)          Consolidated Net Income of the Borrower and its Restricted
Subsidiaries adjusted to exclude any amount of gain that is non-cash or both (i)
included in Consolidated Net Income and (ii) results in Net Proceeds actually
applied to the prepayment of the Loans pursuant to Section 2.11(c), plus
 
(b)          the amount of depreciation, amortization of intangibles, deferred
taxes and other non-cash charges, losses or expenses (other than any deductions
which (or should) represent the accrual of a reserve for the payment of cash
charges in any future period or amortization of a prepaid cash expense that was
paid in a prior period) which, pursuant to GAAP, were deducted in determining
such Consolidated Net Income of the Borrower and its Restricted Subsidiaries,
plus
 
(c)          the amount by which working capital for such period decreased
(i.e., the decrease in Consolidated Current Assets (excluding cash, Cash
Equivalents and Foreign Cash Equivalents) of the Borrower and its Restricted
Subsidiaries minus Consolidated Current Liabilities (excluding (i) changes in
current liabilities for borrowed money and (ii) cash, Cash Equivalents or
Foreign Cash Equivalents which are Net Proceeds required to be applied to the
prepayment of the Loans pursuant to Section 2.11(c)) of the Borrower and its
Restricted Subsidiaries from the beginning to the end of such period), minus
 
(d)          the amount by which working capital for such period increased
(i.e., the increase in Consolidated Current Assets (excluding cash, Cash
Equivalents and Foreign Cash Equivalents) of the Borrower and its Restricted
Subsidiaries minus Consolidated Current Liabilities (excluding (i) changes in
current liabilities for borrowed money and (ii) cash, Cash Equivalents or
Foreign Cash Equivalents which are Net Proceeds required to be applied to the
prepayment of the Loans pursuant to Section 2.11(c)) of the Borrower and its
Restricted Subsidiaries from the beginning to the end of such period), minus
 
(e)          the amount of Consolidated Capital Expenditures of, and cash
expenditures in respect of the Permitted Acquisitions or acquisitions of
intellectual property by, the Borrower and its Restricted Subsidiaries that are
paid other than from the proceeds of Borrowings in such period, minus
 
(f)            scheduled repayments of principal under the Term B Loans pursuant
to Section 2.10, minus
 
(g)          except to the extent financed with Excluded Sources, the aggregate
principal amount of long-term Indebtedness (including the principal component of
payments in respect of Capital Lease Obligations) repaid or prepaid in cash by
the Borrower and its Restricted Subsidiaries during such fiscal year (together
with any related premium, make-whole or penalty payments paid in cash),
excluding repayments or prepayments of (i) Term B Loans and Revolving Loans,
(ii) revolving extensions of credit except to the extent any repayment or
prepayment of such Indebtedness is accompanied by a permanent reduction in
related commitments (it being understood that in no event shall repayments or
prepayments of the Revolving Loans be included in this clause (g)) and (iii)
Senior Notes.
 
For purposes of the foregoing and without duplication, Consolidated Net Income
will exclude (x) all losses on the sale of capital assets or losses which are
out of the ordinary course of business and (y) all write-downs of capital
assets.
 
“Exchange Rate” means on any day, for purposes of determining the Dollar
Equivalent of any currency other than Dollars, (a) if such amount is expressed
as a Foreign Currency, the equivalent of such amount in Dollars determined by
using the rate of exchange for the purchase of Dollars with such other currency
in the London foreign exchange market at or about 11:00 a.m. London time (or New
York time, as applicable) on a particular day as displayed by ICE Data Services
 as the “ask price”, or as displayed on such other information service which
publishes that rate of exchange from time to time in place of ICE Data Services
(or if such service ceases to be available, the equivalent of such amount in
Dollars as
 
17

--------------------------------------------------------------------------------



reasonably determined by the Administrative Agent using any method of
determination it reasonably deems appropriate) and (b) if such amount is
denominated in any other currency, the equivalent of such amount in Dollars as
reasonably determined by the Administrative Agent using any method of
determination it reasonably deems appropriate.
 
“Exchange Rate Date” means, if on such date any outstanding Loan (other than a
Term B Loan) is (or any Loan that has been requested at such time would be)
denominated in a currency other than Dollars, each of:
 
(a)          the last Business Day of each calendar month,
 
(b)          if an Event of Default has occurred and is continuing, any Business
Day designated as an Exchange Rate Date by the Administrative Agent in its sole
discretion, and
 
(c)          each date (with such date to be reasonably determined by the
Administrative Agent) that is on or about the date of (i) a Borrowing Request or
an Interest Election Request with respect to any Revolving Borrowing or (ii)
each request for the making, issuance, amendment, renewal or extension of any
Letter of Credit or Swingline Loan.
 
“Excluded Assets” shall have the meaning assigned to such term in the US
Security Agreement.
 
“Excluded Contribution Amount” means, as of any date, the net cash proceeds of
any offering of Qualified Equity Interests of the Borrower consummated on, or
within 90 days prior to, such date to the extent such amount was not previously
applied or is not simultaneously being applied, to any other use, payment or
transactions other than such particular use, payment or transaction; provided
that in no event shall any net cash proceeds of an offering be deemed to
increase the Excluded Contribution Amount if it has previously been, or is
simultaneously being utilized for Investments, Restricted Payments or payments
of Specified Indebtedness pursuant to the calculation of the Available Amount.
 
“Excluded Sources” means (a) proceeds of any incurrence or issuance of long-term
Indebtedness or Capital Lease Obligations, (b) the Net Proceeds of any
disposition of assets to the extent such Net Proceeds are not included in the
calculation of Consolidated Net Income, (c) proceeds of any issuance or sale of
Equity Interests in the Borrower or any Restricted Subsidiary or any capital
contributions to the Borrower or any Restricted Subsidiary (it being understood
that (i) the proceeds of any issuance or sale of Equity Interests in any
Restricted Subsidiary to the Borrower or any Restricted Subsidiary or (ii) any
capital contributions by the Borrower or any Restricted Subsidiary to a
Restricted Subsidiary shall, in each case, not constitute Excluded Sources to
the extent the cash consideration for such issuance or sale or such capital
contribution, as applicable, was not itself financed through Excluded Sources)
and (d) amounts used in reliance on the Available Amount.
 
“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Subsidiary Guarantor of, or the grant by such Subsidiary Guarantor of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the Guarantee of such Subsidiary Guarantor or the grant of such security
interest becomes or would become effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement
 
18

--------------------------------------------------------------------------------



governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.
 
“Excluded Taxes” means, any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from any payment made by any
Credit Party under any Credit Document: (a) Taxes imposed on or measured by net
income (however denominated), franchise Taxes, and branch profits Taxes, in each
case, (i) imposed as a result of such Recipient being organized (or
incorporated) under the laws of, or having its principal office or, in the case
of any Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.19(b)), any U.S. Federal
withholding Taxes resulting from any law in effect on the date such Lender
becomes a party to this Agreement (or designates a new lending office), except
to the extent that such Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding Taxes
pursuant to Section 2.17(a), (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.17(f) and (d) any withholding Taxes imposed under
FATCA.
 
“Existing Credit Agreement” has the meaning provided in the Recitals hereto.
 
“Existing Revolving Commitments” means the “Revolving Commitments” outstanding
under the Existing Credit Agreement immediately prior to giving effect to the
Closing Date
 
“Existing Revolving Lender” means a “Revolving Lender” under the Existing Credit
Agreement immediately prior to giving effect to the Closing Date.
 
“Existing Revolving Loans” means the “Revolving Loans” outstanding under the
Existing Credit Agreement immediately prior to giving effect to the Closing
Date.
 
“Existing Term B Loans” means the “Term B Loans” outstanding under the Existing
Credit Agreement immediately prior to giving effect to the Closing Date.
 
“External Subsidiary” means a Subsidiary of the Borrower that is not a Credit
Party.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation or rules adopted pursuant to any intergovernmental agreement, treaty
or convention implementing such Sections of the Code.
 
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
FRBNY based on such day’s federal funds transactions by depository institutions,
as determined in such manner as the FRBNY shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
FRBNY as the effective federal funds rate; provided, that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.
 
“Financial Officer” means the chief financial officer, vice president of
finance, principal accounting officer, treasurer, assistant treasurer, or
controller of the Borrower (or any other officer of the Borrower performing
functions substantially similar to any of the foregoing).
 
19

--------------------------------------------------------------------------------



“Financial Support Direction” means a financial support direction issued by the
Pensions Regulator under Section 43 of the Pensions Act 2004.
 
“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973) as now or hereafter
in effect or any successor statute thereto, (ii) the Flood Insurance Reform Act
of 2004 as now or hereafter in effect or any successor statute thereto and (iii)
the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute thereto.
 
“Foreign Cash Equivalents” means certificates of deposit or bankers’ acceptances
of any bank organized under the laws of Canada or any country that is a member
of the European Economic Community, whose short-term commercial paper rating
from S&P is at least A-2 or the equivalent thereof or from Moody’s is at least
P-2 or the equivalent thereof, in each case with maturities within 12 months
from the date of acquisition and any other obligation or investment described in
clause (h) of the definition of Cash Equivalents.
 
“Foreign Credit Party” means a Credit Party which is a Foreign Subsidiary.
 
“Foreign Currency” means (a) with respect to any Revolving Loan, Canadian
Dollars, Euros, Sterling, and any other currency acceptable to the
Administrative Agent and each of the Revolving Lenders that is freely available,
freely transferable and freely convertible into Dollars and in which dealings in
deposits are carried on in the London interbank market, (b) with respect to any
Letter of Credit, Canadian Dollars, Euros, Sterling, and any other currency
acceptable to the Administrative Agent that is freely available, freely
transferable and freely convertible into Dollars, and agreed to by the Issuing
Bank issuing such Letter of Credit and (c) with respect to any Swingline Foreign
Currency Loan, Canadian Dollars, Euros, Sterling, and any other currency
acceptable to the Administrative Agent that is freely available, freely
transferable and freely convertible into Dollars, and agreed to by the Swingline
Lender.
 
“Foreign Pension Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States by the Borrower or any one or more of its Subsidiaries
primarily for the benefit of employees of the Borrower or such Subsidiaries
residing outside the United States, which plan, fund or other similar program
provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination or severance
of employment, and which plan is not subject to ERISA or the Code.
 
“Foreign Subsidiary” means, as to any Person, each subsidiary of such Person
which is not a Domestic Subsidiary.  For the avoidance of doubt, each of MTW
County (Domestication) LLC and MTW County Limited shall for all purposes hereof
be considered a Foreign Subsidiary.
 
“FRBNY” means the Federal Reserve Bank of New York.
 
“FRBNY Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if both such rates are not so published
for any day that is a Business Day, the term “FRBNY Rate” means the rate quoted
for such day for a federal funds transaction at 11:00 a.m. on such day received
by the Administrative Agent from a federal funds broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates as so
determined be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
20

--------------------------------------------------------------------------------



 “Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any property constituting direct or indirect security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other obligation
of the payment thereof, (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor or to
advance or supply funds for the foregoing so as to enable the primary obligor to
pay such Indebtedness or other obligation, (d) as an account party in respect of
any letter of credit or letter of guarantee issued to support such Indebtedness
or obligation or (e) otherwise to assure or hold harmless the owner of such
Indebtedness or other obligation against loss in respect thereof; provided, that
the term Guarantee shall not include endorsements for collection or deposit in
the ordinary course of business or any guarantee by the Borrowers or any
Subsidiary Guarantor of the obligations of any Restricted Subsidiary in respect
of intra-day overdrafts incurred by such Restricted Subsidiary in accordance
with customary practices and in the ordinary course of business of such
Restricted Subsidiary.  The amount of any Guarantee made by any guarantor shall
be deemed to be the lower of (a) an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made and
(b) the maximum amount for which such guarantor may be liable pursuant to the
terms of the instrument embodying such Guarantee, unless (in the case of a
primary obligation that is not Indebtedness) such primary obligation and the
maximum amount for which such guarantor may be liable are not stated or
determinable, in which case the amount of such Guarantee shall be such
guarantor’s maximum reasonably anticipated contingent liability in respect
thereof as determined by the Borrower in good faith.
 
“HMRC” means Her Majesty’s Revenue and Customs.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“HMRC DT Treaty Passport scheme” means the Board of H.M. Revenue and Customs
Double Taxation Treaty Passport scheme.
 
“Immaterial Subsidiary” means any Restricted Subsidiary of the Borrower that is
not a Material Subsidiary.
 
“Impacted Interest Period” has the meaning assigned to it in the definition of
“Benchmark Rate.”
 
“Incremental Term B Loan” means a Term B Loan made by a Lender to the Borrower
pursuant to Sections 2.08(d) and (e).
 
“Incremental Term B Loan Amendment” has the meaning assigned to it in Section
2.08(e).
 
21

--------------------------------------------------------------------------------



“Ineligible Institution” has the meaning assigned to it in Section 9.04(b).
 
“Indebtedness” means, as to any Person, without duplication, (a) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money or for the deferred purchase price of property or services
(other than earn-outs or other contingent consideration until such amount
payable is, or becomes, reasonably determinable and all contingencies in respect
of the payment thereof have been resolved or such amount would otherwise be
required to be reflected on a balance sheet in accordance with GAAP), (b) the
maximum amount available to be drawn under all letters of credit, bankers’
acceptances and similar obligations issued for the account of such Person and
all unpaid drawings in respect of such letters of credit, bankers’ acceptances
and similar obligations, (c) all indebtedness of the types described in clause
(a), (b), (d), (e), (f), (g), (h) or (i) of this definition secured by any Lien
(or for which the holder of such indebtedness has an existing right, contingent
or otherwise, to be secured by any Lien) on any property owned by such Person,
whether or not such indebtedness has been assumed by such Person (provided that,
if the Person has not assumed or otherwise become liable in respect of such
indebtedness, such indebtedness shall not be deemed to exceed an amount equal to
the fair market value of the property to which such Lien relates as determined
in good faith by such Person), (d) the aggregate amount of all Capital Lease
Obligations of such Person, (e) [intentionally omitted], (f) all Guarantees by
such Person of Indebtedness of another Person described in another clause of
this definition, (g) all net obligations under any Swap Agreement, (h) all
indebtedness of such Person evidenced by bonds, debentures, notes or similar
interests, (i) all indebtedness of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person and (j)
all Receivables Indebtedness.  Notwithstanding the foregoing, Indebtedness shall
not include intra-day overdrafts or trade payables, deferred compensation
obligations, customer advances and other accrued expenses incurred by any Person
in accordance with customary practices and in the ordinary course of business of
such Person.  The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such person is not liable
therefor.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.
 
“Information Memorandum” means, collectively, the Confidential Information
Memoranda relating to the Borrower and the Transactions dated October 2018 in
connection with the syndication of the Loans.
 
“Insolvency Regulation” means the Regulation (EU) 2015/848 of 20 May 2015 on
insolvency proceedings (recast).
 
“Intercompany Loan” has the meaning provided in Section 6.05(i).
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.
 
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurocurrency Loan, the last day of each Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the
 
22

--------------------------------------------------------------------------------



first day of such Interest Period, and (c) with respect to any Swingline Loan,
the day that such Loan is required to be repaid.
 
“Interest Period” means (a) with respect to any Eurocurrency Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, twelve months) thereafter, as the Borrower
may elect; and (b) as to any Swingline Foreign Currency Loan, the period
commencing on the date of such Loan and ending on the day that is designated in
the notice delivered pursuant to Section 2.04 with respect to such Swingline
Foreign Currency Loan, which shall not be later than thirty days thereafter;
provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurocurrency Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Eurocurrency Borrowing that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.
 
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the applicable Screen
Rate determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error)) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate (for the longest period for which the applicable Screen Rate is available
for the applicable currency) that is shorter than the Impacted Interest Period
and (b) the applicable Screen Rate for the shortest period (for which such
Screen Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, at such time.
 
“Investment” has the meaning assigned to such term in Section 6.05.
 
“IRS” means the United States Internal Revenue Service.
 
“Issuing Bank” means each of JPMorgan, BMO Harris Bank, Capital One, N.A.,
Coöperative Rabobank U.A., New York Branch and HSBC Bank USA National
Association, and such additional Lenders as may be designated as such by the
Borrower with the consent of the Administrative Agent and which agree to act in
such capacity, each as the issuer of Letters of Credit hereunder, and their
respective successors in such capacity as provided in Section 2.05(i).  Any
Issuing Bank may, with the agreement of the Borrower (not to be unreasonably
withheld, conditioned or delayed), arrange for one or more Letters of Credit to
be issued by Affiliates of such Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate.  With respect to any Letter of Credit, “Issuing Bank” shall
mean the issuer thereof and each reference herein to the “Issuing Bank” shall be
deemed to be a reference to the relevant Issuing Bank.
 
“JPMorgan” means JPMorgan Chase Bank, N.A., a national banking association, and
solely with respect to Loans denominated in a Foreign Currency, J.P. Morgan
Europe Limited, relative to such Loans, and their respective successors.
 
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
 
23

--------------------------------------------------------------------------------



“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Revolver Percentage of the total LC Exposure at such time.
 
“Lender Participation Notice” has the meaning provided in Section 2.22(c).
 
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto (a) pursuant to an Assignment and Assumption or
(b) in connection with an increase of Commitments pursuant to and accordance
with Section 2.08 and the other terms hereof, in each case other than any such
Person that ceases to be a party hereto pursuant to an Assignment and Assumption
or otherwise.  Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.
 
“Letter of Credit” means any letter of credit (or any bank guarantee) issued
pursuant to this Agreement.
 
“Letter of Credit Fronting Sublimit” means, for each Issuing Bank, the amount
set forth on Schedule 2.01 of this Agreement opposite its name thereon under the
heading “Letter of Credit Fronting Sublimit” or if an Issuing Bank has entered
into an Assignment and Assumption, the amount set forth for such Issuing Bank as
its Letter of Credit Fronting Sublimit in the Register maintained by the
Administrative Agent.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
 
“Limited Condition Transaction” shall have the meaning assigned to such term in
Section 1.06.
 
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
 
“Local Time” means (a) with respect to a Loan or Borrowing denominated in
Dollars, New York City time and (b) with respect to a Loan or Borrowing
denominated in any Foreign Currency, London time.
 
“Margin Stock” shall have the meaning provided in Regulation U.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower and its Restricted
Subsidiaries taken as a whole, (b) the ability of the Borrower and the other
Credit Parties taken as a whole to perform any of their repayment or other
material obligations under the Credit Documents or (c) the rights or remedies of
the Administrative Agent, the Collateral Agent or the Lenders under the Credit
Documents.
 
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or net obligations in respect of one or more Swap Agreements, of any
one or more of the Borrower and its Restricted Subsidiaries in an aggregate
principal amount exceeding $35,000,000.  For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
 
24

--------------------------------------------------------------------------------



Restricted Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting rights or netting
agreements) that the Borrower or such Restricted Subsidiary would be required to
pay if such Swap Agreement were terminated at such time.
 
“Material Subsidiary” means a Restricted Subsidiary of the Borrower (a) that has
or acquires assets constituting more than the greater of (i) 1.00% of the
consolidated assets of the Borrower and its consolidated subsidiaries and (ii)
$20,000,000, (b) that generated more than 5.00% of Consolidated Net Income over
the Test Period most recently ended prior to the time of computation or (c)
created as a result of a Division of a Material Subsidiary; it being understood
that in calculating Consolidated Net Income for the purposes of this definition,
Consolidated Net Income shall be calculated on a Pro Forma Basis to give effect
to (1) any Acquired Entity or Business acquired during or after such period
pursuant to a Permitted Acquisition and not subsequently sold or otherwise
disposed of by the Borrower or any of its Restricted Subsidiaries during or
after such period and (2) any Restricted Subsidiary or business disposed of
during or after such period by the Borrower or any of its Restricted
Subsidiaries.
 
 “Moody’s” means Moody’s Investors Service, Inc., and any successor to its
rating agency business.
 
“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by a Borrower or
Subsidiary Guarantor thereof in favor of the Collateral Agent, for the benefit
of the Secured Creditors (including, without limitation, those delivered
pursuant to the Existing Credit Agreement or Section 5.13), as the same may be
amended, restated, amended and restated, modified or supplemented from time to
time.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event, including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment or earn-out, but excluding any reasonable interest payments),
but only as and when received, (ii) in the case of a casualty, cash insurance
proceeds, and (iii) in the case of a condemnation or similar event, cash
condemnation awards and similar payments received in connection therewith, minus
(b) the sum of (i) all fees and expenses (including commissions and legal,
accounting and other professional and transactional fees) paid by the Borrowers
and the Restricted Subsidiaries to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments that are permitted hereunder and are made by the Borrowers and the
Restricted Subsidiaries as a result of such event to repay Indebtedness (other
than Loans) secured by such asset or otherwise subject to mandatory prepayment
as a result of such event, and (iii) the amount of all taxes paid (or reasonably
estimated to be payable) by the Borrowers and the Restricted Subsidiaries, and
the amount of any reserves established by the Borrowers and the Restricted
Subsidiaries to fund contingent liabilities reasonably estimated to be payable,
that are directly attributable to such event (as determined reasonably and in
good faith by their respective Financial Officers), provided that any reduction
at any time in the amount of any such reserves (other than as a result of
payments made in respect thereof) shall be deemed to constitute the receipt by
Borrower at such time of Net Proceeds in the amount of such reduction.
 
“Non-U.S. Lender” means (a) a Lender that is neither a Disregarded Entity nor a
U.S. Person, and (b) a Lender that is a Disregarded Entity and that is treated
for U.S. federal income Tax purposes as having as its sole member a Person that
is not a U.S. Person.
 
25

--------------------------------------------------------------------------------



“Obligations” means all liabilities and obligations, whether actual or
contingent, of any Credit Party to the Administrative Agent, the Collateral
Agent, the Issuing Bank, the Swingline Lender, any Lender or any indemnified
party hereunder or under any other Credit Document, in each case arising under
any Credit Document; provided, however, that the definition of “Obligations”
shall not create any guarantee by any Subsidiary Guarantor of (or grant of
security interest by any Subsidiary Guarantor to support, as applicable) any
Excluded Swap Obligations of such Subsidiary Guarantor for purposes of
determining any obligations of any Subsidiary Guarantor.
 
“Offered Loans” has the meaning provided in Section 2.22(c).
 
“Offsetting Cash Amount” means the lesser of (a) the aggregate stated balance
sheet amount of unrestricted cash, Cash Equivalents and Foreign Cash Equivalents
of the Borrower and its Restricted Subsidiaries and (b) $150,000,000 (it being
agreed, however, that cash, Cash Equivalents and Foreign Cash Equivalents (x)
placed on deposit or in escrow with a trustee to discharge or defease
Indebtedness shall be considered unrestricted to the extent the related
Indebtedness is included in Consolidated Indebtedness and shall not be subject
to the limitation set forth in clause (b) and (y) consisting of the proceeds of
Indebtedness incurred to finance an acquisition and held in escrow pending
consummation of such acquisition shall not be subject to the limitation set
forth in clause (b) and shall be considered unrestricted (i) to the extent the
related Indebtedness is included in Consolidated Indebtedness and (ii) so long
as there is no adjustment to Consolidated EBITDA to include the results of
operation of the to-be-acquired assets or Person).
 
“OID” shall have the meaning provided in Section 2.08(e).
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Credit Document, or sold or assigned an interest in any Credit Document).
 
“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, or from
the registration, receipt or perfection of a security interest under, or
otherwise with respect to any Credit Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment under Section 2.19(b)).
 
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the FRBNY as set forth on its public website from time to time)
and published on the next succeeding Business Day by the FRBNY as an overnight
bank funding rate.
 
“Parent Guaranty” means that certain Amended and Restated Parent Guaranty, dated
as of the Closing Date, made by the Borrower in favor of the Secured Creditors,
substantially in the form of Exhibit G hereto, as the same may be amended,
restated, amended and restated, modified or supplemented from time to time.
 
“Participant” has the meaning provided in Section 9.04(c).
 
“Participant Register” has the meaning provided in Section 9.04(c).
 
26

--------------------------------------------------------------------------------



“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Pensions Regulator” means the body corporate called the Pensions Regulator
established under Part I of the Pensions Act 2004.
 
“Permitted Acquisition” means the acquisition by the Borrower or a Subsidiary
thereof that is a Restricted Subsidiary of an Acquired Entity or Business
(including by way of merger of such Acquired Entity or Business with and into
the Borrower (so long as the Borrower is the surviving corporation) or a
Subsidiary thereof that is a Restricted Subsidiary (so long as the survivor of
such merger is a Subsidiary that is a Restricted Subsidiary)) that is in a
business permitted by Section 6.03(b).
 
“Permitted Refinancing Amount” means, with respect to any Indebtedness being
refinanced, an amount equal to (a) any accrued and unpaid interest on such
refinanced Indebtedness, plus (b) the amount of any reasonable tender or
redemption premium paid thereof or any penalty or premium required to be paid
under the terms of the instrument or documents governing such refinanced
Indebtedness, plus (c) any reasonable costs, fees and expenses incurred in
connection with the issuance of the refinancing Indebtedness and the refinancing
of such refinanced Indebtedness.
 
“Permitted Liens” has the meaning provided in Section 6.02.
 
“Permitted Securitization” means any receivables financing program providing for
the sale (including in the form of a capital contribution) of accounts
receivable and related rights and assets by the Borrower or its Restricted
Subsidiaries to an SPC for cash (including in the form of a deferred purchase
price represented by subordinated Indebtedness or equity capital) in
transactions purporting to be sales (and treated as sales for GAAP purposes),
which SPC shall finance the purchase of such assets by the sale, transfer,
conveyance, lien or pledge of such assets to one or more limited purpose
financing companies, special purpose entities and/or other financial
institutions, in each case pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent.
 
“Permitted Transactions” means transactions entered into to facilitate corporate
restructurings or lawful tax planning, in either event, otherwise permitted by
this Agreement, which transactions are comprised of either (a) loans, capital
contributions, or other transfers (in each case consisting exclusively of book
entries, cash (by wire or otherwise) or intercompany obligations and not any
other type of asset) by Credit Parties to External Subsidiaries but only if the
amount of such transfers is returned to a Domestic Credit Party (if the initial
Credit Party transferor was a Domestic Credit Party) or to any Credit Party (if
the initial Credit Party transferor was a Foreign Credit Party) in the same form
as made (i.e., a cash capital contribution shall be returned in cash) promptly,
but in no event later than the Business Day next following the date of the
initial transfer or (b) loans, capital contributions, or other transfers (in
each case consisting exclusively of book entries, cash (by wire or otherwise) or
intercompany obligations and not any other type of asset) by External
Subsidiaries to Credit Parties but only if the amount of such transfers is
returned to an External Subsidiary in the same form as made (i.e., a cash
capital contribution shall be returned in cash) promptly, but in no event later
than the Business Day next following the date of the initial transfer; provided,
however, that (A) if any of the foregoing transactions shall involve transfers
of funds from the Borrower or a Subsidiary to the Borrower or any other
Subsidiary, such transfers shall be accomplished by (i) book entries on the
accounts of the Borrower or such Subsidiary maintained with the Administrative
Agent or (ii) wire transfers to accounts of the Borrower or such Subsidiary
maintained with the Administrative Agent or its Affiliates; (B) such
transactions shall not be detrimental to the interests of the Lenders and shall
occur at a time when no Default shall have occurred and be continuing; and (C)
the Borrower has given the Administrative Agent at least 10 days (or such lesser
number of days as the
 
27

--------------------------------------------------------------------------------



Administrative Agent may agree) prior written notice of its intent to engage in
or cause such transactions, accompanied by a reasonably detailed description of
same.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Plan Asset Regulations” means 29 C.F.R. § 2510.3-101 et seq., as modified by
Section 3(43) of ERISA, as amended from time to time.
 
“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.
 
“Prepayment Event” means:
 
(a)          any sale, transfer or other disposition (including pursuant to a
sale and leaseback transaction (other than such a transaction, the purpose of
which is to finance the asset sold) and by way of merger or consolidation in
which neither the Borrower nor any Restricted Subsidiary is the surviving
entity) of any property or asset of any Borrower or any Restricted Subsidiary,
other than (i) sales and/or rentals of inventory in the ordinary course of
business, (ii) sales of Cash Equivalents and Foreign Cash Equivalents in the
ordinary course of business, (iii) sales of accounts receivable to the extent
permitted by Section 6.03(a)(vii) or (xiv), (iv) dispositions to the Borrower or
any Restricted Subsidiary, (v) dispositions that individually, or in the
aggregate for any series of related dispositions, result in Net Proceeds not
exceeding $1,000,000 and (vi) dispositions resulting in aggregate Net Proceeds
not exceeding $35,000,000 for all such transactions during any fiscal year of
Borrower;
 
(b)          any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding of, any property or
asset of, any Borrower or any Restricted Subsidiary resulting in Net Proceeds
equal to or greater than $35,000,000; or
 
(c)          the incurrence by any Borrower or any Restricted Subsidiary of any
Indebtedness for borrowed money, other than Indebtedness permitted under
Section 6.01.
 
“Prime Rate” means the rate of interest last quoted by The Wall Street journal
as the “prime rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest interest rate published by the Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as reasonably determined by the Administrative Agent) or any similar
release by the Board (as reasonably determined by the Administrative Agent). 
Each change in the Prime Rate shall be effective from and including the date
such change is publicly announced or quoted as being effective.
 
“Pro Forma Basis” means, in connection with any calculation of compliance with
any financial covenant or financial term, the calculation thereof after giving
effect on a pro forma basis to (a) the incurrence of any Indebtedness (other
than revolving Indebtedness, except to the extent same is incurred to refinance
other outstanding Indebtedness or to finance a Specified Investment) after the
first day of the relevant calculation period as if such Indebtedness had been
incurred (and the proceeds thereof applied) on the first day of the relevant
calculation period, (b) the permanent repayment of any Indebtedness (other than
 
28

--------------------------------------------------------------------------------



revolving Indebtedness) after the first day of the relevant calculation period
as if such Indebtedness had been retired or redeemed on the first day of the
relevant calculation period and (c) the Specified Investment, if any, then being
consummated as well as any other Specified Investment consummated after the
first day of the relevant calculation period and on or prior to the date of the
respective Specified Investment then being effected, as the case may be, with
the following rules to apply in connection therewith:
 



(i) all Indebtedness (x) (other than revolving Indebtedness, except to the
extent same is incurred to refinance other outstanding Indebtedness or to
finance a Permitted Acquisition) incurred or issued after the first day of the
relevant calculation period (whether incurred to finance a Permitted
Acquisition, to refinance Indebtedness or otherwise) shall be deemed to have
been incurred or issued (and the proceeds thereof applied) on the first day of
the respective calculation period and remain outstanding through the date of
determination and (y) (other than revolving Indebtedness) permanently retired or
redeemed after the first day of the relevant calculation period shall be deemed
to have been retired or redeemed on the first day of the respective calculation
period and remain retired through the date of determination;






(ii) all Indebtedness assumed to be outstanding pursuant to preceding clause (i)
shall be deemed to have borne interest at (x) the rate applicable thereto, in
the case of fixed rate indebtedness or (y) the rates which would have been
applicable thereto during the respective period when same was deemed
outstanding, in the case of floating rate Indebtedness (although interest
expense with respect to any Indebtedness for periods while same was actually
outstanding during the respective period shall be calculated using the actual
rates applicable thereto while same was actually outstanding); and






(iii) in making any determination of Consolidated EBITDA, pro forma effect shall
be given to any Specified Investment consummated during the periods described
above, with such Consolidated EBITDA to be determined as if such Specified
Investment was consummated on the first day of the relevant calculation period,
taking into account all applicable adjustments permitted by the definition of
Consolidated EBITDA as if such adjustments were realized on the first day of the
respective calculation period.



“Proposed Discounted Prepayment Amount” has the meaning provided in Section
2.22(b).
 
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as such exemption may be amended from time to time.
 
“Public-Sider” means a Lender whose representatives may trade in securities of
the Borrower or its controlling person or any of its Subsidiaries while in
possession of the financial statements provided by the Borrower under the terms
of this Agreement.
 
“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
 
“Qualifying Lenders” has the meaning provided in Section 2.22(d).


“Qualifying Loans” has the meaning provided in Section 2.22(d).


“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (a) if such Eurocurrency Borrowing is denominated in Dollars,
the day that is two Business Days prior to the commencement of such Interest
Period, (b) if such Eurocurrency Borrowing is denominated in Sterling, the first
day of such Interest Period, (c) if such Eurocurrency Borrowing is denominated
in
 
29

--------------------------------------------------------------------------------



Canadian Dollars, the day that is two Business Days prior to the commencement of
such Interest Period, (d) if such Eurocurrency Borrowing is denominated in Euro,
the day that is two Target Days prior to the commencement of such Interest
Period and (e) if such Eurocurrency Borrowing is denominated in any other
Foreign Currency, the day on which it is market practice in the relevant
interbank market for prime banks to give quotations for deposits in the currency
of such Borrowing for delivery on the first day of such Interest Period (and if
such quotations would normally be given by prime banks on more than one day, the
Quotation Day will be the last of such days); provided that, in each case, if
market practice differs in the relevant market where the Benchmark Rate for such
currency is to be determined, the Quotation Day will be determined by the
Administrative Agent in accordance with market practice in such market (and if
quotations would normally be given on more than one day, the Quotation Day will
be the last of those days)
 
“Real Property” of any Person means all the right, title and interest of such
Person in and to land, improvements and fixtures.
 
“Receivables Indebtedness” means, at any time, the aggregate amount of
outstanding obligations incurred by the Borrower and its Restricted Subsidiaries
(including any SPC) in connection with a Permitted Securitization (excluding any
subordinated Indebtedness (“Receivable Subordinated Indebtedness”) of any SPC
owing to the Borrower or any of its Restricted Subsidiaries in respect of the
purchase price of accounts receivable and related assets) that would be
characterized as principal if such Permitted Securitization in its entirety were
structured as a secured lending transaction rather than a purchase (regardless,
in either case, of whether any liability of the Borrower or any Restricted
Subsidiary thereof in respect of related accounts receivable would be required
to be reflected on a balance sheet of such Person in accordance with generally
accepted accounting principles).
 
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.
 
“Register” has the meaning provided in Section 9.04(b)(iv).
 
“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
 
“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
 
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
 
“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Release” means the active or passive disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, into or upon any land or water or air,
or otherwise entering into the environment.
 
“Relevant Date” has the meaning assigned to it in Section 2.17(s).
 
30

--------------------------------------------------------------------------------



“Replaced Term Loans” has the meaning assigned to it in Section 9.02(d).
 
“Replaced Revolving Commitments” has the meaning assigned to it in Section
9.02(d).
 
“Replacement Term Loans” has the meaning assigned to it in Section 9.02(d).
 
“Replacement Revolving Commitments” has the meaning assigned to it in Section
9.02(d).
 
“Repricing Event” means (i) any prepayment, repayment or replacement of the Term
B Loans, in whole or in part, with the proceeds of indebtedness (or commitments
in respect of Indebtedness) with an All-in Yield less than the All-in Yield
applicable to such portion of the Term B Loans (as such comparative yields are
determined in the reasonable judgment of the Administrative Agent consistent
with GAAP) and (ii) any amendment with respect to the Term B Loans which reduces
the All-in Yield applicable to the Term B Loans, but in each case excluding any
repayment, replacement or amendment occurring in connection with a Change of
Control or an Acquisition or other Investment not permitted under this
Agreement.
 
“Required Lenders” means, subject to Section 2.21, at any time, Lenders having
Revolving Credit Exposures, unused Revolving Commitments, unused Term B
Commitments and outstanding Term B Loans representing at least 50.1% of the sum
of the total Revolving Credit Exposures, unused Revolving Commitments, unused
Term B Commitments and outstanding Term B Loans at such time; provided that for
purposes of declaring the Loans to be due and payable pursuant to Article VII,
and for all purposes after the Loans become due and payable pursuant to Article
VII or the Commitments expire or terminate, then, as to each Lender,
its Swingline Exposure shall not be included for purposes of determining its
Revolving Credit Exposure if the Swingline Lender has notified such Lender of
the amount of its participation in the outstanding Swingline Loans, requested
that such Lender fund such participation, provided such Lender with at least two
(2) Business Days to fund such participation, and such Lender shall have failed
to fund its participation in the outstanding Swingline Loans; provided further
that for the purpose of determining the Required Lenders needed for any waiver,
amendment, modification or consent, any Lender that is the Borrower, or any
Affiliate of the Borrower shall be disregarded.
 
“Required Revolving Lenders” means, subject to Section 2.21, at any time,
Lenders having Revolving Credit Exposures and unused Revolving Commitments
representing at least 50.1% of the sum of the total Revolving Credit Exposures
and Unused Revolving Commitments at such time; provided that for purposes of
declaring the Loans to be due and payable pursuant to Article VII, and for all
purposes after the Loans become due and payable pursuant to Article VII or the
Commitments expire or terminate, then, as to each Lender, its Swingline Exposure
shall not be included for purposes of determining its Revolving Credit
Exposure if the Swingline Lender has notified such Lender of the amount of its
participation in the outstanding Swingline Loans, requested that such Lender
fund such participation, provided such Lender with at least two (2) Business
Days to fund such participation, and such Lender shall have failed to fund its
participation in the outstanding Swingline Loans; provided further that for the
purpose of determining the Required Revolving Lenders needed for any waiver,
amendment, modification or consent, any Lender that is the Borrower, or any
Affiliate of the Borrower shall be disregarded.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Borrower or any option, warrant
or other right to acquire any such Equity Interests in the Borrower.
 
31

--------------------------------------------------------------------------------



“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.
 
“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.
 
“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit, Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced or increased from time to time pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.  The initial amount
of each Lender’s Revolving Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable.  The initial aggregate amount of the
Lenders’ Revolving Commitments is $400,000,000.
 
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure at such time.
 
“Revolving Facility” has the meaning provided in the Recitals hereto.
 
“Revolving Lender” means a Lender holding a Revolving Commitment.
 
“Revolving Loan” means a loan made pursuant to Section 2.01(a).
 
“Revolving Foreign Currency Loan” means a Revolving Loan denominated in a
Foreign Currency.
 
“Revolving Maturity Date” means the fifth anniversary of the Closing Date.
 
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor to its rating agency business.
 
“Sale-Leaseback Transaction” means any sale or other transfer of any property or
asset by any Person with the intent to lease such property or asset as lessee.
 
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).
 
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, or ordinarily resident
in, or organized under the laws of, in a Sanctioned Country or (c) any Person
owned or controlled by any such Person or Persons described in the foregoing
clauses (a) or (b).
 
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of
 
32

--------------------------------------------------------------------------------



State, or (b) the United Nations Security Council, the European Union, any
European Union member state or Her Majesty’s Treasury of the United Kingdom.
 
“Screen Rate” means each of the LIBO Screen Rate, the CDOR Rate and the Euribor
Screen Rate.
 
“Secured Creditors” shall have the meaning assigned that term in the respective
Security Documents.
 
“Security Documents” means and includes each of the US Security Agreement, the
US Pledge Agreement, the UK Security Agreement, the Mortgages, after the
execution and delivery thereof, each Additional Security Document and each other
document or instrument pursuant to which security is granted to the Collateral
Agent for the benefit of any of the Secured Creditors pursuant hereto.
 
“Senior Note Documents” means the Senior Note Indenture and all other documents
executed and delivered with respect to the Senior Notes or Senior Note
Indenture, in each case, as in effect on the Closing Date and as the same may be
amended, restated, amended and restated, modified or supplemented from time to
time in accordance with the terms hereof and thereof.
 
“Senior Note Indenture” means the Indenture, dated as of February 18, 2016,
among Welbilt, Inc. and the other parties thereto, as in effect on the Closing
Date, as the same may be amended, restated, amended and restated, modified or
supplemented from time to time in accordance with the terms hereof and thereof.
 
“Senior Notes” means the Borrower’s 9.500% senior notes due 2024 issued pursuant
to the Senior Note Indenture, as in effect on the Closing Date and as the same
may be amended, modified or supplemented from time to time in accordance with
the terms hereof and thereof.
 
“Senior Officer” means the chief executive officer, chief financial officer or
treasurer of the Borrower.
 
“SPC” means a special purpose, bankruptcy-remote Person formed for the sole and
exclusive purpose of engaging in activities in connection with the purchase,
sale and financing of accounts receivable and related rights in connection with
and pursuant to a Permitted Securitization.
 
“Specified Indebtedness” means (i) the Senior Notes, (ii) any Subordinated
Indebtedness, (iii) any Material Indebtedness outstanding in reliance on Section
6.01(q) and (iv) any Material Indebtedness outstanding in reliance on Section
6.01(r) incurred in respect of Indebtedness referred to in clauses (i) through
(iii) above.
 
“Specified Investment” means any Permitted Acquisition or any other Investment
consisting of an acquisition, whether by purchase, merger or otherwise, of any
Acquired Entity or Business (and, in any event, including any Investment in any
Restricted Subsidiary the effect of which is to increase the Borrower’s or any
Restricted Subsidiary’s respective equity ownership in such Restricted
Subsidiary), in each case that is permitted by this Agreement.
 
“Specified Party” means the Administrative Agent, the Issuing Bank, the
Swingline Lender and each other Lender.
 
“Specified Time” means (a) with respect to any Eurocurrency Borrowing
denominated in Canadian Dollars, 10:00 A.M. Toronto time and (b) with respect to
any Eurocurrency Borrowing
 
33

--------------------------------------------------------------------------------



denominated in Dollars, Euros, Sterling or any other Foreign Currency (other
than Canadian Dollars), 11:00 A.M., London time. 
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted Benchmark Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D).  Such reserve
percentage shall include those imposed pursuant to such Regulation D. 
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.
 
“Sterling” or “£” means the lawful currency of the United Kingdom.
 
“Subordinated Indebtedness” of any Person means any Indebtedness of such Person
that is contractually subordinated in right of payment to the Obligations.
 
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
 
“Subsidiary” means any subsidiary of the Borrower.
 
“Subsidiary Borrower” means each UK Borrower and each Wholly-Owned Foreign
Subsidiary (excluding any Unrestricted Subsidiary) designated as such by the
Borrower pursuant to Section 2.20.
 
“Subsidiary Guarantor” means each Subsidiary of the Borrower that is a party to
the Subsidiary Guaranty as a Guarantor thereunder.
 
“Subsidiary Guaranty” means the Amended and Restated Subsidiary Guaranty dated
as of the Closing Date made by the Subsidiaries party thereto in favor of the
Secured Creditors, substantially in the form of Exhibit H hereto, as the same
may be amended, restated, amended and restated, modified or supplemented from
time to time.  The Subsidiary Guarantors party to the Subsidiary Guaranty as of
the Closing Date are so designated on Schedule 3.13 hereto, and, for the
avoidance of doubt, shall not include any CFC, CFC Holdco, or Domestic
Subsidiary of a CFC as Subsidiary Guarantors of any Domestic Credit Party’s
obligations.
 
 “Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination
 
34

--------------------------------------------------------------------------------



of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.
 
“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.
 
“Swingline Dollar Loan” means a Swingline Loan denominated in Dollars.
 
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Revolver Percentage of the
total Swingline Exposure at such time other than with respect to any Swingline
Loans made by such Lender in its capacity as a Swingline Lender and (b) the
aggregate principal amount of all Swingline Loans made by such Lender as a
Swingline Lender outstanding at such time (less the amount of participations
funded by the other Lenders in such Swingline Loans).
 
“Swingline Foreign Currency Loan” means a Swingline Loan denominated in a
Foreign Currency.
 
“Swingline Lender” means JPMorgan, in its capacity as lender of Swingline Loans
hereunder.
 
“Swingline Loan” means a loan made pursuant to Section 2.04.
 
“Syndication Agents” mean BMO Harris Bank N.A., Capital One, N.A., Coöperatieve
Rabobank U.A., New York Branch and HSBC Bank USA National Association, each in
their capacity as syndication agents of this credit facility.
 
“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes interlinked national real time gross
settlement systems and the European Central Bank’s payment mechanism and which
began operations on 4 January 1999.
 
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on 19 November 2007.
 
“Target Day” means:
 
(a)          until such time as TARGET is permanently closed down and ceases
operations any day on which both TARGET and TARGET2 are; and
 
(b)          following such time as TARGET is permanently closed down and ceased
operations, any day on which TARGET2 is, open for the settlement of payments in
Euro.
 
“Tax Sharing Agreements” means all tax sharing, tax allocation and other similar
agreements entered into by the Borrower or any of its Subsidiaries.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority
(including any interest, penalties or additions to tax).
 
35

--------------------------------------------------------------------------------



“Term B Borrowing” means a Borrowing comprised of Term B Loans or Incremental
Term B Loans, as applicable.
 
“Term B Commitment” means, with respect to each Lender, the commitment of such
Lender to make Term B Loans hereunder, expressed as an amount representing the
maximum aggregate principal amount of such Lender’s Term B Loans.  The amount of
each Lender’s Term B Commitment on the Closing Date is its “New Term Loan
Commitment” as defined in the Closing Date Amendment.  The initial aggregate
amount of the Lenders’ Term B Commitments is $900,000,000.
 
“Term B Facility” has the meaning provided in the Recitals hereto.
 
“Term B Loan” means, with respect to each Lender, such Lender’s pro-rata portion
of the Term B Borrowings made by the Lenders pursuant to Sections 2.01(b) and
2.08(d) and, with respect to all Lenders, the aggregate of all such pro-rata
portions.
 
“Term B Maturity Date” means the seventh anniversary of the Closing Date.
 
“Termination Letter” means a letter in substantially the form of Exhibit D
hereto.
 
“Test Period” means, as of any date of determination, the most recently ended
four fiscal quarter period for which consolidated financial statements of the
Borrower and its Restricted Subsidiaries have been (or were required to have
been) delivered pursuant to Section 5.01(a) or (b).
 
“Total Revolving Credit Exposure” means, the sum of the outstanding principal
amount of all Lenders’ Revolving Loans, their LC Exposure and their Swingline
Exposure at such time; provided, that clause (a) of the definition of Swingline
Exposure shall only be applicable to the extent Lenders shall have funded their
respective participations in the outstanding Swingline Loans.
 
“Transactions” means each of the following transactions: (i) the amendment of
the Existing Credit Agreement in the form of this Agreement, (ii) the Borrower
obtaining the Revolving Facility and the Term B Facility, the funding of Loans
on the Closing Date (and the use of proceeds thereof) and the issuance or deemed
issuance of Letters of Credit on the Closing Date and (iii) the payment of all
fees, costs and expenses incurred in connection with the transactions described
in clause (ii) of this definition.
 
“Transition Period” means the consecutive four fiscal quarter period commencing
on (and including) the first day of the fiscal quarter during which the Borrower
or any Subsidiary of the Borrower consummates the acquisition of an Acquired
Entity or Business that is designated as a Covenant Holiday Acquisition.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Benchmark Rate or the Alternate Base
Rate.
 
“UCC” means the Uniform Commercial Code as from time to time in effect in the
relevant jurisdiction.
 
“UK Borrower” means Enodis Holdings and any other Borrower (i) that is
incorporated under the laws of England and Wales or (ii) either resident in the
United Kingdom for United Kingdom tax purposes or that otherwise makes payments
from which under this Agreement or any other Credit Document are subject to
withholding Taxes imposed by the United Kingdom.
 
36

--------------------------------------------------------------------------------



“UK Collateral” means all “Security Assets” as defined in the UK Security
Agreement. “UK DB Pension Schemes” means the Grove Europe Pension Scheme and the
Berisford (1948) Pension Scheme.
 
“UK Security Agreement” means the Security Agreement originally dated 3 March
2016 (as supplemented by a supplemental deed mad on the Closing Date) made by
Manitowoc FSG UK Limited, Manitowoc Foodservice UK Holding Limited and Enodis
Holdings, in favor of the UK Security Trustee for the benefit of the Secured
Creditors, substantially in the form of Exhibit I hereto, as the same may be
amended, restated, modified or supplemented or replaced from time to time.
 
“UK Security Trustee” means the Administrative Agent acting as trustee pursuant
to Section 8.02 of this Agreement.
 
“United Kingdom” means the United Kingdom of Great Britain and Northern Ireland.
 
“United States” means the United States of America.
 
“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated by the
Board of Directors of the Borrower as an Unrestricted Subsidiary pursuant to and
in accordance with Section 5.17 subsequent to the Closing Date.
 
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
 
“US Pledge Agreement” means the Amended and Restated Pledge Agreement dated as
of the Closing Date made by certain of the Credit Parties in favor of the
Collateral Agent for the benefit of the Secured Creditors, substantially in the
form of Exhibit J hereto, as the same may be amended, restated, amended and
restated, modified or supplemented from time to time.
 
“US Pledge Agreement Collateral” means all “Collateral” as defined in the US
Pledge Agreement.
 
“US Security Agreement” means the Amended and Restated Security Agreement dated
as of the Closing Date made by certain of the Credit Parties in favor of the
Collateral Agent for the benefit of the Secured Creditors, substantially in the
form of Exhibit K hereto, as the same may be amended, restated, amended and
restated, modified or supplemented from time to time.
 
“US Security Agreement Collateral” means all “Collateral” as defined in the US
Security Agreement.
 
“U.S. Tax Certificate” has the meaning provided in Section 2.17(f)(ii)(D)(2).
 
“Weighted Average Life to Maturity” means, when applied to any Indebtedness, at
any date, the quotient obtained by dividing:
 



              (i) the sum of the products of the number of years from the date
of determination to the date of each successive scheduled principal payment of
such Indebtedness multiplied by the amount of such payment, by






                (ii) the sum of all such payments.

37

--------------------------------------------------------------------------------



“Wholly-Owned Domestic Subsidiary” means each Domestic Subsidiary of the
Borrower that is also a Wholly-Owned Subsidiary of the Borrower.
 
“Wholly-Owned Foreign Subsidiary” means each Foreign Subsidiary of the Borrower
that is also a Wholly-Owned Subsidiary of the Borrower.
 
“Wholly-Owned Restricted Subsidiary” means each Restricted Subsidiary of the
Borrower that is also a Wholly-Owned Subsidiary of the Borrower.
 
“Wholly-Owned Subsidiary” means, as to any Person, (a) any corporation 100% of
whose Equity Interests is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (b) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person has a 100%
equity interest at such time (other than, in the case of a Foreign Subsidiary
with respect to preceding clauses (a) and (b), director’s qualifying shares
and/or other nominal amount of shares required to be held by Persons other than
the Borrower and its Subsidiaries under applicable law).
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
“Withholding Agent” means any Credit Party and the Administrative Agent.
 
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
 
SECTION 1.02.          Classification of Loans and Borrowings.  For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency Revolving Loan”).  Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving
Borrowing”).
 
SECTION 1.03.          Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law, rule or regulation herein shall,
unless otherwise specified, refer to such law, rule or regulation as amended,
modified or supplemented from time to time and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
 
38

--------------------------------------------------------------------------------



SECTION 1.04.          Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Closing Date in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.  Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825 (or
any other Financial Accounting Standard having a similar result or effect) to
value any Indebtedness or other liabilities of the Borrower or any Subsidiary at
“fair value”, as defined therein.  Notwithstanding the foregoing, leases shall
continue to be classified and accounted for on a basis consistent with GAAP as
of the Closing Date for all purposes of this Agreement, notwithstanding any
change in GAAP relating thereto, unless the requisite parties hereto enter into
a mutually acceptable amendment addressing such changes as provided for above.
 
SECTION 1.05.          Foreign Currency Calculations.  (a)  For purposes of
determining the Dollar Equivalent of any Advance denominated in a Foreign
Currency or any related amount, the Administrative Agent shall determine the
Exchange Rate as of the applicable Exchange Rate Date with respect to each
Foreign Currency in which any requested or outstanding Advance is denominated
and shall apply such Exchange Rates to determine such amount (in each case after
giving effect to any Advance to be made or repaid on or prior to the applicable
date for such calculation).
 
(b)          For purposes of any determination under Article VI or Article VII,
all amounts incurred, outstanding or proposed to be incurred or outstanding in
currencies other than Dollars shall be translated into Dollars at the currency
exchange rates in effect on the date of such determination; provided that no
Default shall arise as a result of any limitation set forth in Dollars in
Section 6.01 or 6.02 being exceeded solely as a result of changes in currency
exchange rates from those rates applicable at the time or times Indebtedness or
Liens were initially consummated in reliance on the exceptions under such
Sections.  For purposes of any determination under Section 6.03 or 6.05, the
amount of each investment, asset disposition or other applicable transaction
denominated in a currency other than Dollars shall be translated into Dollars at
the currency exchange rate in effect on the date such investment, disposition or
other transaction is consummated. Such currency exchange rates shall be
determined in good faith by the Borrower.
 
SECTION 1.06.          Limited Condition Transactions.  Notwithstanding anything
to the contrary in this Agreement, to the extent that the terms of this
Agreement require (a) compliance with any financial ratio or test and/or the
amount of Consolidated EBITDA or Consolidated Total Net Assets or (b) the
absence of a Default or Event of Default (or any type of default or event of
default) in each case as a condition to the consummation of any transaction in
connection with any Permitted Acquisition or similar Investment whose
consummation is not conditioned on the availability of, or on obtaining, third
party financing (including the assumption or incurrence of Indebtedness in
connection therewith, including without limitation, Indebtedness incurred
pursuant to Section 2.08(d)) (any such action, a “Limited Condition
Transaction”), the determination of whether the relevant condition is satisfied
may be made, at the election of the Borrower (a “LCT Election”), in the case of
any Limited Condition Transaction, at the time of (or on the basis of the
financial statements for the most recently ended fiscal quarter at the time of)
either (x) the execution of the definitive agreement with respect to such
Permitted Acquisition or Investment
 
39

--------------------------------------------------------------------------------



or (y) the consummation of such Permitted Acquisition or Investment (such
applicable date, the “LCT Test Date”), in each case, after giving effect to the
relevant Limited Condition Transaction on a Pro Forma Basis. If the Borrower has
made a LCT Election for any Limited Condition Transaction, then in connection
with any subsequent determination of compliance with any financial ratio or test
and/or the amount of Consolidated EBITDA or Consolidated Total Net Assets, in
each case with respect to the incurrence of Indebtedness or Liens on or
following the relevant LCT Test Date and prior to the earlier of the date on
which such Limited Condition Transaction is consummated or the definitive
agreement for such Limited Condition Transaction is terminated or expires
without consummation of such Limited Condition Transaction, compliance with any
such financial ratio or test and/or the amount of Consolidated EBITDA or
Consolidated Total Net Assets shall be tested by calculating the availability
under such financial ratio or test and/or the amount of Consolidated EBITDA or
Consolidated Total Net Assets, as applicable, on a Pro Forma Basis assuming such
Limited Condition Transaction and any other transactions in connection therewith
have been consummated (including any incurrence of Indebtedness and the use of
proceeds thereof).
 
SECTION 1.07.          Redenomination of Certain Foreign Currencies.  (a)  Each
obligation of any party to this Agreement to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the Closing Date shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation).  If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London Interbank Market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.
 
(b)          Without prejudice and in addition to any method of conversion or
rounding prescribed by any EMU Legislation and (i) without limiting the
liability of any Borrower for any amount due under this Agreement and (ii)
without increasing any Commitment of any Lender, all references in this
Agreement to minimum amounts (or integral multiples thereof) denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the Closing Date shall, immediately upon such
adoption, be replaced by references to such minimum amounts (or integral
multiples thereof) as shall be specified herein with respect to Borrowings
denominated in Euros.
 
(c)          Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro or any other Foreign Currency.
 
SECTION 1.08.          Cashless Rollovers. Notwithstanding anything to the
contrary contained in this Agreement or in any other Credit Document, (a) to the
extent that any Lender extends the maturity date of, or replaces, renews or
refinances, any of its then-existing Loans with Incremental Term B Loans or
loans incurred under a new credit facility or a new tranche, in each case, to
the extent such extension, replacement, renewal or refinancing is effected by
means of a “cashless roll” by such Lender, such extension, replacement, renewal
or refinancing shall be deemed to comply with any requirement hereunder or any
other Credit Document that such payment be made “in Dollars”, “in immediately
available funds”, “in cash” or any other similar requirement and (b) any Lender
may exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent, and such Lender.
 
40

--------------------------------------------------------------------------------



SECTION 1.09.          Divisions of Limited Liability Companies.  Any reference
herein to a merger, transfer, amalgamation, consolidation, assignment, sale,
disposition or transfer, or any similar term, shall be deemed to apply to a
Division, or an allocation of assets to a series of a limited liability company,
limited partnership or trust (or the unwinding of such a Division or
allocation), as if it were a merger, transfer, consolidation, amalgamation,
assignment, sale or transfer, or other similar term, as applicable, to, of or
with a separate Person.  Any Division Successor shall constitute a separate
Person hereunder (and with respect to any Dividing Person that was a Subsidiary,
Restricted Subsidiary, Unrestricted Subsidiary, joint venture or any like term
prior to such Division, each Division Successor shall, immediately after giving
effect to such Division, also constitute such a Person or entity).
 
SECTION 1.10.          Interest Rates.  The Administrative Agent does not
warrant or accept responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
rates in the definition of “Benchmark Rate” or with respect to any comparable or
successor rate thereto, or replacement rate therefor.
 
ARTICLE II

THE CREDITS
 
SECTION 2.01.          Commitments.  (a)  Subject to the terms and conditions
set forth herein, each Lender with a Revolving Commitment severally agrees to
make Revolving Loans denominated in Dollars and Foreign Currencies to the
Borrowers from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Lender’s Revolving Credit
Exposure exceeding such Lender’s Revolving Commitment or (ii) the sum of the
Total Revolving Credit Exposure exceeding the total Revolving Commitments. 
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.
 
(b)          Subject to the terms and conditions set forth herein, each Lender
with a Term B Commitment agrees to make a Term B Loan denominated entirely in
Dollars to the Borrower on the Closing Date in an aggregate principal amount
that will not result in (i) such Lender’s Term B Loan exceeding such Lender’s
Term B Commitment or (ii) the sum of the Term B Loans exceeding the total Term B
Commitments.  No amount of the Term B Loan which is repaid or prepaid by the
Borrower may be reborrowed hereunder.
 
SECTION 2.02.          Loans and Borrowings.  (a)  Each Revolving Loan shall be
made as part of a Borrowing consisting of Revolving Loans made by the Lenders
ratably in accordance with their respective Revolving Commitments.  Each Term B
Loan shall be made as part of a Borrowing consisting of Term B Loans made by the
Lenders ratably in accordance with their respective Term B Commitments.  The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.
 
(b)          Subject to Section 2.14, (i) each Borrowing denominated in Dollars
shall be comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower
may request in accordance herewith and (ii) each Revolving Borrowing denominated
in a Foreign Currency shall be comprised entirely of Eurocurrency Loans.  Each
Swingline Dollar Loan shall be an ABR Loan and each Swingline Foreign Currency
Loan shall bear interest at such rate agreed to between the Borrower and the
Swingline Lender.  Each Lender at its option may make any Eurocurrency Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.
 
41

--------------------------------------------------------------------------------



(c)          At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $1,000,000.  At the time that
each ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $250,000 and not less than $1,000,000;
provided that an ABR Revolving Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the total Revolving Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e).  Each Swingline Loan shall be in an amount that is an integral
multiple of $100,000 and not less than $500,000 (or in the case of a Swingline
Loan denominated in Euros not less than $1,000,000).  Borrowings of more than
one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of 8 Eurocurrency Revolving
Borrowings outstanding.
 
(d)          Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Term B Maturity Date or Revolving Maturity Date, as applicable.
 
(e)          Notwithstanding any other provision of this Agreement, each Lender
at its option may make any ABR Loan or Eurocurrency Loan by causing any domestic
or foreign office, branch or Affiliate of such Lender (an “Applicable Lending
Installation”) to make such Loan that has been designated by such Lender to the
Administrative Agent.  All terms of this Agreement shall apply to any such
Applicable Lending Installation of such Lender and the Loans and any promissory
notes issued hereunder shall be deemed held by each Lender for the benefit of
any such Applicable Lending Installation.  Each Lender may, by written notice to
the Administrative Agent and the Borrower, designate replacement or additional
Applicable Lending Installations through which Loans will be made by it and for
whose account Loan payments are to be made.
 
SECTION 2.03.          Requests for Borrowings.  To request a Borrowing (other
than a Swingline Loan), the Borrower shall notify the Administrative Agent of
such request in writing (a) in the case of a Eurocurrency Borrowing denominated
in Dollars, not later than 12:00 noon, New York City time, three Business Days
before the date of the proposed Borrowing, (b) in the case of a Eurocurrency
Borrowing denominated in a currency other than Dollars, not later than 12:00
noon, New York City time, four Business Days before the date of the proposed
Borrowing or (c) in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, on the date of the proposed Borrowing.  Each such Borrowing
Request shall be irrevocable and shall be in a form approved by the
Administrative Agent (such approval not to be unreasonably withheld, conditioned
or delayed) and signed by the Borrower.  Each such written Borrowing Request
shall specify the following information in compliance with Section 2.02:
 



(i) the identity of the Applicable Borrower;





(ii) the aggregate amount of the requested Borrowing;






(iii) the Class of such Borrowing;






(iv) the currency (which may be Dollars or, if applicable, a Foreign Currency)
in which such Borrowing is to be denominated;





(v) the date of such Borrowing, which shall be a Business Day;





(vi) in the case of a Borrowing denominated in Dollars, whether such Borrowing
is to be an ABR Borrowing or a Eurocurrency Borrowing;

42

--------------------------------------------------------------------------------





(vii) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by clause (a) of the
definition of the term “Interest Period”; and





(viii) the location and number of the Applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of Section
2.06.



If no election as to the Type of such Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing, unless such Borrowing is denominated in a
Foreign Currency, in which case such Borrowing shall be a Eurocurrency
Borrowing.  If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration.  Promptly following receipt of a
Borrowing Request in accordance with this Section 2.03, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.
 
SECTION 2.04.          Swingline Loans.  (a)  Subject to the terms and
conditions set forth herein, the Swingline Lender agrees to make Swingline Loans
in Dollars or in a Foreign Currency to the Borrower from time to time during the
Availability Period, in an aggregate principal amount at any time outstanding
that will not result in (i) the Dollar Equivalent of the aggregate principal
amount of outstanding Swingline Loans exceeding $40,000,000, (ii) the sum of the
total Revolving Credit Exposures exceeding the total Revolving Commitments or
(iii) the Swingline Lender’s Revolving Credit Exposure exceeding its Revolving
Commitment.  Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Swingline Loans.
 
(b)          To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request in writing, not later than 2:00 p.m., New
York City time, on the day of a proposed Swingline Loan in the case of Swingline
Loans denominated in Dollars and not later than 10:00 a.m., Local Time on the
day of any other proposed Swingline Loan.  Each such notice shall be irrevocable
and shall specify (i) the requested date (which shall be a Business Day), (ii)
whether such Swingline Loan is to be denominated in Dollars or in a Foreign
Currency, (iii) the amount of the requested Swingline Loan, and (iv) in the case
of a Swingline Loan denominated in a Foreign Currency, the Interest Period
requested to be applicable thereto, which shall be a period contemplated by
clause (b) of the definition of the term “Interest Period.”  The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower.  The Swingline Lender and the Borrower shall agree upon the
interest rate applicable to any Swingline Foreign Currency Loan, provided that
if such agreement cannot be reached prior to 1:00 p.m., Local Time, on the day
of such Swingline Foreign Currency Loan then such Swingline Foreign Currency
Loan shall not be made.  The Swingline Lender shall make each Swingline Loan
available to the Borrower by means of a credit to the general deposit account of
the Borrower with the Swingline Lender (or, in the case of (x) a Swingline Loan
made to finance the reimbursement of an LC Disbursement as provided in Section
2.05(e), by remittance to the Issuing Bank or (y) a Swingline Foreign Currency
Loan, to such deposit account as the Borrower shall identify to the Swingline
Lender) by 3:00 p.m., Local Time, on the requested date of such Swingline Loan.
 
(c)          The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., Local Time, on any Business Day
require the Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding.  Such notice shall specify the
aggregate amount of Swingline Loans in which Lenders will participate, and such
amount of Swingline Loans, if denominated in Foreign Currency, shall be
converted to Dollars and shall bear interest at the Alternate Base Rate (or such
lower rate to which the Borrower and Swingline Lender may agree).  Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Applicable Revolver
Percentage of such Swingline Loan or Loans.  Each
 
43

--------------------------------------------------------------------------------



Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Applicable Revolver Percentage of such Swingline
Loan or Loans.  Each Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph (c) is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.  Each Lender
shall comply with its obligation under this paragraph (c) by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply,
mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Lenders.  The Administrative Agent shall notify the
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph (c), and thereafter payments in respect of such Swingline Loan shall
be made to the Administrative Agent and not to the Swingline Lender.  Any
amounts received by the Swingline Lender from the Borrower (or other party on
behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph (c)
and to the Swingline Lender, as their interests may appear; provided that any
such payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason.  The purchase of
participations in a Swingline Loan pursuant to this paragraph (c) shall not
relieve the Borrower of any default in the payment thereof.  Notwithstanding the
foregoing, a Lender shall not have any obligation to acquire a participation in
a Swingline Loan pursuant to this paragraph (c) if an Event of Default shall
have occurred and be continuing at the time such Swingline Loan was made and
such Lender shall have notified the Swingline Lender in writing, at least one
Business Day prior to the time such Swingline Loan was made, that such Event of
Default has occurred and that such Lender will not acquire participations in
Swingline Loans made while such Event of Default is continuing.
 
SECTION 2.05.          Letters of Credit.
 
(a)          General.  Subject to the terms and conditions set forth herein, the
Borrower may request the issuance by an Issuing Bank of Letters of Credit in
Dollars or in a Foreign Currency for its own account or that of a Restricted
Subsidiary, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Availability Period. 
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Applicable Borrower with, the Issuing Bank relating to any Letter of Credit,
the terms and conditions of this Agreement shall control.  Notwithstanding
anything herein to the contrary, the Issuing Bank shall have no obligation
hereunder to issue, and shall not issue, any Letter of Credit the proceeds of
which would be made available to any Person (i) to fund any activity or business
of or with any Sanctioned Person, or in any country or territory that, at the
time of such funding, is the subject of any Sanctions or (ii) in any manner that
would result in a violation of any Sanctions by any party to this Agreement.
 
(b)          Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension, but in any event no less than
three Business Days or such shorter notice, if any, is acceptable to the Issuing
Bank) a notice requesting the issuance of a Letter of Credit, or identifying the
Letter of Credit to be amended, renewed or extended, and specifying which of the
Borrowers shall be the account party with
 
44

--------------------------------------------------------------------------------



respect thereto, the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section 2.05), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by the Issuing Bank, the Applicable Borrower also shall
submit a letter of credit application on the Issuing Bank’s standard form in
connection with any request for a Letter of Credit.  A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed $30,000,000, (ii) no
Lender’s Revolving Credit Exposure shall exceed its Revolving Commitment,
(iii) the sum of the total Revolving Credit Exposures shall not exceed the total
Revolving Commitments and (iv) the Dollar Equivalent of the aggregate LC
Exposure associated with the Letters of Credit issued by the applicable Issuing
Bank shall not exceed such Issuing Bank’s Letter of Credit Fronting Sublimit (as
set forth on Schedule 2.01) without the consent of such Issuing Bank.  The
Borrower may, at any time and from time to time, reduce the Letter of Credit
Fronting Sublimit of any Issuing Bank with the consent of the applicable Issuing
Bank; provided that the Borrower shall not reduce the Letter of Credit Fronting
Sublimit of any Issuing Bank if, after giving effect to such reduction, the
conditions set forth in clauses (i) through (iv) above shall not be satisfied.
 
(c)          Expiration Date.  Each Letter of Credit shall expire (or be subject
to termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year (or such
later date as agreed by the applicable Issuing Bank in its sole discretion)
after the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, one year (or such later date as agreed by the
applicable Issuing Bank in its sole discretion) after such renewal or
extension), and (ii) the date that is five Business Days prior to the Revolving
Maturity Date (or, in the case of this clause (ii), any later date that the
applicable Issuing Bank has approved so long as such Letter of Credit  has been
cash collateralized in a manner reasonably satisfactory to the Issuing Bank in
accordance with Section 2.05(j) or all contingent liabilities of the Revolving
Lenders arising from such Letter of Credit shall be released in a manner
reasonably satisfactory to the Administrative Agent on the Revolving Maturity
Date).
 
(d)          Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Revolver Percentage of the aggregate amount available to be drawn under such
Letter of Credit.  In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Bank, such Lender’s Applicable Revolver
Percentage of each LC Disbursement made by the Issuing Bank and not reimbursed
by the Applicable Borrower on the date due as provided in paragraph (e) of this
Section 2.05, or of any reimbursement payment required to be refunded to the
Applicable Borrower for any reason.  Each Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph (d) in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.
 
(e)          Reimbursement.  If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC
 
45

--------------------------------------------------------------------------------



Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 12:00 noon, New York City time, on (i) the Business Day that
the Borrower receives such notice, if such notice is received prior to 10:00
a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.04 that such payment be financed
with an ABR Revolving Borrowing or Swingline Loan in an equivalent amount and,
to the extent so financed, the Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan.  If the Applicable Borrower fails to make such payment when due, such
amount, if denominated in Foreign Currency, shall be converted to Dollars and
shall bear interest as provided in Section 2.05(h) and the Administrative Agent
shall notify each Lender of the applicable LC Disbursement, the payment then due
from the Applicable Borrower in respect thereof and such Lender’s Applicable
Revolver Percentage thereof.  Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Revolver Percentage
of the payment then due from the Applicable Borrower, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and Section
2.06 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Issuing Bank the amounts
so received by it from the Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Applicable Borrower pursuant to
this paragraph (e), the Administrative Agent shall distribute such payment to
the Issuing Bank or, to the extent that Lenders have made payments pursuant to
this paragraph (e)  to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear.  Any payment made by a Lender
pursuant to this paragraph (e)  to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Applicable Borrower of its obligation to reimburse such LC Disbursement.
 
(f)          Obligations Absolute.  The Applicable Borrower’s obligation to
reimburse LC Disbursements as provided in paragraph (e) of this Section 2.05
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section 2.05,
constitute a legal or equitable discharge of, or provide a right of set-off
against, the Applicable Borrower’s obligations hereunder.  Neither the
Administrative Agent, the Lenders nor the Issuing Bank, nor any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Applicable Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Applicable Borrower to the extent permitted by
applicable law) suffered by the Applicable Borrower that are caused by the
Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof.  The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such
 
46

--------------------------------------------------------------------------------



determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
 
(g)          Disbursement Procedures.  The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy or electronic mail) of such demand for payment and whether the Issuing
Bank has made or will make an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the Applicable
Borrower of its obligation to reimburse the Issuing Bank and the Lenders with
respect to any such LC Disbursement.
 
(h)          Interim Interest.  If the Issuing Bank shall make any LC
Disbursement, then, unless the Applicable Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Borrower reimburses such
LC Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Applicable Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section 2.05, then
Section 2.13(d) shall apply.  Interest accrued pursuant to this paragraph (h)
shall be for the account of the Issuing Bank, except that interest accrued on
and after the date of payment by any Lender pursuant to paragraph (e) of this
Section 2.05 to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.
 
(i)          Replacement of an Issuing Bank.  An Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank.  The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank.  At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b).  From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
 
(j)          Cash Collateralization.  If (i) any Event of Default shall occur
and be continuing, on the Business Day that the Borrower receives notice from
the Administrative Agent or the Required Lenders (or, if the maturity of the
Loans has been accelerated, Lenders with LC Exposure representing greater than
50.1% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph (j), the Borrower shall deposit in an account with
the Administrative Agent, in the name of the Administrative Agent and for the
benefit of the applicable Issuing Bank(s) and the Lenders, an amount in cash
equal to the LC Exposure as of such date plus any accrued and unpaid interest
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Article VII or (ii) any Letter of Credit shall have an expiration date after the
Revolving Maturity Date, the Borrower shall deposit
 
47

--------------------------------------------------------------------------------



in an account with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the applicable Issuing Bank and the Lenders, an
amount in cash equal to 103% of the face amount of such Letter of Credit on the
date five Business Days prior to the Revolving Maturity Date.  Such deposit
shall be held by the Administrative Agent as collateral for the payment and
performance of the Obligations.  The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account.  Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50.1% of the total LC Exposure), be applied to satisfy other
obligations of the Borrower under this Agreement.  If the Borrower is required
to provide an amount of cash collateral hereunder as a result of the occurrence
of an Event of Default, such amount (to the extent not applied as aforesaid)
shall be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.
 
SECTION 2.06.          Funding of Borrowings.  (a)  Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.04; provided further that no Lender shall be required to fund any
amounts in respect of any Continued Term Loans (as defined in the Closing Date
Amendment).  The Administrative Agent will make such Loans available to the
Applicable Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Applicable Borrower or, in the case of Subsidiary
Borrowers or Loans denominated in a Foreign Currency, in another account, in
each case as designated by the Borrower in the applicable Borrowing Request in
accordance with Section 2.03(viii) and this Section 2.06 and reasonably
acceptable to the Administrative Agent, provided that ABR Revolving Loans made
to finance the reimbursement of an LC Disbursement as provided in Section
2.05(e) shall be remitted by the Administrative Agent to the Issuing Bank.
 
(b)          Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
2.06 and may, in reliance upon such assumption, make available to the Applicable
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Applicable Borrower severally agree to
pay to the Administrative Agent forthwith on demand such corresponding amount
with interest thereon, for each day from and including the date such amount is
made available to the Applicable Borrower to but excluding the date of payment
to the Administrative Agent, at (i) in the case of such Lender, (x) the greater
of the FRBNY Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation (in the case of
a Borrowing denominated in Dollars) or (y) the rate reasonably determined by the
Administrative Agent to be the cost to it of funding such amount (in the case of
a Borrowing denominated in a Foreign Currency) or (ii) in the case of the
Applicable Borrower, the interest rate applicable to ABR Loans.  If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.
 
(c)          On the Closing Date, all Existing Revolving Loans shall be deemed
repaid and (i) such portion thereof that were ABR Loans shall be reborrowed as
ABR Loans by the applicable Borrower
 
48

--------------------------------------------------------------------------------



and such portion thereof that were Eurocurrency Loans shall be reborrowed as
Eurocurrency Loans by the applicable Borrower (it being understood that for each
tranche of Existing Revolving Loans that were Eurocurrency Loans, (x) the
initial Interest Period for the relevant reborrowed Loans shall equal the
remaining length of the Interest Period for such tranche and (y) the Adjusted
Benchmark Rate, as applicable, for the relevant reborrowed Loans during such
initial Interest Period shall be the Adjusted Benchmark Rate for such tranche
immediately prior to the Closing Date) and (ii) each such reborrowed Revolving
Loan shall be deemed made in the same currency as the relevant Existing
Revolving Loan. Any Revolving Lenders that are not Existing Revolving Lenders
(and any Existing Revolving Lenders with Revolving Commitments as of the Closing
Date that are greater than their Existing Revolving Commitments) shall advance
funds (in the relevant currency) to the Administrative Agent no later than 12:00
Noon, New York City time on the Closing Date as shall be required to repay the
Revolving Loans of Existing Revolving Lenders such that each Revolving Lender’s
share of outstanding Revolving Loans denominated in a particular currency on the
Closing Date is equal to its Applicable Revolver Percentage of the total
outstanding principal amount of the Revolving Loans denominated in such
currency.
 
SECTION 2.07.          Interest Elections.  (a)  Each Revolving Borrowing and
Term B Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request.  Thereafter, the
Borrower may elect to convert such Borrowing to a different Type, in the case of
Borrowings denominated in Dollars, or to continue such Borrowing and, in the
case of a Eurocurrency Borrowing, may elect Interest Periods therefor, all as
provided in this Section 2.07.  The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.  This Section 2.07 shall not apply to Swingline
Foreign Currency Borrowings or Swingline Dollar Borrowings, which may not be
converted or continued.
 
(b)          To make an election pursuant to this Section 2.07, the Borrower
shall notify the Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if the Borrower
were requesting a Borrowing of the Type and denominated in the Foreign Currency
resulting from such election to be made on the effective date of such election. 
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery, telecopy or electronic mail to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower (and, with respect to any
UK Borrower, any written request shall be irrevocable and in a form approved by
the Administrative Agent (such approval not to be unreasonably withheld,
conditioned or delayed) and signed by the relevant UK Borrower).
 
(c)          Each written Interest Election Request shall specify the following
information in compliance with Section 2.02:
 



(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);






(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;






(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

49

--------------------------------------------------------------------------------






(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.



If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
(d)          Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e)          If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing (unless such Borrowing is denominated in a Foreign Currency, in which
case such Borrowing shall be continued as a Eurocurrency Borrowing with an
Interest Period of one month’s duration commencing on the last day of such
Interest Period).  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency
Borrowing denominated in Dollars shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto, and (iii) unless repaid, each
Eurocurrency Borrowing denominated in a Foreign Currency shall be continued as a
Eurocurrency Borrowing with an Interest Period of one month’s duration.
 
SECTION 2.08.          Termination and Reduction of Commitments; Increase of
Commitments.  (a)  Unless previously terminated, the Revolving Commitments shall
terminate on the Revolving Maturity Date.  Unless previously terminated, the
Term B Commitments shall terminate on the making of the Term B Loans on the
Closing Date.
 
(b)          The Borrower may at any time terminate, or from time to time
reduce, the Revolving Commitments; provided that (i) each reduction of the
Revolving Commitments shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000 and (ii) the Borrower shall not
terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.11,
the sum of the Total Revolving Credit Exposure would exceed the total Revolving
Commitments.
 
(c)          The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Revolving Commitments under paragraph (b) of this
Section 2.08 at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Borrower pursuant to this Section 2.08 shall be irrevocable; provided that a
notice of termination of the Revolving Commitments delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities or consummation of another transaction, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.  Any
termination or reduction of the Revolving Commitments shall be permanent.  Each
reduction of the Revolving Commitments shall be made ratably among the Lenders
in accordance with their respective Revolving Commitments.
 
50

--------------------------------------------------------------------------------



(d)          Subject to clause (e) below, the Borrower may elect, at its option,
to increase the Revolving Commitments and/or the Term B Commitments, in each
case in minimum amounts of $10,000,000 and in integral multiples of $5,000,000
in excess thereof, so long as, after giving effect thereto, the aggregate amount
of such increases does not exceed (i) the sum of (a) $275,000,000 and (b) the
aggregate principal amount of any voluntary prepayments of the Term B Loans
and/or any Incremental Term B Loans and reduction of Revolving Commitments;
provided, that any such prepayment is not funded with long-term Indebtedness,
plus (ii) an additional amount, so long as, giving effect to the incurrence of
any such additional amount, the Consolidated Senior Secured Leverage Ratio
calculated on a Pro Forma Basis is no greater than 3.75 to 1.00; provided, that
any such increase may be incurred under either clause (i) or clause (ii) hereof
as selected by the Borrower in its sole discretion, including by designating any
portion of any such increase in excess of an amount permitted to be incurred
under clause (ii) at the time of such incurrence as incurred under clause (i),
and unless the Borrower otherwise elects, any portion of any such increase that
could be established in reliance on clause (ii) at the time of such incurrence
shall be deemed to have been incurred in reliance on clause (ii) without
reducing the amount in clause (i); provided, further, that for the purposes of
calculating such Consolidated Senior Secured Leverage Ratio, (x) any such
increase to the Revolving Commitments shall be assumed to be fully drawn and
shall be included in the numerator of such ratio and (y) the proceeds of any
such increase to the Revolving Commitments or the Term B Commitments shall not
be netted from Indebtedness.  Any such election shall be made upon at least
three (3) Business Days’ prior written notice to the Administrative Agent (or
such lesser notice, if any, as is acceptable to the Administrative Agent), which
notice shall (A) specify (x) the amount of any such increase and (y) whether
such increase is in the Revolving Commitments, the Term B Commitments or a
combination of any thereof, (B) if any Indebtedness under the Senior Note
Documents is then outstanding, certify that incurrence by the Borrower of
Indebtedness under this Agreement in the full amount of the proposed increased
Commitments (and the securing thereof by the Collateral) is permitted by the
Senior Note Documents, (C) be delivered at a time when no Default has occurred
and is continuing (subject to Section 1.06, solely in connection with any
increase of the Term B Commitments, the proceeds of which are being used to
finance a Limited Condition Transaction), and (D) specify the effective date of
any Revolving Commitments or Term B Commitments and the effective date of any
incremental Term B Loans to be made pursuant thereto.  The Borrower may, after
giving such notice, offer the increase (which may be declined by any Lender in
its sole discretion) in the Commitments on either a ratable basis to the Lenders
or on a non-pro-rata basis to one or more Lenders and/or to other Lenders or
entities reasonably acceptable to the Administrative Agent.  No increase in the
total Commitments shall become effective until the existing or new Lenders
extending such incremental Commitment amount and the Borrower shall have
delivered to the Administrative Agent a document in form and substance
reasonably satisfactory to the Administrative Agent pursuant to which (i) any
such existing Lender agrees to the amount of its Commitment increase, (ii) any
such new Lender agrees to its Commitment amount and agrees to assume and accept
the obligations and rights of a Lender hereunder, (iii) the Borrower accepts
such incremental Commitments, (iv) the effective date of any increase in the
Commitments is specified, (v) any terms specific to any incremental Term B Loans
(and consistent with Section 2.08(e)) are specified, and (vi) the Borrower
certifies that on such date the conditions for a new Loan set forth in Section
4.02 are satisfied; provided, that notwithstanding anything to the contrary set
forth in Section 4.02, in connection with any increase of the Term B
Commitments, the proceeds of which are being used to finance a Limited Condition
Transaction, any such increase shall be subject to Section 1.06 and the Lenders
providing such increase shall be permitted to waive or limit (or not require the
satisfaction of) in full or in part any of the conditions set forth in Section
4.02(a) (other than the accuracy of customary “specified representations” as
agreed to between the Borrower and such Lenders).  Upon the effectiveness of any
increase in the Revolving Commitments pursuant hereto, (i) each Lender with a
Revolving Commitment (new or existing) shall be deemed to have accepted an
assignment from the existing Lenders with Revolving Commitments, and the
existing Lenders with Revolving Commitments shall be deemed to have made an
assignment to each new or existing Lender with Revolving Commitments accepting a
new or increased Revolving Commitment, of an interest in each then outstanding
Revolving Loan  (in each case, on the terms and conditions set forth in the
Assignment
 
51

--------------------------------------------------------------------------------



and Assumption) and (ii) the Swingline Exposure and LC Exposure of the existing
and new Lenders with Revolving Commitments shall be automatically adjusted such
that, after giving effect to such assignments and adjustments, all Revolving
Credit Exposure hereunder is held ratably by the Lenders with Revolving
Commitments in proportion to their respective Revolving Commitments. 
Assignments pursuant to the preceding sentence shall be made in exchange for the
principal amount assigned plus accrued and unpaid interest and shall not be
subject to the assignment fee set forth in Section 9.04(b)(ii)(C).  The Borrower
shall make any payments under Section 2.16 resulting from such assignments.  In
the event of an increase in the Term B Commitments pursuant to this Section,
each Lender accepting a portion of such increased Term B Commitments shall, on
the effective date of the increase in such Term B Commitments, make a loan to
the Borrower in the amount of its portion of such increase.  Any such increase
of the Revolving Commitments or Term B Commitments shall be subject to receipt
by the Administrative Agent from the Borrower of such supplemental opinions,
resolutions, certificates and other documents as the Administrative Agent
reasonably requests.  From and after the making of an incremental Term B Loan or
Revolving Loan pursuant to this Section 2.08, such Loan shall be deemed a “Term
B Loan” or “Revolving Loan”, as applicable, hereunder for all purposes hereof,
and shall be subject to the same terms and conditions as each other Term B Loan
or Revolving Loan made pursuant to this Agreement (except as otherwise permitted
by this Agreement).
 
(e)          Any incremental Term B Loan made pursuant to clause (d) above (i)
shall rank pari passu in right of payment and of security with the Term B Loans
made on the Closing Date, (ii) shall not mature earlier than the Term B Maturity
Date or have a weighted average life (if applicable) which is shorter than the
then remaining average life of the Term B Loans (other than as necessary to make
such incremental Term B Loan fungible with the Term B Loans made on the Closing
Date), and (iii) shall otherwise be on terms and pursuant to documentation to be
determined by the Borrower and the Persons willing to provide such Incremental
Facility (such documentation referred to herein as, an “Incremental Term B Loan
Amendment”), provided that (A) such terms and documentation shall not contain
amortization schedules more favorable to the Lenders providing such loans or
commitments, than those set forth in this Agreement and (B) if the All-in Yield
payable by any Credit Party to the lenders under the incremental Term B Loan, in
the primary syndication thereof exceeds the All-in Yield in respect of the Term
B Loans immediately prior to the effectiveness of the applicable incremental
amendment by more than 0.50%, the All-in Yield relating to the Term B Loans
shall be increased to the extent necessary so that the All-in Yield for the
incremental Term B Loans is not more than 0.50% higher than the All-in Yield for
the Term B Loans (in each case as such comparative yields are determined in the
reasonable judgment of the Administrative Agent consistent with GAAP).
 
SECTION 2.09.          Repayment of Loans; Evidence of Debt.  (a)  Each
Applicable Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each of its Revolving Loans on the Revolving Maturity Date, (ii) to
the Administrative Agent for the account of each applicable Lender the unpaid
principal amount of the Term B Loan of such Lender as provided in Section 2.10
and (iii) to the Swingline Lender the then unpaid principal amount of each of
its Swingline Loans on the earlier of (x) the Revolving Maturity Date and (y) a
date that is no more than seven (7) Business Days after such Swingline Loan is
made; provided that on each date that a Revolving Borrowing is made, the
Borrower shall repay all Swingline Loans then outstanding.
 
(b)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
 
52

--------------------------------------------------------------------------------



(c)          The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
 
(d)          The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section 2.09 shall be prima facie evidence of the existence
and amounts of the obligations recorded therein; provided that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Loans in accordance with the terms of this Agreement.
 
(e)          Any Lender may request that Loans made by it be evidenced by a
promissory note.  In such event, the Applicable Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to such Lender (and its
registered assigns) and in a form approved by the Administrative Agent. 
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the payee
named therein and its registered assigns.
 
(f)          In the event and on such occasion that the aggregate Revolving
Credit Exposure of the Lenders exceeds the aggregate Revolving Commitments of
the Lenders, the Borrower immediately shall prepay the Loans in the amount of
such excess.
 
(g)          The Administrative Agent will determine the aggregate LC Exposure
and the Dollar Equivalent of each Loan (other than Term B Loans) on each
Exchange Rate Date.  If at any time the sum of such amounts exceeds 105% of the
aggregate Revolving Commitments of the Lenders and the Administrative Agent so
notifies the Borrower, the Borrower shall (or shall cause one or more Subsidiary
Borrowers to) prepay the Loans (other than Term B Loans) in the amount of such
excess.  To the extent that, after such prepayment of all Loans (other than Term
B Loans) an excess of the sum of such amounts over the aggregate Revolving
Commitments still exists, the Borrower shall (or shall cause one or more
Subsidiary Borrowers to) within one Business Day cash collateralize the Letters
of Credit in the manner described in Section 2.05(j) in an amount sufficient to
eliminate such excess.
 
SECTION 2.10.          Amortization of Term B Loans.  (a)  Subject to adjustment
pursuant to paragraph (b) of this Section 2.10, the Borrower shall repay Term B
Borrowings on the last Business Day of each calendar quarter beginning with the
fiscal quarter ending March 31, 2019 in an aggregate amount equal to 0.25% of
the initial aggregate principal amount of the Term B Loan (and in addition, to
the extent that any Incremental Term B Loans shall be made pursuant to Section
2.08(d), in the additional agreed amortization amount for such incremental Term
B Loans based on the initial aggregate principal amount of such incremental Term
B Loans on the last Business Day of each calendar quarter from and including the
calendar quarter immediately succeeding the calendar quarter in which such
incremental Term B Loans are made as set forth in the applicable Term B Loan
Amendment).  The Borrower shall pay the entire remaining unpaid principal amount
of the Term B Loan on the Term B Maturity Date (or in the case of any
Incremental Term B Loan, on such other maturity date applicable thereto as set
forth in the applicable Incremental Term B Loan Amendment).
 
(b)          Any optional prepayment of a Term B Borrowing shall be applied as
directed by the Borrower.  Any mandatory prepayment of a Term B Borrowing shall
be applied (i) first, in direct order of maturity to the next eight (8)
scheduled repayments of the Term B Borrowings following the date of such
prepayment and (ii) second, ratably to the remaining scheduled repayments of
such Term B Borrowings.
 
53

--------------------------------------------------------------------------------



SECTION 2.11.          Prepayment of Loans.  (a)  The Applicable Borrower shall
have the right at any time and from time to time to prepay any Borrowing in
whole or in part, subject to prior notice in accordance with paragraph (b) of
this Section 2.11, without any penalty or premium except, in the case of
prepayments of the Term B Loan, subject to compliance with Section 2.12(c).
 
(b)          The Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy or electronic mail) of any prepayment hereunder (i) in
the case of prepayment of a Eurocurrency Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of prepayment, (ii) in
the case of prepayment of an ABR Borrowing, not later than 11:00 a.m., New York
City time, one Business Day before the date of prepayment or (iii) in the case
of prepayment of a Swingline Loan, not later than 12:00 noon, New York City time
(or in the case of a Swingline Foreign Currency Loan, 12:00 noon, London time,
on the date of prepayment).  Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid and, in the case of a mandatory prepayment, a
reasonably detailed calculation of the amount of such prepayment; provided that,
a notice of prepayment delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or consummation of
another transaction, in which case such notice may be revoked by the Borrower
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied.  Promptly following receipt of any
such notice relating to a Borrowing, the Administrative Agent shall advise the
applicable Lenders of the contents thereof.  Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment.  Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing,  shall be accompanied by accrued interest to the extent
required by Section 2.13 and any amounts required by Section 2.16, and  shall be
applied first, to any ABR Borrowings comprising all or a part of the Class being
prepaid and second, if (or once) no ABR Borrowings of such Class remain
outstanding, to outstanding Eurocurrency Borrowings of such Class with the
shortest Interest Periods remaining.
 
(c)          If on each occasion that any Net Proceeds are received by or on
behalf of the Borrower or any Restricted Subsidiary in respect of any Prepayment
Event following the Closing Date, the Borrower shall (subject to the following
sentence, including the provisos thereto), within ten Business Days after such
Net Proceeds are received, prepay Term B Borrowings in the manner set forth in
Section 2.10(b).  The prepayments required pursuant to this Section 2.11(c)
shall be made in each case in an aggregate amount equal to the Applicable
Prepayment Percentage of the amount of such Net Proceeds, provided that in the
case of any such event described in clause (a) or (b) of the definition of the
term “Prepayment Event,” if any Borrower or any Restricted Subsidiary applies
(or commits to apply) an amount equal to the Net Proceeds from such event (or a
portion thereof) within twelve months after receipt of such Net Proceeds and at
a time when no Event of Default has occurred and is continuing to pay all or a
portion of the purchase price in connection with a Permitted Acquisition or to
acquire, restore, replace, rebuild, develop, maintain or upgrade real property,
equipment or other tangible assets useful or to be used in the business of the
Borrower and the Restricted Subsidiaries, provided that, in each case, the
Borrower has delivered to the Administrative Agent within ten days after such
Net Proceeds are received a certificate of a Financial Officer stating its
intention to do so and certifying that no Event of Default has occurred and is
continuing, then no prepayment shall be required pursuant to this paragraph (c)
in respect of the Net Proceeds in respect of such event (or the portion of such
Net Proceeds specified in such certificate, if applicable) except to the extent
of an amount equal to any such Net Proceeds therefrom that have not been so
applied (or committed to be so applied) by the end of such twelve-month period
(or if committed to be so applied within such twelve-month period, have not been
so applied within 18 months after receipt).  The Borrower shall provide to the
Administrative Agent any such evidence reasonably requested by the
Administrative Agent with
 
54

--------------------------------------------------------------------------------



respect to any commitment of any Borrower or any Restricted Subsidiary to apply
an amount equal to Net Proceeds in accordance with this Section 2.11(c).
 
(d)          Following the end of each fiscal year of Borrower (commencing with
the fiscal year ending December 31, 2019), the Borrower shall prepay the Term B
Borrowings in an aggregate amount equal to (i) Excess Cash Flow for such fiscal
year multiplied by the Applicable Prepayment Percentage, less (ii) the amount of
optional prepayments of principal under the Term B Loans made during such fiscal
year, less (iii) less the amount of optional prepayments of principal under the
Revolving Loans (to the extent accompanied by a corresponding permanent
reduction of Revolving Commitments) made during such fiscal year, less (iv) the
amount of any optional or mandatory payments of the Senior Notes made during
such fiscal year, in each case except to the extent such prepayments are
financed with the proceeds of long-term Indebtedness.  Each prepayment pursuant
to this paragraph (d) shall be made before the date that is ten Business Days
after the date on which financial statements are delivered (or, if earlier,
required to be delivered) pursuant to Section 5.01(a) with respect to the fiscal
year for which Excess Cash Flow is being calculated.
 
(e)          Notwithstanding the foregoing, any Lender holding a Term B Loan may
elect, by notice to the Administrative Agent by telephone (confirmed by hand
delivery or facsimile) at least one Business Day (or such shorter period as may
be established by the Administrative Agent) prior to the required prepayment
date, to decline all or any portion of any prepayment of its Term B Loan
pursuant to this Section 2.11 (other than an optional prepayment pursuant to
paragraph (a) of this Section 2.11 or a prepayment pursuant to clause (c) of the
definition of “Prepayment Event,” which may not be declined), in which case the
aggregate amount of the payment that would have been applied to prepay Loans but
was so declined may be retained by the Borrower and shall constitute “Declined
Proceeds”.
 
(f)          Prior to any optional prepayment of Borrowings hereunder, the
Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to paragraph
(b) of this Section 2.11.
 
(g)          Notwithstanding any other provisions of this Section 2.11, (i)  to
the extent that any or all of the Net Proceeds of any Prepayment Event by a
Foreign Subsidiary or Excess Cash Flow estimated in good faith by the Borrower
to be attributable to Foreign Subsidiaries are prohibited or delayed by
applicable local law (including financial assistance, corporate benefit
restrictions on upstreaming of cash intra group and the fiduciary duties of
directors and managers of Foreign Subsidiaries) from being repatriated to the
United States or distributed to a Domestic Credit Party, an amount equal to the
portion of such Net Proceeds or Excess Cash Flow so affected will not be
required to be applied to prepay Loans at the times provided in this Section
2.11 but may be retained by the applicable Foreign Subsidiary so long, but only
so long, as applicable local law delays or will not permit repatriation thereof
to the United States or distribution to a Domestic Credit Party (the Borrower
hereby agreeing to use commercially reasonable efforts to cause the applicable
Foreign Subsidiary to take all actions reasonably required by applicable law to
effect such repatriation), and once such repatriation or distribution to the
United States of any of such affected Net Proceeds or Excess Cash Flow is
permitted under applicable local law, such repatriation or distribution to the
United States will be promptly effected and an amount equal to such repatriated
or distributed Net Proceeds or Excess Cash Flow will be promptly (and in any
event not later than three Business Days, or such later date as is acceptable to
the Administrative Agent, after such repatriation or distribution) applied (net
of additional taxes payable or reserved against as a result thereof) to the
repayment of the Loans to the extent otherwise required under this Section 2.11,
(ii) to the extent that the Borrower has determined in good faith that
repatriation to the United States of any of or all the Net Proceeds of any
disposition by a Foreign Subsidiary or Excess Cash Flow estimated in good faith
by the Borrower to be attributable to Foreign Subsidiaries or distributable to a
Domestic Credit Party could reasonably be expected to cause material adverse tax
consequences (taking into account any foreign tax credit or benefit actually
 
55

--------------------------------------------------------------------------------



realized in connection with such repatriation) to the Borrower or any of its
Restricted Subsidiaries, an amount equal to such Net Proceeds or Excess Cash
Flow so affected will not be required to be applied to repay Loans at the times
provided in this Section 2.11 but may be retained by the applicable Foreign
Subsidiary unless and until such material adverse tax consequences would no
longer result from such repatriation or distribution and (iii) to the extent
that any or all of the Net Proceeds of any Prepayment Event or Excess Cash Flow
estimated in good faith by the Borrower to be attributable to non-Wholly-Owned
Restricted Subsidiaries are prohibited or delayed by organizational (or
constitutional) document restrictions to the extent not created in contemplation
of such prepayments from being passed on to or used for the benefit of the
Borrower, an amount equal to the portion of such Net Proceeds or Excess Cash
Flow so affected will not be required to be applied to repay Loans at the times
provided in this Section 2.11 but may be retained by the applicable
non-Wholly-Owned Restricted Subsidiary so long, but only so long, as the
organizational (or constitutional) documents of such non-Wholly Owned Restricted
Subsidiary delays or will not permit funding such prepayment (the Borrower
hereby agreeing to cause the applicable non-Wholly-Owned Restricted Subsidiary
to use commercially reasonable efforts in compliance with its organizational (or
constitutional) documents to effect such prepayment), and once such prepayment
of any of such affected Net Proceeds or Excess Cash Flow is permitted under the
non-Wholly-Owned Restricted Subsidiaries organizational (or constitutional)
documents, such prepayment of the Loans to the extent otherwise required under
this Section 2.11 will be promptly effected (and in any event not later than
three Business Days, or such later date as is acceptable to the Administrative
Agent, after such organizational (or constitutional) restrictions are removed).
For the avoidance of doubt, but without limiting the Borrower’s obligations
under this Section 2.11, in no circumstance shall this Section 2.11 require any
Foreign Subsidiary to make any dividend of or otherwise repatriate for the
benefit of the Borrower any portion of any Net Proceeds received by such Foreign
Subsidiary or Excess Cash Flow attributable to any such Foreign Subsidiary.
 
SECTION 2.12.          Fees.  (a)  The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at the Applicable Rate on the average daily difference between the
Revolving Commitment of such Lender and the Revolving Credit Exposure (excluding
Swingline Exposure) of such Lender during the period from and including the
Closing Date to but excluding the date on which such Revolving Commitment
terminates.  Accrued commitment fees shall be payable in arrears on the last day
of March, June, September and December of each year and on the date on which the
applicable Commitments terminate, commencing on the first such date to occur
after the Closing Date.  All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
 
(b)          The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Closing Date to but excluding the later of the date on which such
Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting fee,
which shall accrue at the rate or rates per annum separately agreed upon between
the Borrower and the Issuing Bank on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Closing Date to but excluding the later
of the date of termination of the Revolving Commitments and the date on which
there ceases to be any LC Exposure, as well as the Issuing Bank’s standard fees
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder.  Participation fees and fronting
fees accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Closing Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments
 
56

--------------------------------------------------------------------------------



terminate and any such fees accruing after the date on which the Revolving
Commitments terminate shall be payable on demand.  Any other fees payable to the
Issuing Bank pursuant to this paragraph (b) shall be payable within 10 Business
Days after demand.  All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
 
(c)          If, on or prior to the six month anniversary of the Closing Date,
the Borrower (i) makes any prepayment of Term B Loans in connection with any
Repricing Event or (ii) effects any amendment of this Agreement resulting in a
Repricing Event, the Borrower agrees to pay to the Administrative Agent, for the
ratable account of each of the applicable Lenders, (x) a prepayment premium of
1.00% of the principal amount of the Term B Loans being prepaid in connection
with such Repricing Event and (y) in the case of clause (ii), an amount equal to
1.00% of the aggregate amount of the Term B Loans outstanding immediately prior
to such amendment.
 
(d)          The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
 
(e)          All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to such Person) for distribution, in the case
of commitment fees and participation fees, to the Lenders.  Fees paid shall not
be refundable under any circumstances.
 
SECTION 2.13.          Interest.  (a)  The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Rate.
 
(b)          The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Adjusted Benchmark Rate for the Interest Period in effect for
such Borrowing plus the Applicable Rate.
 
(c)          Each Swingline Dollar Loan shall bear interest at a rate agreed to
between the Administrative Agent and the Borrower.  Each Swingline Foreign
Currency Loan shall bear interest as determined in Section 2.04.
 
(d)          Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by any of the Borrowers hereunder is
not paid when due, whether at stated maturity, upon acceleration or otherwise,
such overdue amount shall bear interest, after as well as before judgment, at a
rate per annum equal to (i) in the case of overdue principal of any Loan, 2%
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section 2.13 or (ii) in the case of any other amount, 2% plus
the rate applicable to ABR Loans as provided in paragraph (a) of this Section
2.13.
 
(e)          Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan, upon the final maturity thereof and, in the
case of Revolving Loans, upon termination of the Revolving Commitments; provided
that (i) interest accrued pursuant to paragraph (d) of this Section 2.13 shall
be payable on demand, (ii) in the event of any repayment or prepayment of any
Loan (other than a prepayment of an ABR Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurocurrency Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.
 
57

--------------------------------------------------------------------------------



(f)          All interest hereunder shall be computed on the basis of a year of
360 days, except that (i) interest on Borrowings denominated in Sterling shall
be computed on the basis of a year of 365 days, (ii) interest on Borrowings
denominated in any other Foreign Currency for which it is required by applicable
law or is customary to compute interest on the basis of a year of 365 days or,
if required by applicable law or is customary, 366 days in a leap year, shall be
computed on such basis, and (iii) interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  The applicable Alternate
Base Rate or Adjusted Benchmark Rate shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.
 
SECTION 2.14.          Alternate Rate of Interest.  (a)  If prior to the
commencement of any Interest Period for a Eurocurrency Borrowing denominated in
any currency:
 



(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means (including, without
limitation, by means of an Interpolated Rate) do not exist for ascertaining the
Adjusted Benchmark Rate (including because the applicable Screen Rate is not
available or published on a current basis) for the applicable currency and such
Interest Period; or






(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted Benchmark Rate for the applicable currency and such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
the applicable currency and such Interest Period;



then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist (which
the Administrative Agent will promptly do at such time), (A) with respect to
Loans denominated in Dollars, (1) any Eurocurrency Loans requested to be made on
the first day of such Interest Period shall be made as ABR Loans, (2) any Loans
that were to have been converted on the first day of such Interest Period to
Eurocurrency Loans shall be continued as ABR Loans and (3) any outstanding
Eurocurrency Loans shall be converted, on the last day of the then-current
Interest Period, to ABR Loans and (B) with respect to Loans denominated in a
currency that is not Dollars, (1) any Loans in the affected currency requested
to be made on the first day of such Interest Period shall not be made and (2)
any outstanding Loans in the affected currency shall continue to bear interest
at the rate most recently in effect with respect to such Loans.
 
(b)          If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause (a)(i)
have not arisen but the supervisor for the administrator of the applicable
Screen Rate for the applicable currency or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the applicable Screen Rate shall no
longer be sued for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the Benchmark Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in such
currency in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Rate);
provided that, if such alternate rate of interest as so determined would be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.  Notwithstanding anything to the contrary in Section 9.02, (A) if the
affected currency
 
58

--------------------------------------------------------------------------------



is Dollars, any amendment pursuant to the above shall become effective without
any further action or consent of any other party to this Agreement so long as
the Administrative Agent shall not have received, within five Business Days of
the date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment and (B) if the affected currency is any currency other
than Dollars, such alternate rate of interest shall not be effective until
consented to by the Required Lenders.  Until an alternate rate of interest shall
be determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this Section
2.14(b), only to the extent the applicable Screen Rate for the applicable
currency and such Interest Period is not available or published at such time on
a current basis) (x) with respect to Loans denominated in Dollars, (1) any
Eurocurrency Loans requested to be made shall be made as ABR Loans, (2) any
Loans that were to have been converted on the first day of such Interest Period
to Eurocurrency Loans shall be continued as ABR Loans and (3) any outstanding
Eurocurrency Loans shall be converted, on the last day of the then-current
Interest Period, to ABR Loans and (y) with respect to Loans denominated in a
currency that is not Dollars, (1) any Loans in the affected currency requested
to be made shall not be made and (2) any outstanding Loans in the affected
currency shall continue to bear interest at the rate most recently in effect
with respect to such Loans.
 
SECTION 2.15.          Increased Costs.  (a)  If any Change in Law by a
Governmental Authority having regulatory jurisdiction over the relevant
Recipient shall:
 



(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (including the U.K. bank levy as set out in
Schedule 19 of the Finance Act 2011) (except any such reserve requirement
reflected in the Adjusted Benchmark Rate) or the Issuing Bank; or






(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurocurrency Loans made by such Lender or any Letter of Credit or participation
therein; or






(iii) subject any Recipient to any Taxes on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Other Connection Taxes on gross or net income, profits or revenue
(including value-added or similar Taxes));



and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender, the Issuing Bank or such other Recipient of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender, the Issuing Bank or such other Recipient
hereunder (whether of principal, interest or otherwise), then the Borrower will
pay to such Lender, the Issuing Bank or such other Recipient, as the case may
be, such additional amount or amounts as will compensate such Lender, the
Issuing Bank or such other Recipient, as the case may be, for such additional
costs incurred or reduction suffered.
 
(b)          If any Lender or the Issuing Bank reasonably determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have
 
59

--------------------------------------------------------------------------------



achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Bank’s policies and the policies of such Lender’s or the Issuing
Bank’s holding company with respect to capital adequacy and liquidity), then
from time to time the Borrower will pay to such Lender or the Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company for any such reduction suffered.
 
(c)          A certificate of a Lender or the Issuing Bank setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section 2.15 shall be delivered to the Borrower and
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or the Issuing Bank, as the case may be, the amount due hereunder and shown as
due on any such certificate within 10 Business Days after receipt thereof.
 
(d)          Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section 2.15 shall not constitute a waiver
of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or the
Issuing Bank pursuant to this Section 2.15 for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender or the Issuing
Bank, as the case may be, notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
 
SECTION 2.16.          Break Funding Payments.  In the event of (a) the payment
of any principal of any Eurocurrency Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurocurrency Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(b) and is revoked in accordance therewith) or (d) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss (other than loss of the Applicable Margin), cost and expense
attributable to such event.  In the case of a Eurocurrency Loan, such loss, cost
or expense to any Lender shall be deemed to include an amount reasonably
determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted Benchmark Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest that would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for deposits in
the applicable currency of a comparable amount and period from other banks in
the eurocurrency market.  A certificate of any Lender setting forth in
reasonable detail any amount or amounts that such Lender is entitled to receive
pursuant to this Section 2.16 shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
due hereunder and shown as due on any such certificate within 10 Business Days
after receipt thereof.
 
SECTION 2.17.          Taxes.
 
(a)          Withholding of Taxes; Gross-Up.  Each payment by or on account of
any Credit Party under any Credit Document shall be made without withholding for
any Taxes, unless such withholding is required by any law.  If any Withholding
Agent determines, in its sole discretion exercised
 
60

--------------------------------------------------------------------------------



in good faith, that it is so required to withhold Taxes, then such Withholding
Agent may so withhold and shall timely pay the full amount of withheld Taxes to
the relevant Governmental Authority in accordance with applicable law.  If such
Taxes are Indemnified Taxes, then the amount payable by such Credit Party,
subject to Section 9.21, shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section 2.17), the applicable Recipient receives the amount it would
have received had no such withholding been made.
 
(b)          Payment of Other Taxes by Borrower.  Subject to Section 9.21, each
Borrower shall timely pay any Other Taxes to the relevant Governmental Authority
in accordance with applicable law.
 
(c)          Evidence of Payments. Except as provided in Section 2.17(l) below,
as soon as practicable after any payment of Indemnified Taxes by any Credit
Party to a Governmental Authority, such Credit Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(d)          Indemnification by the Borrower.  Except and to the extent that
Section 2.17(i) does not require an increased payment for a UK Tax Deduction to
a Recipient, the Credit Parties shall, subject to Section 9.21, indemnify each
Recipient for any Indemnified Taxes that are withheld or deducted on payments
to, or paid or payable by, such Recipient in connection with any Credit Document
(including amounts paid or payable under this Section 2.17(d)) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  The indemnity under this Section 2.17(d) shall
be paid within 10 days after the Recipient delivers to the applicable Credit
Party a certificate stating the amount of any Indemnified Taxes so paid or
payable by such Recipient and describing the basis for the indemnification
claim.  Such certificate shall be conclusive of the amount so paid or payable
absent manifest error.  Such Recipient shall deliver a copy of such certificate
to the Administrative Agent.
 
(e)          Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent for any Taxes (but, in the case of any
Indemnified Taxes, only to the extent that any Credit Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Credit Parties to do so) attributable to such
Lender (including Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04 relating to the maintenance of a Participant
Register) that are paid or payable by the Administrative Agent in connection
with any Credit Document and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  The indemnity under this
Section 2.17(e) shall be paid within 10 days after the Administrative Agent
delivers to the applicable Lender a certificate stating the amount of Taxes so
paid or payable by the Administrative Agent.  Such certificate shall be
conclusive of the amount so paid or payable absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Credit Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (e).
 
(f)          Status of Lenders.
 



(i) Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Credit
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent and at
the time or times required by applicable law, such

61

--------------------------------------------------------------------------------






properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent or prescribed by applicable law as will
permit such payments to be made without, or at a reduced rate of, withholding. 
In addition, any Lender, if requested by any Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by law or reasonably
requested by any Borrower or the Administrative Agent as will enable any
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to any withholding (including backup withholding) or information
reporting requirements.  Except as provided in Section 2.17(n) below, and
notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A) through (F) and Section
2.17(f)(iii) below) shall not be required if in the Lender’s judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.  Upon the reasonable request of such
Borrower or the Administrative Agent, any Lender shall update any form or
certification previously delivered pursuant to this Section 2.17(f).  If any
form or certification previously delivered pursuant to this Section 2.17 expires
or becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly upon request from the Borrower or the Administrative Agent
(other than in the case of inaccuracy, in which case, immediately upon such
Lender becoming aware of the inaccuracy) notify such Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.






(ii) Without limiting the generality of the foregoing, if any Borrower is a
U.S. Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to such Borrower and the Administrative Agent (in
such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:





(A) in the case of a Lender that is other than a Non-U.S. Lender, IRS Form W-9
certifying that such Lender is exempt from U.S. Federal backup withholding tax;





(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Credit Document, IRS Form W-8BEN-E or IRS Form W-8BEN (as
applicable) establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(2) with respect to any other applicable payments under this Agreement, IRS Form
W-8BEN-E or IRS Form W-8BEN  (as applicable) establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;






(C) in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with the conduct of a trade or
business in the United States by such Lender (or, in the event that such Lender
is a Disregarded Entity, by the owner of such Lender), IRS Form W-8ECI;






(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN-E
or IRS Form W-8BEN (as applicable) and (2) a certificate substantially in the
form of Exhibit E (a “U.S. Tax Compliance Certificate”) to the effect that such
Lender (or, in the event that such Lender is a Disregarded Entity, the owner of
such Lender) is not (a) a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (b) a “10 percent

62

--------------------------------------------------------------------------------





shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code (c) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code and (d) conducting a trade or business in the United States with which
the relevant interest payments are effectively connected;






(E) in the case of a Non-U.S. Lender (or, in the event that the Non-U.S. Lender
is a Disregarded Entity, the owner of such Non-U.S. Lender) that (for U.S.
federal income Tax purposes) is not the beneficial owner of payments made under
a Credit Document (including a partnership or a participating Lender) (1) an
IRS Form W-8IMY on behalf of itself and (2) the relevant forms prescribed in
clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that would be
required of each such beneficial owner or partner of such partnership if such
beneficial owner or partner were a Lender; provided, however, that if the Lender
is a partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) of the Code, such Lender may provide a
U.S. Tax Certificate on behalf of such partners; or






(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable any Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.





(iii) If a payment made to a Lender under any Credit Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this Section 2.17(f)(iii) (but, for the
avoidance of doubt, not for the purposes of the definition of “Excluded Taxes”),
“FATCA” shall include any amendments made to FATCA after the Closing Date,
whether or not such amendments are included in the definition set forth in
Article I.



(g)          Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.17 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including any Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority.  Notwithstanding anything
to the contrary in this Section 2.17(g), in no event will any indemnified party
be required to pay any amount to any indemnifying party pursuant to this
Section 2.17(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid.  This Section 2.17(g) shall not be
 
63

--------------------------------------------------------------------------------



construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.
 
(h)          Each UK Borrower must make all payments hereunder without any
deduction or withholding for or on account of Taxes where that Tax is imposed by
the United Kingdom (“UK Tax Deduction”), unless a UK Tax Deduction is required
by law.  The Borrower shall promptly upon becoming aware that a UK Borrower must
make a UK Tax Deduction (or that there is any change in the rate or the basis of
a UK Tax Deduction) notify the Administrative Agent accordingly.  Similarly, a
Lender or Issuing Bank shall notify the Administrative Agent on becoming so
aware in respect of a payment payable to that Lender or Issuing Bank. If the
Administrative Agent receives such notification from a Lender or Issuing Bank it
shall notify the Borrower and that UK Borrower. If such a UK Tax Deduction is
required by law, the amount of the payment due from the UK Borrower in question
will be increased to an amount which (after making all UK Tax Deductions) leaves
an amount equal to the payment which would have been due had no UK Tax Deduction
been required.
 
(i)          A UK Borrower is not required to make an increased payment under
paragraph (a) or (h) above for a UK Tax Deduction if on the date on which the
payment falls due:
 



(i) the payment could have been made to the relevant Lender without a UK Tax
Deduction if the Lender had been, a UK Qualifying Lender, but on that date that
Lender is not, or has ceased to be, a UK Qualifying Lender;






(ii) if the relevant Lender is a Treaty Lender and the UK Borrower making the
payment is able to demonstrate that the UK Tax Deduction would not have been
required if the Lender had complied with its obligations under Section 2.17(f)
above; or






(iii) (A) the relevant Lender is a UK Qualifying Lender solely under
sub-paragraphs (B) and (C) of the definition of UK Lender; and (B) an officer of
HM Revenue & Customs has given (and not revoked a direction) (a “Direction”)
under section 931 of the Income Tax Act 2007 (as that provision has effect on
the date on which the relevant Lender became a party to this Agreement) which
relates to that payment and that Lender has received from that UK Borrower a
certified copy of that Direction; and (C) the payment could have been made to
the Lender without any UK Tax Deduction in the absence of that Direction; or






(iv) the relevant Lender is a UK Qualifying Lender solely under sub-paragraphs
(B) and (C) of the definition of UK Lender and it has not, other than by reason
of any change after the date of this Agreement in (or in the interpretation,
administration or application of) any law, or any published practice or
concession of any relevant taxing authority, given a Tax Confirmation to a UK
Borrower and the payment could have been made to the Lender without any Tax
Deduction if the Lender had given a Tax Confirmation to the UK Borrower, on the
basis that the Tax Confirmation would have enabled the UK Borrower to have
formed a reasonable belief that the payment was an “excepted payment” for the
purpose of section 930 of the Income Tax Act 2007.



(J)          Paragraph (j)(i) above will not apply if the relevant Lender has
ceased to be a UK Qualifying Lender in respect of that UK Borrower by reason of
any change after the date it became a Lender under this Agreement in (or in the
interpretation, administration or application of) any law or treaty or any
published practice or concession of any relevant taxing authority.
 
64

--------------------------------------------------------------------------------



(k)          If a UK Borrower is required to make a UK Tax Deduction, that UK
Borrower must make that UK Tax Deduction and any payment required in connection
with that UK Tax Deduction within the time allowed and in the minimum amount
required by law.
 
(l)          Within 30 days of making either a UK Tax Deduction or a payment
required in connection with a UK Tax Deduction, the UK Borrower making that UK
Tax Deduction or payment must deliver to the Administrative Agent a statement
under section 975 of the Income Tax Act 2007 or other evidence satisfactory to
that Lender (acting reasonably) that the UK Tax Deduction has been made or (as
applicable) the appropriate payment has been paid to the relevant taxing
authority.
 
(m)          If a Lender is a UK Lender then it shall confirm to the Borrowers
that it is a UK Lender by entering into this Agreement.  Where applicable,
entering into this Agreement shall also be considered to be a Tax Confirmation
by a UK Lender to the Borrowers.  A UK Lender must promptly notify the Borrower
if it ceases to be a UK Lender.
 
(n)          HMRC Authorization.
 



(i) Subject to paragraph (ii) below, a Treaty Lender and each UK Borrower which
makes a payment to which that Treaty Lender is entitled shall co-operate in
completing any procedural formalities necessary for that UK Borrower to obtain
authorization to make that payment without UK Tax Deduction.






(ii) Nothing in this Section 2.17 shall require a Treaty Lender receiving
payments hereunder or under any other Credit Document from a UK Borrower, to:






(A) register under the HMRC DT Treaty Passport scheme; or






(B) apply the HMRC DT Treaty Passport scheme to any Loan if it has so
registered; or






(C) file any forms or documentation pursuant to Section 2.17(f) relating to
exemption from tax imposed by the United Kingdom on interest, if it has:






(1) included an indication that it wishes the HMRC DT Treaty Passport scheme to
apply to this Agreement in accordance with paragraph (o) or (s) below; or






(2) notified the Borrower or Administrative Agent of its scheme reference number
and its jurisdiction of tax residence pursuant to paragraph (q) or (s) below,



and the UK Borrower making that payment has not complied with its obligations
under paragraphs (p), (r) or (t) below.
 
(o)          A Treaty Lender which becomes a party to this Agreement on the date
on which this Agreement is entered into that holds a passport under the HMRC DT
Treaty Passport scheme, and which wishes that scheme to apply to this Agreement,
shall make an indication to that effect (for the benefit of the Administrative
Agent and without any liability to the Borrowers) by providing its scheme
reference number and its jurisdiction of residence to the Administrative Agent
or the Borrower on or before the date of this Agreement.
 
65

--------------------------------------------------------------------------------



(p)          Where a Treaty Lender provides the indication described in
paragraph (o) above:
 



(i) each Borrower and initial Subsidiary Borrower shall, to the extent that
Lender is making a Commitment available to that UK Borrower file a duly
completed form DTTP2 in respect of such Lender with HMRC within 30 days of the
date of this Agreement and shall promptly provide the Lender with a copy of that
filing; and






(ii) each Subsidiary Borrower that becomes a UK Borrower after the date of this
Agreement, shall to the extent that Lender is making a Commitment available to
that UK Borrower, file a duly completed form DTTP2 in respect of such Lender
with HMRC within 30 days of such UK Borrower becoming a party to this Agreement
and shall promptly provide the Lender with a copy of that filing.



(q)          A Treaty Lender which has not provided the indication referred to
in paragraph (o) above but which holds a passport under the HMRC DT Treaty
Passport scheme and subsequently wishes that scheme to apply to this Agreement
shall notify the Borrower or the Administrative Agent (for the benefit of the
Administrative Agent and without liability to the Borrowers) of its scheme
number and its jurisdiction of tax residence.
 
(r)          Where a Lender notifies the Borrower or the Administrative Agent of
its scheme reference number and its jurisdiction of tax residence pursuant to
paragraph (q) above:
 



(i) each UK Borrower which is a Subsidiary Borrower at the date on which that
notice becomes effective in accordance with Section 9.01 shall, to the extent
that that Lender is a Lender under Commitments made available to that UK
Borrower, file a duly completed form DTTP2 in respect of such Lender with HMRC
within 30 days of that date and shall promptly provide the Lender with a copy of
that filing; and






(ii) each Subsidiary Borrower which becomes a UK Borrower after the date on
which such notice becomes effective in accordance with Section 9.01, shall to
the extent that Lender is making a Loan available to that UK Borrower, file a
duly completed form DTTP2 in respect of such Lender with HMRC within 30 days of
such Borrower becoming a party to this Agreement and shall promptly provide the
Lender with a copy of that filing.



(s)          A Lender that becomes a party to this Agreement after the date of
this Agreement (the “Relevant Date”) and is a Treaty Lender that holds a
passport under the HMRC DT Treaty Passport scheme, and which wishes for that
scheme to apply to this Agreement shall include an indication to that effect
(for the benefit of the Administrative Agent and without liability to the
Borrowers) in the documents which it executes by including its scheme reference
number and its jurisdiction of tax residence.
 
(t)          Where a Lender includes the indication described in paragraph (s):
 



(i) each UK Borrower which is a Subsidiary Borrower as at the Relevant Date
shall, to the extent that Lender becomes a Lender under Commitments made
available to that UK Borrower, file a duly completed form DTTP2 with HMRC within
30 days of that Relevant Date and shall promptly provide the Lender with a copy
of that filing; and






(ii) each Subsidiary Borrower that becomes a UK Borrower after the Relevant
Date, shall to the extent that Lender is making a Commitment available to that
UK Borrower, file a duly completed form DTTP2 in respect of such Lender with
HMRC within 30 days of such

66

--------------------------------------------------------------------------------






Borrower becoming a party to this Agreement and shall promptly provide the
Lender with a copy of that filing.



(u)          If a Lender has not:
 



(i) included an indication to the effect that it wishes the HMRC DT Treaty
Passport scheme to apply to this Agreement in accordance with paragraph (o) or
(s) above; or






(ii) notified the Borrower or Administrative Agent of its scheme reference
number and its jurisdiction of tax residence pursuant to paragraph (q) above,



the Borrowers shall not file any form relating to the HMRC DT Treaty Passport
scheme in respect of that Lender’s Commitment(s) or its participation in any
Loan.
 
(v)          Lender Status Confirmation.  Each Lender that becomes a party to
this Agreement after the date of this Agreement shall indicate, in the
Assignment and Assumption which it executes on becoming a party which of the
following categories it falls in:
 
(i)
 not a UK Qualifying Lender;



(ii)
 a UK Qualifying Lender (other than a Treaty Lender); or



(iii)
 a Treaty Lender.



If such a Lender fails to indicate its status in accordance with this Section
2.17(w) then such Lender shall be treated for the purposes of this Agreement
(including by each Borrower) as if it is not a UK Qualifying Lender until such
time as it notifies the Administrative Agent which category applies (and the
Administrative Agent, upon receipt of such notification, shall inform the
Borrower).  For the avoidance of doubt, the Assignment and Assumption shall not
be invalidated by any failure of a Lender to comply with this Section 2.17(v).
 
(w)          For the purposes of this Section 2.17:
 
“FATCA Deduction” means a deduction or withholding from a payment under a Credit
Document required by FATCA.
 
“Tax Confirmation” means a confirmation by a UK Lender that the person
beneficially entitled to interest payable to that UK Lender in respect of a Loan
is either:
 



(A) a company resident in the United Kingdom for United Kingdom tax purposes; or






(B) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (for the purposes of section 19 of the Corporation Tax Act 2009) of that
company.



“Treaty Lender” means, in respect of a UK Borrower, a Lender which:
 



(A) is treated as resident of a Treaty State for the purposes of the Treaty;

67

--------------------------------------------------------------------------------






(B) does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the Loan is effectively
connected; and






(C) meets all other conditions in the relevant Treaty for full exemption from
tax imposed by the United Kingdom on interest, except that for this purpose it
shall be assumed that the following are satisfied:






(1) any condition which relates (expressly or by implication) to there being a
special relationship between the UK Borrower and a Lender or between both of
them and another person, or to the amounts or terms of any Loan or the Credit
Documents, or to any other matter that is outside the exclusive control of that
Lender; and






(2) any necessary procedural formalities.



“Treaty State” means a jurisdiction having a double taxation agreement with the
United Kingdom which makes provision for full exemption from tax imposed by the
United Kingdom on interest.
 
“UK Lender” means a Lender which is:
 



(A) within the charge to United Kingdom corporation tax in respect of, and
beneficially entitled to, a payment of interest on a Loan made by a person that
was a bank for the purposes of section 879 of the Income Tax Act 2007 at the
time the Loan was made;






(B) a company resident in the United Kingdom for United Kingdom tax purposes; or






(C) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and is required to bring
into account interest paid to it under this Agreement in computing its
chargeable profits (for the purposes of section 19 of the Corporation Tax Act
2009).



“UK Qualifying Lender” means a Lender that is:
 

 
(i)
a UK Lender; or




 
(ii)
a Treaty Lender.



“UK Tax Deduction” means a deduction or withholding for or on account of Tax
from a payment under a Credit Document, other than a FATCA Deduction.
 
(x)          Survival.  Each party’s obligations under this Section 2.17 shall
survive the resignation or replacement of the Administrative Agent any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
obligations under any Credit Document.
 
(y)          Issuing Bank.  For purposes of Section 2.17(e) and (f), the term
“Lender” includes any Issuing Bank.
 
68

--------------------------------------------------------------------------------



(z)          Administrative Agent. The Administrative Agent shall, where a
Lender has made a confirmation in accordance with Section 2.17(s) by providing
notification to the Administrative Agent, use commercially reasonable efforts to
send to the Borrowers a copy of such notification in sufficient time to enable
the Borrowers to comply with their obligations under Sections 2.17(r) and (t).
 
SECTION 2.18.          Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.  (a)  Each of the Borrowers shall make each payment required to be
made by it hereunder (whether of principal, interest, fees or reimbursement of
LC Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 2:00 p.m., New York City time, on the date when due, in
immediately available funds, without set-off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made as follows: (i) for payments made to the Administrative Agent, at
its offices at 270 Park Avenue, New York, New York; (ii) for payments to be made
directly to the Issuing Bank or Swingline Lender as expressly provided herein;
and (iii) payments made pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments hereunder of (i) principal or interest in respect
of any Loan shall be made in the currency in which such Loan is denominated,
(ii) reimbursement obligations shall be made in the currency in which the Letter
of Credit in respect of which such reimbursement obligation exists is
denominated or (iii) any other amount due hereunder or under another Credit
Document shall be made in Dollars.  Any payment required to be made by the
Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall at or before such time, have taken
the necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment.
 
(b)          If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder by the payor
thereof ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder by the
payor thereof ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.
 
(c)          Subject to Section 9.21, any Lender shall, by exercising any right
of set off or counterclaim or otherwise, obtain payment in respect of (i) any
obligations due and payable to such Lender hereunder or under the other Credit
Documents at such time in excess of its ratable share (according to the
proportion of (A) the amount of such obligations due and payable to such Lender
at such time to (B) the aggregate amount of obligations due and payable to all
Lenders hereunder and under the other Credit Documents at such time) of payments
on account of obligations due and payable to all Lenders hereunder and under the
other Credit Documents at such time obtained by all the Lenders at such time or
(ii) any obligations owing (but not due and payable) to such Lender hereunder
and under the other Credit Documents at such time in excess of its ratable share
(according to the proportion of (A) the amount of such obligations owing (but
not due and payable) to such Lender at such time to (B) the aggregate amount of
obligations owing (but not due and payable) to all Lenders hereunder and under
the other Credit Documents at such time) of payments on account of obligations
owing (but not due and payable) to all Lenders hereunder and under the other
Credit Documents at such time obtained by all the Lenders at such time, then the
Lender receiving such greater proportion shall notify the Administrative Agent
of such fact and shall
 
69

--------------------------------------------------------------------------------



purchase (for cash at face value) participations in the Term B Loans, Revolving
Loans and participations in LC Disbursements and Swingline Loans of other
Lenders, as applicable, or make such other adjustments as shall be equitable, to
the extent necessary so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of obligations then
due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph (c) shall not be construed to apply to any payment
made by any of the Borrowers pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements and Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph (c) shall apply).  Each of the
Borrowers consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against such Applicable Borrower
rights of set-off and counterclaim with respect to such participation as fully
as if such Lender were a direct creditor of the Applicable Borrower in the
amount of such participation.
 
(d)          Unless the Administrative Agent shall have received notice from the
Applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Applicable Borrower will not make such payment, the
Administrative Agent may assume that the Applicable Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Bank, as the case may be,
the amount due.  In such event, if the Applicable Borrower has not in fact made
such payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, (i) at the greater of
the FRBNY Rate and a rate reasonably determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation (in the case of
an amount denominated in Dollars) and (ii) the rate reasonably determined by the
Administrative Agent to be the cost to it of funding such amount (in the case of
an amount denominated in a Foreign Currency).
 
(e)          If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.18(d) or 9.03(c),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid, and/or (ii) hold such amounts in a segregated account over which the
Administrative Agent shall have exclusive control as cash collateral for, and
application to, any future funding obligations of such Lender under any such
Section, in the case of each of clause (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.
 
SECTION 2.19.          Mitigation Obligations; Replacement of Lenders.  (a)  If
any Lender requests compensation under Section 2.15, or if any Credit Party is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to
 
70

--------------------------------------------------------------------------------



such Lender.  The applicable Credit Party hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b)          If any Lender requests compensation under Section 2.15, or if any
Credit Party is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender becomes a Defaulting Lender, then the applicable Credit Party
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) such Credit
Party shall have received the prior written consent of the Administrative Agent
(and if a Revolving Commitment is being assigned, the Issuing Bank and Swingline
Lenders), which consent shall not unreasonably be withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or such Credit Party (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling such Credit Party to require such assignment and
delegation cease to apply.
 
(c)          If, in connection with any proposed amendment, modification or
waiver pursuant to Section 9.02 requiring the consent of all or all affected
Lenders, the consent of the Required Lenders is obtained, but the consent of
other Lenders whose consent is required is not obtained (any such Lender whose
consent is not obtained as described in this clause (c) being referred to as a
“Non-Consenting Lender”), then, so long as the Administrative Agent is not a
Non-Consenting Lender, the Borrower at its sole cost and expense, may elect to
replace a Non-Consenting Lender as a Lender to this Agreement, provided that,
concurrently with such replacement, (i) another bank or other entity which is
reasonably satisfactory to the Borrower and the Administrative Agent shall
agree, as of such date, to purchase for cash at par the Loans and other
Obligations due to the Non-Consenting Lender pursuant to an Assignment and
Assumption and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Non-Consenting Lender to be terminated as of such
date and to comply with the requirements of clause (b) of Section 9.04, and (ii)
the Borrower shall (x) pay to such Non-Consenting Lender in same day funds on
the day of such replacement all interest, fees and other amounts then accrued
but unpaid to such Non-Consenting Lender by the Borrower hereunder to and
including the date of termination, including without limitation payments due to
such Non-Consenting Lender under Sections 2.12 (if such amendment results in a
Repricing Event), 2.15 and 2.17, and (y) remain liable to pay upon request, an
amount, if any, equal to the payment which would have been due to such Lender on
the day of such replacement under Section 2.16 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.  Non-Consenting Lender assignments may be made on a deemed
basis subject to satisfaction of the foregoing conditions.
 
SECTION 2.20.          Subsidiary Borrowers.  (a)  The Borrower may, at any time
or from time to time, designate one or more Wholly-Owned Foreign Subsidiaries of
the Borrower as a “Subsidiary Borrower” hereunder by furnishing to the
Administrative Agent at least five Business Days before such designation is to
take effect a Designation Letter, duly completed and executed by the Borrower
and such Wholly-Owned Foreign Subsidiary, together with (i) the items described
in paragraphs (c) and (d) of Section 4.01 relating to such Subsidiary Borrower
(to the extent applicable thereto) in form and substance reasonably satisfactory
to the Administrative Agent, (ii) such security agreements and similar documents
 
71

--------------------------------------------------------------------------------



as the Administrative Agent shall reasonably request to accomplish the pledge by
such Subsidiary Borrower of substantially all of its assets (other than Real
Property, Excluded Assets, and such other assets as may be agreed upon between
the Administrative Agent and the Borrower) to secure the obligations of such
Subsidiary Borrower hereunder and under the Designation Letter, and (iii) such
other documents and information (including information relating to “know your
customer” rules and regulations) as the Administrative Agent shall reasonably
request.  Upon any such designation of a Wholly-Owned Foreign Subsidiary and the
consent of each of the Lenders with a Revolving Commitment, which will not be
unreasonably withheld, conditioned or delayed, such Subsidiary shall be a
Subsidiary Borrower hereunder (with the related rights and obligations) and
shall be entitled to request Revolving Loans.
 
(b)          The Borrower may terminate the status of any Subsidiary Borrower as
a Subsidiary Borrower hereunder by furnishing to the Administrative Agent a
Termination Letter, duly completed and executed by the Borrower and such
Subsidiary; provided that no such termination shall be permitted if any Loans
made to such Subsidiary Borrower or any related obligations remain outstanding.
Subject to the proviso in the immediately preceding sentence, any Termination
Letter shall be effective upon receipt by the Administrative Agent, which shall
promptly notify the Lenders.
 
(c)          On the Closing Date, and subject to the satisfaction of the
applicable conditions in Section 2.20(a) hereto, Enodis Holdings shall be a
Subsidiary Borrower party to this Agreement until the Borrower shall have
executed and delivered to the Administrative Agent a Termination Letter with
respect to Enodis Holdings.  Enodis Holdings hereby authorizes and empowers the
Borrower to act as its representative and attorney-in-fact for the purposes of
signing documents and giving and receiving notices (including borrowing requests
and interest elections under this Agreement) and other communications in
connection with this Agreement and the transactions contemplated hereby and for
the purposes of modifying or amending any provision of this Agreement and
further agrees that the Administrative Agent and each Lender may conclusively
rely on the foregoing authorization.
 
SECTION 2.21.          Defaulting Lenders.  Notwithstanding any provision of
this Agreement to the contrary, if any Lender with a Revolving Commitment or
Revolving Credit Exposure becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
 
(a)          fees shall cease to accrue on the Revolving Commitment of such
Defaulting Lender pursuant to Section 2.12;
 
(b)          the Revolving Commitments, LC Exposure and Revolving Credit
Exposure of such Defaulting Lender shall not be included in determining whether
the Required Lenders or Required Revolving Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02), provided that this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of such Lender or each Lender affected
thereby;
 
(c)          if any Swingline Exposure or LC Exposure exists at the time a
Lender becomes a Defaulting Lender then, so long as no Event of Default has
occurred and is continuing:
 



(i) all or any part of such Swingline Exposure or LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Revolver Percentages but only to the extent that such reallocation
does not cause (x) the aggregate Revolving Credit Exposure plus Swingline
Exposure and LC Exposure of any non-Defaulting Lender to exceed such
non-Defaulting Lender’s Revolving Commitment or (y) the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lenders’
Swingline

72

--------------------------------------------------------------------------------






Exposure and LC Exposure to exceed the total of all non-Defaulting Lenders’
Revolving Commitments;






(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within two Business Days following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.05(j) for so long as
such LC Exposure is outstanding;





(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;





(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Section
2.12(a) shall be adjusted in accordance with such non-Defaulting Lenders’
Applicable Revolver Percentages; or






(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
cash collateralized nor reallocated pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Revolving Commitment that was utilized by such LC Exposure) and letter
of credit fees payable under Section 2.12(b) with respect to such Defaulting
Lender’s LC Exposure shall be payable to the Issuing Bank until such LC Exposure
is cash collateralized and/or reallocated; and



(d)          so long as such Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue or increase any Letter of Credit unless, in each case, the
related exposure and the Defaulting Lender’s then outstanding LC Exposure will
be 100% covered by the Revolving Commitments of the non-Defaulting Lenders
and/or cash collateral will be provided by the Borrower in accordance with
Section 2.21(c), and participating interests in any such newly issued or
increased Letter of Credit or newly made Swingline Loan shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.19(c)(i) (and such
Defaulting Lender shall not participate therein).
 
If the Administrative Agent, the Borrower, the Swingline Lender and the Issuing
Bank each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the Swingline Exposure
and LC Exposure of the Lenders shall be readjusted to reflect the inclusion of
such Lender’s Revolving Commitment and on such date such Lender shall purchase
at par such of the Loans of the other Lenders (other than Swingline Loans) as
the Administrative Agent shall determine may be necessary in order for such
Lender to hold such Loans in accordance with its Applicable Revolver
Percentage.  The Borrower shall make any payments under Section 2.16 to any
assignor resulting from such assignments.
 
If any Swingline Exposure or LC Exposure is reallocated to Lenders that are not
Defaulting Lenders pursuant to this Section 2.21, then defined terms (including
Applicable Revolver Percentage), shall, as necessary or advisable (in the
reasonable determination of the Administrative Agent) be read as used in this
Agreement (other than in the defined term “CAM Percentage”) to give effect to
such reallocation.
 
73

--------------------------------------------------------------------------------



Subject to Section 9.18, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.
 
SECTION 2.22.          Prepayments Below Par.  (a)  Notwithstanding anything to
the contrary set forth in this Agreement or any other Credit Document, the
Borrower shall have the right at any time and from time to time to prepay Term B
Loans to the Lenders at a discount to the par value of such Term B Loans and on
a non pro rata basis (each, a “Discounted Voluntary Prepayment”) pursuant to the
procedures described in this Section 2.22, provided that (A) on the date of the
Discounted Prepayment Option Notice and after giving effect to the Discounted
Voluntary Prepayment, no more than $5,000,000 shall be outstanding in Revolving
Loans and Swingline Loans, (B) the proceeds of Revolving Loans and Swingline
Loans shall not be used to make such Discounted Voluntary Prepayment, (C) any
Discounted Voluntary Prepayment shall be offered to all Term Lenders of a
particular tranche on a pro rata basis, (D) the Borrower shall deliver to the
Administrative Agent, together with each Discounted Prepayment Option Notice, a
certificate of a Senior Officer of the Borrower (i) stating that (x) no Event of
Default has occurred and is continuing or would result from the Discounted
Voluntary Prepayment and (y) each of the conditions to such Discounted Voluntary
Prepayment contained in this Section 2.22 has been satisfied and (ii) specifying
the aggregate principal amount of Term B Loans to be prepaid pursuant to such
Discounted Voluntary Prepayment, (E) the aggregate amount of Term B Loans
prepaid pursuant to this Section 2.22 (valued at the par amount thereof) shall
not exceed the sum of (i) $300,000,000 and (ii) an amount equal to one-third of
the aggregate principal amount of all Incremental Term B Loans made pursuant
hereto and (F) no more than one Discounted Prepayment Option Notice may be
effective at any one time.
 
(b)          To the extent the Borrower seeks to make a Discounted Voluntary
Prepayment, the Borrower will provide written notice to the Administrative Agent
substantially in the form of Exhibit L hereto (each, a “Discounted Prepayment
Option Notice”) that the Borrower desires to prepay Term B Loans in an aggregate
principal amount specified therein by the Borrower (each, a “Proposed Discounted
Prepayment Amount”), in each case at a discount to the par value of such Loans
as specified below.  The Proposed Discounted Prepayment Amount of any Loans
shall not be less than $5,000,000 (unless otherwise agreed by the Administrative
Agent).  The Discounted Prepayment Option Notice shall further specify with
respect to the proposed Discounted Voluntary Prepayment (A) the Proposed
Discounted Prepayment Amount for Loans to be prepaid, (B) a discount range
(which may be a single percentage) selected by the Borrower with respect to such
proposed Discounted Voluntary Prepayment equal to a discount to par of the Loans
to be prepaid (the “Discount Range”) (for example, specifying a Discount Range
of 20% to 30% means the Borrower would pay a purchase price of 70% to 80% of the
par value of the Loans to be prepaid), and (C) the date and time by which
Lenders are required to indicate their election to participate in such proposed
Discounted Voluntary Prepayment, which shall be at least five Business Days
following the date of the Discounted Prepayment Option Notice (as such date and
time may be extended, the “Acceptance Time”). The Acceptance Time may be
extended for a period not exceeding three Business Days upon notice by the
Borrower to the Administrative Agent received not less than 24 hours before the
original Acceptance Time.
 
(c)          Upon receipt of a Discounted Prepayment Option Notice, the
Administrative Agent shall promptly notify each applicable Lender thereof.  On
or prior to the Acceptance Time, each such Lender may specify by written notice
substantially in the form of Exhibit M hereto (each, a “Lender Participation
Notice”) to the Administrative Agent (A) a maximum discount to par (the
“Acceptable Discount”) within the Discount Range (for example, a Lender
specifying a discount to par of 20% would accept a purchase price of 80% of the
par value of the Loans to be prepaid) and (B) a maximum principal amount
(subject to rounding requirements specified by the Administrative Agent) of the
Loans to be prepaid held by such Lender with respect to which such Lender is
willing to permit a Discounted Voluntary
 
74

--------------------------------------------------------------------------------



Prepayment at the Acceptable Discount (“Offered Loans”).  Based on the
Acceptable Discounts and principal amounts of the Loans to be prepaid specified
by the Lenders in the applicable Lender Participation Notice, the Administrative
Agent, in consultation with the Borrower, shall determine the applicable
discount for such Loans to be prepaid (the “Applicable Discount”), which
Applicable Discount shall be (A) the percentage specified by the Borrower if the
Borrower has selected a single percentage pursuant to Section 2.22 for the
Discounted Voluntary Prepayment or (B) otherwise, the highest Acceptable
Discount at which the Borrower can pay the Proposed Discounted Prepayment Amount
in full (determined by adding the principal amounts of Offered Loans commencing
with the Offered Loans with the highest Acceptable Discount); provided, however,
that if such Proposed Discounted Prepayment Amount cannot be repaid in full at
any Acceptable Discount, the Applicable Discount shall be the lowest Acceptable
Discount specified by the Lenders that is within the Discount Range.  The
Applicable Discount shall be applicable for all Lenders who have offered to
participate in the Voluntary Discounted Prepayment and have Qualifying Loans. 
Any Lender with outstanding Loans to be prepaid whose Lender Participation
Notice is not received by the Administrative Agent by the Acceptance Time shall
be deemed to have declined to accept a Discounted Voluntary Prepayment of any of
its Loans at any discount to their par value within the Applicable Discount.
 
(d)          The Borrower shall make a Discounted Voluntary Prepayment by
prepaying those Loans to be prepaid (or the respective portions thereof) offered
by the Lenders (“Qualifying Lenders”) that specify an Acceptable Discount that
is equal to or greater than the Applicable Discount (“Qualifying Loans”) at the
Applicable Discount, provided that if the aggregate proceeds required to prepay
all Qualifying Loans (disregarding any interest payable at such time) would
exceed the amount of aggregate proceeds required to prepay the Proposed
Discounted Prepayment Amount, such amounts in each case calculated by applying
the Applicable Discount,  the Borrower shall prepay such Qualifying Loans
ratably among the Qualifying Lenders based on their respective principal amounts
of such Qualifying Loans (subject to rounding requirements specified by the
Administrative Agent).  If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrower shall prepay all Qualifying Loans.
 
(e)          Each Discounted Voluntary Prepayment shall be made within five
Business Days of the Acceptance Time (or such later date as the Administrative
Agent shall reasonably agree, given the time required to calculate the
Applicable Discount and determine the amount and holders of Qualifying Loans),
without premium or penalty (and not subject to Section 2.16), upon irrevocable
notice substantially in the form of Exhibit M hereto (each a “Discounted
Voluntary Prepayment Notice”), delivered to the Administrative Agent no later
than 12:00 Noon, New York City Time, three Business Days prior to the date of
such Discounted Voluntary Prepayment, which notice shall specify the date and
amount of the Discounted Voluntary Prepayment and the Applicable Discount
determined by the Administrative Agent.  Upon receipt of any Discounted
Voluntary Prepayment Notice, the Administrative Agent shall promptly notify each
relevant Lender thereof.  If any Discounted Voluntary Prepayment Notice is
given, the amount specified in such notice shall be due and payable to the
applicable Lenders, subject to the Applicable Discount on the applicable Loans,
on the date specified therein together with accrued interest (on the par
principal amount) to but not including such date on the amount prepaid.  The par
principal amount of each Discounted Voluntary Prepayment of a Term B Loan shall
be applied ratably to reduce the remaining installments of such Term B Loans.
 
(f)          To the extent not expressly provided for herein, each Discounted
Voluntary Prepayment shall be consummated pursuant to reasonable procedures
(including as to timing, rounding, minimum amounts, Type and Interest Periods
and calculation of Applicable Discount in accordance with Section 2.22(c) above)
established by the Administrative Agent and the Borrower.
 
75

--------------------------------------------------------------------------------



(g)          (A) Prior to the delivery of a Discounted Voluntary Prepayment
Notice, upon written notice to the Administrative Agent, the Borrower may
withdraw or modify its offer to make a Discounted Voluntary Prepayment pursuant
to any Discounted Prepayment Option Notice only if no Lender Participation
Notices have been received and (B) no Lender may withdraw or modify its offer to
participate in a Discounted Voluntary Prepayment pursuant to any Lender
Participation Notice unless agreed by the Borrower and the Administrative Agent.
 
ARTICLE III

REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants as follows to each Lender and the
Administrative Agent as of the Closing Date and thereafter on each date as
required by Section 4.02 that:
 
SECTION 3.01.          Organization; Powers.  Each of the Borrower and its
Restricted Subsidiaries is duly organized (or incorporated), validly existing
and in good standing under the laws of the jurisdiction of its organization (or
incorporation) (except, with respect to Restricted Subsidiaries that are not
Subsidiary Borrowers, where the failure to be in good standing under the laws of
their respective jurisdiction of incorporation could not reasonably be expected
to result, individually or in the aggregate, in a Material Adverse Effect), has
all requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.
 
SECTION 3.02.          Authorization; Enforceability.  The Transactions are
within the Credit Parties’ corporate or limited liability company or other
organizational (or constitutional) powers and have been duly authorized by all
necessary corporate and, if required, stockholder or similar action.  The
Closing Date Amendment has been duly executed and delivered by the Borrower and
the Closing Date Amendment and this Agreement constitute a legal, valid and
binding obligation of the Borrower, enforceable in accordance with their terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
 
SECTION 3.03.          Governmental Approvals; No Conflicts.  The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (b) do not violate any
applicable law or regulation or the charter, by-laws or other organizational (or
constitutional) documents of the Borrower or any of its Restricted Subsidiaries
or any order of any Governmental Authority, (c) do not violate or result in a
default under (i) the Senior Note Documents or (ii) any other indenture,
agreement or other instrument binding upon the Borrower or any of its Restricted
Subsidiaries or its assets, other than (in the case of such other indentures,
agreements or instruments referred to in clause (ii)) such violations or
defaults which could not reasonably be expected to result, individually or in
the aggregate, in a Material Adverse Effect and (d) will not result in the
creation or imposition of any Lien on any asset of the Borrower or any of its
Restricted Subsidiaries, other than Permitted Liens.
 
SECTION 3.04.          Financial Condition; No Material Adverse Change.  (a) 
The Borrower has heretofore furnished to the Lenders the Borrower’s consolidated
balance sheet and statements of income, stockholders equity and cash flows as of
and for the fiscal year ended December 31, 2017, reported on by Pricewaterhouse
Coopers LLP, independent public accountants.  Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such date and for such period in accordance with GAAP.  The
 
76

--------------------------------------------------------------------------------



Borrower has heretofore furnished to the Lenders the unaudited consolidated
financial statements of the Borrower as of and for the six months ended June 30,
2018.  Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower and
its consolidated Restricted Subsidiaries as of such date and for such period in
accordance with GAAP.
 
(a)          Since December 31, 2017, there has been no material adverse change
in the business, assets, operations or financial condition of the Borrower and
its Restricted Subsidiaries, taken as a whole.
 
SECTION 3.05.          Properties.  (a)  Each of the Borrower and its Restricted
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes or
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect and free and clear of all Liens, other than Permitted
Liens.  All Real Property having a fair market value in excess of $5,000,000 (as
estimated in the good faith opinion of the Borrower) owned by the Borrower or
any of the Subsidiary Guarantors as of the Closing Date is set forth on Schedule
3.05.  Schedule 3.05 also sets forth the locations of all leased Real Property
of the Borrower or any Subsidiary Guarantor where equipment and/or inventory
(estimated in the good faith opinion of the Borrower) at that time to have a
fair market value in excess of $5,000,000 in the aggregate.
 
(a)          Each of the Borrower and its Restricted Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Borrower and its Restricted Subsidiaries does not infringe upon the rights of
any other Person, except for any such failures to own, license or infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
 
SECTION 3.06.          Litigation and Environmental Matters.  (a)  There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened in
writing against the Borrower or any of its Restricted Subsidiaries (i) that
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that, as of the Closing Date, involve the Credit
Documents or the Transactions.
 
(b)          Except with respect to any other matters that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received written notice
of any claim with respect to any Environmental Liability or (iv) knows of any
basis to reasonably expect the imposition of any Environmental Liability.
 
(c)          This Section 3.06 and Section 3.04(b) contain the Borrower’s sole
and exclusive representations with respect to Environmental Laws.
 
SECTION 3.07.          Compliance with Laws and Agreements; No Default.  Each of
the Borrower and its Restricted Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  No Default has occurred and is continuing.
 
77

--------------------------------------------------------------------------------



SECTION 3.08.          Investment Company Status.  Neither the Borrower nor any
of its Restricted Subsidiaries is an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940.
 
SECTION 3.09.          Taxes.  Each of the Borrower and its Restricted
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed (including the filing of extensions in respect
thereof) and has paid or caused to be paid all Taxes required to have been paid
by it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Restricted Subsidiary, as
applicable, has set aside on its books reserves in accordance with GAAP or (b)
to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.
 
SECTION 3.10.          ERISA; Foreign Pension Plans.  (a)  No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events for which liability is reasonably expected to occur,
could reasonably be expected to result in a Material Adverse Effect. Except as
set forth on Schedule 3.10, the present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements prior to the Closing Date reflecting such
amounts, exceed the fair market value of the assets of such Plan by an amount
that could reasonably be expected to result in a Material Adverse Effect, and
the present value of all accumulated benefit obligations of all underfunded
Plans (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements prior to the Closing Date reflecting such amounts, exceed
the fair market value of the assets of all such underfunded Plans by an amount
that could reasonably be expected to result in a Material Adverse Effect.
 
(b)          Each Foreign Pension Plan has been maintained in compliance with
its terms and in compliance with the requirements of any and all applicable
laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing with applicable regulatory authorities, in each case
except for such failures as would not reasonably be expected to result in a
Material Adverse Effect.  All contributions required to be made with respect to
a Foreign Pension Plan have been timely made, in each case except for such
failures as would not reasonably be expected to result in a Material Adverse
Effect.  Neither the Borrower nor any of its Subsidiaries has incurred any
obligation in connection with the termination of or withdrawal from any Foreign
Pension Plan that could reasonably be expected to result in a Material Adverse
Effect.
 
(c)          Other than in relation to the UK DB Pension Schemes, no UK Borrower
is: (A) an employer (for the purposes of sections 38 to 51 of the Pensions Act
2004 (U.K.)) of an occupational pension scheme which is not a money purchase
scheme (both terms as defined in the Pensions Schemes Act 1993); or (B)
“connected” with or an “associate” (as those terms are used in sections 38 and
43 of the Pensions Act 2004) of such an employer.  Neither the Borrower nor its
Subsidiaries have been issued a Financial Support Direction or Contribution
Notice in respect of any pension scheme, and to the Borrower’s knowledge, (i)
there are no grounds to expect that the Pensions Regulator would have the power
to issue a Financial Support Direction or a Contribution Notice to Enodis
Holdings and its Subsidiaries as a result of the consummation of the
Transactions.  To the Borrower’s knowledge, there is no grounds to expect the
pension trustees to exercise a power to unilaterally wind up the UK DB Pension
Schemes or to unilaterally increase the contributions required to be made by
Enodis Holdings and its Subsidiaries to the UK DB Pension Schemes as a result of
the consummation of the Transactions.
 
SECTION 3.11.          Disclosure.  (a)  Neither the Information Memorandum nor
any of the other reports, financial statements, certificates or other
information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement
 
78

--------------------------------------------------------------------------------



or delivered hereunder (as modified or supplemented by other information so
furnished), taken as a whole, contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed by it to be reasonable at the time.  Notwithstanding
anything contained in this Section 3.11, the parties hereto acknowledge and
agree that uncertainty is inherent in any forecasts and projections and that
such forecasts and projections do not constitute guarantees of future
performance and that actual results may differ from projected results and that
such differences may be material.
 
(a)          As of the Closing Date, to the best knowledge of the Borrower, the
information contained in the Beneficial Ownership Certification provided on or
prior to the Closing Date to any Lender in connection with this Agreement is
true and correct in all respects.
 
SECTION 3.12.          The Security Documents.  (a)  The provisions of the
Security Documents are effective to create in favor of the Collateral Agent for
the benefit of the Secured Creditors a legal, valid and enforceable security
interest in all right, title and interest of the Credit Parties in the US
Security Agreement Collateral, and the UK Collateral described therein, and the
Collateral Agent, for the benefit of the Secured Creditors, will have, (i) upon
its taking all actions required of it under the UCC, a fully perfected security
interest in all right, title and interest in all of the US Security Agreement
Collateral described therein (to the extent that such security interest can be
perfected by filing a UCC financing statement or, to the extent required by the
US Security Agreement, by taking possession of (or taking certain other actions
with respect to) the respective US Security Agreement Collateral), subject to no
other Liens other than Permitted Liens and (ii) when all filings in appropriate
form are filed and recorded in the appropriate offices, a fully perfected
security interest in all right, title and interest in all of the UK Collateral
described therein (to the extent that such security interest can be perfected by
filing appropriate forms or, to the extent required by the UK Security
Agreement, by taking possession of (or taking certain other actions with respect
to) the respective UK Collateral), subject to no other Liens other than
Permitted Liens.  In addition, the recordation of (x) the Grant of Security
Interest in U.S. Patents and (y) the Grant of Security Interest in U.S.
Trademarks in the respective forms attached to the US Security Agreement, in
each case in the United States Patent and Trademark Office, together with UCC
filings made pursuant to the US Security Agreement, will create, as may be
perfected by such filings and recordation, a perfected security interest in the
United States trademarks and patents covered by the US Security Agreement, and
the recordation of the Grant of Security Interest in U.S. Copyrights in the form
attached to the US Security Agreement with the United States Copyright Office,
together with UCC filings made pursuant to the US Security Agreement, will
create, as may be perfected by such filings and recordation, a perfected
security interest in the United States copyrights covered by the US Security
Agreement.
 
(b)          The security interests created in favor of the Collateral Agent, as
pledgee, for the benefit of the Secured Creditors, under the US Pledge Agreement
constitute perfected security interests in the US Pledge Agreement Collateral
described in the US Pledge Agreement, subject to no consensual security
interests of any other Person.  No filings or recordings are required to perfect
(or maintain the perfection or priority of) the security interests created in
the US Pledge Agreement Collateral under the US Pledge Agreement other than with
respect to that portion of the US Pledge Agreement Collateral constituting a
“general intangible” under the UCC.
 
(c)          Each of the Mortgages is effective to create in favor of the
Collateral Agent for the benefit of the Secured Creditors, a legal, valid and
enforceable first priority Lien on the real property described therein and
proceeds thereof, and each of the Mortgages, when properly recorded, will
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Domestic Credit Parties
 
79

--------------------------------------------------------------------------------



in such properties and the proceeds thereof, as security for the Obligations, in
each case prior and superior in right to any other Person subject only to
Permitted Liens.
 
SECTION 3.13.          Subsidiaries.  As of the Closing Date, the Borrower has
no Subsidiaries other than those Subsidiaries listed on Schedule 3.13.  Schedule
3.13 correctly sets forth, as of the Closing Date, (i) the percentage ownership
(direct or indirect) of the Borrower in each class of Equity Interests of its
Subsidiaries and also identifies the direct owner thereof, and (ii) the
jurisdiction of organization (or incorporation) of each such Subsidiary.
 
SECTION 3.14.          [Intentionally omitted].
 
SECTION 3.15.          Insurance.  Schedule 3.15 sets forth a true and complete
listing of all material insurance maintained by the Borrower and the other
Credit Parties as of the Closing Date, with the amounts insured (and any
deductibles) set forth therein.
 
SECTION 3.16.          Federal Reserve Regulations.  Neither the making of any
Loan or issuance of any Letters of Credit hereunder nor the use of the proceeds
thereof, will violate or be inconsistent with the provisions of Regulation T,
Regulation U or Regulation X.
 
SECTION 3.17.          Solvency.  On the Closing Date, after giving effect to
the consummation of the Transactions and the payment of all fees, costs and
expenses payable by the Borrower with respect thereto, (a) on a going concern
basis the fair market value of the assets of the Borrower and its Restricted
Subsidiaries, on a consolidated basis, will exceed their debts and liabilities,
subordinated, contingent or otherwise, (b) the present fair saleable value of
the property of the Borrower and its Restricted Subsidiaries, on a consolidated
and going concern basis, will be greater than the amount that will be required
to pay their debts and other liabilities, subordinated, contingent or otherwise,
as such debts or other liabilities become absolute and matured in the ordinary
course, (c) the Borrower and its Restricted Subsidiaries, on a consolidated
basis, are able to pay their debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured in the
ordinary course, and (d) the Borrower and its Restricted Subsidiaries, on a
consolidated basis, do not have unreasonably small capital with which to conduct
the business in which they are engaged as such business is now conducted and is
proposed to be conducted following the Closing Date.  The amount of contingent
liabilities at any time shall be computed as the amount that can reasonably be
expected to become an actual and matured liability.
 
SECTION 3.18.          Anti-Corruption Laws and Sanctions.  The Borrower has
implemented and maintains in effect policies and procedures intended to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents (in their respective capacities as such) with
Anti-Corruption Laws and applicable Sanctions, and the Borrower, its
Subsidiaries and their respective officers and employees (in their respective
capacities as such) and to the knowledge of the Borrower its directors and
agents (in their respective capacities as such), are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects, and are
not engaged in any activity that would reasonably be expected to result in any
such Subsidiary Borrower being designated as a Sanctioned Person.  None of (a)
the Borrower, any Subsidiary or, to the knowledge of the Borrower or such
Subsidiary, any of their respective directors, officers or employees (in their
respective capacities as such), or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary (in such Person’s capacity as such) that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is (i) a Sanctioned Person as described in clause (a) of the
definition thereof (or a Person owned or controlled by any Person described in
such clause (a)), or (ii) a Sanctioned Person as described in clause (b) of the
definition thereof in violation in any material respect of Sanctions.  No
Borrowing or Letter of Credit, use of proceeds or other transaction contemplated
by this Agreement will violate any Anti-Corruption Law or applicable Sanctions.
 
80

--------------------------------------------------------------------------------



SECTION 3.19.          Centre of Main Interest.  For the purposes of the
Insolvency Regulation, each of UK Borrower’s centre of main interest (as that
term is used in Article 3(1) of the Insolvency Regulation) is situated in its
jurisdiction of incorporation and none of them have an “establishment” (as that
term is used in Article 2(10) of the Insolvency Regulation) in any other
jurisdiction.
 
SECTION 3.20.          Registration.  It is not necessary to ensure the
legality, validity, enforceability, priority or admissibility in evidence of any
Credit Documents to which any UK Borrower or any Credit Party is a party that
such documents be filed, registered or recorded with, or executed or notarized
before, any court or other authority in the jurisdiction in which such UK
Borrower or such other Credit Party is organized (or incorporated) and existing
or that any registration charge or stamp or similar tax be paid on or in respect
of such documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until such document or any other document is sought to be
enforced (ii) registration of particulars of the UK Security Agreement at
Companies House in England and Wales in accordance with Part 25 (Company
Charges) of the Companies Act 2006 or any regulations relating to the
registration of charges made under, or applying the provisions of, the Companies
Act 2006 and payment of associated fees and (iii) any charge or tax as has been
timely paid.
 
SECTION 3.21.          Preferred Creditors.  Each UK Borrower’s payment
obligations under the UK Security Agreement rank at least pari passu with the
claims of all its other unsecured and unsubordinated creditors, except for
obligations mandatorily preferred by law applying to companies generally.
 
SECTION 3.22.          EEA Financial Institutions.  No Credit Party is an EEA
Financial Institution.
 
SECTION 3.23.          Plan Assets; Prohibited Transactions.  None of the
Borrower or any of its Subsidiaries is an entity deemed to hold “plan assets”
(within the meaning of the Plan Asset Regulations), and neither the execution,
delivery or performance of the transactions contemplated under this Agreement,
including the making of any Loan and the issuance of any letter of Credit
hereunder will give to a non-exempt prohibited transaction under Section 406 of
ERISA or Section 4975 of the Code.
 
ARTICLE IV

CONDITIONS
 
SECTION 4.01.          Closing Date.  This Agreement shall become effective
upon, and only upon, the satisfaction (or waiver in accordance with
Section 9.02) of each of the following conditions precedent and the obligations
of the Lenders to make Loans and of the Issuing Bank to issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):
 
(a)          (i) The Administrative Agent (or its counsel) shall have received
(x) the Closing Date Amendment, duly executed by the Administrative Agent, the
Borrowers, each Lender as of the Closing Date and the Required Lenders (as
defined in the Existing Credit Agreement), (y) each of the US Security
Agreement, the US Pledge Agreement, the Parent Guaranty, the Subsidiary Guaranty
and the UK Security Agreement, in each case duly executed by each Credit Party
thereto and the Administrative Agent and (z) a reaffirmation agreement duly
executed by each Credit Party, reaffirming the grants of security interests
provided under the Security Documents executed in connection with the Existing
Credit Agreement (other than any Security Documents amended and restated on the
Closing Date) and (ii) all Existing Term B Loans shall have been replaced with
Term B Loans hereunder and all Existing Revolving Commitments and
 
81

--------------------------------------------------------------------------------



Existing Revolving Loans shall have been replaced with Revolving Commitments and
Revolving Loans hereunder (and all accrued interest on the Existing Term Loans,
Existing Revolving Commitments and Existing Revolving Loans and other amounts
outstanding in respect thereof shall have been paid in full).
 
(b)          The Administrative Agent shall have received documents and
certificates relating to the authorization of this Agreement and the
transactions contemplated hereby by the Borrowers and each Subsidiary Guarantor
in form and substance reasonably satisfactory to the Administrative Agent.
 
(c)          The Administrative Agent shall have received an executed legal
opinion (addressed to the Administrative Agent and the Lenders) from (i) Jones
Day, U.S. special counsel for the Credit Parties, and (ii) Womble Bond Dickinson
(UK) LLP, UK special counsel for the UK Borrowers and the other Foreign Credit
Parties, in each case in form and substance reasonably satisfactory to the
Administrative Agent.  The Borrower hereby requests such counsel to deliver such
opinions.
 
(d)          The Administrative Agent shall have received documents and
certificates relating to the organization (or incorporation), existence and good
standing of each Borrower and each Subsidiary Guarantor (in each case to the
extent such concepts are applicable thereto) and the authorization of the
Transactions in form and substance reasonably satisfactory to the Administrative
Agent and its counsel.
 
(e)          [Reserved].
 
(f)          The Administrative Agent shall have received a certificate, dated
the Closing Date and signed by a Senior Officer of the Borrower, confirming
compliance as of such date with the conditions set forth in paragraphs (a), (b)
and (c) of Section 4.02.
 
(g)          The Lenders, the Administrative Agent and the Arrangers shall have
received all fees and other amounts due and payable by the Borrower to them on
or prior to the Closing Date, including, to the extent invoiced at least one
Business Day prior to the Closing Date, reimbursement or payment of all out of
pocket expenses required to be reimbursed or paid by the Borrower hereunder.
 
(h)          All governmental and third party approvals necessary for
consummation of the financing contemplated hereby shall have been obtained and
be in full force and effect.
 
(i)          All certificates, agreements, documents and instruments, including
Uniform Commercial Code financing statements and Intellectual Property security
agreements, required to be filed, delivered, registered or recorded to create
the Liens intended to be created by the Security Documents and perfect such
Liens to the extent required by, and with the priority required by, the Security
Documents and required by the Administrative Agent of the Borrower as a
condition precedent to the effectiveness hereof shall have been filed,
registered or recorded or delivered to the Administrative Agent for filing,
registration or recording.
 
(j)          The Administrative Agent shall have received financial projections
of the Borrower for fiscal years 2018 through 2023.
 
(k)          The Borrower shall have delivered a solvency certificate in form
and substance reasonably satisfactory to the Administrative Agent.
 
(l)          The Borrower shall have delivered a Borrowing Request to the
Administrative Agent for all Borrowings to be made on the Closing Date.
 
82

--------------------------------------------------------------------------------



(m)          (i) The Administrative Agent shall have received, at least five
days prior to the Closing Date, all documentation and other information required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation, the PATRIOT Act
to the extent requested in writing of the Borrower at least 10 days prior to the
Closing Date and (ii) to the extent the Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, at least five days prior to
the Closing Date, any Lender that has requested, in a written notice to the
Borrower at least 10 days prior to the Closing Date, a Beneficial Ownership
Certification in relation to the Borrower shall have received such Beneficial
Ownership Certification.
 
(n)          The Administrative Agent shall have received (i) a “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to each real property subject to a Mortgage (together with a notice
about special flood hazard area status and flood disaster assistance duly
executed by the Borrower or the applicable Credit Party in the event any such
property is located in a special flood hazard area) and (ii) evidence of flood
insurance to the extent required by this Agreement.
 
The first date upon which all of the foregoing conditions shall have been
satisfied is referred to as the “Closing Date”.  Without limiting the generality
of the provisions of Section 8.01, (i) for purposes of determining compliance
with the conditions specified in this Section 4.01, each Lender that has signed
this Agreement shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender.
 
SECTION 4.02.          Each Credit Event.  The obligation of each Lender to make
a Loan on the occasion of any Borrowing (other than a Borrowing pursuant to
Section 2.05(e)), and of the Issuing Bank to issue or increase any Letter of
Credit, is subject to the satisfaction of the following conditions:
 
(a)          The representations and warranties of each Credit Party set forth
in the Credit Documents shall be true and correct in all material respects
(except that any representation or warranty which is already qualified as to
materiality or by reference to Material Adverse Effect shall be true and correct
in all respects) on and as of the date of such Borrowing (other than
representations and warranties that relate solely to an earlier date) or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable.
 
(b)          At the time of and immediately after giving effect to such
Borrowing or the issuance or increase of such Letter of Credit, as applicable,
no Default shall have occurred and be continuing.
 
(c)          The requested extension of credit (and the securing thereof by the
Collateral) is permitted by the Senior Note Documents.
 
Each Borrowing (other than a Borrowing pursuant to Section 2.05(e)) and each
issuance or increase of a Letter of Credit shall be deemed to constitute a
representation and warranty by each Borrower on the date thereof as to the
matters specified in paragraphs (a), (b) and (c) of this Section 4.02.
 
ARTICLE V

AFFIRMATIVE COVENANTS
 
From the Closing Date until the Commitments have expired or terminated and the
principal of and interest on each Loan and all fees payable hereunder have been
paid in full and all Letters of Credit
 
83

--------------------------------------------------------------------------------



have expired or terminated, in each case, without any pending draw, or been cash
collateralized or supported by a back-to-back letter of credit reasonably
acceptable to the applicable Issuing Bank, and all LC Disbursements shall have
been reimbursed, the Borrower covenants and agrees with the Lenders that:
 
SECTION 5.01.          Financial Statements and Other Information.  The Borrower
will furnish to the Administrative Agent:
 
(a)          within 90 days after the end of each fiscal year of the Borrower
(or 100 days if permitted by Securities and Exchange Commission requirements),
its audited consolidated  (and solely to the extent that, during such year, the
Borrower had any Unrestricted Subsidiaries, unaudited consolidating financial
statements of the Restricted Subsidiaries, taken as a whole) balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by PricewaterhouseCoopers
LLP or other independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit (other than (x) any
such exception or explanatory paragraph (but not qualification) that is
expressly solely with respect to, or expressly resulting solely from an upcoming
maturity date of the credit facilities hereunder or other Indebtedness occurring
within one year from the time such report is delivered or (y) a qualification or
exception as a result of an actual or prospective breach of a financial covenant
in respect of any Indebtedness)) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its consolidated Restricted
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;
 
(b)          within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower (or 50 days if permitted by
Securities and Exchange Commission requirements), its consolidated (and solely
to the extent that, during such quarter, the Borrower had any Unrestricted
Subsidiaries, consolidating balance sheet and income statement of the Restricted
Subsidiaries, taken as a whole) balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Restricted Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
and audit adjustments and the absence of footnotes;
 
(c)          concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the Borrower (i)
certifying as to whether a Default occurred during the period covered thereby
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.16,
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate and (iv)
providing a schedule of all Unrestricted Subsidiaries as of the date of such
certificate and, if there are any Unrestricted Subsidiaries, setting forth
financial information in detail reasonably satisfactory to the Administrative
Agent for the applicable period for such Unrestricted Subsidiaries (which
delivery may, unless the Administrative Agent requests executed originals, be by
electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes);
 
(d)          [Reserved];
 
84

--------------------------------------------------------------------------------



(e)          promptly after the same become publicly available, copies of all
periodic reports (including reports on Form 8-K), proxy statements and other
financial materials filed by the Borrower or any Restricted Subsidiary with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all of the functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be;
 
(f)          promptly following any request therefor, (x) such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Restricted Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender (through the Administrative
Agent) may reasonably request and (y) information and documentation reasonably
requested by the Administrative Agent or any Lender (through the Administrative
Agent) (i) for purposes of compliance with applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act and the
Beneficial Ownership Regulation (provided that no such information shall be
required to be provided pursuant to clause (x) above if providing such
information would in the Borrower’s good faith judgment violate confidentiality
agreements or result in a loss of attorney-client privilege or a claim of
attorney work product with respect to such information; provided, that if the
Borrower or such Restricted Subsidiary or Restricted Subsidiaries does not
provide information in reliance on the exclusion above, it shall  use its
commercially reasonable efforts to communicate, to the extent permitted, the
applicable information in a way that would not violate such restrictions) and
(ii) necessary to conduct flood due diligence and flood insurance compliance.
 
(g)          no later than 60 days following the first day of each fiscal year
of the Borrower (or such later date as is acceptable to the Administrative
Agent), a budget in form reasonably satisfactory to the Administrative Agent
(including budgeted statements of income, sources and uses of cash and balance
sheet) for the Borrower and its Restricted Subsidiaries on a consolidated basis
prepared by the Borrower for each of the four fiscal quarters of such fiscal
year prepared in detail, setting forth, with appropriate discussion the
principal assumptions upon which such budgets are based; and
 
(h)          promptly after the delivery thereof, copies of all financial
information, proxy materials and reports which the Borrower or any of its
Restricted Subsidiaries delivers to holders (or any trustee, agent or
representative therefor) of any of its other Material Indebtedness in each case
pursuant to the terms of the documentation governing such Material Indebtedness.
 
The Borrower represents and warrants that it, its controlling Person and any
Restricted Subsidiary, in each case, if any, either (i) has no registered or
publicly traded securities outstanding, or (ii) files its financial statements
with the Securities and Exchange Commission and/or makes its financial
statements available to potential holders of its 144A securities, and,
accordingly, the Borrower hereby (x) authorizes the Administrative Agent to make
the financial statements to be provided under Section 5.01(a)(i) and (ii) above,
along with the Credit Documents, available to Public-Siders and (y) agrees that
at the time such financial statements are provided hereunder, they shall already
have been made available to holders of its securities.  The Borrower will not
request that any other material be posted to Public-Siders without expressly
representing and warranting to the Administrative Agent in writing that such
materials do not constitute material non-public information within the meaning
of the federal securities laws or that the Borrower has no outstanding publicly
traded securities, including 144A securities.
 
Any financial statement or other material required to be delivered pursuant to
this Section 5.01 shall be deemed to have been furnished to the Lenders on the
date that an electronic copy of such financial statement or other material is
provided to the Administrative Agent or is available to the Administrative Agent
on the website of the Securities and Exchange Commission at http://www.sec.gov
or the Borrower’s internet website; provided that the Borrower will furnish
paper copies of such financial statements and other materials to the
Administrative Agent upon request, by notice to the Borrower, that
 
85

--------------------------------------------------------------------------------



the Borrower do so, until the Borrower receives notice from the Administrative
Agent to cease delivering such paper copies.
 
SECTION 5.02.          Notices of Material Events.  The Borrower will furnish to
the Administrative Agent written notice of the following promptly upon an
officer of the Borrower obtaining knowledge thereof:
 
(a)          the occurrence of any Default;
 
(b)          the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against the Borrower or any
Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect;
 
(c)          the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect; and
 
(d)          any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.
 
Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
 
SECTION 5.03.          Existence; Conduct of Business.  The Borrower will, and
will cause each of its Material Subsidiaries to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business (except, in each case, where any failure to do so
could not reasonably be expected to result in a Material Adverse Effect);
provided that the foregoing shall not prohibit any sale of assets, merger,
consolidation, Division, liquidation or dissolution permitted under Section
6.03.
 
SECTION 5.04.          Payment of Obligations.  The Borrower will, and will
cause each of its Subsidiaries to, pay its obligations, including Tax
liabilities, except where (i) (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings and (b) the Borrower or such
Subsidiary has set aside on its books reserves with respect thereto in
accordance with GAAP, or (ii) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect.
 
SECTION 5.05.          Maintenance of Properties; Insurance.  (a)  The Borrower
will, and will cause each of its Material Subsidiaries to, (i) keep and maintain
all property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted (except for failures to do so as
could not reasonably be expected to have a Material Adverse Effect), (ii)
maintain, with financially sound and reputable insurance companies, insurance in
such amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations and (iii) cause all insurance policies or certificates in respect of
property or general liability insurance of any Credit Party other than a
Subsidiary Borrower, as requested by the Administrative Agent, to be endorsed to
the benefit of the Administrative Agent (including, without limitation, by
naming the Administrative Agent as lender loss payee, mortgagee and/or
additional insured).  If the Borrower or any of its Material Subsidiaries shall
fail to maintain insurance in accordance with this Section 5.05, or if any such
Credit Party shall fail to so endorse and deliver all policies or certificates
with respect thereto, the Administrative Agent shall have the right (but shall
be under no obligation) to procure such insurance and the Borrower agrees to
reimburse the Administrative Agent for all reasonable costs and expenses of
procuring such insurance.
 
86

--------------------------------------------------------------------------------



(b)          If any portion of any property subject to a Mortgage is at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the Flood Insurance Laws, then Borrower
will (i) maintain, or cause to be maintained, with a financially sound and
reputable insurer, flood insurance in an amount and otherwise sufficient to
comply with all applicable rules and regulations promulgated pursuant to the
Flood Insurance Laws, (ii) cooperate with the Administrative Agent and provide
information reasonably required by the Administrative Agent to comply with the
Flood Insurance Laws and (iii) deliver to the Administrative Agent evidence of
such compliance in form and substance reasonably acceptable to the
Administrative Agent, including, without limitation, evidence of annual renewals
of such insurance.
 
SECTION 5.06.          Books and Records; Inspection Rights.  The Borrower will,
and will cause each of its Restricted Subsidiaries to, keep proper books of
record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities.  The
Borrower will, and will cause each of its Restricted Subsidiaries to, permit any
representatives designated by the Administrative Agent, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested, provided that, unless an Event of Default has
occurred and is continuing, no more than one such inspection shall be conducted
in any fiscal year.  Notwithstanding anything to the contrary in this Section
5.06, none of the Borrower or any of the Restricted Subsidiaries will be
required to disclose or permit the inspection or discussion of, any document,
information or other matter (i) that constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by law or any binding agreement or (iii) that is
subject to attorney client or similar privilege or constitutes attorney work
product provided, that if the Borrower or such Restricted Subsidiary or
Restricted Subsidiaries does not provide information in reliance on the
exclusions in this sentence, it shall use its commercially reasonable efforts to
communicate, to the extent permitted, the applicable information in a way that
would not violate such restrictions.
 
SECTION 5.07.          Compliance with Laws and Material Contractual
Obligations.  The Borrower will, and will cause each of its Subsidiaries to,
comply (a) with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property, and (b) all material contractual
obligations, except in each case, where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  The Borrower will maintain in effect and enforce policies and
procedures intended to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents (in their respective
capacities as such) with Anti-Corruption Laws and applicable Sanctions.
 
SECTION 5.08.          Use of Proceeds and Letters of Credit.  (a)  The proceeds
of the Revolving Loans provided on the Closing Date shall be used to (i)
refinance outstanding Indebtedness of the Borrower and its Subsidiaries under
the Existing Credit Agreement and (ii) fund fees and expenses in connection with
the refinancing of existing Indebtedness described in clause (i).  The proceeds
of any Revolving Loans provided after the Closing Date (including pursuant to
Section 2.08(d)) will be used for general corporate purposes of the Borrower and
its Restricted Subsidiaries, including to refinance existing Indebtedness of the
Borrower and its Subsidiaries and to pay related fees and expenses.  Letters of
Credit will be issued only to support the ordinary course of business operations
of the Borrower and its Restricted Subsidiaries.
 
(b)          The proceeds of the Term B Loans shall be used to refinance
outstanding Indebtedness of the Borrower and its Subsidiaries under the Existing
Credit Agreement.  The proceeds of
 
87

--------------------------------------------------------------------------------



Incremental Term B Loans shall be used for general corporate purposes and as set
forth in the applicable Incremental Term B Loan Amendment.
 
(c)          No part of the proceeds of any Loan will be used, whether directly
or indirectly, to purchase or carry Margin Stock or for any purpose that entails
a violation of any of the regulations of the Board, including Regulations T, U
and X.  The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents (in their respective
capacities as such) shall not use, the proceeds of any Borrowing or Letter of
Credit (i) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
businesses or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States, the United Kingdom or in an
European Union member state, or (iii) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.
 
SECTION 5.09.          Compliance with Environmental Laws.  (a)  The Borrower
will comply, and will cause each of its Subsidiaries to comply, with all
Environmental Laws and permits applicable to, or required by, the ownership,
lease or use of its Real Property now or hereafter owned, leased or operated by
the Borrower or any of its Subsidiaries, except such noncompliances as could
not, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, and, except as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, will keep
or cause to be kept all such Real Property free and clear of any Liens imposed
pursuant to such Environmental Laws.  Neither the Borrower nor any of its
Subsidiaries will generate, use, treat, store, Release or dispose of, or permit
the generation, use, treatment, storage, Release or disposal of Hazardous
Materials on any Real Property now or hereafter owned, leased or operated by the
Borrower or any of its Subsidiaries, or transport or permit the transportation
of Hazardous Materials to or from any such Real Property, except for Hazardous
Materials generated, used, treated, stored, Released or disposed of at any such
Real Properties in compliance with all applicable Environmental Laws or which
could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
 
SECTION 5.10.          Further Assurances; etc.  (a)  The Borrower will, and
will cause each of its Restricted Subsidiaries to, at the expense of the
Borrower, make, execute, endorse, acknowledge, file and/or use commercially
reasonable efforts to deliver to the Collateral Agent from time to time such
schedules, confirmatory assignments, financing statements, transfer
endorsements, certificates, reports, landlord waivers, flood zone
determinations, flood insurance and related borrower notices, and other
assurances or instruments and take such further steps relating to the Collateral
covered by any of the Security Documents as the Collateral Agent may reasonably
require and as are generally consistent with the terms of this Agreement and the
Security Documents and are necessary to effectuate the intent of said
agreements.
 
(a)          The Borrower agrees that each action required by clause (a) of this
Section 5.10 shall be completed promptly, but in no event later than 60 days
after such action is requested to be taken by the Administrative Agent or the
Required Lenders (or such longer period of time as the Administrative Agent may
reasonably specify); provided that in no event will the Borrower or any of its
Restricted Subsidiaries be required to take any action, other than using its
commercially reasonable efforts, to obtain consents from third parties with
respect to its compliance with this Section 5.10.
 
SECTION 5.11.          [Intentionally Omitted].
 
88

--------------------------------------------------------------------------------



SECTION 5.12.          Margin Regulations.  The Borrower will take all actions
so that at all times the fair market value of all Margin Stock owned by the
Borrower and its Subsidiaries (other than Equity Interests of the Borrower held
in treasury) shall not exceed $2,500,000.  So long as the covenant contained in
the immediately preceding sentence is complied with, all Margin Stock at any
time owned by the Borrower and its Subsidiaries will not constitute Collateral
and no security interest shall be granted therein pursuant to any Credit
Document.  Without excusing any violation of the first sentence of this Section
5.12, if at any time the fair market value of all Margin Stock owned by the
Borrower and its Subsidiaries (other than Equity Interests of the Borrower held
in treasury) exceeds $2,500,000, then (a) all Margin Stock owned by the Credit
Parties (other than Equity Interests of the Borrower held in treasury) shall be
pledged, and delivered for pledge, pursuant to the US Pledge Agreement and (b)
the Borrower will execute and deliver to the Lenders appropriate completed forms
(including, without limitation, Forms G-3 and U-1, as appropriate) establishing
compliance with Regulations T, U and X.  If at any time any Margin Stock is
required to be pledged as a result of the provisions of the immediately
preceding sentence, repayments of outstanding obligations hereunder shall be
required, and subsequent makings of Loans and issuances of Letters of Credit
shall be permitted, only in compliance with the applicable provisions of
Regulations T, U and X.
 
SECTION 5.13.          Additional Guarantors and Collateral.  (a)  With respect
to any fee interest in any real property (together with improvements thereof)
having a fair market value (in the good faith opinion of the Borrower) of at
least $5,000,000 acquired after the Closing Date by any Domestic Credit Party
(or owned by any Domestic Credit Party acquired after the Closing Date),
promptly provide to the Administrative Agent to the extent requested thereby:
(i) a duly executed Mortgage providing for a first priority (subject to
Permitted Liens) perfected Lien, in favor of the Administrative Agent, (ii) a
current ALTA/ASCM survey of such real property, in form reasonably satisfactory
to Administrative Agent, (iii) an ALTA Loan Title Insurance Policy, issued by an
insurer reasonably acceptable to the Administrative Agent, insuring the
Administrative Agent’s first priority Lien on such real property and containing
such endorsements as the Administrative Agent reasonably requires, (iv) copies
of all documents of record concerning such real property as shown on the
commitment for the ALTA Loan Title Insurance Policy referred to above, (v) a
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the Borrower or the applicable Credit
Party in the event any such property is located in a special flood hazard area)
and (B) evidence of flood insurance as required by this Agreement, (vii) a
zoning report from a nationally recognized zoning report provider or other
provider reasonably acceptable to the Administrative Agent in form and substance
reasonably satisfactory to Administrative Agent, (viii) a local counsel opinion
as to the enforceability of the Mortgage, and such others matters as may be
reasonably requested by Administrative Agent, in form and substances reasonably
satisfactory to Administrative Agent, and (ix) such other certificates,
documents and information with respect to such property as are reasonably
requested by the Administrative Agent, each in form and substance reasonably
satisfactory to the Administrative Agent. Notwithstanding the foregoing, the
Administrative Agent shall not enter into any Mortgage in respect of any real
property of the Borrower or any other Credit Party not subject to a Mortgage as
of the Closing Date until at least 45 days after the Administrative Agent has
delivered to the Lenders (which may be delivered electronically) the following
documents in respect of such real property: (i) completed “Life of Loan” Federal
Emergency Management Agency standard flood hazard determination(s) with respect
to the Mortgaged Property and related documents with respect to the Mortgaged
Property reasonably requested by any Lender; (ii) if such real property is
located in a “special flood hazard area”, a notice about special flood hazard
area status and flood disaster assistance duly executed by the Borrower or the
applicable Credit Party and (iii) evidence of flood insurance as required by
this Agreement.
 
(b)          With respect to any new Subsidiary (other than an Unrestricted
Subsidiary, an SPC or an Immaterial Subsidiary) created (including by way of a
Division) or acquired after the Closing Date by any Credit Party (which, for the
purposes of this paragraph (b), shall include any existing Subsidiary
 
89

--------------------------------------------------------------------------------



that ceases to be an Unrestricted Subsidiary, an SPC or an Immaterial
Subsidiary), promptly (i) execute and deliver to the Administrative Agent such
amendments to the Subsidiary Guaranty, the US Security Agreement, the US Pledge
Agreement, the UK Security Agreement or such other Security Document as the
Administrative Agent reasonably deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Lenders, a perfected first priority
security interest in the Equity Interests of such new Subsidiary that is owned
by any Credit Party (provided that in no event shall (x) more than 65% of the
total outstanding voting capital stock of any first-tier CFC or CFC Holdco, (y)
any capital stock of any lower tier CFC or CFC Holdco, or (z) any capital stock
of a Domestic Subsidiary of a CFC be pledged to secure Obligations of the
Borrower or any Domestic Subsidiary), (ii) deliver to the Administrative Agent
the certificates representing such pledged Equity Interests, together with
undated stock powers, in blank, executed and delivered by a duly authorized
officer of the relevant Credit Party, (iii) cause such new Subsidiary that is a
Domestic Subsidiary (other than a CFC or CFC Holdco or a Domestic Subsidiary of
a CFC) (A) to guaranty the Obligations of any Domestic Credit Party, (B) to take
such actions necessary or advisable to grant to the Administrative Agent for the
benefit of the Lenders a perfected first priority (subject to Permitted Liens)
security interest in the US Security Agreement Collateral and the US Pledge
Agreement Collateral with respect to such new Subsidiary, including the filing
of Uniform Commercial Code financing statements in such jurisdictions as may be
required by the US Security Agreement or the US Pledge Agreement or by law or as
are reasonably requested by the Administrative Agent and (C) to deliver to the
Administrative Agent a certificate of such Subsidiary, substantially in the form
of the certificates delivered on the Closing Date pursuant to Section 4.01(d),
with appropriate insertions and attachments, (iv) cause such new Subsidiary that
is a Foreign Subsidiary organized (or incorporated) under the same jurisdiction
of organization (or incorporation) as a Subsidiary Borrower (A) to become a
party to the Subsidiary Guaranty and the UK Security Agreement (in the case of a
Foreign Subsidiary incorporated under the laws of England & Wales, Scotland, or
Northern Ireland) or such other comparable Security Documents in form and
substance reasonably satisfactory to the Administrative Agent, (B) to take such
actions necessary or advisable to grant to the Administrative Agent for the
benefit of the Lenders a perfected first priority (subject to Permitted Liens)
security interest in substantially all personal property owned by such Person
(other than Excluded Assets) and (C) to deliver to the Administrative Agent a
certificate of such Subsidiary, substantially in the form of the certificates
delivered on the Closing Date pursuant to Section 4.01(d), with appropriate
insertions and attachments or otherwise in a form reasonably acceptable to the
Administrative Agent and (v) if requested by the Administrative Agent, deliver
to the Administrative Agent legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent. The Borrower shall promptly
notify the Administrative Agent (i) if any Domestic Subsidiary becomes a
Material Subsidiary or ceases to be an SPC and (ii) if a Foreign Subsidiary
organized (or incorporated) under the same jurisdiction of organization (or
incorporation) as a Subsidiary Borrower becomes a Material Subsidiary or ceases
to be an SPC.
 
(c)          The Borrower agrees to take all steps reasonably necessary to
ensure that at all times (i) the aggregate assets of all Domestic Subsidiaries
of the Borrower that are not Subsidiary Guarantors that have pledged their
assets to secure the Obligations (any such Subsidiary, a “Non-Subject Domestic
Subsidiary”) does not exceed ten percent (10%) of the Consolidated Domestic Net
Assets of the Borrower and its Domestic Subsidiaries that are Restricted
Subsidiaries, and (ii) the Consolidated Net Income generated by Non-Subject
Domestic Subsidiaries does not exceed ten percent (10%) of the Consolidated Net
Income of the Borrower and its Domestic Subsidiaries that are Restricted
Subsidiaries.
 
(d)          The Borrower may, at any time or from time to time (and subject to
the consent of the Administrative Agent (not to be unreasonably withheld)),
designate one or more Wholly-Owned Foreign Subsidiaries of the Borrower as a
Subsidiary Guarantor hereunder by furnishing to the Administrative Agent and the
Lenders at least five Business Days before such designation is to take effect a
supplement to the Subsidiary Guaranty, duly completed and executed by the
Borrower and such Wholly-Owned Foreign Subsidiary, together with (i) the items
described in Section 4.01(c) and Section 4.01(d)
 
90

--------------------------------------------------------------------------------



relating to such Subsidiary Guarantor in form and substance satisfactory to the
Administrative Agent, (ii) such security agreements and similar documents as the
Administrative Agent shall reasonably request to accomplish the pledge by such
Subsidiary Guarantor of substantially all of its personal property other than
Excluded Assets (and excluding, for the avoidance of doubt, real property) to
secure the obligations of any Subsidiary Borrowers that are Foreign
Subsidiaries, and (iii) such other documents and information (including
information relating to “know your customer” rules and regulations) as the
Administrative Agent shall reasonably request.  Upon any such designation of a
Wholly-Owned Foreign Subsidiary, the consent of the Administrative Agent and the
delivery of the items required by this Section 5.13(d), such Subsidiary shall be
a Subsidiary Guarantor hereunder and under the other Credit Documents (with the
related rights and obligations).
 
SECTION 5.14.          Maintenance of Ratings.  The Borrower will use
commercially reasonable efforts to maintain (i) a public corporate credit rating
(but not any specific rating) from S&P and a public corporate family rating (but
not any specific rating) from Moody’s and (ii) a public rating (but not any
specific rating) in respect of the Term B Facility from each of S&P and Moody’s.
 
SECTION 5.15.          Pensions.  (a)  Except in relation to the UK DB Pension
Scheme, each UK Borrower shall ensure that it is not an employer (for the
purposes of sections 38 to 51 of the Pensions Act 2004 (U.K.)) of an
occupational pension scheme which is not a money purchase scheme (both terms as
defined in the Pension Schemes Act 1993) or “connected” with or an “associate”
of (as those terms are defined in sections 38 or 43 of the Pensions Act 2004)
such an employer.
 
(b)          Each UK Borrower shall deliver to the Administrative Agent: (i) at
such times as those reports are prepared in order to comply with the then
current statutory or auditing requirements (as applicable either to the trustees
of any relevant schemes or to the UK Borrower); and (ii) at any other time if
the Administrative Agent reasonably believes that any relevant statutory or
auditing requirements are not being complied with, actuarial reports in relation
to the UK DB Pension Schemes.
 
(c)          Each UK Borrower shall promptly notify the Administrative Agent (i)
of any material change in the rate of contributions to the UK DB Pension Schemes
paid or recommended to be paid (whether by the scheme actuary or otherwise) or
required (by law or otherwise); (ii) of any investigation or proposed
investigation by the Pensions Regulator which may lead to the issue of a
Financial Support Direction or a Contribution Notice to the Borrower or any of
its Subsidiaries; and (iii) if it or any Credit Party receives a Financial
Support Direction or a Contribution Notice from the Pensions Regulator.
 
SECTION 5.16.          Centre of Main Interests.  Each UK Borrower shall
maintain its centre of main interests in its jurisdiction of incorporation for
the purposes of the Insolvency Regulation.
 
SECTION 5.17.          Designation of Subsidiaries.  The Borrower may at any
time designate any Restricted Subsidiary of the Borrower (other than a
Subsidiary Borrower) as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary upon written notice to the Administrative
Agent; provided that (a) immediately before and after such designation, no
Default or Event of Default shall have occurred and be continuing, (b)
immediately after giving effect to such designation, the Borrower shall be in
compliance on a Pro Forma Basis with the financial covenants set forth in
Section 6.16, and, as a condition precedent to the effectiveness of any such
designation, the Borrower shall deliver to the Administrative Agent a
certificate setting forth in reasonable detail the calculations demonstrating
compliance with such financial covenants, (c) no Restricted Subsidiary may be
designated as an Unrestricted Subsidiary if it was previously designated as an
Unrestricted Subsidiary, (d) no Subsidiary may be designated as an Unrestricted
Subsidiary if it is a “Restricted Subsidiary” for the purpose of any Specified
Indebtedness and (e) at all times the aggregate Consolidated EBITDA of the
Borrower and its Restricted Subsidiaries shall equal at least 90% of the
Consolidated EBITDA of the Borrower and its
 
91

--------------------------------------------------------------------------------



Subsidiaries (if the Borrower is at any time in violation of this clause (e) it
shall immediately designate an Unrestricted Subsidiary or Unrestricted
Subsidiaries, as applicable, as Restricted Subsidiaries to the extent necessary
so that after giving effect to such designation(s) the Borrower is in compliance
with this clause (e)); provided, further, that it is understood and agreed, that
no Borrower may be designated as an Unrestricted Subsidiary and no Subsidiary
Guarantor may be designated as an Unrestricted Subsidiary unless it is not
required to be a Subsidiary Guarantor pursuant to the terms hereof.  The
designation of any Subsidiary as an Unrestricted Subsidiary after the Closing
Date shall constitute an Investment by the Borrower therein at the date of
designation in an amount equal to the fair market value of the Borrower’s or its
Restricted Subsidiaries’ (as applicable) Investments therein. The designation of
any Unrestricted Subsidiary as a Restricted Subsidiary after the Closing Date
shall constitute the making, incurrence or granting, as applicable, at the time
of designation of any then-existing Investment, Indebtedness or Lien of such
Restricted Subsidiary, as applicable; provided that upon any re-designation of
any Unrestricted Subsidiary as a Restricted Subsidiary, the Borrower shall be
deemed to continue to have an Investment in the resulting Restricted Subsidiary
in an amount (if positive) equal to (a) the Borrower’s “Investment” in such
Restricted Subsidiary at the time of such re-designation, less (b) the portion
of the fair market value of the net assets of such Restricted Subsidiary
attributable to the Borrower’s equity therein at the time of such
re-designation.
 
SECTION 5.18.          Post-Closing Obligations.  (a)  No later than 60 days, in
respect of clause (i) hereof, or 90 days, in respect to clause (ii) hereof,
following the Closing Date (or in either case such later date as agreed to by
the Administrative Agent in its sole discretion), the Administrative Agent shall
have received with respect to
 



(i) each property owned in fee by a Credit Party and subject to a Mortgage as of
the Closing Date, in each case in form and substance reasonably acceptable to
the Administrative Agent the following:






(A) an amendment to each existing Mortgage (the “Mortgage Amendment”) to reflect
the matters set forth in this Agreement, duly executed and acknowledged by the
applicable Domestic Credit Party, and in form for recording in the recording
office where such Mortgage was recorded, together with such certifications and
affidavits, as shall be required in connection with the recording or filing
thereof under applicable law;






(B) a local counsel opinion as to the enforceability of the Mortgage as amended
by the Mortgage Amendment, and such others matters as may be reasonably
requested by Administrative Agent, in form and substances reasonably
satisfactory to Administrative Agent;






(C) a date down endorsement (or similar title product) to each existing lenders’
title insurance policy, which shall reasonably assure the Administrative Agent
as of the date of such endorsement that the real property subject to the lien of
such Mortgage is free and clear of all defects and encumbrances except for
Permitted Liens;






(D) evidence of payment by the Borrower of all escrow charges and related
charges, mortgage recording taxes, fees, charges and costs and expenses required
for the recording of each Mortgage Amendment;






(E) such affidavits, certificates, information and instruments of
indemnification as shall be required to induce the title company to issue the
endorsement contemplated above and evidence of payment of all applicable title
insurance premiums,

92

--------------------------------------------------------------------------------






search and examination charges, and related charges required for the issuance of
the endorsement; and






(ii) the Real Property locations listed on Schedule 5.18 hereto: (i) a duly
executed Mortgage providing for a first priority (subject to Permitted Liens)
perfected Lien, in favor of the Administrative Agent duly executed and
acknowledged by the applicable Domestic Credit Party, and in form for recording
in the recording office where such Mortgage is recorded, together with such
certifications and affidavits, as are required in connection with the recording
or filing thereof under applicable law, (ii) a current ALTA/ASCM survey of such
real property to the extent requested by the Administrative Agent, in form and
substance reasonably satisfactory to Administrative Agent, (iii) an ALTA Loan
Title Insurance Policy in form and substance reasonably acceptable to the
Administrative Agent, issued by an insurer reasonably acceptable to the
Administrative Agent, insuring the Administrative Agent’s first priority Lien
(subject to Permitted Liens) on such real property and containing such
endorsements as the Administrative Agent reasonably requires, (iv) copies of all
documents of record concerning such real property as shown on the commitment for
the ALTA Loan Title Insurance Policy referred to above to the extent requested
by the Administrative Agent, (v) a “Life-of-Loan” Federal Emergency Management
Agency Standard Flood Hazard Determination with respect to each real property
(together with a notice about special flood hazard area status and flood
disaster assistance duly executed by the Borrower or the applicable Credit Party
in the event any such real property is located in a special flood hazard area)
and evidence of flood insurance to the extent required by this Agreement, (vi) a
zoning report from a nationally recognized zoning report provider to the extent
requested by the Administrative Agent, in form and substance reasonably
satisfactory to Administrative Agent, (vii) a local counsel opinion as to the
enforceability of the Mortgage, and such others matters as may be reasonably
requested by Administrative Agent, in form and substances reasonably
satisfactory to Administrative Agent, and (viii) such other certificates,
documents and information with respect to such property as are reasonably
requested by the Administrative Agent, each in form and substance reasonably
satisfactory to the Administrative Agent;



(b)          No later than 30 days following the Closing Date (or such later
date as agreed to by the Administrative Agent in its sole discretion), the
Borrower must designate each material Wholly-Owned Subsidiary incorporated under
the laws of England and Wales as of the Closing Date as a Subsidiary Guarantor
(if not already) as set forth in Section 5.13.
 
(c)          To the extent not executed and delivered on the Closing Date,
unless otherwise agreed by the Administrative Agent in its reasonable
discretion, execute and deliver the documents and complete the tasks set forth
on Schedule 5.18, in each case within the time limits specified on such schedule
(or such later time as the Administrative Agent shall agree in its reasonable
discretion).
 
ARTICLE VI

NEGATIVE COVENANTS
 
From the Closing Date until the Commitments have expired or terminated and the
principal of and interest on each Loan and all fees payable hereunder have been
paid in full and all Letters of Credit have expired or terminated, in each case,
without any pending draws, or been cash collateralized or supported by a
back-to-back letter of credit reasonably acceptable to the applicable Issuing
Bank, and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:
 
SECTION 6.01.          Indebtedness.  None of the Borrower nor any of its
Restricted Subsidiaries will, create, incur, assume or permit to exist any
Indebtedness thereof, except:
 
93

--------------------------------------------------------------------------------



(a)          Indebtedness created under the Credit Documents;
 
(b)          (i) Indebtedness existing on the Closing Date and set forth in
Schedule 6.01, and any subsequently incurred Indebtedness under lines of credit
to any Foreign Subsidiaries that were in effect on the Closing Date and (ii)
extensions, renewals and replacements of any of the foregoing such Indebtedness
and/or Indebtedness incurred in reliance on this clause (ii) to the extent that
such extensions, renewals and replacements are not greater than (x) the
principal amount or facility amount, as applicable, outstanding at the time of
any such extension, renewal or replacement, plus (y) the Permitted Refinancing
Amount;
 
(c)          intercompany Indebtedness among the Borrower and its Restricted
Subsidiaries to the extent permitted by Sections 6.05(i) or (j) and Indebtedness
of Foreign Credit Parties in respect of intercompany notes payable described in
subsection (y) of the last paragraph of Section 6.04;
 
(d)          Indebtedness of the Borrower or any of its Restricted Subsidiaries
under Swap Agreements or with respect to currency hedging arrangements so long
as, in each case, the entering into of such Swap Agreements are bona fide
hedging activities and are not for speculative purposes;
 
(e)          Indebtedness of the Borrower and its Restricted Subsidiaries
consisting of (i) Capital Lease Obligations or (ii) purchase money Indebtedness
described in Section 6.02(l);
 
(f)          Indebtedness of a Restricted Subsidiary of the Borrower acquired
pursuant to a Permitted Acquisition (or Indebtedness assumed at the time of a
Permitted Acquisition of an asset securing such Indebtedness), provided that (i)
such Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition and (ii) immediately after giving
effect to such Permitted Acquisition, the Borrower shall be in compliance with
the financial covenants set forth in Section 6.16 on a Pro Forma Basis, and any
Indebtedness refinancing the same provided that any such refinancing
Indebtedness has a Weighted Average Life to Maturity at the time such
refinancing Indebtedness is incurred that is not less than the then remaining
Weighted Average Life to Maturity of the Indebtedness being refinanced, is in a
principal amount not in excess of the sum of (x) the principal amount of
Indebtedness being refinanced, plus (y) the Permitted Refinancing Amount and
contains covenants and events of default that, taken as a whole, in the
Borrower’s good faith determination, are not materially more onerous to the
Borrower than those of the Indebtedness being refinanced;
 
(g)          Indebtedness in respect of workers’ compensation claims, property
casualty or liability insurance, take-or-pay obligations in supply arrangements,
self-insurance obligations, bid, payments, performance, advance payment or
surety bonds and similar obligations and arrangements, in each case in the
ordinary course of business;
 
(h)          to the extent that same constitutes Indebtedness, obligations in
respect of earn-out arrangements pursuant to a Permitted Acquisition;
 
(i)          Indebtedness of Foreign Subsidiaries that are Restricted
Subsidiaries of the Borrower from Persons other than the Borrower or any of its
Restricted Subsidiaries, the proceeds of which Indebtedness are used for such
Foreign Subsidiary’s working capital and other general corporate purposes and
other Indebtedness of any such Foreign Subsidiary; provided that the aggregate
principal amount of all such Indebtedness outstanding at any time for all such
Foreign Subsidiaries (excluding Indebtedness existing on the Closing Date and
set forth on Schedule 6.01, subsequently incurred Indebtedness of any Foreign
Subsidiaries that are Restricted Subsidiaries in respect of which commitments
therefor were in effect on the Closing Date, and refinancings thereof by the
applicable Restricted Subsidiary or another Restricted Subsidiary in the same
country to the extent that such refinancings do not increase the amount
 
94

--------------------------------------------------------------------------------



of the applicable Indebtedness, other than in an amount equal to the Permitted
Refinancing Amount, nor provide security not applicable to such scheduled or
subsequently incurred Indebtedness, except to the extent secured and/or
guaranteed by the Security Documents and/or the other applicable Credit
Documents) shall not exceed $100,000,000 in the aggregate at any one time
outstanding;
 
(j)          Receivables Indebtedness and Receivable Subordinated Indebtedness;
provided that the Borrower shall at no time permit the aggregate outstanding
amount of Receivables Indebtedness at any one time to exceed $200,000,000;
 
(k)          Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business so long as such Indebtedness is promptly paid;
 
(l)          Indebtedness of the Borrower or any of its Restricted Subsidiaries
that may be deemed to exist in connection with agreements providing for
indemnification, purchase price adjustments and similar obligations in
connection with the acquisition or disposition of assets permitted by this
Agreement;
 
(m)          unsecured guarantees by the Borrower and its Restricted
Subsidiaries in respect of Customer Financing;
 
(n)          Indebtedness consisting of guarantees (v) by the Borrower or its
Restricted Subsidiaries of the pension obligations of Enodis Holdings or its
Restricted Subsidiaries, (w) by the Domestic Credit Parties of each other’s
Indebtedness and lease and other contractual obligations permitted under this
Agreement, (x) by the Foreign Credit Parties of each other’s and each Domestic
Credit Party’s Indebtedness permitted under this Agreement, (y) by External
Subsidiaries of each other’s and each Credit Party’s Indebtedness permitted
under this Agreement or (z) by any Credit Party of any Indebtedness permitted
under this Agreement of any External Subsidiary (or by any Domestic Credit Party
of any Indebtedness permitted under this Agreement of any Foreign Credit Party)
so long as the amount of such Guarantee under this clause (z), when aggregated
with (1) the aggregate outstanding principal amount of Intercompany Loans which
are restricted in amount by the proviso to Section 6.05(i) and (2) the aggregate
amount of contributions, capitalizations and debt forgiveness which are
restricted in amount by the proviso to Section 6.05(j) and which have
theretofore been made and not repaid do not at any time exceed the Dollar
Equivalent of the greater of (x) $200,000,000 and (y) 10% of Consolidated Total
Net Assets, determined at the time of the incurrence of such Indebtedness;
 
(o)          [intentionally omitted];
 
(p)          unsecured Indebtedness created under the Senior Notes Documents;
 
(q)          additional unsecured Indebtedness incurred by the Borrower and the
Subsidiary Guarantors (other than Indebtedness of the type described in Section
6.01(n)(z)); provided that (i) no Default exists at the time of its incurrence
or would result therefrom and (ii) such Indebtedness shall have a longer
Weighted Average Life to Maturity than the then applicable Weighted Average Life
to Maturity of the Term B Loans and a final maturity date which is at least six
months after the latest scheduled Loan maturity date under this Agreement and
the covenants and events of default applicable to such Indebtedness, taken as a
whole, in the Borrower’s good faith determination are not materially more
onerous to the Borrower than those of the Senior Note Documents;
 
(r)          so long as no Default then exists or would result therefrom,
additional unsecured Indebtedness incurred by the Borrower for the purpose of
(i) refinancing any portion of the Obligations or
 
95

--------------------------------------------------------------------------------



(ii) refinancing other Indebtedness permitted hereunder; provided, however, that
such refinancing Indebtedness pursuant to this clause (ii) has a Weighted
Average Life to Maturity at the time such refinancing Indebtedness is incurred
which is not less than the then remaining Weighted Average Life to Maturity of
the Indebtedness being refinanced, is in a principal amount not in excess of (x)
the principal amount of Indebtedness being refinanced, plus (y) the Permitted
Refinancing Amount and contains covenants and events of default that, taken as a
whole, in the Borrower’s good faith determination are not materially more
onerous to the Borrower than those of the Indebtedness being refinanced;
 
(s)          Indebtedness representing deferred compensation to employees of the
Borrower and its Restricted Subsidiaries incurred in the ordinary course of
business;
 
(t)          Indebtedness incurred in the ordinary course of business in
connection with cash pooling arrangements and cash management incurred in the
ordinary course of business in respect of netting services and similar
arrangements in each case in connection with cash management and deposit
accounts, but only to the extent, with respect to any such arrangements, that
the total amount of deposits subject to such arrangements equals or exceeds the
total amount of overdrafts or similar obligations subject thereto;
 
(u)          Indebtedness consisting of unpaid insurance premiums owing to
insurance companies and insurance brokers incurred in connection with the
financing of insurance premiums in the ordinary course of business; and
 
(v)          Indebtedness incurred in consummating the Permitted Transactions.
 
For the avoidance of doubt, a permitted refinancing pursuant to Section 6.01(r)
in respect of Indebtedness incurred pursuant to a Dollar-denominated basket
shall not increase capacity to incur Indebtedness under such Dollar-denominated
basket, and such Dollar-denominated basket shall be deemed to continue to be
utilized by the amount of such permitted refinancing unless and until the
Indebtedness incurred to effect such permitted refinancing is no longer
outstanding.
 
The accrual of interest, the accretion of accreted value, the payment of
interest in the form of additional Indebtedness, the payment of dividends on
Disqualified Equity Interests in the form of additional shares of Disqualified
Equity Interests, accretion or amortization of original issue discount or
liquidation preferences and increases in the amount of Indebtedness outstanding
solely as a result of fluctuations in the applicable Dollar Equivalent amount of
any Indebtedness will not be deemed to be an incurrence of Indebtedness for
purposes of this Section 6.01.  The principal amount of any non-interest bearing
Indebtedness or other discount security constituting Indebtedness at any date
shall be the principal amount thereof that would be shown on a consolidated
balance sheet of the Borrower dated such date prepared in accordance with GAAP.
 
This Agreement will not treat (1) unsecured Indebtedness as subordinated or
junior in right of payment to secured Indebtedness merely because it is
unsecured or (2) senior Indebtedness as subordinated or junior in right of
payment to any other senior Indebtedness merely because it has a junior priority
with respect to the same collateral.
 
Further, for purposes of determining compliance with this Section 6.01, if an
item of Indebtedness (or any portion thereof) meets the criteria of one or more
of the categories of Indebtedness (or any portion thereof) permitted by this
Section 6.01, the Borrower may, in its sole discretion, classify or divide (and
reclassify and redivide) such item of Indebtedness (or any portion thereof) in
any manner that complies with this Section 6.01 and will be entitled to only
include the amount and type of such item of Indebtedness (or any portion
thereof) in one of the above clauses (or any portion thereof) and such item of
Indebtedness (or any portion thereof) shall be treated as having been incurred
pursuant to only such clause
 
96

--------------------------------------------------------------------------------



or clauses (or any portion thereof); provided, that all Indebtedness outstanding
under this Agreement shall at all times be deemed to have been incurred pursuant
to clause (a) of this Section 6.01.
 
SECTION 6.02.          Liens.  None of the Borrower nor any of its Restricted
Subsidiaries will create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets of the Borrower or any of its Restricted
Subsidiaries, whether now owned or hereafter acquired; provided that the
provisions of this Section 6.02 shall not prevent the creation, incurrence,
assumption or existence of the following (Liens described below are herein
referred to as “Permitted Liens”):
 
(a)          inchoate Liens for taxes, assessments or governmental charges or
levies not yet due or Liens for taxes, assessments or governmental charges or
levies being contested in good faith and by appropriate proceedings for which
reserves have been established in accordance with GAAP;
 
(b)          Liens in respect of property or assets of the Borrower or any of
its Restricted Subsidiaries imposed by law, that were incurred in the ordinary
course of business and do not secure Indebtedness for borrowed money, such as
carriers’, warehousemen’s, materialmen’s and mechanics’ liens and other similar
Liens arising in the ordinary course of business, and (x) that do not in the
aggregate materially detract from the value of the Borrower’s or such Restricted
Subsidiary’s property or assets or materially impair the use thereof in the
operation of the business of the Borrower or such Restricted Subsidiary,
(y) that are being contested in good faith by appropriate proceedings for which
reserves have been established in accordance with GAAP and which proceedings
have the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien or (z) securing obligations that are not more than 45
days past due;
 
(c)          Liens (other than Liens imposed under ERISA) (i) incurred in the
ordinary course of business in connection with workers compensation claims,
unemployment insurance and social security benefits and (ii) Liens securing the
performance of bids, tenders, leases and contracts in the ordinary course of
business and statutory obligations, surety bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;
 
(d)          easements, rights-of-way, restrictions, encroachments, municipal
and zoning ordinances and other similar charges or encumbrances, and minor title
deficiencies, in each case not securing Indebtedness and not materially
interfering with the conduct of the business of the Borrower or any of its
Restricted Subsidiaries;
 
(e)          Liens arising out of the existence of judgments or awards (or
appeal or surety bonds relating thereto) that do not constitute an Event of
Default under clause (k) of Article VII;
 
(f)          [reserved];
 
(g)          with respect to any Foreign Subsidiary, other Liens arising
mandatorily by Law under the laws of the jurisdiction under which such Foreign
Subsidiary is organized (or incorporated); provided that Liens described in
clauses (a) through (g) of this Section 6.02 shall not include Liens securing
Indebtedness;
 
(h)          Liens in existence on the Closing Date that are listed, and the
property subject thereto described, in Schedule 6.02, plus renewals,
replacements and extensions of such Liens to the extent set forth in Schedule
6.02; provided that (i) such Liens secure no more than the aggregate principal
amount of Indebted ness, if any, secured by such Liens on the Closing Date and
(ii) such Liens do not encumber any additional assets or properties of the
Borrower or any of its Restricted Subsidiaries other than those encumbered on
the Closing Date, any replacements of such property or assets and accessions
thereto and
 
97

--------------------------------------------------------------------------------



proceeds thereof, or after-acquired property of such Person of the same type and
consistent with that contemplated at the time such original Lien was created;
 
(i)          Liens created pursuant to the Security Documents;
 
(j)          non-exclusive licenses, sublicenses, leases or subleases granted to
other Persons in the ordinary course of the business of the Borrower or any of
its Restricted Subsidiaries;
 
(k)          Liens on assets of the Borrower or any of its Restricted
Subsidiaries subject to Capital Lease Obligations to the extent such Capital
Lease Obligations are permitted by Section 6.01(e); provided that (i) such Liens
only serve to secure the payment of Indebtedness arising under such Capital
Lease Obligation and (ii) the Lien encumbering the asset giving rise to the
Capital Lease Obligation does not encumber any other asset of the Borrower or
any Restricted Subsidiary of the Borrower (other than proceeds of the asset
giving rise to such Capital Lease Obligation);
 
(l)          Liens on fixed or capital assets used in the ordinary course of
business of the Borrower or any of its Restricted Subsidiaries and created at
the time of the acquisition or construction or improvement thereof by the
Borrower or such Restricted Subsidiary or within 180 days thereafter to secure
Indebtedness incurred to pay all or a portion of the purchase price or
construction or improvement cost thereof or extensions, renewals or replacements
of any of the foregoing for the same or a lesser amount; provided that (i) the
Indebtedness secured by such Liens is permitted by Section 6.01(e) and (ii) in
all events, any Lien encumbering the equipment or machinery so acquired does not
encumber any other asset of the Borrower or such Restricted Subsidiary (other
than proceeds of such equipment or machinery);
 
(m)          Liens arising from precautionary UCC financing statement filings
regarding operating leases;
 
(n)          statutory and common law landlords’ liens under leases to which the
Borrower or any of its Restricted Subsidiaries is a party;
 
(o)          Liens on property or assets acquired pursuant to a Permitted
Acquisition, or on property or assets of a Restricted Subsidiary of the Borrower
in existence at the time such Restricted Subsidiary is acquired pursuant to a
Permitted Acquisition; provided that (i) any Indebtedness that is secured by
such Liens is permitted to exist under Section 6.01(f), (ii) such Liens are not
created in connection with, or in contemplation or anticipation of, such
Permitted Acquisition and do not attach to any other asset of the Borrower or
any of its Restricted Subsidiaries other than any replacements of such property
or assets and accessions thereto and proceeds thereof, or, in the case of any
acquired Restricted Subsidiary, after-acquired property of such Person of the
same type and consistent with that contemplated at the time such original Lien
was created and (iii) such Liens secure no greater principal amount of
Indebtedness than the aggregate principal amount of the Indebtedness, if any,
secured by such Liens on the date of the Permitted Acquisition;
 
(p)          Liens on assets of Foreign Subsidiaries that are not Credit Parties
and that secure Indebtedness permitted to be incurred by such Foreign
Subsidiaries pursuant to Section 6.01;
 
(q)          Liens in favor of customs or revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
 
(r)          Liens granted by Restricted Subsidiaries of the Borrower that are
not Credit Parties in favor of the Borrower or any Subsidiary Guarantor;
 
98

--------------------------------------------------------------------------------



(s)          Liens upon assets of an SPC granted in connection with a Permitted
Securitization (including customary backup Liens granted by the transferor in
accounts receivable and related rights transferred to an SPC);
 
(t)          customary Liens in favor of banking institutions encumbering
deposits (including the right of set-off) held by such banking institutions
incurred in the ordinary course of business;
 
(u)          rights of customers (or institutions providing financing to such
customers) with respect to inventory which arise from deposits and progress
payments made in the ordinary course of business;
 
(v)          Liens upon Equity Interests of Unrestricted Subsidiaries;
 
(w)          transfer restrictions, purchase options, calls or similar rights of
third-party joint venture partners with respect to Equity Interests of joint
venture entities;
 
(x)          Liens arising out of conditional sale, title retention, consignment
or similar arrangements for sale of goods entered into by the Borrower or any
Restricted Subsidiary in the ordinary course of business permitted by this
Agreement;
 
(y)          Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
 
(z)          Liens that are contractual rights of set-off or rights of pledge
(i) relating to the establishment of depository relations with banks or other
deposit-taking financial institutions and not given in connection with the
issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts of
the Borrower or any of the Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower or any of the Restricted Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of any Restricted
Subsidiary in the ordinary course of business;
 
(aa)          Liens on any cash earnest money deposits made by the Borrower or
any of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;
 
(bb)          Liens consisting of an agreement to dispose of any property in a
disposition permitted hereunder, to the extent that such disposition would have
been permitted on the date of the creation of such Lien;
 
(cc)          Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;
 
(dd)          Liens on specific items of inventory or other goods and the
proceeds thereof securing such Person’s obligations in respect of documentary
letters of credit or banker’s acceptances issued or created for the account of
such Person to facilitate the purchase, shipment or storage of such inventory or
goods;
 
(ee)          Liens on property subject to any sale and leaseback transaction
permitted hereunder;
 
99

--------------------------------------------------------------------------------



(ff)          Liens created by the transfer of title to work in progress to
customers in return for progress payments; and
 
(gg)          other Liens incidental to the conduct of the business of the
Borrower or any of its Restricted Subsidiaries that do not secure outstanding
obligations in the aggregate in excess of $25,000,000 at any one time
outstanding for all such Liens.
 
For purposes of determining compliance with this Section 6.02, if a Lien meets,
in whole or in part, the criteria of one or more of the categories of Liens (or
any portion thereof) permitted in this Section 6.02, the Borrower may, in its
sole discretion, classify or divide (or reclassify or redivide) such Lien (or
any portion thereof) in any manner that complies with this Section 6.02 and will
be entitled to only include the amount and type of such Lien or liability
secured by such Lien (or any portion thereof) in one of the above clauses and
such Lien will be treated as being incurred pursuant to only such clause or
clauses (or any portion thereof).
 
SECTION 6.03.          Merger, Sale of Assets, Change in Business.  (a)  None of
the Borrower nor any of its Restricted Subsidiaries will wind up, liquidate or
dissolve its affairs or enter into any transaction of merger or consolidation or
consummate a Division as the Dividing Person, or convey, sell, lease or
otherwise dispose (whether effected pursuant to a Division or otherwise) of all
or any part of its property or assets (whether now owned or hereafter acquired),
or enter into any Sale-Leaseback Transactions, except that:
 



(i) capital expenditures by the Borrower or any of its Restricted Subsidiaries
shall be permitted;






(ii) each of the Borrower and its Restricted Subsidiaries may make sales and/or
rentals of inventory in the ordinary course of business;






(iii) each of the Borrower and its Restricted Subsidiaries may sell or otherwise
transfer obsolete, uneconomic, surplus or worn-out equipment, materials or other
assets in the ordinary course of business;






(iv) Investments may be made to the extent permitted by Section 6.05;






(v) the Borrower and its Restricted Subsidiaries may sell assets (other than the
Equity Interests of any Wholly-Owned Subsidiary unless all of the Equity
Interests are sold in accordance with this clause (v)) so long as (A) no Default
or Event of Default then exists or would result therefrom, (B) each such sale is
in an arm’s-length transaction and the Borrower or the respective Restricted
Subsidiary receives at least fair market value (as determined in good faith by
the Borrower or such Restricted Subsidiary, as the case may be), (C) the total
consideration received by the Borrower or such Restricted Subsidiary is at least
70% cash, Cash Equivalents or Foreign Cash Equivalents (it being understood that
for purposes of this clause (C) the following shall be deemed to be cash and
Cash Equivalents (x) any liabilities relating to any asset or of any Restricted
Subsidiary that is subject to such sale (other than liabilities that are
expressly subordinated to the Obligations) to the extent that the Borrower and
its Restricted Subsidiaries are released from any liability thereunder, (y) any
note or security that is sold for cash, Cash Equivalents or Foreign Cash
Equivalents within 180 days following the date of receipt thereof and (z)
Designated Non-Cash Consideration in an aggregate amount for all such
dispositions not to exceed $25,000,000 at any one time outstanding (without
giving effect to any write-down or write–off thereof)) is paid at the time of
the closing of such sale and (D) the aggregate amount of the Net Proceeds
received from all assets sold in reliance on this clause (v) shall not exceed
for the fiscal year ended December 31,

100

--------------------------------------------------------------------------------






2018, $75,000,000, or in any fiscal year thereafter, the greater of (1)
$150,000,000 and (2) 7.5% of Consolidated Total Net Assets, determined as of the
end of the most recent Test Period prior to such sale; provided, that,
notwithstanding the foregoing, 100% of the unused amounts in respect of this
sub-clause (D) may be carried forward to the immediately succeeding fiscal year
(but not any other fiscal year) (it being understood that any amount so carried
forward shall be deemed to be used last in such subsequent calendar year);






(vi) each of the Borrower and its Restricted Subsidiaries may lease (as lessee)
or license (as licensee) real or personal property (so long as any such lease or
license does not create a Capital Lease Obligation except to the extent
permitted by Section 6.01(e));






(vii) transfers of condemned real property as a result of the exercise of
“eminent domain” or other similar policies to the respective Governmental
Authority or agency that has condemned such property (whether by deed in lieu of
condemnation or otherwise), and transfers of properties that have been subject
to a casualty to the respective insurer of such property as part of an insurance
settlement ;






(viii) each of the Borrower and its Restricted Subsidiaries may grant licenses,
sublicenses, leases or subleases to other Persons not materially interfering
with the conduct of the business of the Borrower or any of its Restricted
Subsidiaries, in each case so long as no such grant otherwise affects the
Collateral Agent’s security interest in the asset or property subject thereto;






(iv) the Borrower may transfer assets to any Wholly-Owned Domestic Subsidiary of
the Borrower which is a Subsidiary Guarantor (or which substantially
contemporaneously with such transfer becomes a Subsidiary Guarantor) and any
Restricted Subsidiary of the Borrower may transfer assets to the Borrower or to
any Wholly-Owned Domestic Subsidiary of the Borrower which is a Subsidiary
Guarantor (or which substantially contemporaneously with such transfer becomes a
Subsidiary Guarantor), in each case so long as the security interests granted to
the Collateral Agent for the benefit of the Secured Creditors pursuant to the
Security Documents in the assets so transferred shall remain in full force and
effect and perfected (to at least the same extent as in effect immediately prior
to such transfer);






(x) any Subsidiary of the Borrower may merge with and into, or be dissolved or
liquidated into, the Borrower or any Wholly-Owned Domestic Subsidiary of the
Borrower so long as (I) in the case of any such merger, dissolution or
liquidation involving the Borrower, the Borrower is the surviving corporation of
any such merger, dissolution or liquidation, (II) in the case of any such
merger, dissolution or liquidation involving a Domestic Credit Party and a
Subsidiary that is not a Domestic Credit Party, the Domestic Credit Party is the
surviving Person of any such merger, dissolution or liquidation, (III) in the
case of any such merger, dissolution or liquidation involving a Restricted
Subsidiary and an Unrestricted Subsidiary, the Restricted Subsidiary is the
surviving Person of any such merger, dissolution or liquidation, (IV) in all
other cases, a Wholly-Owned Domestic Subsidiary is the surviving corporation of
any such merger, dissolution or liquidation, (V) in all cases, the security
interests granted to the Collateral Agent for the benefit of the Secured
Creditors pursuant to the Security Documents in the assets of such Subsidiary
shall remain in full force and effect and perfected (to at least the same extent
as in effect immediately prior to such merger, dissolution or liquidation) and
(VI) the Borrower has complied with Section 5.13, if applicable;






(xi) any Foreign Subsidiary of the Borrower may merge with and into, or be
dissolved or liquidated into, or transfer any of its assets to, any Wholly-Owned
Subsidiary of the Borrower so long as (I) the Wholly-Owned Subsidiary of the
Borrower is the survivor of such

101

--------------------------------------------------------------------------------






merger, dissolution or liquidation and, if either party is a Subsidiary
Borrower, a Subsidiary Borrower is the survivor of such merger dissolution or
liquidation, (II) in the case of any such merger, dissolution or liquidation
involving a Restricted Subsidiary and an Unrestricted Subsidiary, the Restricted
Subsidiary is the surviving Person of any such merger, dissolution or
liquidation, (III) any security interests granted to the Collateral Agent for
the benefit of the Secured Creditors pursuant to the Security Documents in the
equity interests of such Foreign Subsidiary or Wholly-Owned Subsidiary shall
remain in full force and effect and perfected (to at least the same extent as in
effect immediately prior to such merger, dissolution or liquidation) and (III)
any guaranty made in favor of the Administrative Agent for the benefit of the
Secured Creditors by such Foreign Subsidiary or Wholly-Owned Subsidiary shall
remain in full force and effect;






(xii) the Borrower and its Restricted Subsidiaries may transfer or otherwise
dispose of non-core assets for fair market value (as determined in good faith by
the Borrower) acquired in any Permitted Acquisitions;






(xiii) subject to Section 6.01(j), each of the Borrower and its Restricted
Subsidiaries may from time to time (I) sell accounts receivable (and related
assets) pursuant to, and in accordance with the terms of, a Permitted
Securitization and (II) repurchase accounts receivable and related assets
theretofore sold pursuant to a Permitted Securitization in the ordinary course
of business and pursuant to customary repurchase obligations in Permitted
Securitizations;






(xiv) the Borrower may enter into one or more Sale-Leaseback Transactions;






(xv) Restricted Payments may be made as, and to the extent, permitted by Section
6.04 and Liens may be created to the extent permitted under Section 6.02; and






(xvi) the Borrower may transfer assets to any Wholly-Owned Subsidiary (other
than an Unrestricted Subsidiary) of the Borrower, and any Wholly-Owned
Subsidiary of the Borrower may transfer assets to the Borrower or to any other
Wholly-Owned Subsidiary (other than an Unrestricted Subsidiary), in connection
with the Permitted Transactions.



(b)          None of the Borrower nor any of its Restricted Subsidiaries will
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Restricted Subsidiaries on the Closing Date
and businesses ancillary, complementary or reasonably related thereto.
 
SECTION 6.04.          Restricted Payments.  None of the Borrower nor any of its
Restricted Subsidiaries will declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except:
 
(a)          the Borrower may declare and pay dividends with respect to its
Equity Interests payable solely in Qualified Equity Interests;
 
(b)          Restricted Subsidiaries may declare and make Restricted Payments
ratably (or on a more favorable basis from the perspective of the Borrower) with
respect to their Equity Interests;
 
(c)          the Borrower may make Restricted Payments pursuant to and in
accordance with stock option plans or other benefit, incentive or compensation
plans for directors, management or employees of the Borrower and its Restricted
Subsidiaries;
 
(d)          [Intentionally Omitted];
 
102

--------------------------------------------------------------------------------



(e)          so long as no Default has occurred and is continuing or would
result therefrom, the Borrower may declare and make Restricted Payments in an
aggregate amount not to exceed $10,000,000 in any fiscal year in respect of
dividends on the Borrower’s common stock;
 
(f)          so long as no Default has occurred and is continuing at the time of
and immediately after giving effect to any such Restricted Payment, the Borrower
may make additional Restricted Payments in an amount not to exceed the Available
Amount; provided that at the time of and immediately after giving effect to any
such Restricted Payment referred to in this clause (f), giving effect to such
Restricted Payment and any related transaction on a Pro Forma Basis, the
Consolidated Total Leverage Ratio as of the then most recent Test Period shall
not exceed 4.00 to 1.00;
 
(g)          the Borrower may make additional Restricted Payments; provided that
at the time of and immediately after giving effect to any such Restricted
Payment, (i) no Default shall have occurred and be continuing or would result
therefrom and (ii) giving effect to such Restricted Payment and any related
transaction on a Pro Forma Basis the Consolidated Total Leverage Ratio as of the
then most recent Test Period shall not exceed 3.50 to 1.00;
 
(h)          so long as no Default has occurred and is continuing or would
result therefrom, the Borrower may declare and make additional Restricted
Payments in an aggregate amount not to exceed $30,000,000 during the term of
this Agreement;
 
(i)          the Borrower or any Restricted Subsidiary may redeem or repurchase
Equity Interests or other stock-based awards under any stock option plan,
incentive plan, compensation plan or other benefit plan from officers, employees
and directors of the Borrower or any of its Subsidiaries (or their estates,
spouses or former spouses) upon the death, permanent disability, retirement or
termination of employment of any such Person or otherwise, so long as (i) no
Event of Default has occurred and is continuing and (ii) the aggregate amount of
cash used to effect Restricted Payments pursuant to this clause (d) in any
fiscal year of the Borrower does not exceed the sum of (y) $5,000,000 plus (z)
the net cash proceeds of any “key-man” life insurance policies of the Borrower
or any Restricted Subsidiary that have not been used to make any repurchases,
redemptions or payments under this Section 6.04(i);
 
(j)          to the extent constituting Restricted Payments, the Borrower and
its Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by Section 6.03;
 
(k)          the Borrower may purchase fractional shares of its Equity Interests
arising out of stock dividends, splits, combinations or business combinations
(provided such transaction shall not be for the purpose of evading this
limitation); and
 
(l)          the Borrower and its Restricted Subsidiaries may make other
Restricted Payments in an amount equal to the Excluded Contribution Amount.
 
Notwithstanding clause (b) of this Section 6.04, other than in connection with
the Permitted Transactions, a Foreign Credit Party may not pay any dividend to
an External Subsidiary unless (x) such dividend is substantially
contemporaneously therewith directly or indirectly remitted as a dividend or
distribution to a Domestic Credit Party, (y) such dividend is in the form of an
intercompany note payable of such Foreign Credit Party that is subordinated on
terms substantially in the form of Exhibit C or otherwise reasonably
satisfactory to the Administrative Agent to the obligations of such Foreign
Credit Party under the Credit Documents (a “Dividend Note”) or (z) at the time
such dividend is paid no Default has occurred and is continuing and, upon giving
effect to such dividend, the Outflow Amount (as defined below) does not exceed
$35,000,000.  For purposes hereof, “Outflow Amount” means an amount equal to (1)
the aggregate amount of (A) all dividends paid by Foreign Credit Parties to
External Subsidiaries after the
 
103

--------------------------------------------------------------------------------



Closing Date other than as permitted by subsection (x) or (y) of the preceding
sentence plus (B) all amounts (including principal, interest and other amounts)
paid by Foreign Credit Parties to non-Credit Parties after the Closing Date in
respect of Dividend Notes (other than such amounts substantially
contemporaneously therewith directly or indirectly remitted as a dividend or
distribution to a Domestic Credit Party) minus (2) the amount of all cash
capital contributions or other cash payments received by such paying Foreign
Credit Parties from External Subsidiaries after the Closing Date.  Payments
(including principal, interest and other amounts) on account of Dividend Notes
shall only be made if a dividend in the amount of such payment could then be
made pursuant to subsection (z) of the second sentence of this Section 6.04;
provided that the foregoing restriction shall not apply to such payments to the
extent they are either made to a Credit Party or are substantially
contemporaneously therewith directly or indirectly remitted as a dividend or a
distribution to a Domestic Credit Party.
 
Notwithstanding anything herein to the contrary, the foregoing provisions of
this Section 6.04 will not prohibit the payment of any Restricted Payment or the
consummation of any redemption, purchase, defeasance or other payment within 60
days after the date of declaration thereof or the giving of notice, as
applicable, if at the date of declaration or the giving of such notice such
payment would have complied with the provisions of this Section 6.04 (it being
understood that such Restricted Payment shall be deemed to have been made on the
date of declaration or notice for purposes of such provision).
 
SECTION 6.05.          Advances, Investments and Loans.  None of the Borrower
nor any of its Restricted Subsidiaries will directly or indirectly, purchase or
acquire (including pursuant to any merger with any Person not a Wholly-Owned
Subsidiary prior to such merger) any stock, obligations or securities (including
any option, warrant or other right to acquire any of the foregoing) of, or any
other interest in, or make any capital contribution to, any Person, or lend
money or make advances to any Person, or hold any cash or Cash Equivalents (each
of the foregoing an “Investment” and, collectively, “Investments”), except that
the following shall be permitted:
 
(a)          the Borrower and its Domestic Subsidiaries may acquire and hold
cash and Cash Equivalents and Foreign Subsidiaries of the Borrower may acquire
and hold cash, Cash Equivalents and Foreign Cash Equivalents;
 
(b)          the Borrower and its Restricted Subsidiaries may hold the
Investments held by them on the Closing Date, and make Investments contemplated
on the Closing Date to be made, in each case described on Schedule 6.05 and
amendments, extensions and renewals thereof that do not increase the amount
thereof, provided that any additional Investments made with respect thereto
shall be permitted only if independently permitted under the other provisions of
this Section 6.05;
 
(c)          the Borrower and its Restricted Subsidiaries may acquire and own
Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in good faith
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business;
 
(d)          the Borrower and its Restricted Subsidiaries may make loans and
advances to their officers and employees for moving, relocation and travel
expenses and other similar expenditures, in each case in the ordinary course of
business in an aggregate amount not to exceed $5,000,000 at any one time
outstanding (determined without regard to any write-downs or write-offs of such
loans and advances);
 
(e)          the Borrower may acquire and hold obligations of one or more
officers, directors or other employees of the Borrower or any of its Restricted
Subsidiaries in connection with such officers’, directors’ or employees’
acquisition of shares of Equity Interests of the Borrower so long as no cash is
paid
 
104

--------------------------------------------------------------------------------



by the Borrower or any of its Restricted Subsidiaries to such officers,
directors or employees in connection with the acquisition of any such
obligations;
 
(f)          the Borrower and its Restricted Subsidiaries may enter into Swap
Agreements to the extent permitted by Section 6.01(d);
 
(g)          the Borrower and its Restricted Subsidiaries may acquire and hold
promissory notes and other non-cash consideration issued by the purchaser of
assets in connection with a sale of such assets to the extent permitted by
Sections 6.03(a)(iii), (v) or (xii);
 
(h)          the Borrower and its Restricted Subsidiaries may acquire and hold
accounts receivables owing to any of them (i) if created or acquired in the
ordinary course of business of the Borrower or such Restricted Subsidiary or
(ii) as contemplated by Section 6.03(a)(xiii)(II);
 
(i)          the Borrower and its Wholly-Owned Subsidiaries may make
intercompany loans and advances between and among one another (collectively,
“Intercompany Loans”); provided that (I) at no time shall the sum of (A) the
aggregate outstanding principal amount of all Intercompany Loans (excluding
Intercompany Loans outstanding on the Closing Date and set forth on Schedule
1.02 and Intercompany Loans permitted by Section 6.05(n)) made pursuant to this
clause (i) by Credit Parties to External Subsidiaries or by Domestic Credit
Parties to Foreign Credit Parties, plus (B) the aggregate amount of
contributions, capitalizations and forgivenesses (excluding any contributions,
capitalizations and forgivenesses permitted by Section 6.05(b) or 6.05(n)) made
after the Closing Date by Credit Parties to (or in respect of) External
Subsidiaries and by Domestic Credit Parties to (or in respect of) Foreign Credit
Parties, in each case pursuant to Section 6.05(j) (net of cash equity returns),
plus (C) the outstanding amount of Guarantees issued pursuant to Section
6.01(n)(z) exceed the Dollar Equivalent of the greater of (x) $200,000,000 and
(y) 10% of Consolidated Total Net Assets, determined at the time of incurrence
of such Intercompany Loan (determined without regard to any write-downs or
write-offs of such Intercompany Loans), (II) no Intercompany Loans may be made
by a Credit Party to an External Subsidiary or by a Domestic Credit Party to a
Foreign Credit Party at a time that an Event of Default exists and is continuing
and (III) each Intercompany Loan made to any Credit Party by an External
Subsidiary shall include (or, if not evidenced by an intercompany note, the
books and records of the respective parties shall note that such Intercompany
Loan shall be subject to) the subordination provisions attached as Exhibit C;
 
(j)          the Borrower and its Wholly-Owned Subsidiaries may make cash or
non-cash capital contributions (including the fair market value of non-cash
distributions as determined by Borrower in its reasonable direction) to their
respective Wholly-Owned Subsidiaries, and may capitalize or forgive any
Indebtedness owed to them by a Wholly-Owned Foreign Subsidiary or a Wholly-Owned
Domestic Subsidiary and outstanding under clause (i) of this Section 6.05;
provided that (I) at no time shall the sum of (A) the aggregate amount of such
contributions, capitalizations and forgiveness (excluding any contributions,
capitalizations and forgivenesses permitted by Section 6.05(b) or 6.05(n)) made
after the Closing Date by Credit Parties to External Subsidiaries or by Domestic
Credit Parties to Foreign Credit Parties (net of cash equity returns), plus (B)
the aggregate outstanding principal amount of Intercompany Loans (excluding
Intercompany Loans outstanding on the Closing Date and set forth on Schedule
1.02 and Intercompany Loans permitted by 6.05(n)) made by Credit Parties to
External Subsidiaries and by Domestic Credit Parties to Foreign Credit Parties,
in each case pursuant to Section 6.05(i) (determined without regard to any
write-downs or write-offs thereof), plus (C) the outstanding amount of
Guarantees issued pursuant to Section 6.01(n)(z), exceed the Dollar Equivalent
of the greater of (x) $200,000,000 and (y) 10% of Consolidated Total Net Assets,
determined at the time of incurrence of such contribution, capitalization or
forgiveness, (II) Domestic Credit Parties may only make capital contributions
to, and capitalize or forgive any Indebtedness owed to them by, a Wholly-Owned
Foreign Subsidiary and Foreign Credit Parties may only make capital
contributions to, and capitalize or forgive any Indebtedness owed to them by, a
Wholly
 
105

--------------------------------------------------------------------------------



Owned Foreign Subsidiary that is not a Foreign Credit Party, in each case
pursuant to this clause (j) to the extent (A) required to comply with any thin
capitalization rules applicable to such Wholly-Owned Foreign Subsidiary or (B)
that the making of Intercompany Loans to such Wholly-Owned Foreign Subsidiary
could reasonably be expected to have adverse tax consequences to the Credit
Party making the same or the Borrower, and (III) no such contributions,
capitalizations or forgivenesses may be made by a Credit Party to an External
Subsidiary or by a Domestic Credit Party to a Foreign Credit Party at any time
that an Event of Default exists and is continuing;
 
(k)          the Borrower and its Restricted Subsidiaries may make transfers of
assets among the Borrower and its Restricted Subsidiaries as permitted by
Sections 6.03(a)(ix), (x), (xi) and (xvi);
 
(l)          so long as no Default or Event of Default then exists or would
result therefrom, the Borrower and its Restricted Subsidiaries may make
Investments not otherwise permitted by this Section 6.05 in an aggregate amount
not to exceed the greater of (i) $200,000,000 and (ii) 10% of Consolidated Total
Net Assets (with respect to any Investment made in reliance on this clause (l)),
as of the last day of the most recent Test Period prior to the making thereof
(taking the fair market value (as determined in good faith by the Borrower) of
property other than cash) at any one time outstanding (determined without regard
to any write-downs or write-offs thereof);
 
(m)          subject to the provisions of this Section 6.05(m) and the
requirements contained in the definition of Permitted Acquisition, the Borrower
and its Subsidiaries may from time to time effect Permitted Acquisitions, so
long as:  (i) no Default or Event of Default shall have occurred and be
continuing at the time of the consummation of the proposed Permitted Acquisition
or immediately after giving effect thereto; (ii) at any time when the
Consolidated Senior Secured Leverage Ratio is greater than or equal to 4.00 to
1.00 (immediately after giving effect to such investment) the aggregate amount
of cash consideration for any investment made pursuant to this Section 6.05(m)
by any Domestic Credit Party in a Person that is not or will not become a
Domestic Credit Party or of assets that do not become US Security Agreement
Collateral (for a reason other than such assets constituting Excluded Assets)
while this clause (ii) is applicable, when added to the aggregate amount of such
cash consideration for all other such investments made pursuant to this Section
6.05(m) while this clause (ii) is applicable in the four consecutive fiscal
quarter period of the Borrower as the four consecutive fiscal quarter period of
the Borrower in which such investment occurs shall not exceed the greater of
$125,000,000 and 6.25% of the Borrower’s Consolidated Total Net Assets as of the
then most recently ended Test Period of cash consideration; (iii) if the
proposed Permitted Acquisition is for aggregate consideration of $75,000,000 or
more, the Borrower shall have given to the Administrative Agent at least 5
Business Days’ prior written notice of such proposed Permitted Acquisition (or
such shorter period of time as may be reasonably acceptable to the
Administrative Agent), which notice shall be executed by a Financial Officer of
the Borrower and shall describe in reasonable detail the principal terms and
conditions of such Permitted Acquisition; and (iv) giving effect to such
Permitted Acquisition, the Borrower is in compliance with Section 6.16, on a Pro
Forma Basis as of the then most recently ended Test Period;
 
(n)          the Borrower and its Restricted Subsidiaries may consummate
Permitted Transactions (subject, in the case of Intercompany Loans with respect
to Permitted Transactions, to the requirements of clause (II) of Section
6.05(i));
 
(o)          the Borrower and its Restricted Subsidiaries may make Investments
in an amount up to the Excluded Contribution Amount;
 
(p)          other Investments in an amount not to exceed the Available Amount;
provided that, at the time each such Investment is made no Default shall have
occurred and be continuing or would result therefrom;
 
106

--------------------------------------------------------------------------------



(q)          the Borrower and its Restricted Subsidiaries may make other
Investments; provided that at the time of and immediately after giving effect to
any such Investment referred to in this clause (q), (i) no Default shall have
occurred and be continuing or would result therefrom and (ii) upon giving effect
to such Investment and any related transaction on a Pro Forma Basis the
Consolidated Total Leverage Ratio as of the last day of the then most recent
Test Period shall not exceed 3.75 to 1.00;
 
(r)          deposits to secure bids, tenders, utilities, vendors, leases,
licenses, statutory obligations, surety and appeal bonds, performance bonds and
other deposits of like nature arising in the ordinary course of business;
 
(s)          any SPC engaged in a Permitted Securitization may make Investments
and the Borrower or any Restricted Subsidiary may make Investments in an SPC
engaged in a Permitted Securitization, in each case in connection with a
Permitted Securitization so long as any resulting Receivables Indebtedness would
be permitted under Section 6.01;
 
(t)          investments in prepaid expenses, utility and workers’ compensation,
performance and other similar deposits, each as entered into in the ordinary
course of business; and
 
(u)          investments consisting of the non-exclusive licensing, sublicensing
or contribution of intellectual property pursuant to joint marketing
arrangements with other Persons in the ordinary course of business.
 
For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested (with respect to any investment made other than in the
form of cash, Cash Equivalents or Foreign Cash Equivalents, valued at the fair
market value thereof (as reasonably determined by the Borrower in good faith) at
the time of the making thereof), without adjustment for subsequent increases or
decreases in the value of such Investment, less any amount repaid, returned,
distributed or otherwise received in respect of any Investment.
 
Any Investment in any Person other than a Domestic Credit Party that is
otherwise permitted by this Section 6.05 may be made through intermediate
Investments in Restricted Subsidiaries that are not Domestic Credit Parties and
such intermediate Investments shall be disregarded for purposes of determining
the outstanding amount of Investments pursuant to any clause set forth above.
 
For purposes of determining compliance with this Section 6.05, if an Investment
meets, in whole or in part, the criteria of one or more of the categories of
Investments (or any portion thereof) permitted in this Section 6.05, the
Borrower may, in its sole discretion, classify or divide (or reclassify or
redivide) such Investment (or any portion thereof) in any manner that complies
with this Section 6.05 and will be entitled to only include the amount and type
of such Investment (or any portion thereof) in one of the above clauses and such
investment will be treated as being incurred pursuant to only such clause or
clauses (or any portion thereof).
 
SECTION 6.06.          Transactions with Affiliates.  None of the Borrower nor
any of its Restricted Subsidiaries will enter into any transaction or series of
related transactions with any Affiliate of the Borrower or any of its Restricted
Subsidiaries, other than in the ordinary course of business and on terms and
conditions (in the Borrower’s good faith judgment) substantially as favorable,
taken as a whole, to the Borrower or such Restricted Subsidiary as would
reasonably be obtained by the Borrower or such Restricted Subsidiary at that
time in a comparable arm’s-length transaction with a Person other than an
Affiliate, except that the following in any event shall be permitted:
 
(a)          Restricted Payments may be made to the extent permitted by Section
6.04;
 
107

--------------------------------------------------------------------------------



(b)          loans may be made and other transactions may be entered into by the
Borrower and its Subsidiaries to the extent permitted by Sections 6.01, 6.03 or
6.05;
 
(c)          customary fees may be paid to non-officer directors of the Borrower
and its Restricted Subsidiaries;
 
(d)          the Borrower and its Restricted Subsidiaries may enter into, and
may make payments under, employment agreements, employee benefits plans, stock
option plans, indemnification provisions, severance arrangements, and other
similar compensatory arrangements with officers, employees and directors of the
Borrower and its Restricted Subsidiaries in the ordinary course of business;
 
(e)          Restricted Subsidiaries of the Borrower may pay management fees,
licensing fees and similar fees to (i) the Borrower or any Subsidiary Guarantor
or (ii) any other Restricted Subsidiary so long as such fees are no greater than
would result from an arm’s-length transaction;
 
(f)          [intentionally omitted];
 
(g)          pledges of equity interests of Unrestricted Subsidiaries to secure
Indebtedness of such Unrestricted Subsidiaries; and
 
(h)          the Borrower and its Wholly-Owned Subsidiaries may otherwise engage
in transactions exclusively between or among themselves so long as such
transactions are otherwise permitted under this Agreement.
 
SECTION 6.07.          Use of Proceeds.  No Borrower will request any Borrowing
or Letter of Credit, and no Borrower shall use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents (in their respective capacities as such) shall not use, the proceeds of
any Borrowing or Letter of Credit (a) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (b) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(c)  in any manner that would result in the violation of any Sanctions
applicable to any party hereto.
 
SECTION 6.08.          Limitations on Payments and Prepayments of Certain
Indebtedness; Modifications of Certain Indebtedness; Modifications of
Certificate of Incorporation, By-Laws and Certain Other Agreements, etc.  None
of the Borrower nor any of its Restricted Subsidiaries will:
 
(a)          directly or indirectly, make any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Specified Indebtedness, or make any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, defeasance, cancelation or termination of such
Specified Indebtedness, except:
 



(i) regularly scheduled interest and principal payments (including regularly
scheduled amortization and AHYDO catch up payments) as and when due in respect
of any Specified Indebtedness, other than payments prohibited by any
subordination provisions thereof;






(ii) refinancings of Specified Indebtedness with the proceeds of other
refinancing Indebtedness permitted in respect thereof under Section 6.01(b),
(f), (i) or (r) (in each case as refinancing Indebtedness referred to in such
clauses);

108

--------------------------------------------------------------------------------






(iii) payments of or in respect of Specified Indebtedness in an amount up to the
Excluded Contribution Amount;






(iv) payments of or in respect of Specified Indebtedness made solely with
Qualified Equity Interests in the Borrower or the conversion of any Specified
Indebtedness into Qualified Equity Interests of the Borrower;






(v) payments made by a Restricted Subsidiary that is not a Credit Party of or in
respect of Specified Indebtedness incurred by any such Restricted Subsidiary;






(vi) payments of or in respect of Specified Indebtedness so long as at the time
of and immediately after giving effect to any such payment referred to in this
clause (i), (x) no Default shall have occurred and be continuing or would result
therefrom and (y) giving effect to such payment and any related transaction on a
Pro Forma Basis the Senior Secured Leverage Ratio as of the then most recent
Test Period shall not exceed 3.50 to 1.00;






(vii) other payments of or in respect of Specified Indebtedness so long that at
the time of and immediately after giving effect thereto, (1) no Default or Event
of Default shall have occurred and be continuing or would result therefrom, (2)
the amount of such payment shall not exceed the Available Amount as of the date
thereof, and (3) giving effect to such payment and any related transaction on a
Pro Forma Basis the Senior Secured Leverage Ratio as of the then most recent
Test Period shall not exceed 4.00 to 1.00; and






(viii) payments made by an SPC in respect of Receivables Subordinated
Indebtedness.



(b)          amend or modify, or agree to the amendment or modification, of any
documents pursuant to which Indebtedness subordinated to any of the Obligations
was incurred or by which it is governed, in each such case in a manner that has
the effect of either violating the subordination terms applicable thereto
subordinating such Indebtedness to the Obligations or modifying such
subordination terms in a manner adverse to the interests of the Lenders; or
 
(c)          amend, modify or change any Tax Sharing Agreement or its
certificate or articles of incorporation, certificate of formation, limited
liability company agreement or by‑laws (or the equivalent organizational (or
constitutional) documents), as applicable, or any agreement entered into by it
with respect to its Equity Interests (including any shareholders’ agreement), or
enter into any new Tax Sharing Agreement or agreement with respect to its Equity
Interests, unless such new agreement or amendment, modification, change or other
action contemplated by this clause (c) could not reasonably be expected to be
adverse to the interests of the Lenders in any material respect.
 
SECTION 6.09.          Restrictive Agreements.  None of the Borrower nor any of
its Restricted Subsidiaries will, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrower or any Restricted
Subsidiary to create, incur or permit to exist any Lien upon any of its property
or assets to secure the Obligations, or (b) the ability of any Restricted
Subsidiary to pay dividends or other distributions with respect to any shares of
its Equity Interests or to make or repay loans or advances to the Borrower or
any other Restricted Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Restricted Subsidiary; provided that (i) the foregoing shall not apply
to restrictions and conditions imposed by law or by this Agreement or the other
Credit Documents, (ii) the foregoing shall not apply to restrictions and
conditions existing on the Closing Date identified on Schedule 6.09 (but shall
apply to any extension, renewal, amendment or modification that expands the
scope of, any such restriction or condition), (iii) the
 
109

--------------------------------------------------------------------------------



foregoing shall not apply to any restrictions or conditions contained in any
Senior Note Documents issued subsequent to the Closing Date; provided that any
Senior Note Documents issued subsequent to the Closing Date pursuant to Section
6.01(r)(i) shall not contain covenants or events of default that, taken as a
whole, in the Borrower’s good faith determination, are materially more onerous
to the Borrower than those of the Senior Note Documents, (iv) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale or other disposition of assets (including a Restricted
Subsidiary) pending consummation of such transaction, provided that such
restrictions and conditions apply only to the assets and/or Subsidiaries that
are to be sold and such sale is permitted hereunder, (v) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, (vi) clause (a) of the foregoing shall not apply to customary
provisions in leases, licenses and other contracts restricting the assignment
thereof, (vii) in the case of any Restricted Subsidiary that is not a
Wholly-Owned Restricted Subsidiary, the foregoing shall not apply to
restrictions and conditions imposed by its organizational or constitutional
documents or any related joint venture or similar agreements; provided that such
restrictions and conditions apply only to such Restricted Subsidiary and to the
Equity Interests of such Restricted Subsidiary, (viii) the foregoing shall not
apply to customary restrictions on cash or other deposits or net worth required
by customers under contracts entered into in the ordinary course of business,
(ix) the foregoing shall not apply to restrictions that exist in any agreement
at the time any Person becomes a Restricted Subsidiary, provided such agreement
was not entered into in contemplation of such Person becoming a Subsidiary and
such restrictions apply only to such Person and assets thereof and (x) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements related to Permitted Securitizations.
 
SECTION 6.10.          End of Fiscal Years; Fiscal Quarters.  The Borrower will
cause (i) each of its fiscal years to end on December 31 of each year and (ii)
its fiscal quarters to end on March 31, June 30, September 30 and December 31,
respectively, of each year.
 
SECTION 6.11.          Limitation on Issuance of Equity Interests.  (a)  None of
the Borrower nor any of its Restricted Subsidiaries will issue Disqualified
Equity Interests.
 
(a)          No Restricted Subsidiary will issue any Equity Interests (including
by way of sales of treasury stock) or any options or warrants to purchase, or
securities convertible into, Equity Interests, except (i) for transfers and
replacements of then outstanding shares of Equity Interests, (ii) for stock
splits, stock dividends and issuances which do not decrease the percentage
ownership of the Borrower and its Restricted Subsidiaries in any class of the
Equity Interests of such Restricted Subsidiary, (iii) in the case of Foreign
Subsidiaries, to qualify directors to the extent required by applicable law and
for other nominal share issuances to Persons other than the Borrower and its
Restricted Subsidiaries to the extent required under applicable law or (iv) for
issuances by newly created or acquired Restricted Subsidiaries in accordance
with the terms of this Agreement.
 
SECTION 6.12.          [Intentionally Omitted].
 
SECTION 6.13.          [Intentionally Omitted].
 
SECTION 6.14.          Swap Agreements.  None of the Borrower nor any of its
Restricted Subsidiaries will enter into any Swap Agreement, except (a) Swap
Agreements entered into intended to hedge or mitigate risks to which the
Borrower or any Restricted Subsidiary has actual exposure (other than those in
respect of Equity Interests of the Borrower or any of its Restricted
Subsidiaries), and (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed or floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Restricted
Subsidiary.
 
110

--------------------------------------------------------------------------------



SECTION 6.15.          [Intentionally omitted].
 
SECTION 6.16.          Financial Covenants.  Without the written consent of the
Required Revolving Lenders:
 
(a)          Maximum Consolidated Total Leverage Ratio.  The Borrower will not
permit the Consolidated Total Leverage Ratio for any fiscal quarter of the
Borrower set forth below to be greater than or equal to the ratio set forth
opposite such fiscal quarter below (such ratio, the “Applicable Ratio”):
 
Fiscal Quarter Ending
Ratio
December 31, 2018
5.75:1.00
   
March 31, 2019
5.75:1.00
June 30, 2019
5.75:1.00
September 30, 2019
5.75:1.00
December 31, 2019
5.50:1.00
   
March 31, 2020
5.50:1.00
June 30, 2020
5.50:1.00
September 30, 2020
5.50:1.00
December 31, 2020
5.25:1.00
   
March 31, 2021
5.25:1.00
June 30, 2021
5.25:1.00
September 30, 2021
5.25:1.00
December 31, 2021
4.75:1.00
   
March 31, 2022
4.75:1.00
June 30, 2022
4.75:1.00
September 30, 2022
4.75:1.00
December 31, 2022 and each
fiscal quarter thereafter
4.25:1.00



Notwithstanding the foregoing, during a Transition Period in respect of any
Covenant Holiday Acquisition, the Consolidated Total Leverage Ratio may exceed
the Applicable Ratio by up to (and including) 0.50:1.00; provided, however, that
no event shall the Consolidated Total Leverage Ratio exceed 5.50:1.00 as a
result of a Covenant Holiday Acquisition; provided further that (i) no more than
two Covenant Holiday Acquisitions may be designated over the life of this
Agreement and (ii) there shall be at least two full consecutive fiscal quarters
ended after the Transition Period in respect of a Covenant Holiday Acquisition
prior to the Borrower being able to designate a second Covenant Holiday
Acquisition.
 
111

--------------------------------------------------------------------------------

(b)          Minimum Consolidated Interest Coverage Ratio.  The Borrower will
not permit the Consolidated Interest Coverage Ratio for any fiscal quarter of
the Borrower set forth below to be less than the ratio set forth opposite such
fiscal quarter below:
 
Fiscal Quarter Ending
Ratio
December 31, 2018
2.50:1.00
March 31, 2019
June 30, 2019
September 30, 2019
December 31, 2019
2.50:1.00
2.50:1.00
2.50:1.00
2.75:1.00
March 31, 2020
June 30, 2020
September 30, 2020
December 31, 2020 and each fiscal quarter thereafter
2.75:1.00
2.75:1.00
2.75:1.00
3.00:1.00



ARTICLE VII

EVENTS OF DEFAULT
 
If any of the following events (“Events of Default”) occurs after the Closing
Date:
 
(a)          any of the Borrowers shall fail to pay any principal of any Loan or
any reimbursement obligation in respect of any LC Disbursement when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;
 
(b)          any of the Borrowers shall fail to pay any interest on any Loan or
any fee or any other amount (other than an amount referred to in clause (a) of
this Article) payable under this Agreement or any other Credit Document, when
and as the same shall become due and payable, and such failure shall continue
unremedied for a period of three Business Days;
 
(c)          any representation or warranty made or deemed made by or on behalf
of any Credit Party in or in connection with any Credit Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Credit Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;
 
(d)          the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.03 (with respect to the
Borrower’s existence) or 5.08, or in Article VI; provided that a Default or an
Event of Default that results from a failure of the Borrower to comply with
Section 6.16 shall not constitute a Default or Event of Default for purposes of
or with respect to the Term B Facility unless and until the date upon which the
Required Revolving Lenders have actually terminated all Revolving Commitments
and declared any Revolving Loans to be immediately due and payable in accordance
with this Agreement;
 
(e)          the Borrower or any other Credit Party shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in clause (a), (b) or (d) of this Article), or any other
Credit Document, and such failure shall continue unremedied for a period of 30
days after written notice thereof from the Administrative Agent to the Borrower
(which notice will be given at the request of any Lender);
 
(f)          the Borrower or any Restricted Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the
 
112

--------------------------------------------------------------------------------



same shall become due and payable beyond the period of grace, if any, provided
in the instrument or agreement under which such Material Indebtedness was
created;
 
(g)          any event or condition (other than (1) any required prepayment of
Indebtedness secured by a Permitted Lien that becomes due as the result of the
disposition of the assets subject to such Lien so long as such disposition is
permitted by this Agreement or (2) any required repurchase, repayment or
redemption of (or offer to repurchase, repay or redeem) any Indebtedness that
was incurred for the specified purpose of financing all or a portion of the
consideration for a merger or acquisition provided that (x) such repurchase,
repayment or redemption (or offer to repurchase, repay or redeem) results solely
from the failure of such merger or acquisition to be consummated, (y) such
Indebtedness is repurchased, repaid or redeemed in accordance with its terms and
(z) no proceeds of any Borrowing are used to make such repayment, repurchase or
redemption) occurs that results in any Material Indebtedness becoming due prior
to its scheduled maturity or that enables or permits (with or without the giving
of notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity;
 
(h)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any of the Borrowers or any Material Subsidiary or its debts, or
of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any of the Borrowers or any Material
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 consecutive days or an
order or decree approving or ordering any of the foregoing shall be entered;
 
(i)          any of the Borrowers or any Material Subsidiary shall (i)
voluntarily commence any proceeding or file any petition seeking liquidation,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (h) of this Article, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any of the Borrowers or any
Material Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing;
 
(j)          any of the Borrowers or any Material Subsidiary shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due;
 
(k)          one or more judgments for the payment of money in an aggregate
amount in excess of $35,000,000 (other than any such judgment (x) covered by
insurance (other than under a self-insurance program) to the extent a claim
therefor has been made in writing and liability therefor has not been denied by
the insurer or (y) for which the Borrower or the applicable Restricted
Subsidiary has a creditworthy (as reasonably determined by the Administrative
Agent) indemnitor that has been notified thereof and has acknowledged its
indemnity obligations with respect thereto) shall be rendered against any of the
Borrowers, any Material Subsidiary or any combination thereof and the same shall
remain undischarged for a period of 60 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of any of the Borrowers or
any Material Subsidiary to enforce any such judgment;
 
113

--------------------------------------------------------------------------------



(l)          an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
 
(m)          a Change in Control shall occur;
 
(n)          any Security Document (other than in accordance with the terms
hereof or thereof) shall cease to be in full force and effect, or shall cease to
give the Collateral Agent for the benefit of the Secured Creditors, the Liens,
rights, powers and privileges purported to be created thereby in respect of
material Collateral, or any Credit Party shall deny or disaffirm such Credit
Party’s obligations under any Security Document or the Liens granted thereunder;
 
(o)          except as otherwise provided for in Section 6.03(a)(x) or (xi) or
Section 9.17, the Subsidiary Guaranty or any provision thereof shall cease to be
in full force or effect as to any Subsidiary Guarantor, or any Subsidiary
Guarantor or any Person acting for or on behalf of such Subsidiary Guarantor
shall deny or disaffirm such Subsidiary Guarantor’s obligations under the
Subsidiary Guaranty; or
 
(p)          the Parent Guaranty or any provision thereof shall cease to be in
full force or effect or the Borrower or any Person acting for or on behalf of
the Borrower shall deny or disaffirm the Borrower’s obligations under the Parent
Guaranty;
 
then, and in every such event (other than an event with respect to any of the
Borrowers described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times: 
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, (ii) declare the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers, and (iii) require cash collateral for the LC Exposure in
accordance with Section 2.05(j); and in case of any event with respect to any of
the Borrowers described in clause (h) or (i) of this Article, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers.
 
Notwithstanding anything to the contrary, if the only Events of Default then
having occurred and continuing are pursuant to or result directly from
noncompliance with Section 6.16 (which has not become an Event of Default with
respect to the Term B Loans pursuant to clause (d) above), such Events of
Default shall not constitute an Event of Default for purposes of any Term B Loan
(or any other facility hereunder other than the Revolving Commitment) and the
Lenders and the Administrative Agent shall only take the actions set forth in
this Article VII at the request of the Required Revolving Lenders (as opposed to
Required Lenders) and only with respect to the Revolving Commitments and the
extensions of credit thereunder.
 
114

--------------------------------------------------------------------------------



ARTICLE VIII

THE ADMINISTRATIVE AGENT
 
SECTION 8.01.          The Administrative Agent.  (a)Each of the Lenders and the
Issuing Bank hereby irrevocably appoints the Administrative Agent as its agent
and authorizes the entity named as Administrative Agent in the heading of this
Agreement and its successors and permitted assigns to serve as the
administrative agent and the collateral agent under the Credit Documents and
each of the Lenders and the Issuing Bank authorize the Administrative Agent to
take such actions as agent on its behalf and to exercise such powers under this
Agreement and under the other Credit Documents as are delegated to the
Administrative Agent under such agreements and to exercise such  powers as are
reasonably incidental thereto.  In addition, to the extent required under the
laws of any jurisdiction other than within the United States, each Lender and
the Issuing Bank hereby grants to the Administrative Agent any required powers
of attorney to execute and enforce any Security Document governed by the laws of
such jurisdiction on such Lender’s or Issuing Bank’s behalf.  Without limiting
the foregoing, each Lender and the Issuing Bank hereby authorizes the
Administrative Agent to execute and deliver, and to perform its obligations
under, each of the Credit Documents to which the Administrative Agent is party,
and to exercise all rights, powers and remedies that the Administrative Agent
may have under such Credit Documents.
 
(b)          The bank serving as the Administrative Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not the Administrative Agent, and such
bank and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.
 
(c)          The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein.  Without limiting the generality of the
foregoing, (i) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (ii) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, but shall be required
to act or to refrain from acting (and shall be fully protected from the Lenders
and the Issuing Banks in so acting or refraining from acting) upon the written
instructions of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary pursuant to the terms in the Credit Documents)
and, unless and until revoked in writing, such instructions shall be binding
upon each Lender and Issuing Bank, and (iii) except as expressly set forth
herein, the Administrative Agent shall not have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity. 
The Administrative Agent shall not be liable to any Lender or Issuing Bank for
any action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02) or in the absence
of its own gross negligence or willful misconduct (such absence to be presumed
unless otherwise determined by a court of competent jurisdiction by a final and
nonappealable judgment).  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement or any other Credit Document, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein, (iv) the validity, enforceability, effectiveness
or genuineness of this Agreement, any other Credit Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
 
115

--------------------------------------------------------------------------------



(d)          The Administrative Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing believed by it to be
genuine and to have been signed or sent by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
 
(e)          The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties.  The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
 
(f)          Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph (f), the Administrative Agent
may resign at any time by notifying the Lenders, the Issuing Bank and the
Borrower.  Upon any such resignation, the Required Lenders shall have the right,
subject to the consent of the Borrower (which consent shall not be unreasonably
withheld, delayed or conditioned and shall not be required upon the occurrence
and continuance of an Event of Default), to appoint a successor.  If no
successor shall have been so appointed by the Required Lenders with, absent the
occurrence and continuance of an Event of Default, the consent of the Borrower,
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank capable of performing the
duties of the Administrative Agent.  If no successor Administrative Agent has
been appointed pursuant to the immediately preceding sentence by the 30th day
after the date such notice of resignation was given by the Administrative Agent,
the Administrative Agent’s resignation shall become effective and the Required
Lenders shall thereafter perform all the duties of the Administrative Agent
hereunder and/or under any other Credit Document until such time, if any, as the
Required Lenders (subject to the prior written approval of the Borrower to the
extent such approval would have been required under the second sentence of this
paragraph (f)) appoint a successor Administrative Agent.  Any such resignation
by the Administrative Agent hereunder shall also constitute, to the extent
applicable, its resignation as an Issuing Bank, in which case the resigning
Administrative Agent (x) shall not be required to issue any further Letters of
Credit and (y) shall maintain all of its rights as Issuing Bank with respect to
any Letters of Credit issued by it prior to the date of such resignation.  Upon
the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder.  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
 
(g)          Each Lender acknowledges and agrees that the extensions of credit
made hereunder are commercial loans and letters of credit and not investments in
a business enterprise or securities.  Each Lender further represents that it is
engaged in making, acquiring or holding commercial loans in the ordinary course
of its business and has, independently and without reliance upon the
 
116

--------------------------------------------------------------------------------



Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder.  Each Lender shall, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Borrower and its
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder and in
deciding whether or to the extent to which it will continue as a Lender or
assign or otherwise transfer its rights, interests and obligations hereunder. 
Each Lender, by delivering its signature page to this Agreement on the Closing
Date, or delivering its signature page to an Assignment and Assumption or any
other Credit Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Credit Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Closing Date.
 
(h)          The Administrative Agent shall be permitted from time to time to
designate one of its Affiliates to perform the duties to be performed by the
Administrative Agent hereunder with respect to Loans and Borrowings denominated
in Foreign Currencies.  The provisions of this Article VIII shall apply to any
such Affiliate mutatis mutandis.  All provisions of this Article VIII relating
to the Administrative Agent shall be equally applicable to the Collateral Agent
mutatis mutandis.
 
Without limiting the foregoing, if any Collateral or any Subsidiary is sold in a
transaction permitted hereunder (excluding sales to the Borrower or a Subsidiary
thereof other than sales comprising part of a Permitted Securitization made to a
Subsidiary which is an SPC), (a) such Collateral and the assets of such
Subsidiary shall be sold free and clear of the Liens created by the Security
Documents and (b) in the case of such a sale of a Subsidiary Guarantor, such
Subsidiary Guarantor and its subsidiaries shall be at such time deemed released
from the Subsidiary Guaranty and, in each case, the Administrative Agent, the
Collateral Agent and the UK Security Trustee shall be authorized to take any
actions they deem appropriate to effect the foregoing.  Each of the
Administrative Agent, the Collateral Agent and the UK Security Trustee shall
also be authorized, on behalf of the Lenders, to (i) enter into such amendments
of the Security Documents and to enter into such agreements (including
intercreditor agreements but excluding any releases of Collateral not otherwise
authorized hereby) as, in either case, it deems necessary or appropriate in
connection with a Permitted Securitization and (ii) execute releases of
Collateral being transferred from the Borrower or a Subsidiary to the Borrower
or a Subsidiary in a transaction permitted hereby and in connection with which
such Collateral is substantially contemporaneously repledged (with the same
priority as the released pledge or security interest) to the Administrative
Agent, the Collateral Agent or the UK Security Trustee, as applicable, for the
benefit of the Secured Creditors.  Additionally, in connection with the granting
of Liens of the type described in clauses (k), (l), (o) or (u) of Section 6.02
by the Borrower or any of its Subsidiaries, each of the Administrative Agent,
the Collateral Agent and the UK Security Trustee is authorized to take any
actions deemed appropriate by it in connection therewith (including, without
limitation, the execution of appropriate lien releases or lien subordination
agreements in favor of the holder or holders of such Liens, in either case
solely with respect to the item or items of equipment or other assets subject to
such Liens). Additionally, the Secured Creditors irrevocably authorize the
Administrative Agent, the Collateral Agent or the UK Security Trustee, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Credit Document to the holder of
any Lien on such property that is permitted by Section 6.02.
 
Except with respect to the exercise of setoff rights in accordance with Section
9.08 or with respect to a Secured Creditor’s right to file a proof of claim in
an insolvency proceeding, no Secured Creditor shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the
Obligations, it being understood and agreed that all powers, rights and remedies
under the Credit
 
117

--------------------------------------------------------------------------------



Documents may be exercised solely by the Administrative Agent on behalf of the
Secured Creditors in accordance with the terms hereof.
 
In furtherance of the foregoing and not in limitation thereof, no Swap
Agreement, Bank Product Agreement or Designated Foreign Facility Agreement the
obligations under which constitute Obligations will create (or be deemed to
create) in favor of any Secured Creditor that is a party thereto any rights in
connection with the management or release of any Collateral or of the
obligations of any Credit Party under this Agreement or any other Credit
Document.  By accepting the benefits of any Collateral, each Secured Creditor
that is a party to any such Swap Agreement, Bank Product Agreement or Designated
Foreign Facility Agreement shall be deemed to have appointed the Administrative
Agent to serve as Administrative Agent, Collateral Agent and UK Security Trustee
under the Credit Documents and agreed to be bound by the Credit Documents as a
Secured Creditor thereunder, subject to the limitations set forth in this
paragraph (h).
 
None of the Administrative Agent, the Collateral Agent or the UK Security
Trustee shall be responsible for or have a duty to ascertain or inquire into any
representation or warranty regarding the existence, value or collectability of
the Collateral, the existence, priority or perfection of the Lien of the
Administrative Agent, the Collateral Agent or the UK Security Trustee, as
applicable, thereon or any certificate prepared by any Credit Party in
connection therewith, nor shall the Administrative Agent, the Collateral Agent
or the UK Security Trustee be responsible or liable to the Lenders or any other
Secured Creditor for any failure to monitor or maintain any portion of the
Collateral.
 
SECTION 8.02.          Administrative Agent as UK Security Trustee.  (a)  In
this Agreement, any rights and remedies exercisable by, any documents to be
delivered to, or any other indemnities or obligations in favor of the
Administrative Agent shall be, as the case may be, exercisable by, delivered to,
or be indemnities or other obligations in favor of, the Administrative Agent (or
any other Person acting in such capacity) in its capacity as the UK Security
Trustee to the extent that the rights, deliveries, indemnities or other
obligations relate to the UK Security Agreements or the security thereby
created.  Any obligations of the Administrative Agent (or any other Person
acting in such capacity) in this Agreement shall be obligations of the
Administrative Agent in its capacity as UK Security Trustee to the extent that
the obligations relate to the UK Security Agreement or the security thereby
created.  Additionally, in its capacity as UK Security Trustee, the
Administrative Agent (or any Person acting in such capacity) shall have all the
rights, remedies, and benefits in favor of the Administrative Agent contained in
the provisions of the whole of this Article VIII and, subject always to the
provisions of the UK Security Agreement, (i) all the powers of an absolute owner
of the security constituted by the US Pledge Agreement governed by English law
and (ii) all the rights, remedies and powers granted to it and be subject to all
the obligations and duties owed by it under the UK Security Agreements and/or
any of the Credit Documents.
 
(b)          Each Lender and the Administrative Agent hereby appoint the UK
Security Trustee to act as its trustee under and in relation to the UK Security
Agreement and to hold the assets subject to the security thereby created as
trustee for the Administrative Agent and Lenders on the trusts and other terms
contained in the UK Security Agreement and the Administrative Agent and each
Lender hereby irrevocably authorize the UK Security Trustee to exercise such
rights, remedies, powers and discretions as are specifically delegated to the UK
Security Trustee by the terms of the UK Security Agreement together with all
such rights, remedies, powers and discretions as are reasonably incidental
thereto.
 
(c)          Any reference in this Agreement to Liens stated to be in favor of
the Administrative Agent shall be construed so as to include a reference to
Liens granted in favor of the UK Security Trustee.
 
118

--------------------------------------------------------------------------------



(d)          The Lenders agree that at any time that the UK Security Trustee
shall be a Person other than the Administrative Agent, such other Person shall
have the rights, remedies, benefits and powers granted to the Administrative
Agent in its capacity as the UK Security Trustee in this Agreement.
 
(e)          Nothing in this Section 8.02 shall require the UK Security Trustee
to act as a trustee at common law or to be holding any property on trust, in any
jurisdiction outside the United States or England & Wales, Scotland and Northern
Ireland which may not operate under principles of trust or where such trust
would not be recognized or its effects would not be enforceable.
 
SECTION 8.03.          Credit Bidding.  The Secured Creditors hereby irrevocably
authorize the Administrative Agent, at the direction of the Required Lenders, to
credit bid all or any portion of the Obligations (including by accepting some or
all of the Collateral in satisfaction of some or all of the Obligations pursuant
to a deed in lieu of foreclosure or otherwise) and in such manner purchase
(either directly or through one or more acquisition vehicles) all or any portion
of the Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions, or (b) at any other sale,
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable law.  In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Creditors shall be entitled to be, and shall be, credit bid by the
Administrative Agent at the direction of the Required Lenders on a ratable basis
(with Obligations with respect to contingent or unliquidated claims receiving
contingent interests in the acquired assets on a ratable basis that shall vest
upon the liquidation of such claims in an amount proportional to the liquidated
portion of the contingent claim amount used in allocating the contingent
interests) for the asset or assets so purchased (or for the equity interests or
debt instruments of the acquisition vehicle or vehicles that are issued in
connection with such purchase).  In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles (ii) each of the Secured Creditors’ ratable interests in the
Obligations which were credit bid shall be deemed without any further action
under this Agreement to be assigned to such vehicle or vehicles for the purpose
of closing such sale, (iii) the Administrative shall be authorized to adopt
documents providing for the governance of the acquisition vehicle or vehicles
(provided that any actions by the Administrative Agent with respect to such
acquisition vehicle or vehicles, including any disposition of the assets or
equity interests thereof, shall be governed, directly or indirectly, by, and the
governing documents shall provide for, control by the vote of the Required
Lenders or their permitted assignees under the terms of this Agreement or the
governing documents of the applicable acquisition vehicle or vehicles, as the
case may be, irrespective of the termination of this Agreement and without
giving effect to the limitations on actions by the Required Lenders contained in
Section 9.02 of this Agreement), (iv) the Administrative Agent on behalf of such
acquisition vehicle or vehicles shall be authorized to issue to each of the
Secured Creditors, ratably on account of the relevant Obligations which were
credit bid, interests, whether as equity, partnership, limited partnership
interests or membership interests, in any such acquisition vehicle and/or debt
instruments issued by such acquisition vehicle, all without the need for any
Secured Creditor or acquisition vehicle to take any further action, and (v) to
the extent that Obligations that are assigned to an acquisition vehicle are not
used to acquire Collateral for any reason (as a result of another bid being
higher or better, because the amount of Obligations assigned to the acquisition
vehicle exceeds the amount of Obligations credit bid by the acquisition vehicle
or otherwise), such Obligations shall automatically be reassigned to the Secured
Creditors pro rata and the equity interests and/or debt instruments issued by
any acquisition vehicle on account of such Obligations shall automatically be
cancelled, without the need for any Secured Creditor or any acquisition vehicle
to take any further action.  Notwithstanding that the ratable portion of the
Obligations of each Secured Creditor are deemed assigned to the acquisition
vehicle or vehicles as set forth in clause (ii) above, each Secured Creditor
shall execute such documents and provide such information regarding the Secured
Creditor (and/or any designee of the Secured Creditor which will receive
interests in or debt instruments issued by such
 
119

--------------------------------------------------------------------------------



acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.
 
SECTION 8.04.          Certain ERISA Matters.  (a)  Each Lender (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Credit Party, that at least one of the following is and will be true:
 



(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,






(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84‑14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95‑60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90‑1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91‑38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96‑23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith,






(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84‑14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84‑14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84‑14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or






(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.



(b)          In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Credit Party, that:
 



(i) none of the Administrative Agent, or any Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection

120

--------------------------------------------------------------------------------





with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Credit Document or any documents related to hereto or
thereto),






(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),






(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the obligations),






(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and






(v) no fee or other compensation is being paid directly to the Administrative
Agent, or any Arranger or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.



(c)          The Administrative Agent, and each Arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Credit
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
 
ARTICLE IX

MISCELLANEOUS
 
SECTION 9.01.          Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy or electronic mail
(“email”), as follows:
 



(i) if to the Borrower or any Subsidiary Borrower, to it at Welbilt, Inc., 2227
Welbilt Boulevard, New Port Richey, Florida 34655, Attention of Richard Sheffer,
Vice President

121

--------------------------------------------------------------------------------






of Investor Relations, Risk Management and Treasurer (Email:
richard.sheffer@welbilt.com) and Joel Horn, General Counsel (Email:
Joel.Horn@welbilt.com), with a copy to Jones Day, 250 Vesey Street, New York,
New York 10281-1047, Attn: Charles N. Bensinger III (Telecopy No. 212-755-7306);






(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan
Operations, 10 S Dearborn, Chicago, Illinois 60603, Attention of Leonida Mischke
(Telecopy No. 844-490-5663; email: jpm.agency.servicing.1@jpmorgan.com), and, in
the case of any Loan denominated in a Foreign Currency, to the J.P. Morgan
Europe Limited, 25 Bank Street, Canary Wharf, E14 5JP, Attn: Loans Agency
(Email: loan_and_agency_london@jpmorgan.com, Telecopy No. 44 207 777 2360);






(iii) if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., Letter of
Credit Group, 10 S Dearborn, Chicago, IL 60603 (Telecopy No. 214-307-6874;
Telephone No. 855-609-0059; Email:
Chicago.lc.agency.activity.team@jpmchase.com);






(iv) if to the Swingline Lender, c/o the Administrative Agent at the address set
forth in clause (ii) above; and






(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.



Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through Electronic Systems, to the extent
provided in clause (b) below, shall be effective as provided in said clause (b).
 
(b)          Notices and other communications to the Lenders and the Issuing
Bank hereunder may be delivered or furnished by using Electronic Systems
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender.  Each of the
Administrative Agent and the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications;
provided that such agreement may be limited to particular notices or
communications.
 
Unless the Administrative Agent or the Borrower, as applicable, otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.
 
(c)          Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.
 
122

--------------------------------------------------------------------------------



(d)          Electronic Systems.
 



(i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.






(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.”  The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications.  No warranty of any kind, express, implied
or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System.  In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower or the other Credit Parties, any Lender, the Issuing
Bank or any other Person or entity for damages of any kind, including direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s, any
Credit Party’s or the Administrative Agent’s transmission of communications
through an Electronic System, other than to the extent such damages, losses or
expenses arise out of the Administrative Agent’s transmission of communications
through an Electronic System and are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of an Agent Party (it being understood that in
no event shall any Agent Party have any liability in respect of indirect,
special, incidental or consequential damages, losses or expenses). 
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
or any other Credit Party pursuant to any Credit Document or the transactions
contemplated therein which is distributed by the Administrative Agent, any
Lender or any Issuing Bank by means of electronic communications pursuant to
this Section 9.01, including through an Electronic System.



SECTION 9.02.          Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by the Borrowers therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section
9.02, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan or issuance of a Letter of Credit shall
not be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.
 
(b)          Subject to Section 2.14(b) and Section 9.02(c) below and the last
paragraph of Section 4.01, neither this Agreement nor any provision hereof may
be waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrower and the Required Lenders or by the Borrower
and the Administrative Agent with the consent of the Required Lenders; provided
that no such agreement shall:
 
123

--------------------------------------------------------------------------------






(i) increase the Commitment of any Lender without the written consent of such
Lender (it being understood and agreed that a waiver of any condition precedent
set forth in Section 4.02 or of any Default, mandatory prepayment or a mandatory
reduction in Commitments is not considered an extension or increase in
Commitments of any Lender),






(ii) reduce or forgive the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender adversely affected thereby; provided,
however, that only the consent of (A) the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest or fees regarding Letters of Credit at a default rate
or (B) the Required Revolving Lenders to amend any financial covenant hereunder
(or any defined term used therein) even if the effect of such amendment would be
to reduce the rate of interest on any Loan or LC Disbursement or to reduce any
fee payable hereunder,






(iii) postpone the scheduled date of payment of the principal amount of any Loan
(other than mandatory prepayments) or LC Disbursement, or any interest thereon,
or any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, postpone the scheduled date of expiration of any Commitment or extend
the stated expiration date of any Letter of Credit beyond the Revolving Maturity
Date (except as expressly permitted by Section 2.05(c)), without the written
consent of each Lender entitled to receive such payment or whose Commitments are
to be reduced,






(iv) change Section 2.18(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
or change Section 2.08(c) in a manner that would alter the pro-rata sharing of
Commitment reductions without the written consent of each Lender adversely
affected thereby,






(v) change any of the provisions of this Section 9.02 or the definition of
“Required Lenders”, “Required Revolving Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of, with respect to the definition of
“Required Revolving Lenders,” each Lender having Revolving Credit Exposure or
unused Revolving Commitments, and in any other such case, each Lender,






(vi) (A) release all or substantially all of the Collateral, release the
Borrower from the Parent Guaranty or release all or substantially all of the
Subsidiary Guarantors that are Domestic Credit Parties from their obligations
under the Subsidiary Guaranty, in each case without the written consent of each
Lender or (B) release all or substantially all of the Subsidiary Guarantors that
are Foreign Credit Parties from their obligations under the Subsidiary Guaranty
without the written consent of each Revolving Lender,






(vii) except as permitted by the terms hereof on the date hereof, change the
currency of any Loan or the currency in which any Commitment is required to be
funded without the written consent of each Lender of such Loan or providing such
Commitment affected thereby,






(viii) alter the amount or the required application of any prepayment required
by Section 2.11 without the consent of Lenders holding at least 50.1% of the
Term B Loans and/or Term B Commitments, as applicable, adversely affected
thereby, or






(ix) expressly change or waive any condition precedent in Section 4.02 to any
Revolving Borrowing, including, without limitation, the related defined terms
therein to the extent

124

--------------------------------------------------------------------------------






applicable to such section, without the written consent of the Required
Revolving Lenders; provided, that, the amendments, waivers or modifications
described in this clause (ix) shall not require the consent of any Lenders other
than the Required Revolving Lenders;



provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be.  Notwithstanding the foregoing (but subject to the foregoing proviso), (x)
no consent with respect to any amendment, waiver or other modification of this
Agreement or any other Credit Document shall be required of, in the case of any
amendment, waiver or other modification referred to above in this Section
9.02(b), any Lender that receives payment in full of the principal of and
interest accrued on each Loan made by, and all other amounts then owing to, such
Lender or accrued for the account of such Lender under this Agreement and the
other Credit Documents at the time such amendment, waiver or other modification
becomes effective and whose Commitments terminate by the terms and upon the
effectiveness of such amendment, waiver or other modification and (y) no
amendment, waiver or consent shall be made to modify Section 6.16 or any
definition related thereto (as any such definition is used for purposes of
Section 6.16), accelerate the Revolving Facility upon a breach of Section 6.16
or waive any Default or Event of Default resulting from a failure to perform or
observe the requirements of Section 6.16 (including any related Default or Event
of Default under Section 5.01) without the written consent of the Required
Revolving Lenders; provided, however, that the amendments, waivers and consents
described in this clause (y) shall not require the consent of any Lenders other
than the Required Revolving Lenders.
 
(c)          If the Administrative Agent and the Borrower acting together
identify any ambiguity, omission, mistake, typographical error or other defect
in any provision of this Agreement or any other Credit Document, then the
Administrative Agent and the Borrower shall be permitted to amend, modify or
supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Lenders shall have received, at least five (5) Business Days’ prior
written notice thereof and the Administrative Agent shall not have received,
within five (5) Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment, modification or supplement.
 
(d)          In addition, notwithstanding the foregoing, this Agreement may be
amended with (x) the written consent of the Administrative Agent, the Borrower
and the Lenders providing the relevant Replacement Term Loans (as defined below)
to permit the refinancing, replacement or modification of all outstanding Term B
Loans (“Replaced Term Loans”) with a replacement term loan tranche hereunder
(“Replacement Term Loans”), provided that (i) the aggregate principal amount of
such Replacement Term Loans shall not exceed the aggregate principal amount of
such Replaced Term Loans, (ii) the Applicable Rate for such Replacement Term
Loans shall not be higher than the Applicable Rate for such Replaced Term Loans,
(iii) the stated maturity date of such Replacement Term Loans shall be no
earlier than the stated maturity date of the Replaced Term Loans and (iv) the
Weighted Average Life to Maturity of such Replacement Term Loans shall not be
shorter than the then Weighted Average Life to Maturity of such Replaced Term
Loans at the time of such refinancing and (y) the written consent of the
Administrative Agent, the Borrowers and the Lenders providing the relevant
Replacement Revolving Commitments (as defined below) to permit the refinancing,
replacement or modification of all outstanding Revolving Commitments (“Replaced
Revolving Commitments”) with a replacement revolving facility hereunder
(“Replacement Revolving Commitments”), provided that (i) the aggregate amount of
such Replacement Revolving Commitments shall not exceed the aggregate principal
amount of the Replaced Revolving Commitments, (ii) the Applicable Rate for the
loans with respect to such Replacement Revolving Commitments shall not be higher
than the Applicable Rate for the loans with respect to such Replaced
 
125

--------------------------------------------------------------------------------



Revolving Commitments and (iii) the termination date of such Replacement
Revolving Commitments shall be no earlier than the termination date of the
Replaced Revolving Commitments.
 
SECTION 9.03.          Expenses; Indemnity; Damage Waiver.  (a)  The Borrower
shall pay (i) all reasonable out of pocket expenses incurred by the
Administrative Agent, the Syndication Agents, the Documentation Agents, the
Arrangers and their respective Affiliates, including the reasonable and
documented fees, charges and disbursements of one counsel for the Administrative
Agent and the Arrangers in connection with the syndication of the credit
facilities provided for herein, the preparation, administration, execution and
delivery of this Agreement, the other Credit Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, the Collateral Agent, the Issuing Bank or any
Lender, including the reasonable and documented fees, charges and disbursements
of counsel for the Administrative Agent, the Issuing Bank and the Lenders
(limited to one firm of counsel and a single firm of local counsel in each
relevant jurisdiction, in each case acting for the foregoing collectively, plus
in the case of an actual or perceived conflict of interest where the person
affected by such conflict informs the Borrower of such conflict and thereafter
retains its own counsel, of another firm of counsel for such affected person
and, if necessary, of a single firm of local counsel in each appropriate
jurisdiction (which may include a single firm of special counsel acting in
multiple jurisdictions) for such affected person)), in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Credit Documents, including its rights under this Section 9.03, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out‑of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
 
(b)          Subject to Section 9.21, the Borrower shall indemnify the
Administrative Agent, each Arranger, the Collateral Agent, the Issuing Bank, the
Syndication Agents, each Documentation Agent, each Arranger and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable and documented fees, charges and disbursements of counsel for the
Indemnitees (limited to one firm of counsel and a single firm of local counsel
in each relevant jurisdiction, in each case acting for the foregoing
collectively, plus in the case of an actual or perceived conflict of interest
where the person affected by such conflict informs the Borrower of such conflict
and thereafter retains its own counsel, of another firm of counsel for such
affected person and, if necessary, of a single firm of local counsel in each
appropriate jurisdiction (which may include a single firm of special counsel
acting in multiple jurisdictions) for such affected person)), incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Credit
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation, arbitration or proceeding relating to any of the foregoing,
whether or not such claim, litigation, investigation, arbitration or proceeding
is brought by the Borrower or any of its Subsidiaries or their respective
equityholders, Affiliates, creditors or any other third Person and whether based
on contract, tort or any other theory and regardless of whether any Indemnitee
is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to
 
126

--------------------------------------------------------------------------------



the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of, or
material breach of this Agreement by, such Indemnitee or any of its Related
Parties; provided further that such indemnity shall not apply to any dispute
solely among Indemnitees or their respective Related Parties other than claims
against any agent or arranger in its capacity or in fulfilling its role as agent
or arranger or any similar role in respect of the credit facilities provided
hereunder and other than claims to the extent arising out of any act or omission
on the part of the Borrower or its Related Parties.  This Section 9.03(b) shall
not apply with respect to Taxes other than any Taxes that represent losses or
damages arising from any non-Tax claim.
 
(c)          To the extent that the Borrower fails to pay any amount required to
be paid by it to the Administrative Agent, the Collateral Agent, the Issuing
Bank or the Swingline Lender under paragraph (a) or (b) of this Section 9.03
(and without limiting its obligation to do so), each Lender severally agrees to
pay to the Administrative Agent, the Issuing Bank or the Swingline Lender, as
the case may be, such Lender’s ratable share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought by reference to
the aggregate outstanding Term B Loans and unused Term B Commitments (or, if
such Term B Commitments have terminated, aggregate outstanding Term B Loans) and
Revolving Commitments (or, if such Revolving Commitments have terminated,
aggregate Revolving Credit Exposure)) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Issuing Bank or the Swingline Lender in its capacity
as such.
 
(d)          To the extent permitted by applicable law, (i) the Borrowers shall
not assert, and hereby waive, any claim against any Indemnitee, for any damages
arising from the use by the others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet) (other than to the extent resulting from the gross
negligence or willful misconduct of, or material breach of any Credit Document
by, such Indemnitee or any Related Party thereof) and (ii) no party shall
assert, and each such party hereby waives, any claim against any other party
hereto, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided that, nothing in this clause
(d)(ii) shall relieve the Borrowers of any obligations they may have to
indemnify an Indemnitee against special, indirect, consequential or punitive
damages asserted against such Indemnitee by a third party.
 
(e)          All amounts due under this Section 9.03 shall be payable not later
than ten Business Days after written demand therefor.
 
SECTION 9.04.          Successors and Assigns.  (a)  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including J. P.
Morgan Europe Limited and any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrowers may not assign or otherwise
transfer any of their respective rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by the Borrowers without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 9.04.  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including J.
P. Morgan Europe Limited and any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section 9.04) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Bank and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.
 
127

--------------------------------------------------------------------------------



(b)          (i) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it) with the prior written consent (such consent not to be unreasonably
withheld or delayed) of:
 



(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment (x) to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default under Article VII clause (a), (b), (g) or (h) or, solely in
respect of an assignment of Revolving Loans and/or Revolving Commitments, clause
(d) in respect of a breach of Section 6.16, has occurred and is continuing, any
other assignee or (y) of all or any portion of the Term B Loan provided on the
Closing Date in connection with the primary syndication thereof,
provided further that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received written
notice thereof;






(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of (x) any Revolving Commitment to an
assignee that is a Lender with a Revolving Commitment immediately prior to
giving effect to such assignment and (y) all or any portion of a Term B Loan to
a Lender, an Affiliate of a Lender or an Approved Fund;






(C) each Issuing Bank; provided that no consent of any Issuing Bank shall be
required for an assignment of all or any portion of a Term B Loan; and






(D) each Swingline Lender; provided that no consent of any Swingline Lender
shall be required for an assignment of all or any portion of a Term B Loan.






(ii) Assignments shall be subject to the following additional conditions:






(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 (or, in the case of a
Term B Loan, $500,000) unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;






(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause (B) shall not be construed to prohibit the assignment
of a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;






(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and he parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500,

128

--------------------------------------------------------------------------------






except that no fee shall be required in the event of an assignment by a Lender
to an Affiliate of such Lender; and






(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates, the Credit Parties and their Related Parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.



For the purposes of this Section 9.04(b), the term “Approved Fund” and
“Ineligible Institution” have the following meanings:
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) a company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person or relative(s) thereof or (d) the Borrower,
any of its Subsidiaries or any of its Affiliates; provided that, such company,
investment vehicle or trust shall not constitute an Ineligible Institution if it
(x) has not been established for the primary purpose of acquiring any Loans or
Commitments, (y) is managed by a professional advisor, who is not such natural
person or a relative thereof, having significant experience in the business of
making or purchasing commercial loans, and (z) has assets greater than
$25,000,000 and a significant part of its activities consist of making or
purchasing commercial loans and similar extensions of credit in the ordinary
course of its business.
 



(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section 9.04, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 (subject to the requirements and limitations therein, including
the requirements under Section 2.17(f) and 9.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section 9.04.






(iv) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of (and stated interest on) the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent, the Issuing Bank and the Lenders shall
treat each Person

129

--------------------------------------------------------------------------------






whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower, the
Issuing Bank and any Lender (but with respect to any Lender solely in respect of
its own Loans and Commitments), at any reasonable time and from time to time
upon reasonable prior notice.






(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section 9.04
and any written consent to such assignment required by paragraph (b) of this
Section 9.04, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.04(c),
2.05(d) or (e), 2.06(b), 2.18(d) or 9.03(c), the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph (v).



(c)          (i) Any Lender may, without notice to or the consent of the
Borrowers, the Administrative Agent, the Issuing Bank or the Swingline Lender,
sell participations to one or more banks or other entities (a “Participant”),
other than an Ineligible Institution, in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 9.04; provided that such Participant
(i) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section 9.04; and (ii) shall not be
entitled to receive any greater payment under Sections 2.15 or 2.17, with
respect to any participation, than its participating Lender would have been
entitled to receive; provided, however, that such participation shall be
entitled to receive a greater payment than its participating Lender would have
been entitled to receive to the extent such entitlement to receive such greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation and the Borrower was provided with notice of the
participation and consented thereto, such consent not to be unreasonably
withheld.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(c) as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each
 
130

--------------------------------------------------------------------------------



Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Credit Document) except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103‑1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
 
(d)          Any Lender may, without the consent of the Borrower or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central banking authority,
and this Section 9.04 shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
SECTION 9.05.          Survival.  All covenants, agreements, representations and
warranties made by the Borrowers herein and in the other Credit Documents and in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement or any other Credit Documents shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the
Collateral Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
non-contingent other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit is outstanding, cash collateralized or supported
by a back-to-back letter of credit reasonably acceptable to the applicable
Issuing Bank and so long as the Commitments have not expired or terminated.  The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.
 
SECTION 9.06.          Counterparts; Integration; Effectiveness.  (a)  This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement,
the other Credit Documents and any separate letter agreements with respect to
(i) fees payable to the Administrative Agent or any Arranger and (ii) the
reductions of the Letter of Credit Fronting Sublimit of the applicable Issuing
Bank constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.  The Borrower agrees to
comply with its obligations under such letter agreements.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.
 
131

--------------------------------------------------------------------------------



(b)          Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement.  The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any  document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
 
SECTION 9.07.          Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
SECTION 9.08.          Right of Set-off.  Subject to Section 9.21, if an Event
of Default shall have occurred and be continuing, each Lender, each Issuing Bank
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other obligations at any time owing by such Lender, such
Issuing Bank or any such Affiliate to or for the credit or the account of any of
the Borrowers against any of and all the obligations of such Person now or
hereafter existing under this Agreement held by such Lender, such Issuing Bank
or any such Affiliate, irrespective of whether or not such Lender shall have
made any demand under this Agreement and although such obligations may be
contingent or unmatured or are owed to a branch office or Affiliate of such
Lender or such Issuing Bank different from the branch office or Affiliate
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.21
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Banks and the Lenders and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  The rights of each Lender, each Issuing Bank
and each of their respective Affiliates under this Section 9.08 are in addition
to other rights and remedies (including other rights of set-off) which such
Lender, such Issuing Bank or any such Affiliate may have.  Each Lender and
Issuing Bank agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.
 
SECTION 9.09.           Governing Law; Jurisdiction; Consent to Service of
Process.  (a)  This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
 
(b)          Each of the Lenders and the Administrative Agent hereby irrevocably
and unconditionally agrees that, notwithstanding the governing law provisions of
any applicable Credit Document, any claims brought against the Administrative
Agent by any Lender relating to this Agreement, any other Credit Document, the
Collateral or the consummation or administration of the transactions
contemplated hereby or thereby shall be construed in accordance with and
governed by the law of the State of New York.
 
132

--------------------------------------------------------------------------------



(c)          Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
United States District Court for the Southern District of New York sitting in
the Borough of Manhattan (or if such court lacks subject matter jurisdiction,
the Supreme Court of the State of New York sitting in the Borough of Manhattan),
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or any other Credit Document or the
transactions relating hereto or thereto, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may (and any such claims, cross-claims or third party claims brought
against the Administrative Agent or any of its Related Parties may only) be
heard and determined in such Federal (to the extent permitted by law) or New
York State court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement or any other Credit Document shall affect any right
that the Administrative Agent, the Issuing Bank or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement against the
Borrowers or their respective properties in the courts of any jurisdiction.
 
(d)          Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Credit Document in any court referred to in paragraph (c) of this Section 9.09. 
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
 
(e)          Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
 
(f)          Each Subsidiary Borrower hereby irrevocably and unconditionally
designates and appoints the Borrower, as its authorized agent, to accept and
acknowledge on its behalf, service of any and all process which may be served in
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section 9.09.  The Borrower
hereby irrevocably and unconditionally accepts such appointment.
 
SECTION 9.10.          WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.10.
 
SECTION 9.11.          Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.12.          Confidentiality.  Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that
 
133

--------------------------------------------------------------------------------



Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any Governmental
Authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder or
under any other Credit Document, (f) subject to an agreement containing
provisions substantially the same as those of this Section 9.12, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, (ii) any pledgee referred
to in Section 9.04(d) or (iii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any of the Borrowers
and its obligations, (g) on a confidential basis to (1) any rating agency in
connection with rating the Borrower or its Subsidiaries or the credit facilities
provided for herein or (2) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of identification numbers with
respect to the credit facilities provided for herein, (h) with the consent of
the Borrower, (i) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section 9.12 or (ii) becomes
available to the Administrative Agent, the Issuing Bank or any Lender on a
non-confidential basis from a source other than the Borrower or (j) to any
credit insurance provider relating to the Borrower and its obligations.  For the
purposes of this Section 9.12, “Information” means all information received from
the Borrower or any of its representatives relating to the Borrower, any of its
Subsidiaries, or their business, other than any such information that is
available to the Administrative Agent, the Issuing Bank or any Lender on a
non-confidential basis prior to disclosure by the Borrower and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry.  Any Person required to maintain the confidentiality of Information as
provided in this Section 9.12 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
 
THE BORROWER AGREES TO IDENTIFY IN WRITING WHETHER ANY DOCUMENT OR INFORMATION
DELIVERED OR MADE AVAILABLE TO THE ADMINISTRATIVE AGENT, THE ISSUING BANK, ANY
SYNDICATION AGENT, ANY DOCUMENTATION AGENT, ANY ARRANGER OR ANY LENDER CONTAINS
NON-PUBLIC INFORMATION.
 
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.
 
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS AFFILIATES,
THE PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES AND ITS
SECURITIES.
 
134

--------------------------------------------------------------------------------



ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
 
SECTION 9.13.          Interest Rate Limitation.  Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.13 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the FRBNY Rate to the date of repayment, shall have
been received by such Lender.
 
SECTION 9.14.          USA PATRIOT Act; KYC.  (a)  Each Lender that is subject
to the requirements of the USA PATRIOT Act of 2001 (the “Patriot Act”) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrowers, which information includes the name and address of the Borrowers and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrowers in accordance with the Patriot Act. Each
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act and the Money Laundering Regulations
2007, Proceeds of Crime Act 2002 and Terrorism Act 2000.
 
(b)          If (i) the introduction of or any change in (or in the
interpretation, administration or application of) any law or regulation made
after the date of this Agreement; (ii) any change in the status of a UK Borrower
after the date of this Agreement; or (iii) a proposed assignment or transfer by
a Lender of any of its rights and obligations under this Agreement to a party
that is not a Lender prior to such assignment or transfer, obliges the
Administrative Agent or any Lender (or, in the case of clause (iii) above, any
prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, each UK Borrower shall promptly upon the request of
the Administrative Agent or any Lender supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by the
Administrative Agent (for itself or on behalf of any Lender) or any Lender (for
itself or, in the case of the event described in clause (iii) above, on behalf
of any prospective new Lender) in order for the Administrative Agent, such
Lender or, in the case of the event described in clause (iii) above, any
prospective new Lender to carry out and be satisfied it has complied with all
necessary “know your customer” or other similar checks under all applicable laws
and regulations pursuant to the transactions contemplated in the Credit
Documents.
 
(c)          Each Lender shall promptly upon the request of the supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Administrative Agent (for itself) in order for the
Administrative Agent to carry out and be satisfied it has complied with all
necessary “know your customer” or other similar checks under all applicable laws
and regulations pursuant to the transactions contemplated in the Credit
Documents.
 
135

--------------------------------------------------------------------------------



SECTION 9.15.          Conversion of Currencies.  (a)  If, for the purpose of
obtaining judgment in any court, it is necessary to convert a sum owing
hereunder in one currency into another currency, each party hereto agrees, to
the fullest extent that it may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures in the
relevant jurisdiction the first currency could be purchased with such other
currency on the Business Day immediately preceding the day on which final
judgment is given.
 
(b)          The obligations of each Borrower in respect of any sum due to any
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss.  The obligations of the Borrower
contained in this Section 9.15 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.
 
SECTION 9.16.          Administrative Agent, Syndication Agents, Documentation
Agents and Arrangers.  In connection with all aspects of each transaction
contemplated hereby (including in connection with any amendment, waiver or other
modification hereof or of any other Credit Document), each of the Borrowers
acknowledges and agrees that (i) (A) the arranging and other services regarding
this Agreement provided by the Administrative Agent, the Documentation Agents,
the Syndication Agents, the Lenders and the Arrangers are arm’s-length
commercial transactions between the Borrowers and their respective Affiliates,
on the one hand, and the Administrative Agent, the Documentation Agents, the
Syndication Agents, the Lenders and the Arrangers, on the other hand, (B) each
of the Borrowers has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) each of the Borrowers
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Credit
Documents; (ii) (A) each Syndication Agent, Documentation Agent and Arranger
appointed with respect to this Agreement shall, in their capacities as such,
have no duties or responsibilities under this Agreement or any other Credit
Document, (B) each of the Administrative Agent, the Documentation Agents, the
Syndication Agents, the Lenders and the Arrangers is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not and will not be acting as an advisor, agent or
fiduciary for the Borrowers or any of their respective Affiliates or any other
Person and (C) none of the Administrative Agent, the Documentation Agents, the
Syndication Agents, the Lenders and the Arrangers has any obligation to the
Borrowers or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Credit Documents; and (iii) the Administrative Agent, the
Documentation Agents, the Lenders and the Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrowers and their respective
Affiliates, and none of the Administrative Agent, the Documentation Agents, the
Syndication Agents, the Lenders and the Arrangers has any obligation to disclose
any of such interests to the Borrowers or any of their respective Affiliates. 
To the fullest extent permitted by law, each of the Borrowers hereby waives and
releases any claims that it may have against the Administrative Agent, the
Documentation Agents, the Syndication Agents, the Lenders and the Arrangers with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
 
SECTION 9.17.          Release of Liens and Guarantees.  A Subsidiary Guarantor
shall automatically be released from its obligations under the Credit Documents,
and all security interests created
 
136

--------------------------------------------------------------------------------



by the Security Documents in Collateral owned by such Subsidiary Guarantor shall
be automatically released, upon the consummation of any transaction permitted by
this Agreement as a result of which such Subsidiary Guarantor ceases to be a
Restricted Subsidiary; provided that, if so required by this Agreement, the
Required Lenders shall have consented to such transaction and the terms of such
consent shall not have provided otherwise.  Upon any sale or other transfer by
any Credit Party (other than to the Borrower or any other Credit Party) of any
Collateral in a transaction permitted under this Agreement, or upon the
effectiveness of any written consent to the release of the security interest
created under any Security Document in any Collateral pursuant to Section 9.02,
the security interests in such Collateral created by the Collateral Documents
shall be automatically released.  In connection with any termination or release
pursuant to this Section 9.17, the Administrative Agent shall execute and
deliver to any Credit Party, at such Credit Party’s expense, all documents that
such Credit Party shall reasonably request to evidence such termination or
release.  Any execution and delivery of documents pursuant to this Section 9.17
shall be without recourse to or warranty by the Administrative Agent.
 
SECTION 9.18.          Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Credit Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document may be subject to the Write-Down
and Conversion Powers of an EEA Resolution Authority and agrees and consents to,
and acknowledges and agrees to be bound by:
 
(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
 
(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:
 



(i) a reduction in full or in part or cancellation of any such liability;






(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Credit Document; or






(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.



SECTION 9.19.          Section 2.16 Waiver.  Each Lender and the Borrowers agree
that (a) any amounts payable to any Continuing Term Lender (as defined in the
Closing Date Amendment) pursuant to Section 2.16 of the Existing Credit
Agreement are hereby waived and (b) with respect to any payment or deemed
payment of Existing Revolving Loans on the Closing Date any amounts payable
pursuant to Section 2.16 as a result of such payment or deemed payment are
hereby waived by any Continuing Revolving Lender (as defined in the Closing Date
Amendment) after giving effect to the Closing Date.
 
SECTION 9.20.          No Novation.  This Agreement shall not extinguish the
obligations outstanding under the Parent Guaranty, the Subsidiary Guaranty, the
Security Documents or discharge or release the lien or priority of the Security
Documents. Nothing herein contained shall be construed as a substitution or
novation of the obligations outstanding under the Parent Guaranty, the
Subsidiary Guaranty or the Security Documents, which shall remain in full force
and effect, except to any extent modified hereby or by instruments executed
concurrently herewith. Nothing implied in this Agreement or in any other
 
137

--------------------------------------------------------------------------------



document contemplated hereby shall be construed as a release or other discharge
of any Credit Party as a “Borrower,” “Subsidiary Borrower”, “Guarantor,”
“Subsidiary Guarantor,” “Credit Party,” or “Grantor” (or any like term) under
any Security Document.
 
SECTION 9.21.          Bifurcation.  For the avoidance of doubt, the parties
hereto acknowledge and agree that, notwithstanding anything to the contrary in
this Agreement or any of the other Credit Documents, the obligations of any
Foreign Credit Party shall be separate and distinct from the obligations of any
Domestic Credit Party, and shall be expressly limited thereto. In furtherance of
the foregoing, each of the parties hereto acknowledges and agrees that (a) the
liability of any Foreign Credit Party for the payment and performance of its
covenants, representations and warranties set forth in this Agreement and the
other Credit Documents shall be several from but not joint with the obligations
of any Domestic Credit Party, (b) no Foreign Credit Party (or any CFC, CFC
Holdco or Domestic Subsidiary of a CFC) shall guarantee the obligations of any
Domestic Credit Party, and (c) no Collateral, if any, or other assets of any
Foreign Credit Party (or of any CFC, CFC Holdco or Domestic Subsidiary of a CFC)
shall secure or be applied in satisfaction, by way of payment, prepayment, or
otherwise, of all or any portion of the obligations of any Domestic Credit
Party.
 
ARTICLE X

COLLECTION ACTION MECHANISM
 
SECTION 10.01.          Implementation of CAM.  (a)  On the CAM Exchange Date,
(i) the Commitments shall automatically and without further act be terminated in
accordance with Article VII, (ii) the Lenders shall automatically and without
further act be deemed to have exchanged interests in the Designated Obligations
such that, in lieu of the interests of each Lender in the Designated Obligations
under each Tranche (as defined below) in which it shall participate as of such
date, such Lender shall own an interest equal to such Lender’s CAM Percentage in
the Designated Obligations under each of the Tranches and (iii) simultaneously
with the deemed exchange of interests pursuant to clause (ii) above, the
interests in the Designated Obligations to be received in such deemed exchange
shall, automatically and with no further action required, be converted into the
Dollar Equivalent, determined using the Exchange Rate calculated as of such
date, of such amount and on and after such date all amounts accruing and owed to
the Lenders in respect of such Designated Obligations shall accrue and be
payable in Dollars at the rate otherwise applicable hereunder.  Each Lender,
each person acquiring a participation from any Lender as contemplated by Section
9.04 and each of the Borrowers hereby consents and agrees to the CAM Exchange. 
Each of the Borrowers and the Lenders agrees from time to time to execute and
deliver to the Administrative Agent all such promissory notes and other
instruments and documents as the Administrative Agent shall reasonably request
to evidence and confirm the respective interests and obligations of the Lenders
after giving effect to the CAM Exchange, and each Lender agrees to surrender any
promissory notes originally received by it in connection with its Loans
hereunder to the Administrative Agent against delivery of any promissory notes
so executed and delivered; provided that the failure of any of the Borrowers to
execute or deliver or of any Lender to accept any such promissory note,
instrument or document shall not affect the validity or effectiveness of the CAM
Exchange.  For purposes hereof, “Tranche” means a category of Commitments and
extensions of credits thereunder.  For purposes of such definition, each of the
following comprises a separate Tranche:  (i) the Letters of Credit issued for
the account of, and the Swingline Loans and Revolving Loans made to, the
Borrower, (ii) the Letters of Credit issued for the account of, and the
Revolving Loans made to, each Subsidiary Borrower and (iii) the Term B Loan.
 
(b)          As a result of the CAM Exchange, on and after the CAM Exchange
Date, each payment received by the Administrative Agent pursuant to any Credit
Document in respect of the Designated Obligations shall (notwithstanding any
provision therein to the contrary) be distributed to the
 
138

--------------------------------------------------------------------------------



Lenders pro rata in accordance with their respective CAM Percentages (to be
redetermined as of each such date of payment or distribution to the extent
required by Section 10.01(c)).
 
(c)          If, on or after the CAM Exchange Date, the aggregate amount of the
Designated Obligations shall change as a result of the making of a disbursement
under a Letter of Credit by an Issuing Bank that is not reimbursed by the
Applicable Borrower, then (i) each Lender that, immediately prior to the CAM
Exchange Date, had a Revolving Commitment or Revolving Credit Exposure (a “CAM
Revolving Lender”) shall, in accordance with Section 2.05(d), promptly purchase
from the applicable Issuing Bank a participation in such L/C Disbursement in the
amount of such CAM Revolving Lender’s Applicable Revolver Percentage (determined
without giving effect to the CAM Exchange) of such L/C Disbursement, (ii) the
Administrative Agent shall redetermine the CAM Percentages after giving effect
to such disbursement and the making of such L/C Disbursement and the purchase of
participations therein by the applicable CAM Revolving Lenders and the Lenders
shall automatically and without further act be deemed to have exchanged
interests in the Designated Obligations such that each Lender shall own an
interest equal to such Lender’s CAM Percentage in the Designated Obligations
under each of the Tranches (and the interests in the Designated Obligations to
be received in such deemed exchange shall, automatically and with no further
action required, be converted into the Dollar Equivalent of such amount in
accordance with the first sentence of Section 10.01(a)), and (iii) if
distributions shall have been made in accordance with Section 10.01(b), the
Lenders shall make such payments to one another as shall be necessary in order
that the amounts received by them shall be equal to the amounts they would have
received had each such disbursement and L/C Disbursement been outstanding on the
CAM Exchange Date.  Each such redetermination shall be binding on each of the
Lenders and their successors and assigns and shall be conclusive, absent
manifest error.
 
[signature pages follow]
 
139

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

 
WELBILT, INC.
             
By
 
 
Name:
   
Title:
 









[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------




 
ENODIS HOLDINGS LIMITED
             
By
 
 
Name:
   
Title:
 









[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------




 
JPMORGAN CHASE BANK, N.A., as a Lender, Issuing Bank and Administrative Agent
             
By
   
Name:
   
Title:
 









[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------




 
HSBC BANK USA, N.A., as a Lender and an Issuing Bank
             
By
   
Name:
   
Title:
 







[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------




 
CAPITAL ONE, N.A., as a Lender and an Issuing Bank
             
By
   
Name:
   
Title:
 









[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------




 
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as a Lender and an Issuing Bank
             
By
   
Name:
   
Title:
 









[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------




 
BMO HARRIS BANK N.A., as a Lender
             
By
   
Name:
   
Title:
 









[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



SCHEDULE 1.01


PRICING SCHEDULE


Applicable
Margin
Level I
Status
Level II
Status
Level
III
Status
Level
IV
Status
Level V
Status
Eurocurrency Spread
1.50%
1.75%
2.00%
2.25%
2.50%
ABR Spread
0.50%
0.75%
1.00%
1.25%
1.50%



Applicable
Fee Rate
Level I
Status
Level II
Status
Level
III
Status
Level
IV
Status
Level V
Status
Commitment Fee Rate
0.225%
0.275%
0.30%
0.35%
0.40%



For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:


“Financials” means the annual or quarterly financial statements of the Borrower
delivered pursuant to the Credit Agreement.


“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Consolidated
Total Leverage Ratio is less than 2.50 to 1.00.


“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status and (ii) the Consolidated Total
Leverage Ratio is less than 3.25 to 1.00.


“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status or Level II Status and (ii) the
Consolidated Total Leverage Ratio is less than 4.00 to 1.00.


“Level IV Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status, Level II Status or Level III
Status and (ii) the Consolidated Total Leverage Ratio is less than 4.75 to 1.00.


“Level V Status” exists at any date if the Borrower has not qualified for Level
I Status, Level II Status, Level III Status or Level IV Status.


“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status or Level V Status, as applicable.
 

--------------------------------------------------------------------------------



Subject to the third and fourth sentences of this paragraph, the Applicable
Margin and Applicable Fee Rate shall be determined in accordance with the
foregoing table based on the Borrower’s Status as reflected in the then most
recent Financials. Adjustments, if any, to the Applicable Margin or Applicable
Fee Rate shall be effective three Business Days after the Administrative Agent
has received the applicable Financials. If the Borrower fails to deliver the
Financials to the Administrative Agent at the time required pursuant to this
Agreement, then the Applicable Margin and Applicable Fee Rate shall be the
highest Applicable Margin and Applicable Fee Rate set forth in the foregoing
table until three Business Days after such Financials are so delivered. Until
adjusted following delivery of Financials for the period ending December 31,
2018, Level V Status shall be deemed to exist.
 
- 2 -

--------------------------------------------------------------------------------



SCHEDULE 1.02


EXISTING INTERCOMPANY LOANS


Lender Entity
Borrower Entity
Currency
Loan Amount
Cleveland Range Ltd.
Manitowoc Foodservice Germany Holding GmbH
EUR
9,600,000
Convotherm Elecktrogerate GmbH
Welbilt Deutschland GmbH
Formerly: Mtw Deutschland GmbH
EUR
577,419
Enodis Group Holdings US, Inc.
Welbilt FSG U.S. Holding, LLC
Formerly: Manitowoc FSG U.S. Holding, LLC
USD
5,776,322
Enodis Group Limited
Enodis Property Group Limited
GBP
15,158,000
Enodis Holdings Limited
Enodis International Limited
GBP
41,961,702
Enodis Holdings Limited
Enodis Group Limited
GBP
1,161,608
Enodis International Limited
Enodis Group Limited
GBP
75,563,702
Enodis Oxford
Enodis Hanover
GBP
38,285,000
Enodis Regent
Enodis Oxford
GBP
107,556,000
Enodis Strand Ltd.
Enodis Holdings Limited
GBP
100,551,000
Fabristeel Private Limited
Enodis Holdings Limited
SGD
28,127,000
Garland Commerical Ranges Limited
Manitowoc Foodservice Germany Holding GmbH
EUR
55,700,000
Manitowoc FSG International Holdings, Inc.
Welbilt FSG U.S. Holding, LLC
Formerly: Manitowoc FSG U.S. Holding, LLC
USD
9,900,000
Manitowoc FSG International Holdings, Inc.
MTW County Limited (U.K. Entity)
USD
283,053,163
Manitowoc FSG International Holdings, Inc.
MTW County Limited (U.K. Entity)
USD
277,671,022
Manston Limited
Enodis Group Limited
GBP
25,980,000
Enodis Holdings Limited
WELBILT (Halesowen) Ltd.
Formerly: Manitowoc Beverage Systems Limited
GBP
8,186,880
Welbilt FSG U.S. Holding, LLC
Enodis Holdings Limited
USD
20,000,000
Enodis Corporation
Welbilt FSG U.S. Holding, LLC
USD
1,425,000

 
- 3 -

--------------------------------------------------------------------------------



SCHEDULE 2.01


COMMITMENTS


Lender
Revolving
Commitment
Term B
Commitment
Total
Commitment
J.P. Morgan Chase Bank, N.A.
$70,000,000.00
$334,831,460.27
$404,831460.27
BMO Harris Bank N.A
$60,000,000.00
$0
$60,000,000.00
Capital One, N.A.
$60,000,000.00
$0
$60,000,000.00
HSBC Bank USA National Association
$60,000,000.00
$0
$60,000,000.00
Coöperatieve Rabobank U.A., New York Branch
$60,000,000.00
$0
$60,000,000.00
BNP Paribas
$30,000,000.00
$0
$30,000,000.00
Morgan Stanley Bank, N.A.
$30,000,000.00
$0
$30,000,000.00
Bank of America, N.A.
$30,000,000.00
$0
$30,000,000.00
T Rowe Price Associates Inc. (as AGT)
$0
$24,382,718.34
$24,382,718.34
Voya Investment Management Co LLC
$0
$46,937,227.11
$46,937,227.11
Eaton Vance Management (as AGT)
$0
$35,135,230.88
$35,135,230.88
Credit Suisse Asset Management LLC (as AGT)
$0
$35,084,718.46
$35,084,718.46
Pacific Investment Management Company LLC (AGT)
$0
$32,850,502.99
$32,850,502.99
Gamestar Pte. Ltd.
$0
$27,500,000.00
$27,500,000.00
Western Alliance Bank
$0
$29,818,181.82
$29,818,181.82
PGIM, Inc.
$0
$20,096,991.17
$20,096,991.17
Anchorage Capital Group LLC
$0
$21,607,948.74
$21,607,948.74
Barings LLC (as Agent)
$0
$20,020,502.47
$20,020,502.47
Siemens Financial Services, Inc.
$0
$19,628,205.12
$19,628,205.12
Carlyle Investment Management L.L.C
$0
$17,069,405.64
$17,069,405.64
Aozora Bank, Ltd.
$0
$20,000,000.00
$20,000,000.00
Octagon Credit Investors LLC
$0
$12,346,666.67
$12,346,666.67
Napier Park Global Capital (US) LP
$0
$13,757,692.30
$13,757,692.30
TIAA-CREF Investment Management LLC (as Agent)
$0
$15,597,086.29
$15,597,086.29

 
- 4 -

--------------------------------------------------------------------------------



Chicago Fundamental Investment Partners LLC
$0
$14,181,818.18
$14,181,818.18
Halcyon Loan Management LLC
$0
$12,973,190.36
$12,973,190.36
New York Life Investment Management (as Agent)
$0
$12,340,892.08
$12,340,892.08
Kohlberg Kravis Roberts & Co.
$0
$3,493,317.00
$3,493,317.00
Columbia Management Investment Advisers LLC – CALI (as Agent)
$0
$10,072,741.67
$10,072,741.67
MJX Asset Management LLC
$0
$12,726,754.42
$12,726,754.42
Oak Hill Advisors, L.P.
$0
$1,531,212.12
$1,531,212.12
Palmer Square Capital Management LLC
$0
$8,280,785.80
$8,280,785.80
Shenkman Capital Management Inc. (as Agent)
$0
$4,625,236.35
$4,625,236.35
Bain Capital Credit, LP
$0
$5,697,491.15
$5,697,491.15
Aegon USA Investment Management, LLC (as AGT)
$0
$7,500,000.00
$7,500,000.00
Allstate Life Insurance Company
$0
$7,131,249.97
$7,131,249.97
Goldentree Asset Management LP
$0
$6,211,039.41
$6,211,039.41
Pacific Life Fund Advisors LLC – as Agent
$0
$5,056,542.83
$5,056,542.83
Stone Harbor Investment Partners LP (as Agent)
$0
$6,126,692.36
$6,126,692.36
Goldman Sachs Asset Management LP (as AGT)
$0
$2,365,113.49
$2,365,113.49
Greywolf Capital Management LP
$0
$4,179,487.18
$4,179,487.18
Golub Capital LLC
$0
$4,965,811.95
$4,965,811.95
Deutsche Investment Management Americas Inc. (as Agent)
$0
$4,515,384.56
$4,515,384.56
Pioneer Investment Management Inc. (as AGT)
$0
$4,808,207.67
$4,808,207.67
Sumitomo Mitsui Trust Bank, Limited, New York Branch
$0
$5,000,000.00
$5,000,000.00
Putnam Investment Management LLC (as Agent)
$0
$3,623,615.36
$3,623,615.36

 
- 5 -

--------------------------------------------------------------------------------



Ares Management LLC (as AGT)
$0
$2,469,696.97
$2,469,696.97
United Bank
$0
$3,000,000.00
$3,000,000.00
Oaktree Capital Management LP
$0
$3,305,974.32
$3,305,974.32
Intermediate Capital Group Plc (AGT)
$0
$1,507,692.30
$1,507,692.30
Wellfleet Credit Partners LLC
$0
$1,253,846.14
$1,253,846.14
Trimaran Advisors LLC
$0
$2,006,153.76
$2,006,153.76
Carlson Capital LP
$0
$2,297,916.68
$2,297,916.68
Silvermine Capital Management LLC
$0
$2,274,905.47
$2,274,905.47
Boyd Watterson Asset Management LLC (as Agent)
$0
$2,209,211.57
$2,209,211.57
Garrison Investment Group LP
$0
$1,253,846.14
$1,253,846.14
Muzinich & Co. Inc. (as Agent)
$0
$1,141,467.44
$1,141,467.44
Kornitzer Capital Management Inc. (as Agent)
$0
$1,000,000.00
$1,000,000.00
Alphafixe Capital Inc.
$0
$987,878.79
$987,878.79
AllianceBernstein LP (as Agent)
$0
$806,518.99
$806,518.99
THL Credit Senior Loan Strategies LLC
$0
$413,769.25
$413,769.25
Total
$400,000,000
$900,000,000
$1,300,000,000



LETTER OF CREDIT FRONTING SUBLIMITS


Issuing Bank
 
Letter of Credit
Fronting Sublimit
J.P. Morgan Chase Bank, N.A.
$6,000,000
BMO Harris Bank N.A
$6,000,000
Capital One, N.A.
$6,000,000
HSBC Bank USA National Association
$6,000,000
Coöperatieve Rabobank U.A., New York Branch
$6,000,000
Total
$30,000,000

 
- 6 -

--------------------------------------------------------------------------------



SCHEDULE 3.05


REAL PROPERTY


All real property having a fair market value in excess of $5,000,000 (as
estimated in the good faith opinion of the Borrower) owned by the Borrower or
any of the Subsidiary Guarantors as of the Closing Date:


2110 S. 26th Street
Manitowoc, WI 54220
Owner: Manitowoc FSG Operations, LLC


2915 Tennessee Ave North
Parsons, TN 38363
Owner: Manitowoc FSG Operations, LLC


980 S. Isabella Road
Mt. Pleasant, MI 48858
Owner: The Delfield Company LLC


Shreve Park Plant
5489 Campus Drive
Shreveport, LA 71129
Owner: Frymaster L.L.C.


8700 Line Avenue
Shreveport, LA 71106
Owner: Frymaster L.L.C.


2227 Welbilt Boulevard
New Port Richey, FL 34655
Owner: Welbilt, Inc.


1 Delfield Drive
Covington, TN 38019
Owner: The Delfield Company LLC


Locations of all leased Real Property of the Borrower or any Subsidiary
Guarantor where equipment and/or inventory having a fair market value in excess
of $5,000,000 (as estimated in the good faith opinion of the Borrower) in the
aggregate is held as of the Closing Date:


Location
Lessor
   
1111 Hope Street
Covington, TN 38019
Lessee: The Delfield Company
Anderson & Anderson LLC
202 N, Court Street
Florence, AL 35630

 
- 7 -

--------------------------------------------------------------------------------



Location
Lessor
   
Warehouse for KitchenCare
600 Patrol Road, Suite 500
Jeffersonville, IN 47130
Lessee: Manitowoc Foodservice U.S. Holdings, Inc.
Neovia Logistics Services, LLC
6363 Highway 161 North, Suite 700
Irving, Texas, 75038
   
2100 Future Drive
Sellersburg, IN 47172
Lessee: Manitowoc FSG Operations, LLC
Rexing Land LLC
4501 Hitch & Peters Road
Evansville, Indiana 47711
Attn: Dylan Rexing

 
- 8 -

--------------------------------------------------------------------------------



SCHEDULE 3.10


ERISA


None.
 
- 9 -

--------------------------------------------------------------------------------



SCHEDULE 3.13


SUBSIDIARIES


The Borrower owns, directly or indirectly, 100% of the capital stock or other
equity of each of the following entities, except as otherwise noted. The
Subsidiary Guarantors as of the Closing Date are italicized.


Direct Subsidiaries of Welbilt, Inc.
 
Manitowoc Foodservice Holding, Inc.
(WI)
Welbilt FSG U.S. Holding, LLC
(DE)
Manitowoc Cayman Islands Funding Ltd.
(Cayman Islands)
   
Direct Subsidiary of Manitowoc Foodservice Holding, Inc.
 
Manitowoc Foodservice Germany Holding GmbH
(Germany)
   
Direct Subsidiary of Manitowoc Foodservice Germany Holding GmbH
 
Welbilt Deutschland GmbH
(Germany)
   
Direct Subsidiary of Welbilt Deutschland GmbH
 
Convotherm Elecktrogerate GmbH
(Germany)
   
Direct Subsidiary of Convotherm Elecktrogerate GmbH
 
Convotherm India Private Limited (99% Convotherm Elecktrogerate GmbH & 1%
Welbilt Deutschland GmbH)
(India)
   
Direct Subsidiaries of Welbilt FSG U.S. Holding, LLC
 
Manitowoc Equipment Works, Inc.
(NV)
Manitowoc Foodservice Companies, LLC
(WI)
Manitowoc FSG Mexico SRL de C.V. (99% MFC LLC & 1% MFSG)
(Mexico)
Manitowoc FSG Operations, LLC
(NV)
Manitowoc FP, Inc.
(NV)
   
Direct Subsidiaries of Manitowoc Foodservice Companies, LLC
 
Welbilt Manufacturing (Thailand) Ltd.
 
(51% MFCllc, 49% Enodis Nederlands, 1 share MFAPL)
(Thailand)
Enodis Holdings, Inc.
(DE)
   
Direct Subsidiaries of Manitowoc FSG Operations, LLC
 
Manitowoc TJ SRL de C.V. (99% MFO LLC & 1% MFC LLC)
(Mexico)
McCann’s Engineering & Manufacturing Co., LLC
(CA)
Manitowoc Foodservice (Luxembourg) S.à.r.l.
(Luxembourg)
Welbilt Mexico Services, S. de R.L. de C.V. (99% WFSHUH & 1% MFSHO)
(Mexico)
   
Direct Subsidiary of Manitowoc Foodservice (Luxembourg) S.à.r.l.
 

 
- 10 -

--------------------------------------------------------------------------------



Manitowoc FSG Holding, LLC
(DE)
   
Direct Subsidiary of Manitowoc FSG Holding, LLC
 
Manitowoc FSG Manufactura Mexico, S. De R.L. De C.V. (99% MFSGH & 1% MFSGLux)
(Mexico)
   
Direct Subsidiaries of Manitowoc FP, Inc.
 
Welbilt International AG
(Switzerland)
Manitowoc FSG International Holdings, Inc.
(NV)
   
Direct Subsidiaries of Manitowoc FSG International Holdings, Inc.
 
Welbilt Middle East FZE
(UAE)
Manitowoc FSG UK Limited
(UK)
Welbilt Japan G.K.
(Japan)
Welbilt Asia Pacific Private Limited
(Singapore)
MTW County Limited/MTW County (Domestication) LLC
(UK and DE)
Welbilt Foodservice Russia LLC
(Russia)
   
Direct Subsidiary of Manitowoc FSG UK Limited
 
Enodis Nederland B.V.
(Netherlands)
Avaj International Holding AB
(Sweden)
   
Direct Subsidiary of Avaj International Holding AB
 
Crem International Holding AB
(Sweden)
   
Direct Subsidiaries of Crem International Holding AB
 
Maas International (Deutschland) Verwaltungs-GmbH
(Germany)
Crem International B.V.
(Netherlands)
Crem International AB
(Sweden)
Crem International Spain, S.L.
(Spain)
Crem International UK Ltd.
(UK)
Crem International GmbH
(Germany)
Crem International AS
(Norway)
   
Direct Subsidiary of Maas International (Deutschland) Verwaltungs-GmbH
 
Spengler GmbH & CO. KG (Partners: 0% Maas International (Deutschland) 100% Crem
International Holding AB)
(Germany)
   
Direct Subsidiary of Crem International AB
 
Crem International (Shanghai) Co., Ltd.
(China)
   
Direct Subsidiaries of Welbilt Asia Pacific Private Limited
 
WELBILT (China) Foodservice Co., Ltd.
(China)
Welbilt Foodservice India Private Limited (99% WAPPL & 1% MFSGIH)
(India)

 
- 11 -

--------------------------------------------------------------------------------



Direct Subsidiary of WELBILT (China) Foodservice Co., Ltd.
 
WELBILT (Shanghai) Foodservice Co., Ltd.
(China)
   
Direct Subsidiary of Enodis Nederlands B.V.
 
Welbilt Iberia, SAU
(Spain)
   
Direct Subsidiary of MTW County Limited
 
Manitowoc Foodservice UK Holding Limited
(UK)
   
Direct Subsidiary of Manitowoc Foodservice UK Holding Limited
 
Enodis Holdings Limited
 
(69.9% MFSUKH & 30.1% MTW FSG UK LTD.)
(UK)
   
Direct Subsidiary of Enodis Holdings Limited
 
Enodis Group Limited
(UK)
   
Direct Subsidiaries of Enodis Group Limited
 
Manston Limited
(BVI)
Berisford Holdings Limited
(UK)
Enodis Industrial Holdings Limited
(UK)
Enodis Investments Limited
(UK)
Beleggingsmaatschappij Interrub B.V.
(Netherlands)
Merrychef Limited
(UK)
   
Direct Subsidiary of Berisford Holdings Limited
 
Enodis Property Group Limited
(UK)
   
Direct Subsidiary of Enodis Property Group Limited
 
Enodis Property Developments Limited
(UK)
   
Direct Subsidiaries of Enodis Industrial Holdings Limited
 
Enodis International Limited
(UK)
Glenluce Limited
(Isle of Man)
   
Direct Subsidiary of Beleggingsmaatschappij Interrub B.V.
 
Enodis Strand Ltd.
(UK)
   
Direct Subsidiary of Merrychef Limited
 
Welbilt (Halesowen) Ltd.
(UK)
   
Direct Subsidiaries of Welbilt (Halesowen) Ltd.
 
TRUpour Ltd.
(Ireland)
Welbilt UK Limited
(UK)
   
Direct Subsidiaries of Enodis Holdings, Inc.
 
Enodis Oxford
(UK)

 
- 12 -

--------------------------------------------------------------------------------



Enodis Regent
(UK)
   
Direct Subsidiary of Enodis Regent
 
Enodis Hanover
(UK)
   
Direct Subsidiaries of Enodis Hanover
 
Berisford Property Development (USA) Ltd.
(NY)
Enodis Corporation
(DE)
   
Direct Subsidiaries of Enodis Corporation
 
Welbilt U.S. Domestic Corporation
(DE)
Welbilt Holding Company
(DE)
Appliance Scientific, Inc.
(DE)
   
Direct Subsidiaries of Welbilt Holding Company
 
Enodis Technology Center, Inc.
(DE)
Enodis Group Holdings US, Inc.
(DE)
   
Direct Subsidiaries of Enodis Group Holdings US, Inc.
 
Landis Holdings LLC
(DE)
Frymaster L.L.C.
(LA)
Kysor Nevada Holding Corporation
(NV)
The Delfield Company LLC
(DE)
Cleveland Range, LLC
(DE)
Garland Commercial Industries LLC
(DE)
Boek-en Offsettdrukkerij Kuyte B.V.
(Netherlands)
   
Direct Subsidiary of Kysor Nevada Holding Corporation
 
Kysor Holdings, Inc.
(DE)
   
Direct Subsidiaries of Kysor Holdings, Inc.
 
Kysor Industrial Corporation
(MI)
   
Direct Subsidiaries of Kysor Industrial Corporation
 
Charles Needham Industries Inc.
(TX)
Kysor Industrial Corporation
(NV)
Westran Corporation
(MI)
   
Direct Subsidiary of Charles Needham Industries Inc.
 
Kysor Business Trust
(DE)
   
Direct Subsidiary of Boek-en Offsettdrukkerij Kuyte B.V.
 
Garland Commercial Ranges Limited
(Canada)
   
Direct Subsidiaries of Garland Commercial Ranges Limited
 
Enodis Maple Leaf Ltd.
(UK)

 
- 13 -

--------------------------------------------------------------------------------



Cleveland Range Ltd.
(Canada)
   
Direct Subsidiary of Enodis Maple Leaf Ltd.
 
Fabristeel Private Limited
(Singapore)
   
Direct Subsidiaries of Fabristeel Private Limited
 
Welbilt (Foshan) Foodservice Co., Ltd.
(China)
Fabristeel (M) Sdn Bhd
(Malaysia)



 
- 14 -

--------------------------------------------------------------------------------



SCHEDULE 3.15


INSURANCE


Coverage
Insurer
Effective
Date/Term
Policy
Number
Retention/Limits
Foreign Casualty
US Occurrence - Foreign Jurisdiction
Insurance Company of the State of Pennsylvania
10/01/2017
80-76394
$1M Occ/$2M Agg/$6M Program Agg Misc. Professional Liab $2M Occ/ $2M Agg
US Occurrence - Foreign Jurisdiction
Insurance Company of the State of Pennsylvania
10/01/2017
80-0276395
HNOC $2M
US Occurrence - Foreign Jurisdiction
Insurance Company of the State of Pennsylvania
10/01/2017
83-73251
Repatriation $1,000,000 Per Person / EL $1M/$1M/$1M
US Occurrence - Foreign Jurisdiction
Insurance Company of the State of Pennsylvania
10/01/2017
3612425
$2M Occ / $2M Agg
U.S. Casualty
Workers Compensation (Deductible)
Sentry Insurance a Mutual Company
12/01/2017
90-02268-25
$1M / $1M / $1M
Work Comp (Retro - WI)
Sentry Casualty Company
12/01/2017
90-02268-26
$1M / $1M / $1M
Business Auto (US)
Sentry Insurance a Mutual Company
12/01/2017
90-02268-27
$2M
General Liability (Cold Products)
Sentry Insurance a Mutual Company
12/01/2017
90-02268-29
$1M Occ / $2M Agg
Product Liability (Hot Products)
Sentry Insurance a Mutual Company
12/01/2017
90-02268-31
$1M Occ / $2M Agg
Umbrella and Excess Liability
Umbrella (Primary)
Travelers Property and Casualty
10/01/2017
ZUP41M847717NF
$25,000,000
Excess Liability (1st Excess)
XL Insurance Co. of America
10/01/2017
US00080463LI17A
$25,000,000 xs $25,000,000
Excess Liability (2nd Excess)
Continental Insurance Company
10/01/2017
6043298398
$25,000,000 p/o $50,000,000
Excess Liability (3rd Excess)
Ohio Casualty Insurance
10/01/2017
ECO1858149013
$25,000,000 p/o $50,000,000
Property
Excess Earthquake
Mt. Hawley Ins. Co.
06/01/2018
MQE0103809
$25,000,000 xs $50,000,000
Excess Earthquake
Homeland Insurance Company
06/01/2018
795007845
$25,000,000 xs $75,000,000

 
- 15 -

--------------------------------------------------------------------------------



Coverage
Insurer
Effective
Date/Term
Policy
Number
Retention/Limits
Politcal Violence Terrorism
Lexington Insurance Company
06/01/2018
025-031-002
$10,000,000
Commercial Property
American Home Assurance Co.
06/01/2018
25030995
$650,000,000
FINEX
D&O- FOS
Lloyds Syndicate- Travelers
07/01/2017
UB20027A
$1,000,000
D&O (Primary)
Travelers Casualty and Surety Company of America
07/01/2017
106475096
$15,000,000
Excess D&O (1st Excess)
U.S. Specialty Insurance Company
07/01/2017
14-MGU-17-A41141
$10,000,000 xs $15,000,000
Excess D&O (2nd Excess)
Endurance Reinsurance Corporation of America
07/01/2017
DOX10008752701
$10,000,000 xs $25,000,000
Excess D&O (3rd Excess)
QBE Insurance Corporation
07/01/2017
QPL0187652
$10,000,000 xs $35,000,000
Excess D&O (Side A)
Lloyd’s Underwriters
07/01/2017
B080136703P17
$15,000,000 xs $45,000,000
Crime
Travelers Casualty and Surety Company of America
07/01/2017
106475165
$5,000,000
Fiduciary (Primary)
Travelers Casualty and Surety Company of America
07/01/2017
106475162
$10,000,000
Fiduciary (Excess)
Illinois National Insurance Company
07/01/2017
589-25-28
$10,000,000 xs $10,000,000
FINEX
Marine Cargo
National Union Fire Insurance Company of Pittsburgh
03/01/2018
13000971
$100,000,000
Marine Cargo
National Union Fire Insurance Company of Pittsburgh
03/01/2016
27-726-031
$5,000,000
Marine Cargo
Liberty
1/1/2018
N01188512
$10,000,000



This insurance document is furnished to you as a matter of information for your
convenience. It only summarizes the listed policy(ies) and is not intended to
reflect all the terms and conditions or exclusions of such policy(ies).
Moreover, the information contained in this document reflects coverage as of the
effective date(s) of the policy(ies) and does not include subsequent changes.
This document is not an insurance policy and does not amend, alter or extend the
coverage afforded
 
- 16 -

--------------------------------------------------------------------------------



by the listed policy(ies). The insurance afforded by the listed policy(ies) is
subject to all the terms, exclusions and conditions of such policy(ies).
 
- 17 -

--------------------------------------------------------------------------------



SCHEDULE 5.18


POST-CLOSING OBLIGATIONS


Section 5.18(a)(ii):


8700 Line Avenue
Shreveport, LA 71106
Owner: Frymaster L.L.C.


2227 Welbilt Boulevard
New Port Richey, FL 34655
Owner: Welbilt, Inc.


1 Delfield Drive
Covington, TN 38019
Owner: The Delfield Company


Section 5.18(c):


To the extent not delivered on or prior to the Closing Date, delivery within 30
days after the Closing Date (or such later date as the Administrative Agent may
agree in its reasonable discretion) of corrected certificates representing the
certificated Equity Interests pledged pursuant to the US Security Agreement or
US Pledge Agreement and properly reflecting the information set forth on the
annexes thereto, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof.


Within five Business Days following the Closing Date, the Borrowers shall
deliver the following documents:




1.
Supplemental Grant of Security Interest in United States Trademarks, made by the
Subsidiary Guarantors party thereto in favor of the Administrative Agent.


2.
Supplemental Grant of Security Interest in United States Patents, made by the
Subsidiary Guarantors party thereto in favor of the Administrative Agent.


3.
Supplemental Grant of Security Interest in United States Copyrights, made by the
Subsidiary Guarantors party thereto in favor of the Administrative Agent.

 
- 18 -

--------------------------------------------------------------------------------



SCHEDULE 6.01


EXISTING INDEBTEDNESS



1.
The Indebtedness set forth on Schedule 1.02 hereof.




2.
$110,000,000 Sixth Amended and Restated Receivables Purchase Agreement dated as
of March 3, 2016 among Manitowoc Cayman Islands Funding Ltd., Manitowoc
Foodservice, Inc., Garland Commercial Ranges Limited, Convotherm Elektrogerate
GmbH, Manitowoc Deutschland GmbH, Manitowoc Foodservice UK Limited, Manitowoc
Foodservice Asia Pacific Private Limited and the other persons from time to time
party thereto, as servicers, and Wells Fargo Bank, N.A., as purchaser and agent.




3.
$30,000,000 Revolving Loan dated as of March 27, 2018, between Enodis Holdings
Limited and HSBC Bank plc, and the guarantee of obligations under or related
thereto.

 
- 19 -

--------------------------------------------------------------------------------



SCHEDULE 6.02


EXISTING LIENS


Deposits pledged to secure item 3 on Schedule 6.01 hereto.
 
- 20 -

--------------------------------------------------------------------------------



SCHEDULE 6.05


EXISTING INVESTMENTS



·
Existing Investments in Subsidiaries set forth on Schedule 3.13.




·
In each case with respect to intercompany loans identified on Schedule 1.02,
Investments (or other contributions to capital or transfers) thereof.




·
Investments in the Borrower or any Wholly Owned Restricted Subsidiary resulting
from Indebtedness permitted under Section 6.01(t).




·
Intercompany loans described on Schedule 1.02.

 
- 21 -

--------------------------------------------------------------------------------



SCHEDULE 6.09


EXISTING RESTRICTIONS



·
Indenture, dated as of February 18, 2016 between Welbilt, Inc. f/k/a Manitowoc
Foodservice, Inc. (as successor to MTW Foodservice Escrow Corp.), and Wells
Fargo Bank, National Association, as trustee, as supplemented by the First
Supplemental Indenture, dated as of March 3, 2016 among Welbilt, Inc. f/k/a
Manitowoc Foodservice, Inc., certain Guarantors named therein, and Wells Fargo
Bank, National Association, as trustee.




·
$110,000,000 Sixth Amended and Restated Receivables Purchase Agreement dated as
of March 3, 2016 among Manitowoc Cayman Islands Funding Ltd., Welbilt, Inc.
f/k/a Manitowoc Foodservice, Inc., Garland Commercial Ranges Limited, Convotherm
Elektrogerate GmbH, WELBILT Deutschland GmbH f/k/a Manitowoc Deutschland GmbH,
Welbilt UK Limited f/k/a Manitowoc Foodservice UK Limited, WELBILT Asia Pacific
Private Limited f/k/a Manitowoc Foodservice Asia Pacific Private Limited and the
other persons from time to time party thereto, as servicers, and Wells Fargo
Bank, N.A., as purchaser and agent.



- 22 -

--------------------------------------------------------------------------------

EXHIBIT A


FORM OF ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.



1.           Assignor:
______________________________




2.           Assignee:
______________________________

[and is an Affiliate/Approved Fund of [identify Lender]1 ]



3.           Borrower(s):
Welbilt, Inc.




4.           Administrative Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement




5.           Credit Agreement:
The 1,300,000,000 Credit Agreement dated as of March 3, 2016 among Welbilt,
Inc., the Subsidiary Borrowers party thereto, the Lenders parties thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, and the other agents parties
thereto

 
_____________________________

1 Select as applicable.

--------------------------------------------------------------------------------



6.           Assigned Interest:


Facility Assigned2
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans3
 
$
$
%
 
$
$
%
 
$
$
%



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Credit Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.


The terms set forth in this Assignment and Assumption are hereby agreed to:



 
ASSIGNOR
       
[NAME OF ASSIGNOR]
       
By:
 
   
Title:
       
ASSIGNEE
       
[NAME OF ASSIGNEE]
       
By:
 
   
Title:

 
_____________________________

2 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment” and “Term B Commitment,” etc.)
3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

--------------------------------------------------------------------------------



[Consented to and]4 Accepted:


[NAME OF ADMINISTRATIVE AGENT], as
Administrative Agent


By
 
   
Title:
 



[Consented to:]5


[NAME OF RELEVANT PARTY]


By
 
 
Title:
 

 
_____________________________

4 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
5 To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Banks) is required by the terms of the Credit
Agreement.

--------------------------------------------------------------------------------

ANNEX 1



[__________________]6


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1. Representations and Warranties.


1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement, (iv) any requirements under applicable law for the Assignee to
become a lender under the Credit Agreement or to charge interest at the rate set
forth therein from time to time or (v) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under the Credit Agreement.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement and under applicable law
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Lender, (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section 5.1
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent, any Arranger or any other Lender and their
respective Related Parties, and (v) attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, any Arranger, the Assignor or any other Lender and their respective
Related Parties, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.


2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
 
_____________________________

6 Describe Credit Agreement at option of Administrative Agent.

--------------------------------------------------------------------------------



3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.
 

--------------------------------------------------------------------------------



EXHIBIT B


FORM OF DESIGNATION LETTER


___________________, ______


JPMorgan Chase Bank, N.A.,
as Administrative Agent for the Lenders
to the Credit Agreement referred to below,
and the Lenders
10 South Dearborn
Chicago, Illinois 60603
Attention: Leonia Mischke
Telecopy No. 844-490-5663
Email: jpm.agency.servicing.1@jpmorgan.com


Ladies and Gentlemen:


We refer to the Credit Agreement (as amended, restated, amended and restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”) dated as of March 3, 2016 among Welbilt, Inc. (the “Borrower”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Unless otherwise defined herein, capitalized terms used in this Designation
Letter have the meanings ascribed thereto in the Credit Agreement.


The Borrower hereby designates [_____________] (the “Designated Subsidiary”), a
Wholly-Owned Foreign Subsidiary of the Borrower and a [corporation duly
incorporated] under the laws of [_______]], as a “Subsidiary Borrower” in
accordance with Section 2.20 of the Credit Agreement until such designation is
terminated in accordance with Section 2.20 of the Credit Agreement and sets
forth on Schedule 1 hereto the contact information about such Designated
Subsidiary specified on such schedule.


The Designated Subsidiary hereby accepts the above designation and hereby
expressly and unconditionally accepts the obligations of a Subsidiary Borrower
under the Credit Agreement and agrees and confirms that, upon your execution and
return to the Borrower of the enclosed copy of this letter, the Designated
Subsidiary shall be a Subsidiary Borrower for purposes of the Credit Agreement
and agrees to be bound by and perform and comply with the terms and provisions
of the Credit Agreement applicable to it as if it had originally executed the
Credit Agreement as a Subsidiary Borrower. The Designated Subsidiary hereby
authorizes and empowers the Borrower to act as its representative and
attorney-in-fact for the purposes of signing documents and giving and receiving
notices (including borrowing requests and interest elections under the Credit
Agreement) and other communications in connection with the Credit Agreement and
the transactions contemplated thereby and for the purposes of modifying or
amending any provision of the Credit Agreement and further agrees that the
Administrative Agent and each Lender may conclusively rely on the foregoing
authorization.
 

--------------------------------------------------------------------------------



The Borrower hereby represents and warrants to the Administrative Agent and each
Lender that, before and after giving effect to this Designation Letter, (i) the
representations and warranties set forth in Article III of the Credit Agreement
are true and correct in all material respects (except that any representation or
warranty which is already qualified as to materiality or by reference to
Material Adverse Effect shall be true and correct in all respects) on and as of
the date hereof (other than representations and warranties that relate solely to
an earlier date), and (ii) no Default has occurred and is continuing. The
Designated Subsidiary represents and warrants that, in so far as they relate to
such Designated Subsidiary, each of the representations and warranties set forth
in Article III of the Credit Agreement is true and correct in all material
respects on the date hereof as if made on and as of the date hereof. This
Designation Letter shall be governed by, and construed in accordance with, the
internal laws (without regard to the conflict of laws provisions) of the State
of New York. Without limiting any other provisions hereof, the Designated
Subsidiary hereby submits to jurisdiction and makes the waivers and otherwise in
all aspects agrees to the terms of Section 9.09 of the Credit Agreement as if
fully set forth herein.


The Designated Subsidiary hereby irrevocably and unconditionally designates and
appoints the Borrower, as its authorized agent, to accept and acknowledge on its
behalf, service of any and all process which may be served in any suit, action
or proceeding arising out of or relating to this Agreement in any court referred
to in Section 9.09(c) of the Credit Agreement. The Borrower hereby irrevocably
and unconditionally accepts such appointment.


EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS DESIGNATION LETTER, THE CREDIT
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS DESIGNATION LETTER BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.



     
Very truly yours,
                   
WELBILT, INC.
                   
By:
 
             
Name:
 
                   
Title:
 
                         
[NAME OF DESIGNATED SUBSIDIARY]

 

--------------------------------------------------------------------------------




     
By:
 
             
Name:
 
                   
Title:
 
       

 

--------------------------------------------------------------------------------



Schedule 1




1.
Registered address:





2.
Contact Person:



Telephone number
Facsimile number
Email address of contact person




3.
Internet address, if any





4.
Federal employer identification number, if any

 

--------------------------------------------------------------------------------



EXHIBIT C


FORM OF SUBORDINATION PROVISIONS


Section 1.01. Subordination of Liabilities. [Name of Payor] (the “Company”), for
itself, and its successors and assigns covenants and agrees, and each payee (the
“Payee”) by its acceptance of the Subordinated Indebtedness likewise covenants
and agrees, that the payment of the principal of, interest on, and all other
amounts owing in respect of, subordinated indebtedness (the “Subordinated
Indebtedness”) (such Subordinated Indebtedness to be evidenced by a note, or if
not evidenced by a note, the books and records of the respective parties shall
note that such Intercompany Loan shall be subject to the subordination
provisions hereof (the “Subordinated Provisions”) is hereby expressly
subordinated, to the extent and in the manner hereinafter set forth, to the
prior payment in full in cash of all Senior Indebtedness (as defined in Section
1.07 hereof). The Subordination Provisions hereof shall constitute a continuing
offer to all persons or other entities who, in reliance upon such provisions,
become holders of, or continue to hold, Senior Indebtedness, and such provisions
are made for the benefit of the holders of Senior Indebtedness, and such holders
are hereby made obligees hereunder the same as if their names were written
herein as such, and they and/or each of them may proceed to enforce such
provisions.


Section 1.02. Company Not to Make Payments with Respect to Subordinated
Indebtedness in Certain Circumstances. (a) Upon the maturity of any Senior
Indebtedness (including interest thereon or fees or any other amounts owing in
respect thereof), whether at stated maturity, by acceleration or otherwise, all
Obligations (as defined in Section 1.07 hereof) owing in respect thereof shall
first be paid in full in cash, before any payment or distribution (whether in
cash, property, securities or otherwise) is made on account of the Subordinated
Indebtedness.


(b)          The Company may not, directly or indirectly, make any payment of
any Subordinated Indebtedness and may not acquire any Subordinated Indebtedness
for cash or property until all Senior Indebtedness has been paid in full in cash
if any event of default under the Credit Agreement referred to below or any
other issue of Senior Indebtedness is then in existence or would result
therefrom. Each Payee hereby agrees that, so long as any such event of default
exists, it will not ask, demand, sue for, or otherwise take, accept or receive,
any amounts owing in respect of the Subordinated Indebtedness.


(c)          If, notwithstanding the provisions of the preceding subsections (a)
and (b) of this Section 1.02, the Company shall make any payment on account of
the Subordinated Indebtedness at a time when payment is not permitted by said
subsection (a) or (b), such payment shall be held by the Payee, in trust for the
benefit of, and shall be paid forthwith over and delivered to, the holders of
Senior Indebtedness or their representative or the trustee under the indenture
or other agreement pursuant to which any instruments evidencing any Senior
Indebtedness may have been issued, as their respective interests may appear, for
application pro rata to the payment of all Senior Indebtedness (after giving
effect to the relative priorities of such Senior Indebtedness) remaining unpaid
to the extent necessary to pay all Senior Indebtedness in full in cash in
accordance with the terms of such Senior Indebtedness, after giving effect to
any concurrent payment or distribution to or for the holders of Senior
Indebtedness. Without in any way modifying the provisions of the Subordination
Provisions or affecting the subordination effected
 

--------------------------------------------------------------------------------



hereby if the hereafter referenced notice is not given, the Company shall give
the Payee prompt written notice of any event which would prevent payments under
Section 1.02(a) or (b) hereof.


Section 1.03. Subordination to Prior Payment of All Senior Indebtedness on
Dissolution, Liquidation or Reorganization of Company. Upon any distribution of
assets of the Company upon dissolution, winding up, liquidation or
reorganization of the Company (whether in bankruptcy, insolvency or receivership
proceedings or upon an assignment for the benefit of creditors or otherwise):


(a)          the holders of all Senior Indebtedness shall first be entitled to
receive payment in full in cash of all Senior Indebtedness (including, without
limitation, post-petition interest at the rate provided in the documentation
with respect to the Senior Indebtedness, whether or not such post-petition
interest is an allowed claim against the debtor in any bankruptcy or similar
proceeding) before the Payee is entitled to receive any payment of any kind or
character on account of the Subordinated Indebtedness;


(b)          any payment or distributions of assets of the Company of any kind
or character, whether in cash, property or securities to which the Payee would
be entitled except for the provisions of the Subordination Provisions, shall be
paid by the liquidating trustee or agent or other person making such payment or
distribution, whether a trustee in bankruptcy, a receiver or liquidating trustee
or other trustee or agent, directly to the holders of Senior Indebtedness or
their representative or representatives, or to the trustee or trustees under any
indenture under which any instruments evidencing any such Senior Indebtedness
may have been issued, to the extent necessary to make payment in full in cash of
all Senior Indebtedness remaining unpaid (after giving effect to the relative
priorities of such Senior Indebtedness), after giving effect to any concurrent
payment or distribution to the holders of such Senior Indebtedness; and


(c)          if, notwithstanding the foregoing provisions of this Section 1.03,
any payment or distribution of assets of the Company of any kind or character,
whether in cash, property or securities, shall be received by the Payee on
account of Subordinated Indebtedness before all Senior Indebtedness is paid in
full in cash, such payment or distribution shall be received and held in trust
for and shall be paid over to the holders of the Senior Indebtedness (after
giving effect to the relative priorities of such Senior Indebtedness) remaining
unpaid or unprovided for or their representative or representatives, or to the
trustee or trustees under any indenture under which any instruments evidencing
any of such Senior Indebtedness may have been issued, for application to the
payment of such Senior Indebtedness until all such Senior Indebtedness shall
have been paid in full in cash, after giving effect to any concurrent payment or
distribution to the holders of such Senior Indebtedness.


Without in any way modifying the provisions of the Subordination Provisions or
affecting the subordination effected hereby if the hereafter referenced notice
is not given, the Company shall give prompt written notice to the Payee of any
dissolution, winding up, liquidation or reorganization of the Company (whether
in bankruptcy, insolvency or receivership proceedings or upon assignment for the
benefit of creditors or otherwise).


Section 1.04. Subrogation. Subject to the prior payment in full in cash of all
Senior Indebtedness, the Payee shall be subrogated to the rights of the holders
of Senior Indebtedness to
 

--------------------------------------------------------------------------------



receive payments or distributions of assets of the Company applicable to the
Senior Indebtedness until all amounts owing as evidenced pursuant to Section
1.01 shall be paid in full, and for the purpose of such subrogation no payments
or distributions to the holders of the Senior Indebtedness by or on behalf of
the Company or by or on behalf of the Payee by virtue of the Subordination
Provisions which otherwise would have been made to the Payee shall, as between
the Company, its creditors other than the holders of Senior Indebtedness, and
the Payee, be deemed to be payment by the Company to or on account of the Senior
Indebtedness, it being understood that the provisions of the Subordination
Provisions are and are intended solely or the purpose of defining the relative
rights of the Payee, on the one hand, and the holders of the Senior
Indebtedness, on the other hand.


Section 1.05. Obligation of the Company Unconditional. Nothing contained in the
Subordination Provisions is intended to or shall impair, as between the Company
and the Payee, the obligation of the Company, which is absolute and
unconditional, to pay to the Payee the principal of and interest owing as
evidenced pursuant to Section 1.01 as and when the same shall become due and
payable in accordance with their terms, or is intended to or shall affect the
relative rights of the Payee and other creditors of the Company other than the
holders of the Senior Indebtedness, nor shall anything herein or therein prevent
the Payee from exercising all remedies otherwise permitted by applicable law
upon an event of default under the Note, subject to all of the restrictions set
forth in this Annex A and the rights, if any, under this Annex A of the holders
of Senior Indebtedness in respect of cash, property, or securities of the
Company received upon the exercise of any such remedy.


Section 1.06. Subordination Rights Not Impaired by Acts or Omissions of Company
or Holders of Senior Indebtedness. No right of any present or future holders of
any Senior Indebtedness to enforce subordination as herein provided shall at any
time in any way be prejudiced or impaired by any act or failure to act on the
part of the Company or by any act or failure to act in good faith by any such
holder, or, to the extent applicable, by any noncompliance by the Company with
the terms and provisions of the note or book and records as stipulated in
Section 1.01, regardless of any knowledge thereof which any such holder may have
or be otherwise charged with. The holders of the Senior Indebtedness may,
without in any way affecting the obligations of the Payee with respect hereto,
at any time or from time to time and in their absolute discretion, change the
manner, place or terms of payment of, change or extend the time of payment of,
or renew, increase or otherwise alter, any Senior Indebtedness or amend, modify
or supplement any agreement or instrument governing or evidencing such Senior
Indebtedness or any other document referred to therein, or exercise or refrain
from exercising any other of their rights under the Senior Indebtedness
including, without limitation, the waiver of default thereunder and the release
of any collateral securing such Senior Indebtedness, all without notice to or
assent from the Payee.


Section 1.07. Senior Indebtedness. The term “Senior Indebtedness” shall mean all
Obligations (i) of the Company under, or in respect of, the Credit Agreement (as
amended, modified, supplemented, extended, restated, amended and restated,
refinanced, replaced or refunded from time to time, the “Credit Agreement”),
dated as of March 3, 2016, among Welbilt, Inc. (formerly known as Manitowoc
Foodservice, Inc.), the Subsidiary Borrowers party thereto, the lenders from
time to time party thereto, and JPMorgan Chase Bank, N.A., as Administrative
Agent, and each other Credit Document (as defined in the Credit Agreement) to
which the
 

--------------------------------------------------------------------------------



Company is a party [, including the Subsidiary Guaranty (as defined in the
Credit Agreement)], and any renewal, extension, restatement, refinancing or
refunding of any thereof, other than contingent obligations for which no claim
has been made and (ii) of the Company under the Senior Notes (as defined in the
Credit Agreement) or any other Senior Note Document (as defined in the Credit
Agreement). As used herein, the term “Obligation” shall mean all principal,
interest, premium, reimbursement obligations, penalties, fees, expenses,
indemnities and other liabilities and obligations (including any guaranties of
the foregoing liabilities and obligations) payable under the documentation
governing any indebtedness (including interest accruing after the commencement
of any bankruptcy, insolvency, receivership or similar proceeding at the rate
provided in the documentation with respect thereto, whether or not such interest
is an allowed claim against the debtor in any such proceeding).
 

--------------------------------------------------------------------------------



EXHIBIT D


FORM OF TERMINATION LETTER


___________________, ______


JPMorgan Chase Bank, N.A.,
as Administrative Agent for the Lenders
to the Credit Agreement referred to below,
and the Lenders
10 South Dearborn
Chicago, Illinois 60603
Attention: Leonia Mischke
Telecopy No. 844-490-5663
Email: jpm.agency.servicing.1@jpmorgan.com


Ladies and Gentlemen:


We refer to the Credit Agreement (as amended, restated, amended and restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”) dated as of March 3, 2016 among Welbilt, Inc. (the “Borrower”), the
Subsidiary Borrowers party thereto, the Lenders party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent. Unless otherwise defined herein,
capitalized terms used in this Termination Letter have the meanings ascribed
thereto in the Credit Agreement.


The Borrower hereby terminates the status as a Subsidiary Borrower of
_________________, a corporation incorporated under the laws of _______________
(the “Designated Subsidiary”), in accordance with Section 2.20 of the Credit
Agreement, effective as of the date of receipt of this notice by the
Administrative Agent. The undersigned hereby represent and warrant that all
Loans made to the Designated Subsidiary and all related obligations have been
paid in full on or prior to the date hereof. Notwithstanding the foregoing, this
Termination Letter shall not terminate (a) any Obligation of such Designated
Subsidiary that remains unpaid on the date hereof (including, without
limitation, any Obligation arising hereafter in respect of the Designated
Subsidiary under Sections 2.15, 2.16 or 2.17 of the Credit Agreement) or (b) the
obligations of the Borrower under the Parent Guaranty with respect to any such
unpaid Obligations.



 
Very truly yours,
       
WELBILT, INC.
       
By:
 
 
Name:
 
 
Title:
 
       
[SUBSIDIARY BORROWER]
       
By:
 

 

--------------------------------------------------------------------------------




 
Name:
 
 
Title:
 

 

--------------------------------------------------------------------------------



EXHIBIT E-1


FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement (as amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”) dated as of March 3, 2016 among Welbilt, Inc. (the “Borrower”), the
Subsidiary Borrowers from time to time party thereto, the Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.


Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 881(c)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Applicable
Borrower with a certificate of its non-U.S. Person status on IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Applicable Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Applicable Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]


By:
 
   
Name:
   
Title:
 



Date: ________ __, 20__
 

--------------------------------------------------------------------------------



EXHIBIT E-2


FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit Agreement (as amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement) dated as of March 3, 2016 among Welbilt, Inc. (the “Borrower”), the
Subsidiary Borrowers from time to time party thereto, the Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.


Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Credit Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Applicable
Borrower with IRS Form W-8IMY accompanied by one of the following forms from
each of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form
W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Applicable Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Applicable Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]


By:
 
   
Name:
   
Title:
 



Date: ________ __, 20__
 

--------------------------------------------------------------------------------



EXHIBIT E-3


FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement (as amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”) dated as of March 3, 2016 among Welbilt, Inc. (the “Borrower”), the
Subsidiary Borrowers from time to time party thereto, the Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.


Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]


By:
 
   
Name:
   
Title:
 



Date: ________ __, 20__
 

--------------------------------------------------------------------------------



EXHIBIT E-4


FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement (as amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”) dated as of March 3, 2016 among Welbilt, Inc. (the “Borrower”), the
Subsidiary Borrowers from time to time party thereto, the Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.


Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]


By:
 
   
Name:
   
Title:
 



Date: ________ __, 20__
 

--------------------------------------------------------------------------------



EXHIBIT F


[RESERVED]
 

--------------------------------------------------------------------------------

EXHIBIT G


FORM OF PARENT GUARANTY


(ATTACHED)


--------------------------------------------------------------------------------

FORM OF PARENT GUARANTY
 

AMENDED AND RESTATED PARENT GUARANTY dated as of October 23, 2018 (as same may
be amended, supplemented, or otherwise modified, restated or amended and
restated from time to time, this “Guaranty”) made by Welbilt, Inc., a Delaware
corporation (the “Guarantor”), in favor of JPMorgan Chase Bank, N.A., in its
capacity as administrative agent (the “Administrative Agent”) under the Credit
Agreement referred to below for the benefit of the Administrative Agent, the
Collateral Agent, the Lenders and their Affiliates and each other Secured
Creditor to the extent provided below.
 
WITNESSETH:
 
WHEREAS, Welbilt, Inc., a Delaware corporation f/k/a Manitowoc Foodservice, Inc.
(the “Borrower”), the Subsidiary Borrowers party thereto (together with the
Borrower, the “Borrowers”), the lenders from time to time party thereto (the
“Lenders”), and JPMorgan Chase Bank, N.A., as Administrative Agent (together
with any successor Administrative Agent, the “Administrative Agent”) are parties
to that certain Credit Agreement, dated as of March 3, 2016, among the Borrowers
(as defined therein), the lenders party thereto and the Administrative Agent (as
amended, restated, amended and restated, modified or supplemented from time to
time prior to the date hereof, the “Existing Credit Agreement”);
 
WHEREAS, in connection therewith, the Borrower was required to and did execute
and deliver to the Administrative Agent that certain Parent Guaranty, dated as
of March 3, 2016 (as amended, supplemented or otherwise modified from time to
time, the “Existing Parent Guaranty”);
 
WHEREAS, the Existing Credit Agreement is being amended in the form of the
amended credit agreement dated as of the date hereof (as the same may be further
amended, supplemented, or otherwise modified, restated or amended and restated
from time to time, the “Credit Agreement”), which Credit Agreement provides,
subject to the terms and conditions thereof, for extensions of credit to be made
by the Lenders to the Guarantor and the Subsidiary Borrowers. Capitalized terms
used but not otherwise defined herein shall have the meaning ascribed to them by
the Credit Agreement;
 
WHEREAS, the Guarantor may from time to time designate one or more additional
Subsidiary Borrowers who shall be entitled to make borrowings as permitted by
the Credit Agreement;
 
WHEREAS, it is a condition precedent to the amendment of the Existing Credit
Agreement in the form of the Credit Agreement and the extension of credit by the
Lenders under the Credit Agreement that the Guarantor executes and delivers this
Guaranty, which amends and restates the Existing Parent Guaranty in its
entirety; and
 
WHEREAS, to (a) induce the Lenders and the Administrative Agent to enter into
the Credit Agreement and extend credit thereunder and (b) induce the Lenders and
their Affiliates to enter into one or more Swap Agreements, Bank Product
Agreements (as defined in the US Security Agreement) and/or Designated Foreign
Facility Agreements (as defined in the US Security Agreement) permitted by the
Credit Agreement (such agreements, as from time to time amended, supplemented,
otherwise modified, restated or amended and restated being the “Covered
Agreements”), the Guarantor is willing to guarantee the obligations of the
Subsidiary Borrowers and each other Subsidiary of the Borrower (together, the
“Subsidiary Borrowers”) under the Credit Agreement, any promissory note issued
pursuant thereto, the other Credit Documents and the Covered Agreements (all of
the foregoing agreements or arrangements being the “Facilities” and any writing
evidencing, supporting or securing a Facility, including but not limited to this
Guaranty, as such writing may be amended, supplemented or otherwise modified
from time to time, being a “Facility Document”).



--------------------------------------------------------------------------------

NOW THEREFORE, to induce the Guaranteed Parties (as defined below) to enter into
or extend or continue credit or give financial accommodation under the
Facilities, the Guarantor agrees as follows:
 
Section 1.            Guaranty of Payment. The Guarantor unconditionally and
irrevocably guarantees to each of the Administrative Agent, the Collateral
Agent, the Lenders, each of their Affiliates party to a Covered Agreement and
each other Secured Creditor (individually, a “Guaranteed Party”, and
collectively, the “Guaranteed Parties”) the punctual payment of all sums now
owing or which may in the future be owing by the Subsidiary Borrowers under the
Facility Documents, when the same are due and payable, whether on demand, at
stated maturity, by acceleration or otherwise, and whether for principal,
interest, fees, expenses, indemnification or otherwise (all of the foregoing
sums being the “Liabilities”). Upon failure by any Subsidiary Borrower to pay
punctually any Liability, the Guarantor agrees that it shall forthwith on demand
pay to the Administrative Agent for the benefit of the Guaranteed Parties (or in
the case of amounts owing under a Covered Agreement, to the applicable
Guaranteed Party) the amount not so paid at the place and in the manner
specified in the applicable Facility Document. The Liabilities include, without
limitation, interest accruing after the commencement of a proceeding under
bankruptcy, insolvency or similar laws of any jurisdiction at the rate or rates
provided in the Facility Documents. This Guaranty is a guarantee of payment and
not of collection only. The Guaranteed Parties shall not be required to exhaust
any right or remedy or take any action against the Subsidiary Borrowers or any
other person or entity or any Collateral. The Guarantor agrees that, as between
the Guarantor and the Guaranteed Parties, the Liabilities may be declared to be
due and payable for the purposes of this Guaranty notwithstanding any stay,
injunction or other prohibition which may prevent, delay or vitiate any
declaration as regards any of the Subsidiary Borrowers and that in the event of
a declaration or attempted declaration, the Liabilities shall immediately become
due and payable by the Guarantor for the purposes of this Guaranty.
 
Section 2.             Guaranty Absolute. The Guarantor guarantees that the
Liabilities shall be paid strictly in accordance with the terms of the Facility
Documents. The liability of the Guarantor under this Guaranty is absolute and
unconditional irrespective of: (a) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Facility Documents or
Liabilities, or any other amendment or waiver of or any consent to departure
from any of the terms of any Facility Document or Liability, including any
increase or decrease in the rate of interest thereon; (b) any release or
amendment or waiver of, or consent to departure from, any other guarantee or
support document, or any exchange, release or non-perfection of any Collateral,
for all or any of the Facility Documents or Liabilities; (c) any present or
future law, regulation or order of any jurisdiction (whether of right or in
fact) or of any agency thereof purporting to reduce, amend, restructure or
otherwise affect any term of any Facility Document or Liability; (d) without
being limited by the foregoing, any lack of validity or enforceability of any
Facility Document or Liability; and (e) any other setoff, defense (other than a
defense of payment) or counterclaim whatsoever (in any case, whether based on
contract, tort or any other theory) with respect to the Facility Documents or
the transactions contemplated thereby which might constitute a legal or
equitable defense available to, or discharge of, any of the Subsidiary Borrowers
or the Guarantor.


2

--------------------------------------------------------------------------------

Section 3.            Guaranty Irrevocable. This Guaranty is a continuing
guarantee of the payment of all Liabilities now or hereafter existing under the
Facility Documents and shall remain in full force and effect until payment in
full of all Liabilities and other amounts payable under this Guaranty (in each
case other than contingent obligations in respect of which no claim has been
made) and until the Facility Documents are no longer in effect (other than
provisions thereof that expressly survive the termination thereof).
 
Section 4.           Reinstatement. This Guaranty shall continue to be effective
or be reinstated, as the case may be, if at any time any payment of any of the
Liabilities is rescinded or must otherwise be returned by the Guaranteed Party
on the insolvency, bankruptcy or reorganization of any of the Subsidiary
Borrowers or otherwise, all as though the payment had not been made.
 
Section 5.             Subrogation. The Guarantor shall not exercise any rights
which it may acquire by way of subrogation, by any payment made under this
Guaranty or otherwise, until all the Liabilities (other than contingent
obligations in respect of which no claim has been made) have been paid in full
and the Facility Documents are no longer in effect (other than provisions
thereof that expressly survive the termination thereof). If any amount is paid
to the Guarantor on account of subrogation rights under this Guaranty at any
time when all the Liabilities (other than contingent obligations in respect of
which no claim has been made) have not been paid in full, such amount shall be
held in trust by the Guarantor for the benefit of the Guaranteed Parties and
shall be promptly paid to the Administrative Agent for the benefit of the
Guaranteed Parties (or in the case of amounts owing under a Covered Agreement,
to the applicable Guaranteed Party) to be credited and applied to the
Liabilities, whether matured or unmatured or absolute or contingent, in
accordance with the terms hereof and of the Facility Documents. If the Guarantor
makes payment to the Guaranteed Parties of all or any part of the Liabilities
and all the Liabilities are paid in full and the Facility Documents are no
longer in effect, the applicable Guaranteed Party shall, at the Guarantor’s
request, execute and deliver to the Guarantor appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to the Guarantor of an interest in the Liabilities
resulting from the payment.
 
Section 6.             Subordination. Without limiting the Guaranteed Parties’
rights under any other agreement, any liabilities owed by any of the Subsidiary
Borrowers to the Guarantor in connection with any extension of credit or
financial accommodation by the Guarantor to or for the account of such
Subsidiary Borrower, including but not limited to interest accruing at the
agreed contract rate after the commencement of a bankruptcy or similar
proceeding, are hereby subordinated to the Liabilities owing by such Guarantor,
and such liabilities of such Subsidiary Borrower to the Guarantor, if the
Administrative Agent so requests, shall be collected, enforced and received by
the Guarantor as trustee for the Guaranteed Parties and shall be paid over to
the Administrative Agent for the benefit of the Guaranteed Parties (or in the
case of amounts owing under a Covered Agreement, to the applicable Guaranteed
Party) on account of the Liabilities but without reducing or affecting in any
manner the liability of the Guarantor under the other provisions of this
Guaranty.


3

--------------------------------------------------------------------------------

Section 7.             Payments Generally. All payments by the Guarantor
hereunder shall be made in the manner, at the place and in the currency (the
“Payment Currency”) required by the applicable Facility Document; provided,
however, that (if the Payment Currency is other than Dollars) the Guarantor may,
at its option (or, if for any reason whatsoever the Guarantor is unable to
effect payments in the foregoing manner, the Guarantor shall be obligated to)
pay to the applicable Guaranteed Party at its principal office the equivalent
amount in Dollars computed in the same manner as, and the Guarantor shall
indemnify the applicable Guaranteed Party to the same extent as set forth in,
Section 9.15 of the Credit Agreement.
 
Section 8.              Certain Taxes. The provisions of Sections 2.17(a), (b)
and (c) of the Credit Agreement, including related definitions, are incorporated
herein mutatis mutandis with respect to Taxes associated with payments to be
made by the Guarantor hereunder.
 
Section 9.             Representations and Warranties. The Guarantor represents
and warrants that: (a) the execution, delivery and performance of this Guaranty
by the Guarantor (i) are within the Guarantor’s corporate or other
organizational powers and have been duly authorized by all necessary corporate
and, if required, stockholder or similar action on the part of the Guarantor;
(ii) do not violate any agreement, instrument, law, regulation or order
applicable to the Guarantor, other than, in the case of agreements and
instruments, for such violations or defaults which could not reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect; and (iii) do not require the consent or approval of any person or
entity, including but not limited to any governmental authority, or any filing
or registration of any kind other than such as have been obtained and which are
in full force and effect as of the date hereof; (b) this Guaranty has been duly
executed and delivered by the Guarantor and is the legal, valid and binding
obligation of the Guarantor enforceable against the Guarantor in accordance with
its terms, except to the extent that enforcement may be limited by applicable
bankruptcy, insolvency, fraudulent conveyance and other similar laws affecting
creditors’ rights generally; and (c) in executing and delivering this Guaranty,
the Guarantor has (i) without reliance on any Guaranteed Party or any
information received from any Guaranteed Party and based upon such documents and
information it deems appropriate, made an independent investigation of the
transactions contemplated hereby and the Subsidiary Borrower, the Subsidiary
Borrower’s business, assets, operations, prospects and condition, financial or
otherwise, and any circumstances which may bear upon such transactions, the
Subsidiary Borrowers or the obligations and risks undertaken herein with respect
to the Liabilities; (ii) adequate means to obtain from the Subsidiary Borrowers
on a continuing basis information concerning the Subsidiary Borrowers; (iii) has
full and complete access to the Facility Documents and any other documents
executed in connection with the Facility Documents; and (iv) not relied and will
not rely upon any representations or warranties of any Guaranteed Party not
embodied herein or any acts heretofore or hereafter taken by any Guaranteed
Party (including but not limited to any review by any Guaranteed Party of the
affairs of the Subsidiary Borrowers).


4

--------------------------------------------------------------------------------

Section 10.           Limitation on Obligations. (a) The provisions of this
Guaranty are severable, and in any action or proceeding involving any state
corporate law, or any state, federal or foreign bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of the Guarantor under this Guaranty would otherwise be held or
determined to be avoidable, invalid or unenforceable on account of the amount of
the Guarantor’s liability under this Guaranty, then, notwithstanding any other
provision of this Guaranty to the contrary, the amount of such liability shall,
without any further action by the Guarantor or any Guaranteed Party, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the Guarantor’s “Maximum Liability”). This Section 10
with respect to the Maximum Liability of the Guarantor is intended solely to
preserve the rights of the Guaranteed Parties hereunder to the maximum extent
not subject to avoidance under applicable law, and neither the Guarantor nor any
other person or entity shall have any right or claim under this Section 10 with
respect to the Maximum Liability, except to the extent necessary so that the
obligations of the Guarantor hereunder shall not be rendered voidable under
applicable law.
 
(b)         The Guarantor agrees that the Liabilities may at any time and from
time to time exceed the Maximum Liability of the Guarantor without impairing
this Guaranty or affecting the rights and remedies of the Guaranteed Parties
hereunder. Nothing in this Section 10 shall be construed to increase the
Guarantor’s obligations hereunder beyond its Maximum Liability.
 
Section 11.            Application of Payments. All payments received by the
Administrative Agent hereunder shall be applied by the Administrative Agent to
payment of the Liabilities in the following order unless a court of competent
jurisdiction shall otherwise direct:
 
(a)          FIRST, to payment of all costs and expenses of the Administrative
Agent incurred in connection with the collection and enforcement of the
Liabilities;
 
(b)         SECOND, in the order provided in Section 7.4 of the US Security
Agreement;
 
(c)          THIRD, to payment of the principal of the Liabilities and the net
early termination payments and any other obligations under Covered Agreements
then due and unpaid from the Subsidiary Borrowers to any of the Guaranteed
Parties, pro rata among the Guaranteed Parties in accordance with the amount of
such principal and such net early termination payments and other obligations
under Covered Agreements then due and unpaid owing to each of them; and
 
(d)          FOURTH, to payment of any Liabilities (other than those listed
above) pro rata among those parties to whom such Liabilities are due in
accordance with the amounts owing to each of them.
 
Section 12.            Remedies Generally. The remedies provided in this
Guaranty are cumulative and not exclusive of any remedies provided by law.
 
Section 13.           Setoff. The Guarantor agrees that, in addition to (and
without limitation of) any right of setoff, banker’s lien or counterclaim the
Guaranteed Parties may otherwise have, each Guaranteed Party shall be entitled,
at its option, to offset balances (general or special, time or demand,
provisional or final) held by it for the account of the Guarantor at any of such
Guaranteed Party’s offices, in Dollars or in any other currency, against any
amount payable by the Guarantor under this Guaranty which is not paid when due
(regardless of whether such balances are then due to the Guarantor), in which
case it shall promptly notify the Guarantor thereof; provided that the
Guaranteed Parties’ failure to give such notice shall not affect the validity
thereof.


5

--------------------------------------------------------------------------------

Section 14.            Formalities. The Guarantor waives presentment, notice of
dishonor, protest, notice of acceptance of this Guaranty or incurrence of any
Liability and any other formality with respect to any of the Liabilities or this
Guaranty.
 
Section 15.            Amendments and Waivers. No amendment or waiver of any
provision of this Guaranty, nor consent to any departure by the Guarantor
therefrom, shall be effective unless it is in writing and signed by the
Administrative Agent (and, to the extent required under the Credit Agreement,
with the consent of the Required Lenders), and, if any amendment, the Guarantor,
and then the waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. No failure on the part of any
Guaranteed Party to exercise, and no delay in exercising, any right under this
Guaranty shall operate as a waiver or preclude any other or further exercise
thereof or the exercise of any other right.
 
Section 16.            Expenses. The parties hereto agreed that the
Administrative Agent shall be entitled to reimbursement of its expenses incurred
hereunder to the extent required by Section 9.03 of the Credit Agreement as if
such section were set out in full herein and references to “the Borrower”
therein were references to the Guarantor.
 
Section 17.           Assignment. This Guaranty shall be binding on, and shall
inure to the benefit of, the Guarantor, each Guaranteed Party and their
respective successors and permitted assigns; provided that the Guarantor may not
assign or transfer its rights or obligations under this Guaranty without the
prior written consent of the Administrative Agent. Without limiting the
generality of the foregoing, each Guaranteed Party may assign, sell
participations in or otherwise transfer its rights under the Facility Documents
in accordance with the terms thereof to any other person or entity, and the
other person or entity shall then become vested with all the rights granted to
the Guaranteed Parties in this Guaranty or otherwise.
 
Section 18.            Captions. The headings and captions in this Guaranty are
for convenience only and shall not affect the interpretation or construction of
this Guaranty.
 
Section 19.         Governing Law, Etc. THIS GUARANTY SHALL BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK. THE GUARANTOR CONSENTS TO THE EXCLUSIVE
JURISDICTION AND VENUE OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN (OR IF SUCH COURT LACKS
SUBJECT MATTER JURISDICTION, THE SUPREME COURT OF THE STATE OF NEW YORK SITTING
IN THE BOROUGH OF MANHATTAN), AND ANY APPELLATE COURT FROM ANY THEREOF. SERVICE
OF PROCESS BY A GUARANTEED PARTY IN CONNECTION WITH ANY SUCH DISPUTE SHALL BE
BINDING ON THE GUARANTOR IF SENT TO THE GUARANTOR BY REGISTERED MAIL AT THE
ADDRESS SPECIFIED IN SECTION 21 BELOW OR AS OTHERWISE SPECIFIED BY THE GUARANTOR
FROM TIME TO TIME. THE GUARANTOR WAIVES ANY RIGHT THE GUARANTOR MAY HAVE TO JURY
TRIAL IN ANY ACTION RELATED TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED
HEREBY AND FURTHER WAIVES ANY RIGHT TO INTERPOSE ANY COUNTERCLAIM (OTHER THAN A
COMPULSORY COUNTERCLAIM) RELATED TO THIS GUARANTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY IN ANY SUCH ACTION. TO THE EXTENT THAT THE GUARANTOR HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER FROM SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OF A JUDGMENT, EXECUTION OR OTHERWISE), THE
GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS
UNDER THIS GUARANTY.


6

--------------------------------------------------------------------------------

Section 20.            Integration; Effectiveness. This Guaranty alone sets
forth the entire understanding of the Guarantor and the Guaranteed Parties
relating to the guarantee of the Liabilities and constitutes the entire contract
between the parties relating to the subject matter hereof and supersedes any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. This Guaranty shall become effective when it shall have
been executed and delivered by the Guarantor to the Administrative Agent.
Delivery of an executed signature page of this Guaranty by telecopy shall be
effective as delivery of a manually executed signature page of this Guaranty.
 
Section 21.            Notices. All communications and notices hereunder shall
be in writing and given as provided in Section 9.01 of the Credit Agreement.
 
Section 22.           Effect of Amendment and Restatement of Existing Parent
Guaranty. On the Closing Date, the Existing Parent Guaranty shall be amended,
restated and superseded hereby in its entirety. The parties hereto acknowledge
and agree that (a) this Guaranty and the other Credit Documents, whether
executed and delivered in connection herewith or otherwise, do not constitute  a
novation, payment and reborrowing, or termination of the “Obligations” (as
defined in the Existing Credit Agreement) under the Existing Parent Guaranty and
Existing Credit Agreement as in effect prior to the Closing Date and (b) such
“Obligations” are in all respects continuing (as amended or amended and restated
hereby or thereby) with only the terms thereof being modified as provided in
this Guaranty and the other Credit Documents executed in connection herewith.
 
[signature pages follow]
 
7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered by its authorized officer as of the date first above written.
 


 
WELBILT, INC.  
 
 
 
 
 
By:
 
 
 
 
Name:
      Title:  



[Signature Page to the Parent Guaranty]



--------------------------------------------------------------------------------

EXHIBIT H


FORM OF SUBSIDIARY GUARANTY


(ATTACHED)
 

--------------------------------------------------------------------------------


FORM OF SUBSIDIARY GUARANTY


AMENDED AND RESTATED SUBSIDIARY GUARANTY dated as of October 23, 2018 (as same
may be amended, supplemented, restated or amended and restated or otherwise
modified from time to time, this “Guaranty”) made by each of the Persons that is
a signatory hereto (individually a “Guarantor” and collectively, the
“Guarantors”) in favor of JPMorgan Chase Bank, N.A., in its capacity as
administrative agent (the “Administrative Agent”) under the Credit Agreement
referred to below for the benefit of the Administrative Agent, the Collateral
Agent, the Lenders and their Affiliates and each other Secured Creditor to the
extent provided below.


WITNESSETH:


WHEREAS, Welbilt, Inc., a Delaware corporation f/k/a Manitowoc Foodservice, Inc.
(the “Borrower”), the Subsidiary Borrowers party thereto, the Administrative
Agent and the lenders party thereto are parties to that certain Credit
Agreement, dated as of March 3, 2016, among the Borrowers (as defined therein),
the lenders party thereto and the Administrative Agent (as amended, restated,
amended and restated, modified or supplemented from time to time prior to the
date hereof, the “Existing Credit Agreement”);


WHEREAS, in connection therewith, certain Subsidiaries of the Borrower were
required to and did execute and deliver to the Administrative Agent that certain
Subsidiary Guaranty, dated as of March 3, 2016 (as amended, supplemented or
otherwise modified from time to time, the “Existing Subsidiary Guaranty”);


WHEREAS, the Existing Credit Agreement is being amended in the form of the
amended credit agreement dated as of the date hereof (as the same may be further
amended, supplemented, restated or amended and restated or otherwise modified
from time to time, the “Credit Agreement”), which Credit Agreement provides,
subject to the terms and conditions thereof, for extensions of credit to be made
by the Lenders to the Borrower and Subsidiary Borrowers. Capitalized terms used
but not otherwise defined herein shall have the meaning ascribed to them by the
Credit Agreement; provided that “Secured Creditors” shall have the meaning
assigned thereto in the US Security Agreement;


WHEREAS, it is a condition precedent to the amendment of the Existing Credit
Agreement in the form of the Credit Agreement and the extension of credit by the
Lenders under the Credit Agreement that each of the Guarantors execute and
deliver this Guaranty, which amends and restates the Existing Subsidiary
Guaranty in its entirety, whereby each of the Guarantors shall guarantee the
payment when due of certain Liabilities (as defined below) as set forth herein;
and


WHEREAS, in consideration of the financial and other support that the Borrower
has provided, and such financial and other support as the Borrower may in the
future provide, to the Guarantors (each of which is a Subsidiary of the
Borrower), and to (a) induce the Lenders and the Administrative Agent to amend
the Existing Credit Agreement and extend credit thereunder and (b) induce the
Lenders and their Affiliates to enter into one or more Swap Agreements, Bank
Product Agreements (as defined in the US Security Agreement) and/or Designated
Foreign Facility Agreements (as defined in the US Security Agreement) permitted
by the Credit Agreement (such agreements, as from time to time amended,
supplemented or otherwise modified, restated or amended and restated being the
“Covered Agreements”) AND because each Guarantor has determined that executing
this Guaranty is in its interest and to its financial benefit, each of the
Domestic Guarantors (as defined below) is willing to guarantee the obligations
of the Borrower, each Subsidiary Borrower and each other Subsidiary of the
Borrower (together, the “Borrowers”) under the Credit Agreement, any promissory
note issued pursuant thereto, the other Credit Documents and the Covered
Agreements (all of the foregoing agreements or arrangements being the
“Facilities” and any writing evidencing, supporting or securing a Facility,
including but not limited to this Guaranty, as such writing may be amended,
supplemented or otherwise modified from time to time, being a “Facility
Document”) and each of the Foreign Guarantors (as defined below) is willing to
guarantee the obligations of each Subsidiary Borrower and other Foreign
Subsidiary of the Borrower under the Credit Agreement, any promissory note
issued pursuant thereto, the other Credit Documents and the Covered Agreements.



--------------------------------------------------------------------------------

NOW THEREFORE, to induce the Guaranteed Parties (as defined below) to enter into
or extend or continue credit or give financial accommodation under the
Facilities, each Guarantor agrees as follows:


Section 1.             Guaranty of Payment.


(a)         Each Guarantor that is a Domestic Subsidiary (each, a “Domestic
Guarantor”) unconditionally and irrevocably guarantees to each of the
Administrative Agent, the Collateral Agent, the Lenders, each of their
Affiliates party to a Covered Agreement, and each other Secured Creditor
(individually, a “Guaranteed Party”, and collectively, the “Guaranteed Parties”)
the full and punctual payment when due (whether at the stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, principal, premium, interest, reimbursement
obligations, fees and indemnities (including, without limitation, all interest
that accrues after the commencement of any case, proceeding or other action
relating to the bankruptcy, insolvency, reorganization or similar proceeding of
any Domestic Guarantor at the rate provided for in the applicable Facility
Document, whether or not a claim for post-petition interest is allowed in any
such proceeding)) of each of the Borrowers to the Guaranteed Parties, whether
now owing or which may in the future may be owing (all of the foregoing being
the “Liabilities”). Upon failure by any of the Borrowers to pay punctually any
of the Liabilities, each of the Guarantors agrees that it shall forthwith pay to
the Administrative Agent for the benefit of the applicable Guaranteed Parties
(or in the case of amounts owing under a Covered Agreement, to the applicable
Guaranteed Party) the amount not so paid at the place and in the manner
specified in the applicable Facility Document.


(b)          Each Guarantor that is a Foreign Subsidiary (a “Foreign Guarantor”)
unconditionally and irrevocably guarantees to each Guaranteed Party the full and
punctual payment when due (whether at the stated maturity, by acceleration or
otherwise) of all obligations, liabilities and indebtedness (including, without
limitation, principal, premium, interest, reimbursement obligations, fees and
indemnities (including, without limitation, all interest that accrues after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency, reorganization or similar proceeding of any Foreign Guarantor at the
rate provided for in the applicable Facility Document, wither or not a claim for
post-petition interest is allowed in any such proceeding)) of each of the
Subsidiary Borrowers and the Foreign Subsidiaries to the Guaranteed Parties,
whether now owing or which may in the future may be owing (all of the foregoing
being the “Foreign Liabilities”).  Upon failure by any Subsidiary Borrower or
Foreign Subsidiary to pay punctually any of the Foreign Liabilities, each of the
Foreign Guarantors agrees that it shall forthwith pay to the Administrative
Agent for the benefit of the applicable Guaranteed Parties (or in the case of
amounts owing under a Covered Agreement, to the applicable Guaranteed Party) the
amount not so paid at the place and in the manner specified in the applicable
Facility Document.


2

--------------------------------------------------------------------------------

(c)         This Guaranty is a guarantee of payment and not of collection only.
The Guaranteed Parties shall not be required to exhaust any right or remedy or
take any action against the Borrowers or any other person or entity or any
Collateral. Each Guarantor agrees that, as between such Guarantor and the
Guaranteed Parties, the Liabilities may be declared to be due and payable for
the purposes of this Guaranty notwithstanding any stay, injunction or other
prohibition which may prevent, delay or vitiate any declaration as regards any
of the Borrowers and that in the event of a declaration or attempted
declaration, the Liabilities shall immediately become due and payable by such
Guarantor for the purposes of this Guaranty. All liabilities of the Guarantors
hereunder shall be the joint and several liabilities of each Guarantor; provided
that in no event shall any Foreign Guarantor, CFC Holdco or Domestic Subsidiary
of a CFC guarantee or be deemed to guarantee any liabilities as to which the
Borrower or any Domestic Subsidiary is the primary obligor (any such
liabilities, “Domestic Liabilities”).


(d)          Notwithstanding anything contained herein, the Liabilities
guaranteed by any Foreign Guarantor, CFC Holdco or Domestic Subsidiary of a CFC
shall exclude all Domestic Liabilities.


Section 2.             Guaranty Absolute. Each Guarantor guarantees that the
Liabilities shall be paid strictly in accordance with the terms of the Facility
Documents. The liability of a Guarantor under this Guaranty is absolute and
unconditional irrespective of: (a) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Facility Documents or
Liabilities, or any other amendment or waiver of or any consent to departure
from any of the terms of any Facility Document or Liability, including any
increase or decrease in the rate of interest thereon; (b) any release or
amendment or waiver of, or consent to departure from, any other guarantee or
support document, or any exchange, release or non-perfection of any Collateral,
for all or any of the Facility Documents or Liabilities; (c) any present or
future law, regulation or order of any jurisdiction (whether of right or in
fact) or of any agency thereof purporting to reduce, amend, restructure or
otherwise affect any term of any Facility Document or Liability; (d) without
being limited by the foregoing, any lack of validity or enforceability of any
Facility Document or Liability; and (e) any other setoff, defense (other than a
defense of payment) or counterclaim whatsoever (in any case, whether based on
contract, tort or any other theory) with respect to the Facility Documents or
the transactions contemplated thereby which might otherwise constitute a legal
or equitable defense available to, or discharge of, any of the Borrowers or a
Guarantor.


Section 3.            Guaranty Irrevocable. This Guaranty is a continuing
guarantee of the payment of all Liabilities now or hereafter existing under the
Facility Documents and shall remain in full force and effect until payment in
full of all Liabilities and other amounts payable under this Guaranty (in each
case other than contingent obligations in respect of which no claim has been
made) and until the Facility Documents are no longer in effect (other than
provisions thereof that expressly survive the termination thereof).


3

--------------------------------------------------------------------------------

Section 4.           Reinstatement. This Guaranty shall continue to be effective
or be reinstated, as the case may be, if at any time any payment of any of the
Liabilities is rescinded or must otherwise be returned by the Guaranteed Party
on the insolvency, bankruptcy or reorganization of any of the Borrowers or
otherwise, all as though the payment had not been made.


Section 5.             Subrogation. No Guarantor shall exercise any rights which
it may acquire by way of subrogation by any payment made under this Guaranty or
otherwise, until all the Liabilities (other than contingent obligations in
respect of which no claim has been made) have been paid in full and the Facility
Documents are no longer in effect (other than provisions thereof that expressly
survive the termination thereof). If any amount is paid to a Guarantor on
account of subrogation rights under this Guaranty at any time when all the
Liabilities (other than contingent obligations in respect of which no claim has
been made) have not been paid in full, such amount shall be held in trust by
such Guarantor for the benefit of the Guaranteed Parties and shall be promptly
paid to the Administrative Agent for the benefit of the Guaranteed Parties (or
in the case of amounts owing under a Covered Agreement, to the applicable
Guaranteed Party) to be credited and applied to the Liabilities, whether matured
or unmatured or absolute or contingent, in accordance with the terms hereof and
of the Facility Documents (for the avoidance of doubt, subject to Section 1(d)
hereof and Section 7.21 of the Credit Agreement). If a Guarantor makes payment
to the Guaranteed Parties of all or any part of the Liabilities and all the
Liabilities (other than contingent obligations in respect of which no claim has
been made) are paid in full and the Facility Documents (other than provisions
thereof that expressly survive the termination thereof) are no longer in effect,
the applicable Guaranteed Party shall, at such Guarantor’s request, execute and
deliver to such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Liabilities resulting from the payment.


Section 6.             Subordination. Without limiting the Guaranteed Parties’
rights under any other agreement, any liabilities owed by any of the Borrowers
to a Guarantor in connection with any extension of credit or financial
accommodation by a Guarantor to or for the account of such Borrower, including
but not limited to interest accruing at the agreed contract rate after the
commencement of a bankruptcy or similar proceeding, are hereby subordinated to
the Liabilities owing by such Guarantor, and such liabilities of such Borrower
to such Guarantor, if the Administrative Agent so requests, shall be collected,
enforced and received by such Guarantor as trustee for the Guaranteed Parties
and shall be paid over to the Administrative Agent for the benefit of the
Guaranteed Parties (or in the case of amounts owing under a Covered Agreement,
to the applicable Guaranteed Party) on account of the Liabilities but without
reducing or affecting in any manner the liability of such Guarantor under the
other provisions of this Guaranty (for the avoidance of doubt, subject to
Section 1(d) hereof and Section 7.21 of the Credit Agreement).


Section 7.             Payments Generally. All payments by a Guarantor hereunder
shall be made in the manner, at the place and in the currency (the “Payment
Currency”) required by the applicable Facility Document; provided, however, that
(if the Payment Currency is other than Dollars) a Guarantor may, at its option
(or, if for any reason whatsoever such Guarantor is unable to effect payments in
the foregoing manner, such Guarantor shall be obligated to) pay to the
applicable Guaranteed Party at its principal office the equivalent amount in
Dollars computed in the same manner as, and such Guarantor shall indemnify the
applicable Guaranteed Party to the same extent as set forth in, Section 9.15 of
the Credit Agreement.


4

--------------------------------------------------------------------------------

Section 8.              Certain Taxes. The provisions of Sections 2.17(a), (b)
and (c) of the Credit Agreement, including related definitions, are incorporated
herein mutatis mutandis with respect to Taxes associated with payments to be
made by the Guarantors hereunder.


Section 9.           Representations and Warranties. Each Guarantor represents
and warrants that: (a) the execution, delivery and performance of this Guaranty
by such Guarantor (i) are within such Guarantor’s corporate or other
organizational powers and have been duly authorized by all necessary corporate
or limited liability company and, if required, stockholder or similar action on
the part of such Guarantor; (ii) do not violate any agreement, instrument, law,
regulation or order applicable to such Guarantor, other than, in the case of
agreements and instruments, for such violations or defaults which could not
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect; and (iii) do not require the consent or approval of any
person or entity, including but not limited to any governmental authority, or
any filing or registration of any kind other than such as have been obtained and
which are in full force and effect as of the date hereof; (b) this Guaranty has
been duly executed and delivered by such Guarantor and is the legal, valid and
binding obligation of such Guarantor enforceable against such Guarantor in
accordance with its terms, except to the extent that enforcement may be limited
by applicable bankruptcy, insolvency, fraudulent conveyance and other similar
laws affecting creditors’ rights generally; and (c) in executing and delivering
this Guaranty, such Guarantor has (i) without reliance on any Guaranteed Party
or any information received from any Guaranteed Party and based upon such
documents and information it deems appropriate, made an independent
investigation of the transactions contemplated hereby and the Borrowers, the
Borrowers’ business, assets, operations, prospects and condition, financial or
otherwise, and any circumstances which may bear upon such transactions, the
Borrowers or the obligations and risks undertaken herein with respect to the
Liabilities; (ii) adequate means to obtain from the Borrowers on a continuing
basis information concerning the Borrowers; (iii) has full and complete access
to the Facility Documents and any other documents executed in connection with
the Facility Documents; and (iv) not relied and will not rely upon any
representations or warranties of any Guaranteed Party not embodied herein or any
acts heretofore or hereafter taken by any Guaranteed Party (including but not
limited to any review by any Guaranteed Party of the affairs of the Borrowers).


Section 10.           Limitation on Obligations. (a) The provisions of this
Guaranty are severable, and in any action or proceeding involving any state
corporate law, or any state, federal or foreign bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of any Guarantor under this Guaranty would otherwise be held or
determined to be avoidable, invalid or unenforceable on account of the amount of
such Guarantor’s liability under this Guaranty, then, notwithstanding any other
provision of this Guaranty to the contrary, the amount of such liability shall,
without any further action by the Guarantors or any Guaranteed Party, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Guarantor’s “Maximum Liability”). This
Section 10 with respect to the Maximum Liability of the Guarantors is intended
solely to preserve the rights of the Guaranteed Parties hereunder to the maximum
extent not subject to avoidance under applicable law, and neither the Guarantor
nor any other person or entity shall have any right or claim under this Section
10 with respect to the Maximum Liability, except to the extent necessary so that
the obligations of the Guarantor hereunder shall not be rendered voidable under
applicable law.


5

--------------------------------------------------------------------------------

(b)          Each of the Guarantors agrees that the Liabilities may at any time
and from time to time exceed the Maximum Liability of each Guarantor, and may
exceed the aggregate Maximum Liability of all other Guarantors, without
impairing this Guaranty or affecting the rights and remedies of the Guaranteed
Parties hereunder. Nothing in this Section 10 shall be construed to increase any
Guarantor’s obligations hereunder beyond its Maximum Liability.


(c)         If any Guarantor (a “Paying Guarantor”) makes any payment or
payments under this Guaranty or suffers any loss as a result of any realization
upon any Collateral granted by it to secure its obligations under this Guaranty,
each other Guarantor (each a “Non-Paying Guarantor”) shall contribute to such
Paying Guarantor an amount equal to such Non-Paying Guarantor’s “Pro Rata Share”
of such payment or payments made, or losses suffered, by such Paying Guarantor;
provided that in no event shall a Foreign Subsidiary be a “Non-Paying Guarantor”
in respect of any payments made by a Paying Guarantor in respect of Domestic
Liabilities. For the purposes hereof, each Non-Paying Guarantor’s “Pro Rata
Share” with respect to any such payment or loss by a Paying Guarantor shall be
determined as of the date on which such payment or loss was made by reference to
the ratio of (i) such Non-Paying Guarantor’s Maximum Liability as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has
not been determined, the aggregate amount of all monies received by such
Non-Paying Guarantor from the Borrowers after the date hereof (whether by loan,
capital infusion or by other means) to (ii) the aggregate Maximum Liability of
all Guarantors (or, in respect of any payments under this Guaranty in respect of
Domestic Liabilities, all Domestic Guarantors) hereunder (including such Paying
Guarantor) as of such date (without giving effect to any right to receive, or
obligation to make, any contribution hereunder), or to the extent that a Maximum
Liability has not been determined for any Guarantors (or any Domestic
Guarantors, as applicable), the aggregate amount of all monies received by all
Guarantors (or all Domestic Guarantors, as applicable) from the Borrowers after
the date hereof (whether by loan, capital infusion or by other means. Nothing in
this Section 10 shall affect any Guarantor’s several liability for the entire
amount of the Liabilities (up to such Guarantor’s Maximum Liability). Each of
the Guarantors covenants and agrees that its right to receive any contribution
under this Guaranty from a Non-Paying Guarantor shall be subordinate and junior
in right of payment to all the Liabilities. The provisions of this Section 10
are for the benefit of both the Guaranteed Parties and the Guarantors and may be
enforced by any one, or more, or all of them in accordance with the terms
hereof.


Section 11.          Application of Payments. All payments received by the
Administrative Agent hereunder shall (unless a court of competent jurisdiction
shall otherwise direct) be applied by the Administrative Agent first to payment
of all costs and expenses of the Administrative Agent incurred in connection
with the collection and enforcement of the Liabilities and then in the order set
forth in Section 6.4 of the US Security Agreement; provided that notwithstanding
the foregoing all amounts and proceeds received from or in respect of any
Foreign Credit Party shall instead be applied:


(i)          first, to the payment of all portions of the Foreign Liabilities
constituting fees, indemnities, expenses and other amounts (other than principal
and interest) owing the Administrative Agent or the Collateral Agent in their
respective capacities as such;


6

--------------------------------------------------------------------------------

(ii)        second, to the extent proceeds remain after the application pursuant
to the preceding clause (i), to payment of that portion of the Foreign
Liabilities constituting fees, indemnities and other amounts (other than
principal and interest and other amounts described in clauses (iii) or
(iv) below) payable to the Lender Creditors (including attorneys’ fees payable
under the Credit Agreement), with each Lender Creditor receiving an amount equal
to its outstanding Credit Document Obligations payable pursuant to this clause
(ii) or, if such proceeds are insufficient to pay in full all such Foreign
Liabilities, its Pro Rata Share (as defined in the US Security Agreement) of the
amount then remaining to be distributed;


(iii)       third, to the extent proceeds remain after the application pursuant
to the preceding clauses (i) and (ii), to payment of that portion of the Foreign
Liabilities constituting accrued and unpaid interest on Loans and unreimbursed
LC Disbursements and participation fees with respect to Letters of Credit, with
each Lender Creditor receiving an amount equal to its outstanding Credit
Document Obligations payable pursuant to this clause (iii) or, if such proceeds
are insufficient to pay in full all such Foreign Liabilities, its Pro Rata Share
of the amount then remaining to be distributed;


(iv)        fourth, to the extent proceeds remain after the application pursuant
to the preceding clauses (i) through (iii), to (x) payment of that portion of
the Foreign Liabilities constituting unpaid principal of Loans and unreimbursed
LC Disbursements, (y) cash collateralization of the aggregate undrawn face
amount of all outstanding Letters of Credit and (z) payment of amounts (other
than indemnities, fees (including, without limitation, attorneys’ fees) and
similar obligations and liabilities) then due and payable to the Secured
Creditors under, or with respect to, Swap Agreements, Bank Product Agreements
and Designated Foreign Facility Agreements, with each Secured Creditor receiving
an amount equal to its outstanding Foreign Liabilities (including cash
collateral in respect of outstanding Letters of Credit) payable pursuant to this
clause (iv) or, if such proceeds are insufficient to pay in full all such
Foreign Liabilities (including cash collateral in respect of outstanding Letters
of Credit), its Pro Rata Share of the amount then remaining to be distributed;


(v)         fifth, to the extent proceeds remain after the application pursuant
to the preceding clauses (i) through (iv), to payment of all other Foreign
Liabilities that are then due and payable to the Administrative Agent, the
Collateral Agent or the other Secured Creditors on such date or, if such
proceeds are insufficient to pay in full all such Foreign Liabilities, to each
such Person such Person’s Pro Rata Share of the amount remaining to be
distributed; and


(vi)         sixth, inclusive, and following the termination of the Subsidiary
Guaranty, to the relevant Guarantor or to whomever may be lawfully entitled to
receive such surplus.


Section 12.            Remedies Generally. The remedies provided in this
Guaranty are cumulative and not exclusive of any remedies provided by law.


7

--------------------------------------------------------------------------------

Section 13.            Setoff. Each Guarantor agrees that, in addition to (and
without limitation of) any right of setoff, banker’s lien or counterclaim the
Guaranteed Parties may otherwise have, each Guaranteed Party shall be entitled,
at its option, to offset balances (general or special, time or demand,
provisional or final) held by it for the account of such Guarantor at any of
such Guaranteed Party’s offices, in Dollars or in any other currency, against
any amount payable by such Guarantor under this Guaranty which is not paid when
due (regardless of whether such balances are then due to such Guarantor), in
which case it shall promptly notify such Guarantor thereof; provided that the
Guaranteed Parties’ failure to give such notice shall not affect the validity
thereof.


Section 14.            Formalities. Each Guarantor waives presentment, notice of
dishonor, protest, notice of acceptance of this Guaranty or incurrence of any
Liability and any other formality with respect to any of the Liabilities or this
Guaranty.


Section 15.           Amendments and Waivers. No amendment or waiver of any
provision of this Guaranty, nor consent to any departure by a Guarantor
therefrom , shall be effective unless it is in writing and signed by the
Administrative Agent (and, to the extent required under the Credit Agreement,
with the consent of the Required Lenders) and, if an amendment, the Guarantors,
and then the waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. No failure on the part of any
Guaranteed Party to exercise, and no delay in exercising, any right under this
Guaranty shall operate as a waiver or preclude any other or further exercise
thereof or the exercise of any other right.


Section 16.           Expenses. The parties hereto agree that the Administrative
Agent shall be entitled to reimbursement of its expenses incurred hereunder to
the extent required by Section 9.03 of the Credit Agreement as if such section
were set out in full herein and references to “the Borrower” therein were
references to each Guarantor.


Section 17.           Assignment. This Guaranty shall be binding on, and shall
inure to the benefit of, each Guarantor, each Guaranteed Party and their
respective successors and permitted assigns; provided that a Guarantor may not
assign or transfer its rights or obligations under this Guaranty without the
prior written consent of the Administrative Agent. Without limiting the
generality of the foregoing: (a) the obligations of each Guarantor under this
Guaranty shall continue in full force and effect and shall be binding on any
successor partnership and on previous partners and their respective estates if
the Guarantor is a partnership, regardless of any change in the partnership as a
result of death, retirement or otherwise; and (b) each Guaranteed Party may
assign, sell participations in or otherwise transfer its rights under the
Facility Documents in accordance with the terms thereof to any other person or
entity, and the other person or entity shall then become vested with all the
rights granted to the Guaranteed Parties in this Guaranty or otherwise.


Section 18.            Captions.          The headings and captions in this
Guaranty are for convenience only and shall not affect the interpretation or
construction of this Guaranty.


8

--------------------------------------------------------------------------------

Section 19.          Governing Law, Etc. THIS GUARANTY SHALL BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK. EACH GUARANTOR CONSENTS TO THE EXCLUSIVE
JURISDICTION AND VENUE OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN (OR IF SUCH COURT LACKS
SUBJECT MATTER JURISDICTION, THE SUPREME COURT OF THE STATE OF NEW YORK SITTING
IN THE BOROUGH OF MANHATTAN), AND ANY APPELLATE COURT FROM ANY THEREOF. SERVICE
OF PROCESS BY A GUARANTEED PARTY IN CONNECTION WITH ANY SUCH DISPUTE SHALL BE
BINDING ON A GUARANTOR IF SENT TO SUCH GUARANTOR BY REGISTERED MAIL AT THE
ADDRESS SPECIFIED IN SECTION 22 BELOW OR AS OTHERWISE SPECIFIED BY SUCH
GUARANTOR FROM TIME TO TIME. EACH GUARANTOR WAIVES ANY RIGHT SUCH GUARANTOR MAY
HAVE TO JURY TRIAL IN ANY ACTION RELATED TO THIS GUARANTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY AND FURTHER WAIVES ANY RIGHT TO INTERPOSE ANY COUNTERCLAIM
(OTHER THAN A COMPULSORY COUNTERCLAIM) RELATED TO THIS GUARANTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY IN ANY SUCH ACTION. TO THE EXTENT THAT A
GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY
COURT OR FROM ANY LEGAL PROCESS (WHETHER FROM SERVICE OR NOTICE, ATTACHMENT
PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF A JUDGMENT, EXECUTION OR
OTHERWISE), SUCH GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF
ITS OBLIGATIONS UNDER THIS GUARANTY.


Section 20.           Integration; Effectiveness. This Guaranty alone sets forth
the entire understanding of each Guarantor and the Guaranteed Parties relating
to the guarantee of the Liabilities and constitutes the entire contract between
the parties relating to the subject matter hereof and supersedes any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. This Guaranty shall become effective when it shall have been
executed and delivered by each Guarantor to the Administrative Agent. Delivery
of an executed signature page of this Guaranty by telecopy shall be effective as
delivery of a manually executed signature page of this Guaranty.


Section 21.          Additional Subsidiary Guarantors. Pursuant to Sections 5.10
and 5.13 of the Credit Agreement, certain Subsidiaries are from time to time
required to enter into this Guaranty as a Guarantor. Upon execution and delivery
after the date hereof (a) by the Administrative Agent and a Subsidiary of a
supplement in the form of Exhibit A hereto (or in such other form as may be
satisfactory to the Administrative Agent) and (b) in the case of a Wholly-Owned
Foreign Subsidiary designated by the Borrower as a Subsidiary Guarantor pursuant
to Section 5.13(d) of the Credit Agreement, satisfaction of the other conditions
precedent set forth in Section 5.13(d) of the Credit Agreement, such Subsidiary
shall become a Guarantor hereunder with the same force and effect as if
originally named as a Guarantor herein. Each Guarantor hereby consents to
additional Subsidiaries becoming party hereto as Guarantors in such manner. The
execution and delivery of any instrument adding an additional Guarantor as a
party to this Guaranty shall not require any further consent of any Guarantor
hereunder or the consent of any of the Borrowers or of any Guaranteed Party. The
rights and obligations of each Guarantor hereunder shall remain in full force
and effect notwithstanding the addition of any new Guarantor as a party hereto.


9

--------------------------------------------------------------------------------

Section 22.           Notices. All communications and notices hereunder shall be
in writing and (other than to a Guarantor) given as provided in Section 9.01 of
the Credit Agreement. Notices to the Guarantors shall be sent to them in care of
Welbilt, Inc., 2227 Welbilt Boulevard, New Port Richey, Florida 34655, Attention
of Richard Sheffer, Vice President of Investor Relations and Treasurer (Email:
richard.sheffer@welbilt.com) and Joel Horn, General Counsel (email:
Joel.Horn@welbilt.com), with a copy to Jones Day, 250 Vesey Street, New York,
New York 10281-1047, Attn: Charles N. Bensinger III (Telecopy No. 212-755-7306),
or at such other address as they may specify in a writing delivered to the
Administrative Agent in the manner specified by such Section 9.01.


Section 23.           Excluded Swap Obligations, Etc. (a) Notwithstanding
anything herein to the contrary (including the definition of “Liabilities”), the
definition of “Liabilities” shall not create any guarantee by any Guarantor of
(or grant of security interest by any Guarantor to support, as applicable) any
Excluded Swap Obligations of such Guarantor for purposes of determining any
obligations of any Guarantor.


(b)          Notwithstanding anything to the contrary in Section 11 hereof or
Section 6.4 of the US Security Agreement, amounts received from any Guarantor
that is not a Qualified ECP Guarantor (as defined below) shall not be applied to
any Excluded Swap Obligation of such Guarantor. For purposes hereof, “Qualified
ECP Guarantor” means, in respect of any Swap Obligation, each Guarantor that has
total assets exceeding $10,000,000 at the time the relevant guarantee or grant
of the relevant security interest becomes or would become effective with respect
to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.


(c)         Without limiting the provisions of Section 10 hereof, each Qualified
ECP Guarantor (other than any Foreign Guarantor in respect of any Domestic
Liability) hereby jointly and severally absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Guarantor to honor all of its obligations under
this Guaranty in respect of Swap Obligations (provided, however, that each
Qualified ECP Guarantor shall only be liable under this paragraph for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this paragraph or otherwise under this Guaranty voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount). The obligations of each Qualified ECP Guarantor
under this paragraph shall remain in full force and effect until payment in full
of all Liabilities (other than contingent obligations in respect of which no
claim has been made) and until the Credit Agreement (other than provisions
thereof that expressly survive the termination thereof) is no longer in effect.
Each Qualified ECP Guarantor intends that this paragraph constitute, and this
paragraph shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Guarantor for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.


10

--------------------------------------------------------------------------------

Section 24.           Effect of Amendment and Restatement of Existing Subsidiary
Guaranty. On the Closing Date, the Existing Subsidiary Guaranty shall be
amended, restated and superseded hereby in its entirety. The parties hereto
acknowledge and agree that (a) this Guaranty and the other Credit Documents,
whether executed and delivered in connection herewith or otherwise, do not
constitute  a novation, payment and reborrowing, or termination of the
“Obligations” (as defined in the Existing Credit Agreement) under the Existing
Subsidiary Guaranty and Existing Credit Agreement as in effect prior to the
Closing Date and (b) such “Obligations” are in all respects continuing (as
amended or amended and restated hereby or thereby) with only the terms thereof
being modified as provided in this Guaranty and the other Credit Documents
executed in connection herewith.


[signature pages follow]


11

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Guarantors has caused this Guaranty to be duly
executed and delivered by its authorized officer as of the date first above
written.


APPLIANCE SCIENTIFIC, INC.
BERISFORD PROPERTY DEVELOPMENT (USA) LTD.
CHARLES NEEDHAM INDUSTRIES INC.
CLEVELAND RANGE, LLC
ENODIS CORPORATION
ENODIS GROUP HOLDINGS US, INC.
ENODIS HOLDINGS, INC.
ENODIS TECHNOLOGY CENTER, INC.
FRYMASTER L.L.C.
GARLAND COMMERCIAL INDUSTRIES LLC
KYSOR BUSINESS TRUST
KYSOR HOLDINGS, INC.
KYSOR INDUSTRIAL CORPORATION, a Michigan corporation
KYSOR INDUSTRIAL CORPORATION, a Nevada corporation
KYSOR NEVADA HOLDING CORP.
LANDIS HOLDINGS LLC
MANITOWOC EQUIPMENT WORKS, INC.
MANITOWOC FOODSERVICE COMPANIES, LLC
MANITOWOC FSG OPERATIONS, LLC
MCCANN’S ENGINEERING & MANUFACTURING CO., LLC
THE DELFIELD COMPANY LLC
WELBILT FSG U.S. HOLDING, LLC
WELBILT HOLDING COMPANY
WELBILT U.S. DOMESTIC CORPORATION
WESTRAN CORPORATION
each, as a Domestic Guarantor



 
By:
     
Name:    
Title:  



[Signature Page to Subsidiary Guaranty]



--------------------------------------------------------------------------------

 
ENODIS HOLDINGS LIMITED,
as a Foreign Guarantor
       
By:
     
Name:    
Title:          
MANITOWOC FOODSERVICE UK HOLDING LIMITED,
as a Foreign Guarantor
       
By:
     
Name:    

Title:

       
MANITOWOC FSG UK LIMITED,
 
 as a Foreign Guarantor
           
By:
     
Name:    
Title:  



[Signature Page to Subsidiary Guaranty]



--------------------------------------------------------------------------------

EXHIBIT A


TO GUARANTY


SUPPLEMENT NO. ___ dated as of _______ ___, 20___ to the Amended and Restated
Subsidiary Guaranty dated as of October 23, 2018 (as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Guaranty”), by the Subsidiaries of Welbilt, Inc., a Delaware
corporation (the “Borrower”), party thereto (individually, a “Guarantor”, and
collectively, the “Guarantors”) for the benefit of the Guaranteed Parties.


Reference is made to the Credit Agreement dated as of March 3, 2016 (as the same
has been and may be further amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the Subsidiary Borrowers, the lenders from time to time
party thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as Administrative
Agent.


Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guaranty and the Credit Agreement.


The Guarantors have entered into the Guaranty to induce the Guaranteed Parties
to amend the Existing Credit Agreement and extend credit and take other actions
pursuant to the Facility Documents. Pursuant to Section 5.10 or 5.13 of the
Credit Agreement, the undersigned Subsidiary is required to enter into the
Guaranty as a [Domestic][Foreign] Guarantor. [Section 21 of the Guaranty
provides that additional Subsidiaries of the Borrower may become Guarantors
under the Guaranty by execution and delivery of an instrument in the form of
this Supplement.][Section 21 of the Guaranty provides that additional
Wholly-Owned Foreign Subsidiaries of the Borrower may become Guarantors under
the Guaranty by execution and delivery of an instrument in the form of this
Supplement and upon satisfaction of the other conditions precedent set forth in
Section 5.13(d) of the Credit Agreement] The undersigned Subsidiary of the
Borrower (the “New Guarantor”) is executing this Supplement in accordance with
the requirements of the Credit Agreement to become a [Domestic][Foreign]
Guarantor under the Guaranty in order to induce the Guaranteed Parties to extend
and continue the extension of credit pursuant to the Credit Agreement and/or to
enter into and perform under other Facility Documents.


Accordingly, the Administrative Agent and the New Guarantor agree as follows:


SECTION 1.       In accordance with Section 21 of the Guaranty, the New
Guarantor by its signature below becomes a Guarantor and a [Domestic][Foreign]
Guarantor under the Guaranty with the same force and effect as if originally
named therein as a Guarantor and a [Domestic][Foreign] Guarantor and the New
Guarantor hereby (a) agrees to all the terms thereof and warrants that the
representations and warranties made by it as a Guarantor thereunder are true and
correct on and as of the date hereof (with all references to “the Guaranty” in
Section 9 of the Guaranty being deemed references to the Guaranty and this
Supplement). Henceforth, each reference to a “Guarantor” and
“[Domestic][Foreign] Guarantor” in the Guaranty shall be deemed to include the
New Guarantor. The Guaranty is hereby incorporated herein by reference.
[Notwithstanding anything contained herein or in the Guaranty, the Liabilities
guaranteed by the New Guarantor pursuant hereto (and pursuant to the Guaranty)
shall exclude all Liabilities as to which the Borrower or a Domestic Subsidiary
is the primary obligor.]1


--------------------------------------------------------------------------------

1
To be inserted with respect to Foreign Guarantors.

 

--------------------------------------------------------------------------------

SECTION 2.        This Supplement may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single agreement. This Supplement shall become effective when the
Administrative Agent shall have received counterparts of this Supplement that,
when taken together, bear the signatures of the New Guarantor and the
Administrative Agent.


SECTION 3.         Except as expressly supplemented hereby, the Guaranty shall
remain in full force and effect.


SECTION 4.         THIS GUARANTY SHALL BE GOVERNED BY THE LAW OF THE STATE OF
NEW YORK.


SECTION 5.         All communications and notices hereunder shall be in writing
and (other than to the New Guarantor) given as provided in Section 9.01 of the
Credit Agreement. All communications and notices hereunder to the New Guarantor
shall be given to it as provided in Section 22 of the Guaranty.


IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the Guaranty as of the day and year first above
written.



 
[Name of New Guarantor]
         
By:
     
Name:
     
Title:
             
JPMORGAN CHASE BANK, N.A., as Administrative Agent
         
By:
     
Name:
     
Title:
   


--------------------------------------------------------------------------------

EXHIBIT I


FORM OF UK SECURITY AGREEMENT


(ATTACHED)




--------------------------------------------------------------------------------

SUPPLEMENTAL SECURITY AGREEMENT
relating to a security agreement dated 3 March 2016
 
DATED __ OCTOBER 2018
 
BETWEEN
 
THE COMPANIES LISTED IN THE SCHEDULE
as the Original Chargors
 
and


JPMORGAN CHASE BANK, N.A. 
as UK Security Trustee
 
[image00001.jpg]
 

--------------------------------------------------------------------------------

CONTENTS
 
Clause
 
Page
     
1.
Interpretation
1
     
2.
Creation of Security
2
     
3.
Incorporation of provisions of the Original Security Agreement
6
     
4.
Continuation
6
     
5.
Enforcement
6
     
6.
Governing Law
8
     
Schedule  Original Chargors
9

 
i

--------------------------------------------------------------------------------

THIS DEED is dated __ October 2018
 
BETWEEN:
 

(1)
THE COMPANIES listed in the Schedule as chargors (each an Original Chargor and
together the Original Chargors); and

 

(2)
JPMORGAN CHASE BANK, N.A. as agent and trustee for the Secured Creditors
referred to below (the UK Security Trustee).

 
BACKGROUND:
 

(A)
The Original Chargors entered into the security agreement dated 3 March 2016 in
favour of the UK Security Trustee (the “Original Security Agreement”) in
connection with the Credit Agreement (as defined in the Original Security
Agreement, and hereinafter the “Original Credit Agreement”). The Original Credit
Agreement has been amended and restated by the Credit Agreement (as defined
below).

 

(B)
To supplement the Original Security Agreement to reflect the execution of the
Credit Agreement, each Original Chargor and the UK Security Trustee have agreed
to enter into this Deed.

 

(C)
It is intended that this document takes effect as a deed notwithstanding the
fact that a party may only execute this document under hand.

 
IT IS AGREED as follows:
 
1.
INTERPRETATION

 

1.1
Definitions

 
Terms defined in the Credit Agreement, the Original Security Agreement or the US
Security Agreement shall, unless otherwise defined in this Deed or a contrary
intention appears, bear the same meanings when used in this Deed and the
following terms shall have the following meanings.


Bank Product Agreements shall mean any agreement entered into from time to time
with any Credit Party in connection with any of the Bank Products which Welbilt,
Inc. identifies to the UK Security Trustee and the Administrative Agent in
writing as an agreement intended to be secured by this Deed (which designation,
once made, may be revoked only with the consent of the Lender or Lender
Affiliate party thereto).
 
Credit Agreement means the amended and restated credit agreement dated on or
about the date hereof between, amongst others, Welbilt, Inc. as the Borrower,
Enodis Holdings Limited as a UK Borrower, the other Subsidiary Borrowers from
time to time party thereto, the Lenders party thereto and JPMorgan Chase Bank,
N.A. as Administrative Agent and UK Security Trustee.
 
1

--------------------------------------------------------------------------------

Foreign Entity means a member of the Group which is a Foreign Subsidiary of
Welbilt, Inc.
 
Group means Welbilt, Inc. and its Subsidiaries.
 
UK Borrower means Enodis Holdings Limited (registered number 04330209) with its
registered office at St Anns Wharf, 112 Quayside, Newcastle Upon Tyne NE1 3DX.
 

1.2
Construction/Certificates

 
The provisions of Clauses 1.2 and 1.3 of the Original Security Agreement apply
to this Deed as though they were set out in full in this Deed except that
references to the Original Security Agreement are to be construed as references
to this Deed and words such as “herein”, “hereof”, “hereunder”, “hereafter”,
“hereby” and “hereto”, where they appear in the Original Security Agreement,
shall be construed accordingly.
 

2.
CREATION OF SECURITY

 

2.1
General

 


(a)
All this Security:

 


(i)
is created in favour of the UK Security Trustee;

 


(ii)
is continuing security for the payment, discharge and performance of all the
relevant Secured Liabilities and will extend to the ultimate balance of all
relevant sums payable by the Obligors under the Credit Documents regardless of
any intermediate payment or discharge in whole or in part; and

 


(iii)
is made with full title guarantee in accordance with the Law of Property
(Miscellaneous Provisions) Act 1994.

 


(b)
If any of the assets of a Chargor cannot be fully and effectively secured in the
manner envisaged by this Deed without the consent of a third party:

 


(i)
that Chargor must notify the UK Security Trustee as soon as reasonably
practicable;

 


(ii)
this Security will, until such consent is received (whereupon the same shall be
secured in the manner envisaged by this Deed), secure all amounts which that
Chargor may receive, or has received, in respect of that asset but exclude the
asset itself; and

 


(iii)
that Chargor must, and each other Chargor must procure that each Chargor will,
use all reasonable endeavours to obtain that consent as soon as reasonably
practicable and, once obtained, will promptly provide a copy of that consent to
the UK Security Trustee.

 
2

--------------------------------------------------------------------------------


(c)
The UK Security Trustee holds the benefit of this Deed on trust for the Secured
Creditors.

 


(d)
The fact that no or incomplete details of any Security Asset are inserted in
Schedule 2 (Security Assets) of the Original Security Agreement or in the
schedule to any Deed of Accession (if any) by which any Chargor became party to
this Deed shall not affect the validity or enforceability of this Security.

 

2.2
Investments

 


(a)
Each Chargor charges:

 


(i)
by way of a first equitable mortgage and first fixed charge the Shares; and

 


(ii)
(to the extent that they are not the subject of a charge under sub-paragraph (i)
above) by way of a first fixed charge its interest in all shares, stocks,
debentures, bonds, warrants, coupons or other securities and investments in each
case in respect of any person which is not a member of the Group and which are
owned by it or held by any nominee on its behalf.

 


(b)
A reference in this Deed to any share, stock, debenture, bond, warrant, coupon
or other security or investment includes:

 


(i)
any dividend, interest or other distribution paid or payable;

 


(ii)
any right, money or property accruing or offered at any time by way of
redemption, substitution, exchange, bonus or preference, under option rights or
otherwise;

 


(iii)
any right against any clearance system; and

 


(iv)
any right under any custodian or other agreement,

 
in relation to that share, stock, debenture, bond, warrant, coupon or other
security or investment.
 

2.3
Insurances

 


(a)
Each Chargor assigns by way of security, subject to a proviso for re-assignment
on redemption, all amounts payable to it under or in connection with each of its
Insurances and all its rights in connection with those amounts.

 


(b)
To the extent that they are not effectively assigned under paragraph (a) above,
each Chargor charges by way of first fixed charge all amounts and rights
described in paragraph (a) above.

 
3

--------------------------------------------------------------------------------


(c)
A reference in this Subclause to any amounts excludes all amounts received or
receivable under or in connection with any third party liability Insurance and
required to settle a liability of an Obligor to a third party.

 

2.4
Other contracts

 


(a)
Each Chargor assigns by way of security, subject to a proviso for re-assignment
on redemption, all of its rights in respect of:

 


(i)
its Relevant Contracts;

 


(ii)
any letter of credit issued in its favour, and

 


(iii)
any bill of exchange or other negotiable instrument held by it.

 


(b)
To the extent that any such right, title and interest described in paragraph (a)
above is not assignable or capable of assignment, the assignment thereof
purported to be effected by paragraph (a) shall operate as an assignment of any
and all damages, compensation, remuneration, profit, rent or income which such
Chargor may derive therefrom or be awarded or entitled to in respect thereof.

 


(c)
To the extent that they do not fall within any other Subclause of this Clause
and are not effectively assigned under paragraph (a) or (b) above, each Chargor
charges by way of first fixed charge all of its rights and benefits under each
agreement and document to which it is a party.

 

2.5
Intellectual property

 
Each Chargor charges by way of a first fixed charge all of its rights in respect
of any Intellectual Property Rights; this includes any specified in Part 4 of
Schedule 2 of the Original Security Agreement (Security Assets) opposite its
name or in Part 4 of the schedule to any Deed of Accession by which it became
party to this Deed.
 

2.6
Miscellaneous

 
Each Chargor charges by way of a first fixed charge:
 


(a)
any beneficial interest, claim or entitlement it has to any assets of any
pension fund;

 


(b)
its goodwill;

 


(c)
the benefit of any authorisation (statutory or otherwise) held in connection
with its business or the use of any Security Asset;

 


(d)
the right to recover and receive compensation which may be payable to it in
respect of any authorisation referred to in paragraph (c) above; and

 


(e)
its uncalled capital.

 
4

--------------------------------------------------------------------------------

2.7
Floating charge

 


(a)
Each Chargor charges by way of a first floating charge all its assets whatsoever
and wheresoever not otherwise effectively mortgaged, charged or assigned under
this Deed.

 


(b)
Except as provided below, the UK Security Trustee may by notice to a Chargor
convert the floating charge created by that Chargor under this Deed into a fixed
charge as regards any of that Chargor’s assets specified in that notice, if:

 


(i)
an Event of Default has occurred and is continuing; or

 


(ii)
the UK Security Trustee (acting reasonably) considers those assets to be in
danger of being seized or sold under any form of distress, attachment, execution
or other legal process.

 


(c)
The floating charge created under this Deed may not be converted into a fixed
charge solely by reason of:

 


(i)
the obtaining of a moratorium; or

 


(ii)
anything done with a view to obtaining a moratorium,

 
under the Insolvency Act 2000.
 


(d)
The floating charge created under this Deed will (in addition to the
circumstances in which the same will occur under general law) automatically and
immediately (without notice) convert into a fixed charge over all of each
Chargor’s assets:

 


(i)
if a Chargor (x) creates, or attempts to create, without the prior written
consent of the UK Security Trustee, a Security or a trust in favour of another
person over all or any part of the Security Assets; or (y) disposes, or attempts
to dispose of, all or any part of the Security Assets (other than Security
Assets that are only subject to the floating charge while it remains
uncrystallised) and except, in each case, as expressly permitted under the
Credit Agreement;

 


(ii)
if any person levies (or attempts to levy) any distress, attachment, execution
or other process against all or any part of the Security Assets; or

 


(iii)
if an administrator is appointed or the UK Security Trustee receives notice of
an intention to appoint an administrator; or

 


(iv)
on the convening of any meeting of the members of that Chargor to consider a
resolution to wind that Chargor up (or not to wind that Chargor up) other than
as part of a solvent reconstruction of that Chargor which is permitted under the
Credit Agreement.

 
5

--------------------------------------------------------------------------------


(e)
The floating charge created under this Deed is a qualifying floating charge for
the purpose of paragraph 14 of Schedule B1 to the Insolvency Act 1986.

 


(f)
The giving by the UK Security Trustee of a notice pursuant to paragraph (b)
above in relation to any class of any Chargor’s assets shall not be construed as
a waiver or abandonment of the UK Security Trustee’s rights to give other
similar notices in respect of any other class of assets or of any other of the
rights of any of the Secured Creditors under this Deed or under any of the other
Credit Documents.

 

3.
INCORPORATION OF PROVISIONS OF THE ORIGINAL SECURITY AGREEMENT

 
The provisions of Clause 3 to Clause 23 (inclusive) of the Original Security
Agreement shall be deemed to be incorporated into this Deed with all necessary
modifications as if they were set out in full in this Deed.
 
4.
CONTINUATION

 

4.1
Continuation

 
The Original Security Agreement will remain in full force and effect as
supplemented by this Deed. From the date of this Deed, the Original Security
Agreement and this Deed shall be read and construed together.
 

4.2
Additional Security

 
This security is to be in addition to and shall neither be merged in nor in any
way exclude or prejudice or be affected by any other security or right which the
UK Security Trustee and/or any other Secured Creditor may now or after the date
of this Deed hold for any of the Secured Liabilities and this security may be
enforced against any Chargor without first having recourse to any other rights
of the UK Security Trustee or any other Secured Creditor.
 

4.3
Discharge of Obligations

 
To the extent that any perfection requirement or obligation to deliver original
documents or notices or other documents or communications under this Deed has
been satisfied or delivered (as applicable) by any Chargor in accordance with
the terms of the Original Security Agreement, it is deemed to have been
satisfied or delivered (as applicable) under this Deed.
 
5.
ENFORCEMENT

 

5.1
Submission

 


(a)
For the benefit of the UK Security Trustee, each Chargor agrees that the courts
of England and Wales have jurisdiction to settle any dispute including a dispute
relating to any non-contractual obligation arising out of or in connection with
this Deed and accordingly submits to the exclusive jurisdiction of the courts of
England and Wales.

 
6

--------------------------------------------------------------------------------


(b)
This Subclause is for the benefit of the Secured Creditors only. As a result, no
Secured Creditor shall be prevented from taking proceedings relating to a
dispute in any other courts with jurisdiction.

 


(c)
The Secured Creditors may take concurrent proceedings in any number of
jurisdictions.

 

5.2
Service of process

 


(a)
Without prejudice to any other mode of service allowed under any relevant law,
each Chargor other than the UK Borrower:

 


(i)
irrevocably appoints the UK Borrower as its agent for service of process in
relation to any proceedings before the English courts in connection with this
Deed (and the UK Borrower by its execution of this Deed, accepts that
appointment);

 


(ii)
agrees to maintain such an agent for service of process in England during the
Security Period;

 


(iii)
agrees that failure by an agent for service of process to notify the relevant
Chargor of the process will not invalidate the proceedings concerned;

 


(iv)
consents to the service of process relating to any such proceedings by prepaid
posting of a copy of the process to the registered office of the UK Borrower
from time to time; and

 


(v)
agrees that if the appointment of any person mentioned in this paragraph (a)
ceases to be effective, such Chargor must immediately appoint a further person
in England to accept service of process on its behalf and, failing such
appointment within 15 days, the UK Security Trustee is entitled to appoint such
a person by notice to the relevant Chargor or the UK Borrower.

 


(b)
The UK Borrower hereby unconditionally and irrevocably accepts the appointment
of it as an English process agent under this Deed and expressly agrees and
consents to the provisions of this Clause and Clause 5.2 (Service of process).

 

5.3
Forum convenience and enforcement abroad

 
Each Chargor:
 


(a)
waives objection to the English courts on grounds of inconvenient forum or
otherwise as regards proceedings in connection with this Deed; and

 
7

--------------------------------------------------------------------------------


(b)
agrees that a judgment or order of an English court in connection with this Deed
is conclusive and binding on it and may be enforced against it in the courts of
any other jurisdiction.

 
6.
GOVERNING LAW

 
This Deed and any non-contractual obligations arising out of or in connection
with it are governed by English law.


This Deed has been executed and delivered as a deed on the date stated at the
beginning of this Deed.
 
8

--------------------------------------------------------------------------------

SCHEDULE
 
ORIGINAL CHARGORS
 

 
Name
Registered Number
     
1.
Enodis Holdings Limited
04330209
     
2.
Manitowoc FSG UK Limited
09836380
     
3.
Manitowoc Foodservice UK Holding Limited
09927373




--------------------------------------------------------------------------------

SIGNATORIES
 
Original Chargors


Executed and delivered as a deed by
)    
ENODIS HOLDINGS LIMITED
)
Director
    )     acting by )       )    
In the presence of:
)       )    
Name:
)       )
Witness
 
Address:
)       )       )    

 

Executed and delivered as a deed by
)    
MANITOWOC FSG UK LIMITED
)
Director
    )     acting by )       )    
In the presence of:
)       )    
Name:
)       )
Witness
 
Address:
)       )       )    




--------------------------------------------------------------------------------

Executed and delivered as a deed by
)    
MANITOWOC FOODSERVICE UK HOLDING LIMITED
)
Director
    )     acting by )       )    
In the presence of:
)       )    
Name:
)       )
Witness
 
Address:
)       )       )    




--------------------------------------------------------------------------------

UK Security Trustee
 
JPMORGAN CHASE BANK, N.A.
 
acting by:
 

--------------------------------------------------------------------------------

EXHIBIT J


FORM OF US PLEDGE AGREEMENT


(ATTACHED)



--------------------------------------------------------------------------------

FORM OF US PLEDGE AGREEMENT


AMENDED AND RESTATED PLEDGE AGREEMENT (as amended, modified, restated, amended
and restated and/or supplemented from time to time, this “Agreement”), dated as
of October 23, 2018, made by each of the undersigned pledgors (each, a “Pledgor”
and, together with any other entity that becomes a pledgor hereunder pursuant to
Section 25 hereof, the “Pledgors”) to JPMORGAN CHASE BANK, N.A., as collateral
agent (together with any successor collateral agent, the “Collateral Agent” or
the “Pledgee”), for the benefit of the Secured Creditors (as defined below).
Except as otherwise defined herein, all capitalized terms used herein and
defined in the Credit Agreement (as defined below) shall be used herein as
therein defined.


W I T N E S S E T H:


WHEREAS, Welbilt, Inc. (the “Borrower”) is a party to that certain Credit
Agreement, dated as of March 3, 2016, among the Borrower, the other credit
parties party thereto, the lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent (as amended, restated, amended and restated, modified or
supplemented from time to time prior to the Closing Date, the “Existing Credit
Agreement”);


WHEREAS, pursuant to the Existing Credit Agreement, the Borrower, the Pledgors
party thereto and the Pledgee, for the benefit of the Secured Creditors (as
defined below), entered into that certain Pledge Agreement, dated as of March 3,
2016 (as amended, supplemented or otherwise modified from time to time, the
“Existing US Pledge Agreement”) to induce the secured parties thereto to enter
into and extend credit to the Borrowers under the Existing Credit Agreement;


WHEREAS, the Borrower, the other Borrowers, the Credit Parties party thereto,
the Lenders and the Administrative Agent have agreed to enter into Amendment No.
-6, dated as of the date hereof (the “Amendment”), to amend the Existing Credit
Agreement (as amended by the Amendment, the “Credit Agreement”) to set forth the
terms and conditions under which the Lenders will, from time to time, provide
the Commitments and make loans and extend other financial accommodations
thereunder to or for the benefit of the Borrowers;


WHEREAS, pursuant to the Existing Credit Agreement and prior to the date hereof,
one or more Pledgors may have entered into, or guaranteed the obligations of one
or more other Pledgors or any of their respective Subsidiaries under, one or
more Swap Agreements, Bank Product Agreements or Designated Foreign Facility
Agreements with one or more Lender Creditors or any affiliate of any Lender
Creditor (each such Lender Creditor or affiliate, even if an applicable Lender
Creditor subsequently ceases to be a Lender under the Credit Agreement for any
reason, together with such Lender Creditor’s or applicable affiliate’s or
applicable third Person’s successors and assigns, if any, collectively, the
“Other Creditors” and, together with the Lender Creditors, are herein called the
“Secured Creditors”) and further may from time to time enter into, or guarantee
the obligations of one or more other Pledgors or any of their respective
Subsidiaries under, one or more Swap Agreements, Bank Product Agreements or
Designated Foreign Facility Agreements with one or more Secured Creditors on or
after the date hereof;



--------------------------------------------------------------------------------

WHEREAS, each Pledgor desires to enter into this Agreement to satisfy the
condition described in the preceding paragraph;


NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Pledgor, the receipt and sufficiency of which are hereby acknowledged, each
Pledgor hereby makes the following representations and warranties to the Pledgee
for the benefit of the Secured Creditors and hereby covenants and agrees with
the Pledgee for the benefit of the Secured Creditors as follows:


1.            SECURITY FOR OBLIGATIONS. This Agreement is made by each Pledgor
for the benefit of the Secured Creditors to secure:


(a)         the full and prompt payment when due (whether at the stated
maturity, by acceleration or otherwise) of all obligations, liabilities and
indebtedness (including, without limitation, principal, premium, interest,
reimbursement obligations, fees and indemnities (including, without limitation,
all interest that accrues after the commencement of any case, proceeding or
other action relating to the bankruptcy, insolvency, reorganization or similar
proceeding of any Pledgor at the rate provided for in the respective
documentation, whether or not a claim for post-petition interest is allowed in
any such proceeding)) of such Pledgor to the Lender Creditors, whether now
existing or hereafter incurred under, to the extent arising out of, or in
connection with, the Credit Agreement and the other Credit Documents to which
such Pledgor is a party (including, in the case of each Pledgor (a) that is a
Subsidiary Guarantor, all such obligations, liabilities and indebtedness of such
Pledgor under the Subsidiary Guaranty and (b) that is the Borrower, all such
obligations, liabilities and indebtedness of such Pledgor under the Parent
Guaranty) and the due performance and compliance by such Pledgor with all of the
terms, conditions and agreements contained in the Credit Agreement and in such
other Credit Documents (all such obligations, liabilities and indebtedness under
this clause (a), except to the extent consisting of obligations, liabilities or
indebtedness with respect to Swap Agreements, Bank Product Agreements or
Designated Foreign Facility Agreements, being herein collectively called the
“Credit Document Obligations”);


(b)          the full and prompt payment when due (whether at the stated
maturity, by acceleration or otherwise) of all obligations, liabilities and
indebtedness (including, without limitation, all interest that accrues after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency, reorganization or similar proceeding of any Pledgor at the rate
provided for in the respective documentation, whether or not a claim for
post-petition interest is allowed in any such proceeding) owing by such Pledgor
and each of its Subsidiaries to the Other Creditors under, or with respect to
(including, in the case of each Pledgor (a) that is a Subsidiary Guarantor, all
such obligations, liabilities and indebtedness of such Pledgor under the
Subsidiary Guaranty and (b) that is the Borrower, all such obligations,
liabilities and indebtedness of such Pledgor under the Parent Guaranty), any
Swap Agreement permitted by the Credit Agreement, Bank Product Agreement or
Designated Foreign Facility Agreements, whether such Swap Agreement, Bank
Product Agreement or Designated Foreign Facility Agreement, as applicable, is
now in existence or hereafter arising, and the due performance and compliance by
such Pledgor or such Subsidiary, as applicable, with all of the terms,
conditions and agreements contained therein (all such obligations, liabilities
and indebtedness described in this clause (b) being herein collectively called
the “Other Obligations”);


2

--------------------------------------------------------------------------------

(c)           any and all sums advanced by the Pledgee in accordance with any
Security Document to preserve the Collateral (as hereinafter defined) or
preserve its security interest in the Collateral;


(d)          in the event of any proceeding for the collection or enforcement of
any indebtedness, obligations or liabilities of such Pledgor referred to in
clauses (a) and (b) above, after an Event of Default has occurred and is
continuing, the reasonable expenses of the Pledgee in retaking, holding,
preparing for sale or lease, selling or otherwise disposing of or realizing on
the Collateral, or of any exercise by the Pledgee of its rights hereunder,
together with reasonable attorneys’ fees and court costs; and


(e)          all amounts paid by any Indemnitee as to which such Indemnitee has
the right to reimbursement under Section 9.03(b) of the Credit Agreement; all
such obligations, liabilities, sums and expenses set forth in clauses (a)
through (e) of this Section 1 being herein collectively called the
“Obligations,” it being acknowledged and agreed that the “Obligations” shall
include extensions of credit of the types described above, whether outstanding
on the date of this Agreement or extended from time to time after the date of
this Agreement.


2.            DEFINITIONS.


(a)           Reference to singular terms shall include the plural and vice
versa.


(b)          The following capitalized terms used herein shall have the
definitions specified below:


“Acceleration Event” means occurrence and continuation of an Event of Default
after the Pledgee has notified the applicable Pledgor of the suspension of the
rights of such Pledgor in accordance with Section 7(b) (provided that no such
notice shall be required in the case of any Event of Default under paragraph (h)
or (i) of Article VII of the Credit Agreement).


“Administrative Agent” has the meaning set forth in the Recitals hereto.


“Adverse Claim” has the meaning given such term in Section 8-102(a)(1) of the
UCC.


“Agreement” has the meaning set forth in the first paragraph hereof.


“Amendment” has the meaning set forth in the Recitals hereto.


“Bank Product Agreements” means any agreement entered into from time to time
with any Credit Party or any Restricted Subsidiary, in each case, in connection
with Bank Products, that the Borrower identifies to the Collateral Agent and the
Administrative Agent in writing as an agreement intended to be secured by the US
Security Agreement (which designation, once made, may be revoked only with the
consent of the Lender or Lender Affiliate party thereto).


3

--------------------------------------------------------------------------------

“Bank Products” means the following bank services or facilities extended to any
Credit Party or any Restricted Subsidiary: (a) commercial credit cards, (b)
stored value cards, merchant cards, purchase or debit cards, and non-card
e-payables services and (c) treasury or cash management services (including
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services, electronic funds transfer
services, lockbox services, stop payment services and wire transfer services).


“Borrower” has the meaning set forth in the Recitals hereto.


“Borrowers” has the meaning set forth in the Recitals hereto.


“Certificated Security” has the meaning given such term in Section 8-102(a)(4)
of the UCC.


“Clearing Corporation” has the meaning given such term in Section 8-102(a)(5) of
the UCC.


“Collateral” has the meaning set forth in Section 3.1 hereof.


“Collateral Accounts” means any and all accounts established and maintained by
the Pledgee in the name of any Pledgor to which Collateral may be credited.


“Credit Agreement” has the meaning set forth in the Recitals hereto.


“Credit Document Obligations” has the meaning set forth in Section 1(a) hereof.


“Designated Foreign Facility Agreements” has the meaning set forth in the US
Security Agreement.


“Domestic Corporation” has the meaning set forth in the definition of “Stock.”


“Event of Default” means any Event of Default under, and as defined in, the
Credit Agreement.


“Excluded Assets” has the meaning set forth in the US Security Agreement.


“Foreign Corporation” has the meaning set forth in the definition of “Stock.”


“Indemnitees” means the Pledgee and each other Secured Creditor and their
respective successors, assigns, employees, agents and affiliates.


“Investment Property” has the meaning given such term in Section 9-102 of the
UCC; provided that the term “Investment Property” shall not include any
“security” (as defined in Section 8-102 of the New York UCC as in effect on the
date hereof) of any Person that is not a Subsidiary of any Pledgor or is not an
Intercompany Note, to the extent (and only for so long as) the terms thereof or
of any agreement governing the same validly prohibit the assignment of, or the
granting a security interest in, such security (it being understood and agreed,
however, (a) that notwithstanding the foregoing, all rights to payment for money
due or to become due, and all distributions to which any Pledgor may be
entitled, in respect of any such excluded security shall be “Collateral” subject
to the security interests created by this Agreement and (b) such excluded
security shall otherwise be subject to the security interests created by this
Agreement (and become “Investment Property” for all purposes of this Agreement)
upon the receipt of any necessary approvals or waivers permitting the assignment
thereof or the granting of a security interest therein, in any such case without
any further action upon the part of the respective Pledgor, the Pledgee or any
other Secured Creditor).


4

--------------------------------------------------------------------------------

“Lender Creditors” means the Lenders, the Issuing Banks, the Swingline Lender,
the Administrative Agent and the Collateral Agent.


“Lenders” has the meaning set forth in the Recitals hereto.


“Limited Liability Company Interests” means the entire limited liability company
membership interest at any time owned by any Pledgor in any limited liability
company; provided that the term “Limited Liability Company Interest” shall not
include any limited liability company membership interest in any limited
liability company that is not a Subsidiary of any Pledgor to the extent (and
only for so long as) the limited liability company agreement or operating
agreement for such limited liability company prohibits the assignment of, or
granting of a security interest in, the limited liability company membership
interests of such limited liability company, it being understood and agreed,
however, any such excluded limited liability company membership interest shall
otherwise be subject to the security interests created by this Agreement (and
become a “Limited Liability Company Interest” for all purposes of this
Agreement) upon the receipt by the respective Pledgor of any necessary approvals
or waivers permitting the assignment thereof or the granting of a security
interest therein.


“Notes” means all promissory notes and other instruments evidencing all such
debt securities from time to time issued to, or held by, each Pledgor.


“Obligations” has the meaning set forth in Section 1 hereof.


“Other Creditors” has the meaning set forth in the Recitals hereto.


“Other Obligations” has the meaning set forth in Section 1(b) hereof.


“Partnership Interest” means the entire general partnership interest or limited
partnership interest at any time owned by any Pledgor in any general partnership
or limited partnership; provided that the term “Partnership Interest” shall not
include any partnership interest (general or limited) in any partnership that is
not a Subsidiary of any Pledgor to the extent (and only for so long as) the
partnership agreement for such partnership prohibits the assignment of, or
granting of a security interest in, the partnership interests of such
partnership, it being understood and agreed, however, any such excluded
partnership interest shall otherwise be subject to the security interests
created by this Agreement (and become a “Partnership Interest” for all purposes
of this Agreement) upon the receipt by the respective Pledgor of any necessary
approvals or waivers permitting the assignment thereof or the granting of a
security interest therein.


“Pledged Notes” has the meaning set forth in Section 3.5 hereof.


5

--------------------------------------------------------------------------------

“Pledgee” has the meaning set forth in the first paragraph hereof.


“Pledgor” has the meaning set forth in the first paragraph hereof.


“Proceeds” has the meaning given such term in Section 9-102 of the UCC.


“Required Secured Creditors” has the meaning provided in the US Security
Agreement.


“Secured Creditors” has the meaning set forth in the Recitals hereto.


“Secured Debt Agreements” means and includes this Agreement, the other Credit
Documents and the Swap Agreements, Bank Product Agreements and Designated
Foreign Facility Agreements entered into with any Other Creditors.


“Securities Act” means the Securities Act of 1933, as amended, as in effect from
time to time.


“Stock” means (x) with respect to corporations incorporated under the laws of
the United States or any State thereof or the District of Columbia (each a
“Domestic Corporation”), all of the issued and outstanding shares of capital
stock of any corporation at any time owned by any Pledgor of any Domestic
Corporation and (y) with respect to corporations or other entities that are not
Domestic Corporations (each a “Foreign Corporation”), all of the issued and
outstanding shares of capital stock at any time owned by any Pledgor of any
Foreign Corporation.


“Subsidiary” means, as to any Person, (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.


“Termination Date” has the meaning set forth in Section 20 hereof.


“UCC” means the Uniform Commercial Code as in effect in the State of New York
from time to time; provided that all references herein to specific sections or
subsections of the UCC are references to such sections or subsections, as the
case may be, of the Uniform Commercial Code as in effect in the State of New
York on the date hereof.


3.            PLEDGE OF SECURITIES, ETC.


3.1         Pledge. To secure the Obligations now or hereafter owed or to be
performed by such Pledgor, each Pledgor does hereby grant and pledge to the
Pledgee for the benefit of the Secured Creditors, and does hereby create a
continuing security interest in favor of the Pledgee for the benefit of the
Secured Creditors in, all of the right, title and interest in and to the
following, whether now existing or hereafter from time to time acquired
(collectively, the “Collateral”):


6

--------------------------------------------------------------------------------

(a)(i) the Equity Interests now or at any time hereafter owned by or on behalf
of such Pledgor, including those set forth opposite the name of such Pledgor on
Annexes B, C, E and F, and (ii) all certificates and other instruments
representing all such Equity Interests ((i) and (ii) collectively, the “Pledged
Equity Interests”); provided that the Pledged Equity Interests shall not include
(A) more than 65% of the issued and outstanding voting Equity Interests of any
Subsidiary that is a CFC or CFC Holdco; or (B) Equity Interests that constitute
Excluded Assets;


(b)(i) the debt securities now owned or at any time hereafter acquired by such
Pledgor, including those listed opposite the name of such Pledgor on Annex D,
but excluding any Excluded Asset and (ii) all Pledged Notes, but excluding any
Excluded Asset ((i) and (ii) collectively, the “Pledged Debt Securities”);


(c) all other property of such Pledgor that may be delivered to and held by the
Pledgee pursuant to the terms of this Section 3.1 or Section 3.2;


(d) subject to Section 6, all payments of principal, and all interest, dividends
or other distributions, whether paid or payable in cash, instruments or other
property from time to time received, receivable or otherwise distributed in
respect of, in exchange for or upon the conversion of, and all other Proceeds
received in respect of, the Pledged Equity Interests and Pledged Debt
Securities;


(e) subject to Section 6, all rights and privileges of such Pledgor with respect
to the securities, instruments and other property referred to in clauses (a),
(b), (c) and (d) above; and


(f) all Proceeds of any of the foregoing, provided however that, notwithstanding
the foregoing, in no event shall any Excluded Asset be included in the
Collateral.


3.2          Procedures.


(a)          Each Pledgor agrees to deliver or cause to be delivered to the
Pledgee any and all Pledged Equity Interests and Pledged Debt Securities (i) on
the date hereof, in the case of any such Collateral owned by such Pledgor on the
date hereof, and (ii) to the extent that any Pledgor at any time or from time to
time owns, acquires or obtains any right, title or interest in any Collateral
after the date hereof, such Collateral shall automatically (and without the
taking of any action by the respective Pledgor) be pledged pursuant to Section
3.1 or Section 3.2 of this Agreement and, in addition thereto, such Pledgor
shall (to the extent provided below) take the following actions as set forth
below (promptly and, in any event, within 45 days after it obtains such
Collateral or such longer period agreed by the Pledgee in its reasonable
discretion) for the benefit of the Pledgee and the Secured Creditors:


(i)         with respect to a Certificated Security (other than a Certificated
Security credited on the books of a Clearing Corporation), the respective
Pledgor shall deliver such Certificated Security to the Pledgee, indorsed to the
Pledgee or indorsed by the applicable Pledgor in blank and undated or
accompanied by an undated and blank instrument of transfer executed by the
applicable Pledgor;


7

--------------------------------------------------------------------------------

(ii)         with respect to any Pledged Debt Security in an aggregate principal
amount of $5,000,000 or greater), delivery of such Note to the Pledgee, undated
and indorsed to the Pledgee by the applicable Pledgor or indorsed in blank; and


(iii)        with respect to all other property comprising part of the
Collateral to the extent applicable shall be accompanied by undated proper
instruments of assignment duly executed by the applicable Pledgor in blank and
such other instruments or documents as the Pledgee may reasonably request.


(b)          Each Pledgor acknowledges and agrees that (i) to the extent any
Limited Liability Company Interest or limited Partnership Interest controlled
now or in the future by such Pledgor (or by such Pledgor and one or more other
Credit Parties) and pledged hereunder is a “security” within the meaning of
Article 8 of the New York UCC and is governed by Article 8 of the New York UCC,
such interest shall be certificated and such certificate shall be delivered to
the Pledgee in accordance with Section 3.2(a) and (ii) each such interest shall
at all times hereafter continue to be such a security and represented by such
certificate.  Each Pledgor further acknowledges and agrees that with respect to
any Limited Liability Company Interest or limited Partnership Interest
controlled now or in the future by such Grantor (or by such Grantor and one or
more other Credit Parties) and pledged hereunder that is not a “security” within
the meaning of Article 8 of the New York UCC, the terms of such interest shall
at no time provide that such interest is a “security” within the meaning of
Article 8 of the New York UCC, nor shall such interest be represented by a
certificate, unless such Pledgor provides prior written notification to the
Pledgee that the terms of such interest so provide that such interest is a
“security” within the meaning of Article 8 of the New York UCC and such interest
is thereafter represented by a certificate; and such certificate shall be
delivered to the Pledgee in accordance with Section 3.2(a).


(c)         In addition to the actions required to be taken pursuant to Section
3.2(a) hereof, each Pledgor shall authorize Pledgee or its designees from time
to time to file appropriate financing statements, continuation statements,
amendments thereto and other filing or recording documents or instruments (on
Form UCC-1 or other appropriate form) under the Uniform Commercial Code as in
effect in the various relevant States, covering all Collateral hereunder without
the signature of the applicable Pledgor (with the form of such financing
statements to be reasonably satisfactory to the Pledgee), to be filed in the
relevant filing offices so that the Pledgee has a security interest in all
Investment Property and other Collateral that is perfected by the filing of such
financing statements. Each Pledgor agrees that such financing statements may
describe the collateral in the same manner as described in the US Security
Agreement or as “all assets” or “all personal property” of the undersigned,
whether now owned or hereafter existing or acquired by the undersigned or such
other description as the Pledgee reasonably determines is necessary or
advisable.


3.3         Subsequently Acquired Collateral. If any Pledgor shall acquire (by
purchase, stock dividend or similar distribution or otherwise) any additional
Collateral at any time or from time to time after the date hereof, such
Collateral shall automatically (and without any further action being required to
be taken) be subject to the pledge and security interests created pursuant to
Section 3.1 hereof and, furthermore, the respective Pledgor will promptly
thereafter take (or cause to be taken) all action with respect to such
Collateral in accordance with the procedures set forth in Section 3.2 hereof,
and will promptly thereafter deliver to the Pledgee supplements to Annexes A
through G hereto as are reasonably necessary to cause such annexes to be
complete and accurate giving effect thereto.


8

--------------------------------------------------------------------------------

3.4          [Reserved].


3.5          Definition of Pledged Notes. All Notes at any time pledged or
required to be pledged hereunder are hereinafter called the “Pledged Notes”.


3.6         Certain Representations and Warranties Regarding the Collateral.
Each Pledgor represents and warrants that on the date hereof: (a) the
jurisdiction of organization of such Pledgor, and such Pledgor’s organizational
identification number, is listed on Annex A hereto; (b) each Subsidiary of such
Pledgor, and the direct ownership thereof, is listed in Annex B hereto; (c) the
Stock (and any warrants or options to purchase Stock) held by such Pledgor
consists of the number and type of shares of the Stock (or warrants or options
to purchase any stock) of the corporations as described in Annex C hereto; (d)
such Stock constitutes that percentage of the issued and outstanding capital
stock of the issuing corporation as is set forth in Annex C hereto; (e) the
Pledge Debt Securities held by such Pledgor consist Pledged Debt Securities
described in Annex D hereto where such Pledgor is listed as the lender; (f) the
Limited Liability Company Interests held by such Pledgor consist of the number
and type of interests of the Persons described in Annex E hereto; (g) each such
Limited Liability Company Interest constitutes that percentage of the issued and
outstanding equity interest of the issuing Person as set forth in Annex E
hereto; (h) the Partnership Interests held by such Pledgor consist of the number
and type of interests of the Persons described in Annex F hereto; (i) each such
Partnership Interest constitutes that percentage or portion of the entire
partnership interest of the Partnership as set forth in Annex F hereto; (j) the
Pledgor has complied with the respective procedure set forth in Section 3.2(a)
hereof with respect to each item of Collateral described in Annexes B through E
hereto, in each case to the extent required by the respective procedure for such
item of Collateral on the date hereof; and (k) on the date hereof, such Pledgor
owns no other Securities, Limited Liability Company Interests or Partnership
Interests that are required to be pledged hereunder.


4.            APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC. If and to the extent
necessary to enable the Pledgee to perfect its security interest in any of the
Collateral or to exercise any of its remedies hereunder, the Pledgee shall have
the right to appoint one or more sub-agents for the purpose of retaining
physical possession of the Collateral, which may be held (in the discretion of
the Pledgee) in the name of the relevant Pledgor, endorsed or assigned in blank
or in favor of the Pledgee or any nominee or nominees of the Pledgee or a
sub-agent appointed by the Pledgee.


5.           VOTING, ETC., WHILE NO EVENT OF DEFAULT. Unless and until an
Acceleration Event has occurred, each Pledgor shall be entitled to exercise any
and all voting and other consensual rights pertaining to the Collateral owned by
it, and to give consents, waivers or ratifications in respect thereof; provided
that, in each case, no vote shall be cast or any consent, waiver or ratification
given or any action taken or omitted to be taken that would reasonably be
expected to violate or be inconsistent with any of the terms of any Credit
Documents, or that could reasonably be expected to have the effect of impairing
in any material respect the value of the Collateral or any part thereof or the
rights or remedies of the Pledgee or any other Secured Creditor in the
Collateral unless expressly permitted by the terms of the Credit Documents. All
such rights of each Pledgor to vote and to give consents, waivers and
ratifications shall cease if an Event of Default has occurred and is continuing,
and Section 7 hereof shall become applicable.


9

--------------------------------------------------------------------------------

6.           DIVIDENDS AND OTHER DISTRIBUTIONS. Unless and until an Acceleration
Event has occurred, all cash dividends, cash distributions, cash Proceeds and
other cash amounts payable in respect of the Collateral shall be paid to the
respective Pledgor. The Pledgee shall be entitled to receive directly, and to
retain as part of the Collateral:


(a)          all other or additional stock, notes, limited liability company
interests, partnership interests, instruments or other securities or property
(including, but not limited to, cash dividends other than as set forth above)
paid or distributed by way of dividend or otherwise in respect of the
Collateral;


(b)          all other or additional stock, notes, limited liability company
interests, partnership interests, instruments or other securities or property
(including, but not limited to, cash other than as set forth above) paid or
distributed in respect of the Collateral by way of stock-split, spin-off,
split-up, reclassification, combination of shares or similar rearrangement; and


(c)         all other or additional stock, notes, limited liability company
interests, partnership interests, instruments or other securities or property
(including, but not limited to, cash) that may be paid in respect of the
Collateral by reason of any consolidation, merger, exchange of stock, conveyance
of assets, liquidation or similar corporate or other reorganization.


All dividends, distributions or other payments that are received by any Pledgor
contrary to the provisions of this Section 6 and Section 7 hereof shall be and
shall become part of the Collateral, and if received by any Pledgor, shall be
received in trust for the benefit of the Pledgee, shall be segregated from other
property or funds of such Pledgor and shall be forthwith delivered to the
Pledgee as Collateral in the same form as so received (with any necessary
endorsement, stock or note powers, allonges and other instruments of transfer
reasonably requested by the Pledgee).


7.            REMEDIES IN CASE OF AN EVENT OF DEFAULT.


(a)          If there shall have been an Acceleration Event, then and in every
such case, the Pledgee shall be entitled to exercise all of the rights, powers
and remedies (whether vested in it by this Agreement, any other Secured Debt
Agreement or by law) for the protection and enforcement of its rights in respect
of the Collateral, and the Pledgee shall be entitled to exercise (in its sole
and absolute discretion) all the rights and remedies of a secured party under
the Uniform Commercial Code as in effect in any relevant jurisdiction and also
shall be entitled, without limitation, to exercise the following rights, which
each Pledgor hereby agrees to be commercially reasonable:


10

--------------------------------------------------------------------------------

(i)          to hold the Pledged Equity Interests and Pledged Debt Securities in
its own name as pledgee, in the name of its nominee (as pledgee or as sub-agent)
or in the name of the applicable Pledgor, endorsed or assigned in blank or in
favor of the Pledgee for the benefit of the Secured Creditors;


(ii)          to receive all amounts payable (including dividends, interest,
principal and other distributions) in respect of the Collateral otherwise
payable under Section 6 hereof to the respective Pledgor;


(iii)        to transfer all or any part of the Collateral into the Pledgee’s
name or the name of its nominee or nominees;


(iv)        to accelerate any Pledged Debt Security that may be accelerated in
accordance with its terms, and take any other lawful action to collect upon any
Pledged Debt Security (including, without limitation, to make any demand for
payment thereon);


(v)         to vote all or any part of the Collateral (whether or not
transferred into the name of the Pledgee) and give all consents, waivers and
ratifications in respect of the Collateral and otherwise act with respect
thereto as though it were the outright owner thereof (each Pledgor hereby
irrevocably constituting and appointing the Pledgee the proxy and
attorney-in-fact of such Pledgor, with full power of substitution to do so);


(vi)        at any time and from time to time to sell, assign and deliver, or
grant options to purchase, all or any part of the Collateral, or any interest
therein, at any public or private sale, without demand of performance,
advertisement or notice of intention to sell or of the time or place of sale or
adjournment thereof or to redeem or otherwise (all of which are hereby waived by
each Pledgor), for cash, on credit or for other property, for immediate or
future delivery without any assumption of credit risk, and for such price or
prices and on such terms as the Pledgee in its absolute discretion may
determine, provided that at least 30 days’ written notice of the time and place
of any such sale shall be given to the respective Pledgor. The Pledgee shall not
be obligated to make any such sale of Collateral regardless of whether any such
notice of sale has theretofore been given. Each Pledgor hereby waives and
releases to the fullest extent permitted by law any right or equity of
redemption with respect to the Collateral, whether before or after sale
hereunder, and all rights, if any, of marshalling, in compliance with this
Agreement, the Collateral and any other security for the Obligations or
otherwise. At any such sale, unless prohibited by applicable law, the Pledgee on
behalf of the Secured Creditors may bid for and purchase all or any part of the
Collateral so sold free from any such right or equity of redemption. Neither the
Pledgee nor any other Secured Creditor shall be liable for failure to collect or
realize upon any or all of the Collateral or for any delay in so doing nor shall
any of them be under any obligation to take any action whatsoever with regard
thereto;


11

--------------------------------------------------------------------------------

(vii)       to set-off any and all Collateral against any and all Obligations
then due, and to withdraw any and all cash or other Collateral from any and all
Collateral Accounts and to apply such cash and other Collateral to the payment
of any and all Obligations then due; and


(viii)      to exchange the certificates representing Pledged Equity Interests
for certificates of smaller or larger denominations for any purpose consistent
with this Agreement.


(b)          Any notice given after an Event of Default by the Pledgee to the
Pledgors suspending the Pledgors’ rights under Sections 5 and 6: may (i) be
given by telephone if promptly confirmed in writing, (ii) be given to one or
more of the Pledgors at the same or different times and (iii) suspend the rights
and powers of the Grantors under Sections 5 or 6 in part without suspending all
such rights or powers (as specified by the Pledgee in its sole and absolute
discretion) and without waiving or otherwise affecting the Pledgee’s right to
give additional notices from time to time suspending other rights and powers so
long as an Event of Default has occurred and is continuing.


(c)          Any and all money and other property paid over to or received by
the Pledgee pursuant to the provisions of Section 7(a) shall be retained by the
Pledgee in an account to be established by the Pledgee upon receipt of such
money or other property, shall be held as security for the payment of the
Obligations and shall be applied in accordance with the provisions of Section
9.  After all Events of Default have been waived, the Pledgee shall promptly
repay to each Pledgor (without interest) all dividends, interest, principal or
other distributions that such Pledgor would otherwise have been permitted to
retain pursuant to the terms of Section 6 and that remain in such account.


8.           REMEDIES, ETC., CUMULATIVE. Each and every right, power and remedy
hereby specifically given to the Pledgee shall be in addition to every other
right, power and remedy specifically given to the Pledgee under this Agreement,
and other Secured Debt Agreements or now or hereafter existing at law, in equity
or by statute and each and every right, power and remedy whether specifically
herein given or otherwise existing may be exercised from time to time or
simultaneously and as often and in such order as may be deemed expedient by the
Pledgee.  All such rights, powers and remedies shall be cumulative and the
exercise or the beginning of the exercise by the Pledgee or any other Secured
Creditor of any one or more of the rights, powers or remedies provided for in
this Agreement or any other Secured Debt Agreement or now or hereafter existing
at law or in equity or by statute or otherwise shall not preclude the
simultaneous or later exercise by the Pledgee or any other Secured Creditor of
all such other rights, powers or remedies, and no failure or delay on the part
of the Pledgee or any other Secured Creditor to exercise any such right, power
or remedy shall operate as a waiver thereof.  No delay or omission of the
Pledgee in the exercise of any such right, power or remedy and no renewal or
extension of any of the Obligations shall impair any such right, power or remedy
or shall be construed to be a waiver of any Default or Event of Default or an
acquiescence therein.  No notice to or demand on any Pledgor in any case shall
entitle it to any other or further notice or demand in similar or other
circumstances or constitute a waiver of any of the rights of the Pledgee or any
other Secured Creditors to any other or further action in any circumstances
without notice or demand.  The Secured Creditors agree that this Agreement may
be enforced only by the action of the Pledgee, in each case acting upon the
instructions of the Required Secured Creditors as provided in the US Security
Agreement, and that no Secured Creditor other than the Pledgee shall have any
right individually to seek to enforce or to enforce this Agreement or to realize
upon the security to be granted hereby, it being understood and agreed that such
rights and remedies may be exercised only by the Pledgee for the benefit of the
Secured Creditors upon the terms of this Agreement and the US Security
Agreement.


12

--------------------------------------------------------------------------------

9.            APPLICATION OF PROCEEDS.


(a)          All monies collected by the Pledgee upon any sale or other
disposition of the Collateral pursuant to the terms of this Agreement, together
with all other monies received by the Pledgee hereunder, shall be applied in the
manner provided in Section 6.4 of the US Security Agreement.


(b)          It is understood and agreed that the Pledgors shall remain jointly
and severally liable to the extent of any deficiency between the amount of the
proceeds of the Collateral and the aggregate amount of the Obligations,
including the fees and disbursements of any attorneys employed by the Pledgee to
collect such deficiency.


10.         PURCHASERS OF COLLATERAL. Upon any sale of the Collateral by the
Pledgee hereunder (whether by virtue of the power of sale herein granted,
pursuant to judicial process or otherwise), the receipt of the Pledgee or the
officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold, and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Pledgee or such officer or be answerable in any way for the
misapplication or non-application thereof.


11.          INDEMNITY. The parties hereto agree that the Indemnitees shall be
entitled to indemnification as provided in Section 9.03 of the Credit Agreement.


12.          PLEDGEE NOT A PARTNER OR LIMITED LIABILITY COMPANY MEMBER.


(a)          Nothing herein shall be construed to make the Pledgee or any other
Secured Creditor liable as a member of any limited liability company or as a
partner of any partnership and neither the Pledgee nor any other Secured
Creditor by virtue of this Agreement or otherwise (except as referred to in the
following sentence) shall have any of the duties, obligations or liabilities of
a member of any limited liability company or partnership. The parties hereto
expressly agree that, unless the Pledgee shall become the absolute owner of
Collateral consisting of a Limited Liability Company Interest or Partnership
Interest pursuant hereto, this Agreement shall not be construed as creating a
partnership or joint venture among the Pledgee, any other Secured Creditor, any
Pledgor and/or any other Person.


(b)          Except as provided in the last sentence of paragraph (a) of this
Section 12, the Pledgee, by accepting this Agreement, did not intend to become a
member of any limited liability company or a partner of any partnership or
otherwise be deemed to be a co-venturer with respect to any Pledgor, any limited
liability company, partnership and/or any other Person either before or after an
Event of Default has occurred. The Pledgee shall have only those powers set
forth herein and the Secured Creditors shall assume none of the duties,
obligations or liabilities of a member of any limited liability company or as a
partner of any partnership or any Pledgor except as provided in the last
sentence of paragraph (a) of this Section 12.


13

--------------------------------------------------------------------------------

(c)          The Pledgee and the other Secured Creditors shall not be obligated
to perform or discharge any obligation of any Pledgor as a result of the pledge
hereby effected.


(d)          The acceptance by the Pledgee of this Agreement, with all the
rights, powers, privileges and authority so created, shall not at any time or in
any event obligate the Pledgee or any other Secured Creditor to appear in or
defend any action or proceeding relating to the Collateral to which it is not a
party, or, subject to the other obligations expressly set forth herein, to take
any action hereunder or thereunder, or to expend any money or incur any expenses
or perform or discharge any obligation, duty or liability under the Collateral.


13.          FURTHER ASSURANCES; POWER-OF-ATTORNEY; THE PLEDGEE.


(a)          Each Pledgor agrees that it will join with the Pledgee in executing
and, at such Pledgor’s own expense, file and refile under the Uniform Commercial
Code or other applicable law such financing statements, continuation statements
and other documents in such offices as the Pledgee may reasonably deem necessary
and wherever required by law to perfect and preserve the Pledgee’s security
interest in the Collateral and hereby authorizes the Pledgee to file financing
statements and amendments thereto relative to all or any part of the Collateral
without the signature of such Pledgor where permitted by law, and agrees to do
such further acts and things and to execute and deliver to the Pledgee such
additional conveyances, assignments, agreements and instruments as the Pledgee
may reasonably require or reasonably deem necessary to carry into effect the
purposes of this Agreement or to further assure and confirm unto the Pledgee its
rights, powers and remedies hereunder, in each case to the extent such action is
not otherwise inconsistent with the provisions of this Agreement.


(b)          Each Pledgor hereby appoints the Pledgee such Pledgor’s
attorney-in-fact, with full and irrevocable authority in the place and stead of
such Pledgor and in the name of such Pledgor or otherwise, to act from time to
time solely after the occurrence and during the continuance of an Event of
Default in the Pledgee’s reasonable discretion to take any action and to execute
any instrument that the Pledgee may reasonably deem necessary or advisable to
accomplish the purposes of this Agreement and each Pledgor hereby gives the
Pledgee the power and right, on behalf of such Pledgor, without prior notice to
or assent by the Pledgor to do any or all of the actions set forth in Section
1.2 of the US Security Agreement.


14

--------------------------------------------------------------------------------

(c)          The Pledgee’s sole duty with respect to the custody, safekeeping
and physical preservation of the Collateral in its possession, under Section
9-207 of the New York UCC or otherwise, shall be to deal with it in the same
manner as the Pledgee deals with similar property for its own account (which
shall in no event be less than commercially reasonable custody, safekeeping and
physical preservation) and the Pledgee will not be liable or responsible for any
loss or diminution in the value of any of the Collateral by reason of the act or
omission of any agent selected by the Pledgee in good faith. Neither the Pledgee
nor any other Secured Creditor nor any of their respective officers, directors,
partners, employees, agents, attorneys and other advisors, attorneys-in-fact or
affiliates shall be liable for failure to demand, collect or realize upon any of
the Collateral or for any delay in doing so or shall be under any obligation to
sell or otherwise dispose of any Collateral upon the request of any Pledgor or
any other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof subject to the other provisions of this Section
13. The Pledgee will have no additional duty to any Secured Creditor as to any
Collateral in its possession or control or in the possession or control of any
agent or bailee or any income thereon or as to preservation of rights against
prior parties or any other rights pertaining thereto and the Pledgee will not be
responsible for filing any financing or continuation statements or recording any
documents or instruments in any public office at any time or times or otherwise
perfecting or maintaining the perfection of any Liens on the Collateral. The
powers conferred on the Pledgee hereunder are solely to protect the Secured
Creditors’ interests in the Collateral and shall not impose any duty upon the
Pledgee to exercise any such powers. The Pledgee shall be accountable only for
amounts it actually receives as a result of the exercise of such powers, and
neither it nor any of its officers, directors, partners, employees, agents,
attorneys and other advisors, attorneys-in-fact or affiliates shall be
responsible to any Pledgor for any act or failure to act hereunder, except to
the extent that any such act or failure to act is found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the own gross negligence or willful misconduct of, or material breach of
agreement by, any of the foregoing.


(d)          Each Pledgor acknowledges that the rights and responsibilities of
the Pledgee under this Agreement with respect to any action taken by the Pledgee
or the exercise or nonexercise by the Pledgee of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement shall, as between the Pledgee and the other
Secured Creditors, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Pledgee and the Secured Creditors, the Pledgee shall be
conclusively presumed to be acting as agent for the Secured Creditors with full
and valid authority so to act or refrain from acting, and no Pledgor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.


14.          THE PLEDGEE AS AGENT. The Pledgee will hold in accordance with this
Agreement all items of the Collateral at any time received under this Agreement.
It is expressly understood and agreed by each Secured Creditor that by accepting
the benefits of this Agreement each such Secured Creditor acknowledges and
agrees that the obligations of the Pledgee as holder of the Collateral and
interests therein and with respect to the disposition thereof, and otherwise
under this Agreement, are only those expressly set forth in this Agreement and
in Article VIII of the Credit Agreement. The Pledgee shall act hereunder on the
terms and conditions set forth herein and in Article VIII of the Credit
Agreement.


15

--------------------------------------------------------------------------------

15.         TRANSFER BY THE PLEDGORS. No Pledgor will sell or otherwise dispose
of, grant any option with respect to, or mortgage, pledge or otherwise encumber
or permit to exist any security interest in or other Lien on any of the Pledge
Collateral or any interest therein (except as may be permitted in accordance
with the terms of the Secured Debt Agreements).


16.          REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS.


(a)           Each Pledgor represents, warrants and covenants that as of the
date hereof:


(i)          it is the legal, beneficial and record owner of, and has good and
valid rights in and title to, all Collateral and that it has sufficient interest
in all Collateral in which a security interest is purported to be created
hereunder for such security interest to attach (subject, in each case, to no
pledge, lien, mortgage, hypothecation, security interest, charge, option,
Adverse Claim or other encumbrance whatsoever, except Liens of the type
described in Sections 6.02 of the Credit Agreement) and has full power and
authority to grant to the Pledgee the security interest in such Collateral
pursuant hereto;


(ii)         [reserved];


(iii)        it has full power, authority and legal right to pledge all the
Collateral pledged by it pursuant to this Agreement;


(iv)      this Agreement has been duly authorized, executed and delivered by
such Pledgor and constitutes a legal, valid and binding obligation of such
Pledgor enforceable against such Pledgor in accordance with its terms, except to
the extent that the enforceability hereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law);


(v)         except to the extent already obtained or made, no consent of any
other party (including, without limitation, any stockholder, partner, member or
creditor of such Pledgor or any of its Subsidiaries) and no consent, license,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
to be obtained by such Pledgor in connection with (w) the execution, delivery or
performance of this Agreement, (x) the validity or enforceability of this
Agreement, (y) the perfection or enforceability of the Pledgee’s security
interest in the Collateral or (z) except for compliance with or as may be
required by applicable securities laws, the exercise by the Pledgee of any of
its rights or remedies provided herein;


16

--------------------------------------------------------------------------------

(vi)       the execution, delivery and performance of this Agreement will not
violate any provision of any applicable law or regulation or of any order,
judgment, writ, award or decree of any court, arbitrator or governmental
authority, domestic or foreign, applicable to such Pledgor, or of the
certificate or articles of incorporation, certificate of formation, operating
agreement, limited liability company agreement, partnership agreement or by-laws
of such Pledgor, as applicable, or of any securities issued by such Pledgor or
any of its Subsidiaries, or of any mortgage, deed of trust, indenture, lease,
loan agreement, credit agreement or other material contract, agreement or
instrument or undertaking to which such Pledgor or any of its Subsidiaries is a
party or which purports to be binding upon such Pledgor or any of its
Subsidiaries or upon any of their respective assets other than (in the case of
such other indentures, agreements or instruments) such violations or defaults
that could not reasonably be expected to result individually or in the aggregate
in a Material Adverse Effect and will not result in the creation or imposition
of (or the obligation to create or impose) any lien or encumbrance on any of the
assets of such Pledgor or any of its Subsidiaries except as contemplated by this
Agreement;


(vii)       all of the Pledged Equity Interests have been duly and validly
authorized, issued and acquired and is fully paid and non-assessable (except as
otherwise required by applicable law and in each case solely to the extent such
concepts are applicable thereto); and


(viii)      the pledge and collateral assignment to, and possession by, the
Pledgee of the Collateral consisting of Certificated Securities and Pledged
Notes pursuant to this Agreement creates a legal, valid and perfected first
priority lien upon and security interest in such Pledged Equity Interests and
Pledged Debt Securities, and the proceeds thereof, subject to no prior Lien or
encumbrance (other than as result from operation of law) or to any agreement
(other than an agreement in respect of Pledged Equity Interests of a Person that
is not a Wholly-Owned Restricted Subsidiary) purporting to grant to any third
party a Lien or encumbrance on the property or assets of such Pledgor that would
include the Collateral and the Pledgee is entitled to all the rights, priorities
and benefits afforded by the UCC or other relevant law as enacted in any
relevant jurisdiction to perfect security interests in respect of such
Collateral.


(b)         Each Pledgor covenants and agrees that it will defend the Pledgee’s
right, title and security interest in and to the Collateral and the proceeds
thereof against the claims and demands of all persons whomsoever; and each
Pledgor covenants and agrees that it will have like title to and right to pledge
any other property at any time hereafter pledged to the Pledgee as Collateral
hereunder and will likewise defend the right thereto and security interest
therein of the Pledgee and the other Secured Creditors.


17.          [RESERVED].


17

--------------------------------------------------------------------------------

18.         PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC. The obligations of each Pledgor
under this Agreement (so long as it remains a Pledgor hereunder) shall be
absolute and unconditional and shall remain in full force and effect without
regard to, and shall not be released, suspended, discharged, terminated or
otherwise affected by, any circumstance or occurrence whatsoever, including,
without limitation: (a) any renewal, extension, amendment or modification of or
addition or supplement to or deletion from any Secured Debt Agreement or any
other instrument or agreement referred to therein, or any assignment or transfer
of any thereof; (b) any waiver, consent, extension, indulgence or other action
or inaction under or in respect of any such agreement or instrument including,
without limitation, this Agreement; (c) any furnishing of any additional
security to the Pledgee or its assignee or any acceptance thereof or any release
of any security by the Pledgee or its assignee; (d) any limitation on any
party’s liability or obligations under any such instrument or agreement or any
invalidity or unenforceability, in whole or in part, of any such instrument or
agreement or any term thereof; or (e) any bankruptcy, insolvency,
reorganization, composition, adjustment, dissolution, liquidation or other like
proceeding relating to any Pledgor or any Subsidiary of any Pledgor, or any
action taken with respect to this Agreement by any trustee or receiver, or by
any court, in any such proceeding, whether or not such Pledgor shall have notice
or knowledge of any of the foregoing.


19.         REGISTRATION, ETC. If, upon the occurrence and during the
continuance of an Event of Default, the Pledgee shall determine to exercise its
right to sell all or any part of the Collateral consisting of Pledged Equity
Interests pursuant to Section 7 hereof, and the Collateral or the part thereof
to be sold shall not, for any reason whatsoever, be effectively registered under
the Securities Act, as then in effect, the Pledgee may, in its sole and absolute
discretion, sell such Collateral, as the case may be, or part thereof by private
sale in such manner and under such circumstances as the Pledgee may reasonably
deem necessary or advisable that such sale may legally be effected without such
registration. Without limiting the generality of the foregoing, in any such
event the Pledgee, in its sole and absolute discretion (a) may proceed to make
such private sale notwithstanding that a registration statement for the purpose
of registering such Collateral or part thereof shall have been filed under such
Securities Act, (b) may approach and negotiate with a single possible purchaser
to effect such sale, and (c) may restrict such sale to a purchaser who will
represent and agree that such purchaser is purchasing for its own account, for
investment, and not with a view to the distribution or sale of such Collateral
or part thereof. In the event of any such sale, the Pledgee shall incur no
responsibility or liability for selling all or any part of the Collateral at a
price that the Pledgee, in its sole and absolute discretion, in good faith deems
reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might be realized if the sale were deferred until
after registration as aforesaid.


20.          TERMINATION; RELEASE.


(a)         On the Termination Date, this Agreement and the security interest
granted hereby shall automatically terminate and be released without the
requirement for any further action by any Person (provided that all indemnities
set forth herein including, without limitation, in Section 11 hereof shall
survive any such termination), and the Pledgee, at the reasonable request and
expense of the respective Pledgor, will promptly (and the Secured Creditors
hereby authorize the Pledgee to) execute and file or deliver to the Borrower or
its designee a proper instrument or instruments (including Uniform Commercial
Code termination statements on form UCC-3) acknowledging the satisfaction and
termination of this Agreement, and will duly assign, transfer and deliver to the
applicable Pledgors (without recourse and without any representation or
warranty) such of the Collateral as may be in the possession of the Pledgee and
has not theretofore been sold or otherwise applied or released pursuant to this
Agreement. As used in this Agreement, “Termination Date” shall mean the date
upon which the Commitments under the Credit Agreement have been terminated, all
Loans thereunder have been repaid in full, all Letters of Credit issued under
the Credit Agreement have been terminated or otherwise addressed in a manner
reasonably acceptable to the Administrative Agent or the applicable Issuing
Bank(s) and all other Obligations (other than Obligations in respect of (x) any
Swap Agreements, Bank Product Agreements or Designated Foreign Facility
Agreements and (y) contingent reimbursement and indemnification obligations not
yet accrued and payable)  then due and payable have been paid in full.


18

--------------------------------------------------------------------------------

(b)          If any part of the Collateral is sold or otherwise disposed of in
connection with a transaction permitted by the Credit Agreement (excluding any
sale or other disposition to any Pledgor or a Domestic Subsidiary thereof) or is
otherwise released with the consent of the Required Secured Creditors and the
proceeds of such transaction or from such release are applied in accordance with
the provisions of the Credit Agreement, to the extent required to be so applied,
the Liens on such Collateral will be automatically released without the
requirement for further action by any Person and such Collateral will be sold
free and clear of the Liens created by this Agreement and the Pledgee, at the
reasonable request and expense of the relevant Pledgor, will duly and promptly
assign, transfer and deliver to such Pledgor or its designee (without recourse
and without any representation or warranty) such of the Collateral as is then
being (or has been) so sold or released and as may be in the possession of the
Pledgee and has not theretofore been released pursuant to this Agreement.


(c)         At any time that a Pledgor desires that the Pledgee Agent take any
action to acknowledge or give effect to any release of Collateral pursuant to
the foregoing Section 20(a) or (b) hereof, such Pledgor shall deliver to the
Pledgee a certificate signed by a senior officer of such Pledgor stating that
the release of the respective Collateral is permitted pursuant to such Section
20(a) or (b).


(d)          The Pledgee shall have no liability whatsoever to any other Secured
Creditor as the result of any release of Collateral by it in accordance with
this Section 20.


21.          NOTICES, ETC. All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy or
electronic mail (“email”), as follows:


(a)          if to any Pledgor, c/o the Borrower in accordance with Section
9.01(a) of the Credit Agreement;


(b)          if to the Pledgee, in accordance with Section 9.01(a) of the Credit
Agreement:


(c)          if to any Lender Creditor, at such address as such Lender Creditor
shall have specified in the Credit Agreement; and


(d)          if to any Other Creditor at such address as such Other Creditor
shall have specified in writing to the Borrower and the Pledgee;


19

--------------------------------------------------------------------------------

or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.


22.          WAIVER; AMENDMENT. None of the terms and conditions of this
Agreement may be changed, waived, modified or varied in any manner whatsoever
except in accordance with the US Security Agreement.


23.          MISCELLANEOUS. This Agreement shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of and be enforceable by each of the parties hereto and its successors
and assigns, provided that no Pledgor may assign any of its rights or
obligations under this Agreement except in accordance with the terms of the
Credit Agreement. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK. EACH PARTY TO THIS
AGREEMENT IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). The headings in
this Agreement are for purposes of reference only and shall not limit or define
the meaning hereof. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
constitute one instrument. If any provision of this Agreement shall prove to be
invalid or unenforceable, such provision shall be deemed to be severable from
the other provisions of this Agreement which shall remain binding on all parties
hereto.


24          RECOURSE. This Agreement is made with full recourse to each Pledgor
(including, without limitation, with full recourse to all assets of such
Pledgor) and pursuant to and upon all the warranties, representations, covenants
and agreements on the part of such Pledgor contained herein, in the other
Secured Debt Agreements and otherwise in writing in connection herewith or
therewith.  It is understood that the Pledgors shall remain jointly and
severally liable to the extent of any deficiency between the amount of the
proceeds of the Collateral and the aggregate amount of the Obligations,
including the fees and disbursements of any attorneys employed by the Pledgee to
collect such deficiency.


25.          ADDITIONAL PLEDGORS. It is understood and agreed that any
Subsidiary of the Borrower that is required to execute a counterpart of this
Agreement after the date hereof pursuant to the Credit Agreement shall become a
Pledgor hereunder by executing a counterpart hereof and delivering the same to
the Pledgee.


26.          EFFECT OF AMENDMENT AND RESTATEMENT OF EXISTING PLEDGE AGREEMENT.
On the Closing Date, the Existing Pledge Agreement shall be amended, restated
and superseded hereby in its entirety. The parties hereto acknowledge and agree
that (a) this Agreement and the other Credit Documents, whether executed and
delivered in connection herewith or otherwise, do not constitute  a novation,
payment and reborrowing, or termination of the “Obligations” (as defined in the
Existing Credit Agreement) under the Existing Pledge Agreement and Existing
Credit Agreement as in effect prior to the Closing Date and (b) such
“Obligations” are in all respects continuing (as amended or amended and restated
hereby and thereby) with only the terms thereof being modified as provided in
this Agreement and the other Credit Documents executed in connection herewith.


20

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor and the Pledgee have caused this Agreement to
be executed by their duly elected officers duly authorized as of the date first
above written.



 
WELBILT, INC.
APPLIANCE SCIENTIFIC, INC.
BERISFORD PROPERTY DEVELOPMENT (USA) LTD.
CHARLES NEEDHAM INDUSTRIES INC.
CLEVELAND RANGE, LLC
ENODIS CORPORATION
ENODIS GROUP HOLDINGS US, INC.
ENODIS HOLDINGS, INC.
ENODIS TECHNOLOGY CENTER, INC.
FRYMASTER L.L.C.
GARLAND COMMERCIAL INDUSTRIES LLC
KYSOR BUSINESS TRUST
KYSOR HOLDINGS, INC.
KYSOR INDUSTRIAL CORPORATION, a Michigan corporation
KYSOR INDUSTRIAL CORPORATION, a Nevada corporation
KYSOR NEVADA HOLDING CORP.
LANDIS HOLDINGS LLC
MANITOWOC EQUIPMENT WORKS, INC.
MANITOWOC FOODSERVICE COMPANIES, LLC
MANITOWOC FSG OPERATIONS, LLC
MCCANN’S ENGINEERING & MANUFACTURING CO., LLC
THE DELFIELD COMPANY LLC
WELBILT FSG U.S. HOLDING, LLC
WELBILT HOLDING COMPANY
WELBILT U.S. DOMESTIC CORPORATION
WESTRAN CORPORATION
each, as a Pledgor




 
By:
     

Name:
   

Title:
 



[Signature Page to US Pledge Agreement]

21

--------------------------------------------------------------------------------

Accepted and Agreed to:
     
JPMORGAN CHASE BANK, N.A.,
 
as Collateral Agent and Pledgee
     
By:
     
Name:
   
Title:
 



[Signature Page to US Pledge Agreement]


22

--------------------------------------------------------------------------------

Annex A to Pledge Agreement


JURISDICTION OF ORGANIZATION


23

--------------------------------------------------------------------------------

Annex B to Pledge Agreement

LIST OF SUBSIDIARIES


24

--------------------------------------------------------------------------------

Annex C to Pledge Agreement


LIST OF STOCK


25

--------------------------------------------------------------------------------

Annex D to Pledge Agreement

LIST OF NOTES


26

--------------------------------------------------------------------------------

Annex E to Pledge Agreement

LIST OF LIMITED LIABILITY COMPANY INTERESTS


27

--------------------------------------------------------------------------------

Annex F to Pledge Agreement


LIST OF PARTNERSHIP INTERESTS


28

--------------------------------------------------------------------------------

Annex G to Pledge Agreement


LIST OF CHIEF EXECUTIVE OFFICES


29

--------------------------------------------------------------------------------

EXHIBIT K


FORM OF US SECURITY AGREEMENT


(ATTACHED)



--------------------------------------------------------------------------------

FORM OF US SECURITY AGREEMENT


among


WELBILT, INC.,


CERTAIN SUBSIDIARIES
PARTIES HERETO FROM TIME TO TIME,


and


JPMORGAN CHASE BANK, N.A.,
as COLLATERAL AGENT



--------------------------------------------------------------------------------



Dated as of October 23, 2018



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

Table of Contents



     
Page
       
ARTICLE I SECURITY INTERESTS
2
     
1.1.
Grant of Security Interests
2
 
1.2.
Power of Attorney
3
       
ARTICLE II GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS
4
     
2.1.
Necessary Filings
4
 
2.2.
No Liens
4
 
2.3.
Other Financing Statements
4
 
2.4.
Chief Executive Office
5
 
2.5.
[Reserved]
5
 
2.6.
Legal Names; Organizational Identification Number; Trade Names; Change of Name,
etc
5
 
2.7.
Jurisdiction and Type of Organization
5
 
2.8.
Collateral in the Possession of a Bailee
5
       
ARTICLE III SPECIAL PROVISIONS CONCERNING RECEIVABLES; CONTRACT RIGHTS;
INSTRUMENTS; CHATTEL PAPER AND CERTAIN OTHER COLLATERAL
6
     
3.1.
[Reserved]
6
 
3.2.
Maintenance of Records
6
 
3.3.
Direction to Account Debtors; Contracting Parties, etc
6
 
3.4.
Modification of Terms; etc
7
 
3.5.
Collection
7
 
3.6.
Instruments
7
 
3.7.
Communication with Obligors; Grantors Remain Liable Under Receivables
7
 
3.8.
Communication with Contractual Parties; Grantors Remain Liable Under Contracts
8
 
3.9.
Deposit Accounts
9
 
3.10.
Letter-of-Credit Rights
9
 
3.11.
Commercial Tort Claims
9
 
3.12.
Electronic Chattel Paper
10
       
ARTICLE IV SPECIAL PROVISIONS CONCERNING REGISTERED INTELLECTUAL PROPERTY
COLLATERAL
10
     
4.1.
Additional Representations and Warranties
10
 
4.2.
Licenses and Assignments
10
 
4.3.
[Reserved].
10
 
4.4.
Preservation of Registered Intellectual Property
10
 
4.5.
Maintenance of Registration
11




--------------------------------------------------------------------------------

 
4.6.
Future Registered Intellectual Property Collateral
11
 
4.7.
Filings
11
       
ARTICLE V PROVISIONS CONCERNING ALL COLLATERAL
11
     
5.1.
Protection of Collateral Agent’s Security
11
 
5.2.
Warehouse Receipts Non-negotiable
12
 
5.3.
Further Actions
12
 
5.4.
Financing Statements
12
       
ARTICLE VI REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT
12
     
6.1.
Remedies; Obtaining the Collateral Upon Default
12
 
6.2.
Remedies; Disposition of the Collateral
14
 
6.3.
Waiver of Claim
15
 
6.4.
Application of Proceeds
15
 
6.5.
Remedies Cumulative
17
 
6.6.
Discontinuance of Proceedings
18
       
ARTICLE VII INDEMNIFICATION
18
     
7.1.
Indemnity.
18
       
ARTICLE VIII DEFINITIONS
18
   
ARTICLE IX Collateral Agent
27
     
9.1.
Duty of Collateral Agent
27
 
9.2.
Financing Statements; Intellectual Property Filings.
28
 
9.3.
Authority of the Collateral Agent..
28
       
ARTICLE X MISCELLANEOUS
29
     
10.1.
Notices
29
 
10.2.
Waiver; Amendment
29
 
10.3.
Obligations Absolute
29
 
10.4.
Successors and Assigns
30
 
10.5.
Headings Descriptive
30
 
10.6.
Governing Law
30
 
10.7.
[Reserved].
30
 
10.8.
Termination; Release
30
 
10.9.
Counterparts
31
 
10.10.
Severability
31
 
10.11.
The Collateral Agent and the other Secured Creditors
31
 
10.12.
Benefit of Agreement
31
 
10.13.
Additional Grantors
31
 
10.14. 
Effect of Amendment and Restatement of Existing Security Agreement.
32



2

--------------------------------------------------------------------------------

ANNEXES



Annex A
Schedule of Chief Executive Offices and Other Record Locations

Annex B
[Reserved]

Annex C
Schedule of Legal, Trade and Fictitious Names and Organizational
IdentificationNumbers

Annex D
Schedule of Jurisdictions and Types of Organizations

Annex E
Schedules of Marks

Annex F
Schedule of Patents

Annex G
Schedules of Copyrights

Annex H
Form of Grant of Security Interest in United States Trademarks

Annex I
Form of Grant of Security Interest in United States Patents

Annex J
Form of grant of Security Interest in United States Copyrights

Annex K
Form of Joinder to Security Agreement

Annex L
Form of Designation of Designated Foreign Facility Agreement



3

--------------------------------------------------------------------------------

AMENDED AND RESTATED SECURITY AGREEMENT


AMENDED AND RESTATED SECURITY AGREEMENT, dated as of October 23, 2018, made by
each of the undersigned grantors (each a “Grantor” and, together with any other
entity that becomes a grantor hereunder pursuant to Section 10.13 hereof, the
“Grantors”) in favor of JPMorgan Chase Bank, N.A., as Collateral Agent (together
with any successor Collateral Agent, the “Collateral Agent”), for the benefit of
the Secured Creditors (as defined below).  Except as otherwise defined herein,
all capitalized terms used herein and defined in the Credit Agreement (as
defined below) shall be used herein as therein defined.


W I T N E S S E T H :


WHEREAS, Welbilt, Inc. (the “Borrower”) is a party to that certain Credit
Agreement, dated as of March 3, 2016, among the Borrower, the other credit
parties party thereto, the lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent (as amended, restated, amended and restated, modified or
supplemented from time to time prior to the Closing Date, the “Existing Credit
Agreement”);


WHEREAS, pursuant to the Existing Credit Agreement, the Borrower, the Grantors
party thereto and the Collateral Agent, for the benefit of the Secured Creditors
(as defined below), entered into that certain Security Agreement dated as of
March 3, 2016 (the “Existing Security Agreement”) to induce the secured parties
thereto to enter into and extend credit to the Borrowers under the Existing
Credit Agreement;


WHEREAS, the Borrower, the other Borrowers, the Credit Parties party thereto,
the Lenders and the Administrative Agent have agreed to enter into Amendment No.
-6, dated as of the date hereof (the “Amendment”), to amend the Existing Credit
Agreement (as amended by the Amendment, the “Credit Agreement”) to set forth the
terms and conditions under which the Lenders will, from time to time, provide
the Commitments and make loans and extend other financial accommodations
thereunder to or for the benefit of the Borrowers;


WHEREAS, the Borrower, the Grantors party thereto and the Collateral Agent have
agreed to amend and restate the Existing Security Agreement in the form of this
Agreement;


WHEREAS, one or more Grantors has entered into, or may from time to time after
the date hereof enter into, or has guaranteed, or may from time to time after
the date hereof guarantee, the obligations of one or more other Grantors or any
of their respective Subsidiaries under, one or more Swap Agreements, Bank
Product Agreements or Designated Foreign Facility Agreements with one or more
Lender Creditors or any affiliate of any Lender Creditor (each such Lender
Creditor or affiliate, even if an applicable Lender Creditor subsequently ceases
to be a Lender under the Credit Agreement for any reason, together with such
Lender Creditor’s or applicable affiliate’s successors and assigns, if any,
collectively, the “Other Creditors” and, together with the Lender Creditors, are
herein called the “Secured Creditors”);


NOW, THEREFORE, in consideration of the benefits accruing to each Grantor, the
receipt and sufficiency of which are hereby acknowledged, each Grantor hereby
makes the following representations and warranties to the Collateral Agent for
the benefit of the Secured Creditors and hereby covenants and agrees with the
Collateral Agent for the benefit of the Secured Creditors as follows:



--------------------------------------------------------------------------------

ARTICLE I


SECURITY INTERESTS


1.1.         Grant of Security Interests.


(a)          As security for the prompt and complete payment and performance
when due of all of its Obligations, each Grantor does hereby pledge and grant to
the Collateral Agent, for the benefit of the Secured Creditors, a continuing
security interest in all of the right, title and interest of such Grantor in, to
and under all of the following, whether now existing or hereafter from time to
time acquired: (i) all Receivables; (ii) all Chattel Paper; (iii) all Documents
(other than title documents with respect to motor vehicles); (iv) all General
Intangibles (including Contract Rights, Permits, payment intangibles, Trade
Secret Rights and Software); (v) all Goods (including Inventory, Equipment and
Fixtures); (vi) all Instruments; (vii) all Investment Property; (viii) all
Deposit Accounts, including the Cash Collateral Account, and all other bank
accounts and all deposits therein; (ix) all money, cash or cash equivalents; (x)
all Supporting Obligations and Letter-of-Credit Rights; (xi) any commercial tort
claims (provided, however, that as of the date of this Agreement, no such claims
exist); (xii) all Intellectual Property and (xiii) to the extent not otherwise
included, all Proceeds, tort claims, insurance claims and other rights to
payments not otherwise included in the foregoing and products of the foregoing
and all accessions to, substitutions and replacements for, and rents and profits
of, each of the foregoing (all of the above, collectively, other than any
Excluded Asset, the “Collateral”).


(b)          The security interest of the Collateral Agent under this Agreement
extends to all Collateral that any Grantor acquires at any time during the term
of this Agreement.


(c)          Notwithstanding anything to the contrary contained in clauses (a)
and (b) above, the security interest created by this Agreement shall not extend
to, and the term “Collateral” shall not include, any Excluded Asset.
Notwithstanding anything to the contrary in the Credit Documents, none of the
Grantors shall be required (i) to perfect the security interests granted by this
Agreement by any means other than by (A) filings pursuant to the UCC in the
office of the secretary of state (or equivalent filing office) of the relevant
State(s), (B) filings in United States government offices with respect to
Intellectual Property, (C) delivery to the Collateral Agent to be held in its
possession of Collateral consisting of Instruments, to the extent required by
Section 3.6 or (D) to the extent requested by the Collateral Agent in accordance
with Section 3.9, delivery to the Collateral Agent of control agreements in form
and substance reasonable satisfactory to the Collateral Agent with respect to
deposit accounts, (ii) to take any action (other than as provided in the Secured
Debt Agreements) under non-U.S. law or with respect to any assets located
outside of the United States or (iv) to perfect in any letter-of credit rights
or any motor vehicles or other assets subject to a certificate of title (except
filings listed in Section 1.1(c)(i)(A) above) (to the extent such perfection can
be achieved through such filings).


2

--------------------------------------------------------------------------------

1.2.          Power of Attorney.


(a)           Each Grantor hereby constitutes and appoints the Collateral Agent,
with full power of substitution, its true and lawful attorney, irrevocably, with
full power after (except with respect to sub-clause (ii) below) the occurrence
of and during the continuance of an Event of Default (in the name of such
Grantor or otherwise)  to: (i) act, require, demand, receive, compound and give
acquaintance for any and all moneys and claims for moneys due or to become due
to such Grantor under any Receivable or Contract or arising out of the
Collateral, to take possession of and endorse any checks or other instruments or
orders in connection therewith and to file any claims or take any action or
institute any proceedings in any court of law or equity or which the Collateral
Agent reasonably deems necessary or advisable to protect the interests of the
Secured Creditors in compliance with Part 5 or 6 of Article 9 of the UCC, (ii)
in the case of any Registered Intellectual Property Collateral, execute and
deliver, and have recorded with the United States Patent and Trademark Office or
United States Copyright Office (or any successor office), any and all
agreements, instruments, documents and papers as the Collateral Agent reasonably
requests to evidence the Collateral Agent’s security interest in such Registered
Intellectual Property Collateral; (iii) sign and indorse any invoices, freight
or express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in respect of
any of the Collateral; (iv) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (v) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (vi) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Collateral Agent reasonably deems
appropriate; (vii)  pay or discharge taxes and Liens levied or placed on or
threatened against the Collateral, effect any repairs or any insurance called
for by the terms of this Agreement and pay all or any part of the premiums
therefor and the costs thereof; (viii) execute, in connection with any sale
provided for in (and in accordance with) Section 6.1 or 6.2, any indorsements,
assignments or other instruments of conveyance or transfer with respect to the
Collateral, (ix) assign, license or sublicense or grant any other right in, to,
and under any Intellectual Property (along with the goodwill of the business to
which any such Intellectual Property pertains), throughout the world for such
term or terms, on such conditions, and in such manner, as the Collateral Agent
reasonably determines, subject to Article IV; and (x) generally, sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Collateral Agent were the
absolute owner thereof for all purposes, and do, at the Collateral Agent’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Collateral Agent reasonably deems necessary to protect,
preserve or realize upon the Collateral and the Collateral Agent’s security
interests therein and to effect the intent of this Agreement, all as fully and
effectively as such Grantor might do, which appointment as attorney is coupled
with an interest.


(b)           If any Grantor fails to perform or comply with any of its
agreements contained herein, the Collateral Agent, at its option, but without
any obligation so to do, may perform or comply, or otherwise cause performance
or compliance, with such agreement.


3

--------------------------------------------------------------------------------

(c)            Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof.


ARTICLE II


GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS


Each Grantor represents, warrants and covenants, which representations,
warranties and covenants shall survive execution and delivery of this Agreement,
as follows:


2.1.         Necessary Filings.  All filings, registrations and recordings
necessary or appropriate to create, preserve and perfect the security interest
granted by such Grantor to the Collateral Agent hereby in respect of the
Collateral (other than motor vehicles) have been accomplished or will be
accomplished promptly upon the execution of this Agreement and the other
Security Documents and the security interest granted to the Collateral Agent
pursuant to this Agreement in and to the Collateral (except for Instruments and
certificated Equity Interests not yet delivered to the Collateral Agent) creates
or will create a perfected security interest therein prior to the rights of all
other Persons therein (other than Permitted Liens related thereto) and subject
to no other Liens (other than Permitted Liens) and is entitled to all rights,
priorities and benefits afforded by the UCC or other relevant law as enacted in
any relevant jurisdiction to perfected security interests, in each case to the
extent that the Collateral consists of the type of property in which a security
interest may be perfected by possession, by filing a financing statement under
the UCC as enacted in any relevant jurisdiction and by filing a Grant of
Security Interest in the respective form of Annex H, I or J hereto, as
appropriate, attached hereto in the United States Patent and Trademark Office or
in the United States Copyright Office for each item of Registered Intellectual
Property Collateral listed on Annex E, F or G, as applicable.


2.2.         No Liens.  Such Grantor is, and as to Collateral ownership of which
has been or will be acquired by it from time to time after the date hereof such
Grantor will be, the owner of all Collateral free from any Lien, security
interest, encumbrance or other right, title or interest of any Person (other
than Permitted Liens), and such Grantor has full power and authority to grant to
the Collateral Agent the security interest in such Collateral pursuant hereto
and such Grantor shall defend the Collateral against all claims and demands of
all Persons at any time claiming the same or any interest therein adverse to the
Collateral Agent (other than holders of Permitted Liens).


2.3.          Other Financing Statements.  As of the date hereof, there is no
effective financing statement (or similar statement or instrument of
registration under the law of any jurisdiction) covering or purporting to cover
any interest of any kind in the Collateral (other than (x) financing statements
filed in respect of Permitted Liens or (y) that have lapsed or been terminated),
and so long as the Termination Date has not occurred, such Grantor will not
execute or authorize to be filed in any public office any financing statement
(or similar statement or instrument of registration under the law of any
jurisdiction) or statements relating to all or any portion of the Collateral,
except financing statements filed or to be filed in respect of and covering the
security interests granted hereby by such Grantor or in connection with
Permitted Liens.


4

--------------------------------------------------------------------------------

2.4.          Chief Executive Office.  The chief executive office of each
Grantor is, on the date hereof, as set forth on Annex A hereto.


2.5.          [Reserved].


2.6.          Legal Names; Organizational Identification Number; Trade Names;
Change of Name, etc.  The legal name of each Grantor, and the organizational
identification number (if any) of each Grantor, as of the date hereof is listed
on Annex C hereto for such Grantor.  No Grantor has or operates in any
jurisdiction under, or in the five years preceding the date hereof has had or
has operated in any jurisdiction under, any trade names, fictitious names or
other names except its legal name and such other trade or fictitious names as
are listed on Annex C hereto for such Grantor.  No Grantor shall change its
legal name or organizational identification number unless (a) it shall have
given to the Collateral Agent not less than 15 days’ prior written notice (or
such later notice as is acceptable to the Collateral Agent in its sole
discretion) of its intention so to do, clearly describing such new name or
number, and (b) with respect to such new name, it shall have taken (or shall
promptly take) all action reasonably requested by the Collateral Agent to
maintain the security interest of the Collateral Agent in the Collateral
intended to be granted hereby fully perfected and in full force and effect.  In
addition, to the extent that any Grantor does not have an organizational
identification number on the date hereof and later obtains one, such Grantor
shall promptly thereafter notify the Collateral Agent of such organizational
identification number and shall take all actions reasonably satisfactory to the
Collateral Agent to the extent necessary to maintain the security interest of
the Collateral Agent in the Collateral intended to be granted hereby fully
perfected and in full force and effect.


2.7.         Jurisdiction and Type of Organization.  The jurisdiction of
organization of each Grantor, and the type of organization of each Grantor, is
listed on Annex D hereto for such Grantor.  No Grantor shall change its
jurisdiction of organization or its type of organization unless (a) it shall
have given to the Collateral Agent not less than 15 days’ prior written notice
(or such later notice as is acceptable to the Collateral Agent in its sole
discretion) of intention so to do, clearly describing such new jurisdiction of
organization and/or type of organization, and (b) with respect to such new
jurisdiction of organization and/or type of organization, it shall have taken
(or shall promptly take) all actions reasonably requested by the Collateral
Agent to maintain the security interest of the Collateral Agent in the
Collateral intended to be granted hereby at all times fully perfected and in
full force and effect.


2.8.          Collateral in the Possession of a Bailee.  If any Inventory or
other Goods with a fair market value (as determined in good faith by senior
management of the Borrower or the respective Grantor) of $5,000,000 or more are
at any time in the possession of a bailee, the respective Grantor shall promptly
notify the Collateral Agent thereof and, if requested by the Collateral Agent,
shall promptly use commercially reasonable efforts to obtain an acknowledgment
from the bailee, in form and substance reasonably satisfactory to the Collateral
Agent, that the bailee holds such Collateral for the benefit of the Collateral
Agent and shall act upon the instructions of the Collateral Agent, without the
further consent of the respective Grantor.  The Collateral Agent agrees with the
Grantors that the Collateral Agent shall not give any such instructions unless
an Event of Default has occurred and is continuing or would occur after taking
into account any action by the respective Grantor with respect to the bailee.


5

--------------------------------------------------------------------------------

ARTICLE III


SPECIAL PROVISIONS CONCERNING RECEIVABLES; CONTRACT RIGHTS;
INSTRUMENTS; CHATTEL PAPER AND CERTAIN OTHER COLLATERAL


3.1.          [Reserved].


3.2.         Maintenance of Records.  Each Grantor will keep and maintain at its
own cost and expense accurate records of its Receivables and Contracts,
including, but not limited to, originals of documentation (including each
Contract) with respect thereto, records of payments received, credits granted
thereon, merchandise returned and other dealings therewith, and such Grantor
will make the same available on such Grantor’s premises to the Collateral Agent
for inspection at any and all reasonable times upon prior notice to such Grantor
and otherwise in accordance with the Credit Agreement, but not more often
(absent the occurrence and continuance of an Event of Default) than once per
fiscal year of the Borrower at the cost of any Grantor.  Upon the occurrence and
during the continuance of an Event of Default and at the request of the
Collateral Agent, such Grantor shall, at its own cost and expense, deliver
tangible evidence of its Receivables and Contract Rights (including, without
limitation, documents evidencing the Receivables and Contracts) and such books
and records to the Collateral Agent or to its representatives (copies of which
evidence and books and records may be retained by such Grantor).  Upon the
occurrence and during the continuance of an Event of Default and if the
Collateral Agent so directs, such Grantor shall legend, in form and manner
reasonably satisfactory to the Collateral Agent, the Receivables and the
Contracts, as well as books, records and documents (if any) of such Grantor
evidencing or pertaining to such Receivables and Contracts with an appropriate
reference to the fact that the Collateral Agent has a security interest in such
Receivables and Contracts.


3.3.         Direction to Account Debtors; Contracting Parties, etc.  Upon the
occurrence and during the continuance of an Event of Default, if the Collateral
Agent so directs any Grantor, such Grantor agrees (a) to cause all payments on
account of the Receivables and Contracts to be made directly to the Cash
Collateral Account, (b) that the Collateral Agent may, at its option, directly
notify the obligors with respect to any Receivables and/or under any Contracts
to make payments with respect thereto as provided in the preceding clause (a),
and (c) that the Collateral Agent may enforce collection of any such Receivables
and Contracts and may reasonably adjust, settle or compromise the amount of
payment thereof, in the same manner and to the same extent as such Grantor. 
Without prior notice to or assent by any Grantor, the Collateral Agent may, upon
the occurrence and during the continuance of an Event of Default, apply any or
all amounts then in, or thereafter deposited in, the Cash Collateral Account
toward the payment of the Obligations in the manner provided in Section 6.4 of
this Agreement (provided the Collateral Agent shall provide the Borrower notice
of any such application, including the date(s) and amount(s) thereof).  The
reasonable costs and expenses (including reasonable attorneys’ fees) of
collection, whether incurred by an Grantor or the Collateral Agent, shall be
borne by the relevant Grantor.  The Collateral Agent shall deliver a copy of
each notice referred to in the preceding clause (b) to the relevant Grantor,
provided that the failure by the Collateral Agent to so notify such Grantor
shall not affect the effectiveness of such notice or the other rights of the
Collateral Agent created by this Section 3.3.


6

--------------------------------------------------------------------------------

3.4.         Modification of Terms; etc.  Except in each case in accordance with
such Grantor’s ordinary course of business or consistent with Grantor’s
reasonable business judgment, no Grantor shall rescind or cancel any
indebtedness evidenced by any Receivable or under any Contract, or modify any
term thereof or make any adjustment with respect thereto, or extend or renew the
same, or compromise or settle any material dispute, claim, suit or legal
proceeding relating thereto, or sell any Receivable or Contract, or interest
therein without the prior written consent of the Collateral Agent.


3.5.        Collection.  Each Grantor shall endeavor to cause to be collected
from the account debtor named in each of its Receivables or obligor under any
Contract, as and when due (including, without limitation, amounts which are
delinquent, such amounts to be collected in accordance with generally accepted
lawful collection procedures) any and all amounts owing under or on account of
such Receivable or Contract, and apply forthwith upon receipt thereof all such
amounts as are so collected to the outstanding balance of such Receivable or
under such Contract, except in each case to the extent it determines otherwise
in its reasonable business judgment.  Except as otherwise directed by the
Collateral Agent after the occurrence and during the continuation of an Event of
Default, any Grantor may allow in the ordinary course of business as adjustments
to amounts owing under its Receivables and Contracts (a) an extension or renewal
of the time or times of payment, or (b) settlement for less than the total
unpaid balance, which such Grantor finds appropriate in accordance with its
reasonable business judgment. As between the Collateral Agent and the Grantors,
the reasonable costs and expenses (including, without limitation, reasonable
attorneys’ fees) of collection on such Receivables and Contracts, whether
incurred by a Grantor or the Collateral Agent, shall be borne by the relevant
Grantor.


3.6.         Instruments.  If any Grantor owns or acquires any Instrument
constituting Collateral (other than (a) checks and other payment instruments
received and collected in the ordinary course of business and (b) Instruments
with a face amount of $5,000,000 or less), such Grantor shall no later than the
next date required for delivery of annual financial statements and quarterly
financial statements pursuant to the Credit Agreement (or such later date as is
acceptable to the Collateral Agent), and at any other time as may from time to
time reasonably requested by the Collateral Agent, deliver such Instrument to
the Collateral Agent appropriately endorsed to the order of the Collateral Agent
as further security hereunder or with transfer powers in respect thereof
endorsed to the Collateral Agent or in blank by an effective endorsement.


3.7.          Communication with Obligors; Grantors Remain Liable Under
Receivables.


(a)           The Collateral Agent in its own name or in the name of others may
at any time after the occurrence and during the continuance of an Event of
Default (but solely after the occurrence and during the continuance of an Event
of Default) communicate with obligors under the Receivables to verify with them
the existence, amount and terms of any Receivables.


7

--------------------------------------------------------------------------------

(b)          Upon the request of the Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default (but solely after
the occurrence and during the continuance of an Event of Default), each Grantor
shall notify obligors on the Receivables that the Receivables have been assigned
to the Collateral Agent for the ratable benefit of the Secured Creditors and
that payments in respect thereof shall be made directly to the Collateral Agent.


(c)           Anything herein to the contrary notwithstanding, as between the
Collateral Agent and the Grantors, the Grantors shall remain liable under each
of the Receivables to observe and perform all of the conditions and obligations
to be observed and performed by it thereunder, all in accordance with the terms
of any agreement giving rise to such Receivables.  Neither the Collateral Agent
nor any other Secured Creditor shall have any obligation or liability under any
Receivable (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by the Collateral Agent or any other Secured
Creditor of any payment relating to such Receivable pursuant hereto, nor shall
the Collateral Agent or any other Secured Creditor be obligated in any manner to
perform any of the obligations of any Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto), to make any payment, to make
any inquiry as to the nature or the sufficiency of any payment received by them
or as to the sufficiency of any performance by any part under any Receivable (or
any agreement giving rise thereto), to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to them or to which they may be entitled at any time or
times.


3.8.          Communication with Contractual Parties; Grantors Remain Liable
Under Contracts.


(a)           The Collateral Agent in its own name or in the name of others may
at any time after the occurrence and during the continuance of an Event of
Default (but solely after the occurrence and during the continuance of an Event
of Default) communicate with parties to the Contracts to verify with them the
existence, amount and terms of any Contracts.


(b)           Upon the request of the Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default (but solely after
the occurrence and during the continuance of an Event of Default), each Grantor
shall notify parties to the Contracts that the Contracts have been assigned to
the Collateral Agent for the ratable benefit of the Secured Creditors and that
payments in respect thereof shall be made directly to the Collateral Agent.


(c)           Anything herein to the contrary notwithstanding, as between the
Collateral Agent and the Grantors, the Grantors shall remain liable under each
of the Contracts to observe and perform all of the conditions and obligations to
be observed and performed by them thereunder, all in accordance with and
pursuant to the terms and provisions of each Contract.  Neither the Collateral
Agent nor any other Secured Creditor shall have any obligation or liability
under any Contract by reason of or arising out of this Agreement or the receipt
by the Collateral Agent or any other Secured Creditor of any payment relating to
such contract pursuant hereto, nor shall the Collateral Agent or any other
Secured Creditor be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any Contract, to make any payment, to make any
inquiry as to the nature or the sufficiency of any performance by any party
under any Contract, to present or file any claim, to take any action to enforce
any performance or to collect the payment of any amounts which may have been
assigned to them or to which they may be entitled at any time or times.


8

--------------------------------------------------------------------------------

3.9.         Deposit Accounts.  For each deposit or similar account that any
Grantor at any time opens or maintains, such Grantor shall, at the Collateral
Agent’s request, pursuant to an agreement in form and substance reasonable
satisfactory to the Collateral Agent, use commercial reasonable efforts to
either (a) cause the depositary bank to agree to comply at any time with
instructions from the Collateral Agent to such depositary bank directing the
disposition of funds from time to time credited to such deposit account, without
further consent of the respective Grantor, or (b) arrange for the Collateral
Agent to become the customer of the depositary bank with respect to the deposit
account, with the respective Grantor being permitted, only with the consent of
the Collateral Agent, to exercise rights to withdraw funds from such deposit
account.  The Collateral Agent agrees with the Grantors that the Collateral
Agent shall not give any such instructions or withhold any withdrawal rights
from any Grantor unless an Event of Default has occurred and is continuing.  The
provisions of this Section 3.9 shall not apply to deposit or similar accounts
(i) for which the Collateral Agent is the depositary, (ii) that are accounts
specially and exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of a Grantor’s salaried
employees, (iii) that are escrow, defeasance or redemption accounts or (iv) that
are Excluded Accounts.


3.10.       Letter-of-Credit Rights.  If any Grantor is at any time a
beneficiary under a letter of credit with a stated amount of $5,000,000 or more,
such Grantor shall no later than the next date required for delivery of annual
financial statements and quarterly financial statements pursuant to the Credit
Agreement (or such later date as is acceptable to the Collateral Agent), and at
any other time as may from time to time reasonably requested by the Collateral
Agent, notify the Collateral Agent thereof and, at the request of the Collateral
Agent, such Grantor shall, pursuant to an agreement in form and substance
reasonably satisfactory to the Collateral Agent, use commercial reasonable
efforts to either (a) arrange for the issuer and any confirmer of such letter of
credit to consent to an assignment to the Collateral Agent of the proceeds of
any drawing under such letter of credit or (b) arrange for the Collateral Agent
to become the transferee beneficiary of such letter of credit, with the
Collateral Agent agreeing, in each case, that the proceeds of any drawing under
the letter of credit are to be applied as provided in the Security Agreement
after the occurrence of an Event of Default.


3.11.       Commercial Tort Claims.  If any Grantor shall at any time hold or
acquire a commercial tort claim with a value of $5,000,000 or more, such Grantor
shall no later than the next date required for delivery of annual financial
statements and quarterly financial statements pursuant to the Credit Agreement
(or such later date as is acceptable to the Collateral Agent), and at any other
time as may from time to time reasonably requested by the Collateral Agent,
notify the Collateral Agent thereof in a writing signed by such Grantor and
describing in brief the details thereof and shall grant to the Collateral Agent
in such writing a security interest therein and in the proceeds thereof, all
upon the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to the Collateral Agent.


9

--------------------------------------------------------------------------------

3.12.       Electronic Chattel Paper.  Each Grantor shall, upon the request of
the Collateral Agent, take all steps necessary to grant the Collateral Agent
control of all material electronic chattel paper in accordance with the UCC and
all “transferable records” as defined in each of the Uniform Electronic
Transactions Act and the Electronic Signatures in Global and National Commerce
Act.


ARTICLE IV


SPECIAL PROVISIONS CONCERNING REGISTERED INTELLECTUAL PROPERTY COLLATERAL


4.1.         Additional Representations and Warranties.  Each Grantor represents
and warrants that as of the date hereof it is the true and lawful owner of or
otherwise has the right to use, in each case free and clear of any Liens, the
Registered Intellectual Property Collateral listed in Annexes E, F and G hereto
for such Grantor and that (i) the Marks listed in Annex E include materially all
United States marks and applications for United States marks registered in the
United States Patent and Trademark Office that such Grantor owns or uses in
connection with its business as of the date hereof, (ii) the Patents listed in
Annex F hereto for such Grantor include materially all the United States patents
and applications for United States patents that such Grantor owns as of the date
hereof and (iii) the Copyrights listed in Annex G hereto for such Grantor
constitute materially all the United States copyrights registered with the
United States Copyright Office and applications to United States copyrights that
such Grantor owns as of the date hereof, and that said registrations are valid
and subsisting, and enforceable, other than as could not, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. 
Each Grantor represents and warrants that it owns, is licensed to use or
otherwise has the right to use, all Registered Intellectual Property Collateral
that it uses, other than as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Each Grantor further
warrants that no aspect of such Grantor’s present or contemplated business
operations infringes or will infringe any intellectual property of any other
Person other than as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.


4.2.        Licenses and Assignments.  Except as otherwise permitted under the
Credit Agreement, each Grantor hereby agrees not to license or divest itself of
any right under any Intellectual Property absent prior written approval of the
Collateral Agent other than non-exclusive Licenses in the ordinary course of
business.


4.3.          [Reserved].


4.4.         Preservation of Registered Intellectual Property.  Each Grantor
agrees to take reasonable steps to prevent any of the Intellectual Property
included in the Collateral owned by such Grantor, from lapsing, being
terminated, or becoming invalid or unenforceable or placed in the public domain
(or in the case of a Trade Secret, become publicly known) and take reasonable
steps to preserve and protect each item of its Intellectual Property owned by
such Grantor, including, without limitation, taking reasonable steps necessary
to ensure that all licensed users of any of the Marks abide by the applicable
license’s terms with respect to standards of quality (other than any such
Intellectual Property that is no longer used or useful in its business or
operations or except where the failure to do so would not, as deemed by the
applicable Grantor in its reasonable business judgment, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect).


10

--------------------------------------------------------------------------------

4.5.         Maintenance of Registration.  Each Grantor shall, at its own
expense, take reasonable steps to diligently process documents reasonably
required to maintain trademark registrations, including but not limited to
affidavits of use and applications for renewals of registration in the United
States Patent and Trademark Office or United States Copyright Office for all of
its Registered Intellectual Property, and shall pay all fees and disbursement in
connection therewith and shall not abandon any such filing of affidavit of use
or any such application of renewal prior to the exhaustion of all administrative
and judicial remedies without prior written consent of the Collateral Agent
(other than with respect to registrations and applications that are no longer
used or useful in its business or operations or except where the failure to do
so would not, as deemed by the applicable Grantor in its reasonable business
judgment, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect).


4.6.         Future Registered Intellectual Property Collateral.  Upon the
acquisition or issuance of Registered Intellectual Property Collateral by any
Grantor, no later than the next date required for delivery of annual financial
statements and quarterly financial statements pursuant to the Credit Agreement
(or such later date as is acceptable to the Collateral Agent), such Grantor
shall deliver to the Collateral Agent an assignment for security in such
Registered Intellectual Property Collateral, to the Collateral Agent and at the
expense of such Grantor, confirming the assignment for security in such
Registered Intellectual Property Collateral to the Collateral Agent hereunder,
the form of such security to be substantially in the form of Annex H, I or J
hereto, as appropriate, hereto or in such other form as may be reasonably
satisfactory to the Collateral Agent.


4.7.         Filings.  Each Grantor hereby authorizes the Collateral Agent to
file with the United States Patent and Trademark Office or United States
Copyright Office (or any successor office thereto) such documents, including
assignments for security in such Registered Intellectual Property Collateral to
the Collateral Agent hereunder, the form of such security to be substantially in
the form of Annex H, I or J hereto, as appropriate, as may be necessary or
advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the security interest granted by each Grantor, without the signature
of any Grantor, and naming any Grantor or the Grantors as debtors and the
Collateral Agent as secured party.


ARTICLE V


PROVISIONS CONCERNING ALL COLLATERAL


5.1.          Protection of Collateral Agent’s Security.  Each Grantor assumes
all liability and responsibility in connection with the Collateral acquired by
it and the liability of such Grantor to pay the Obligations shall in no way be
affected or diminished by reason of the fact that such Collateral may be lost,
destroyed, stolen, damaged or for any reason whatsoever unavailable to such
Grantor.


11

--------------------------------------------------------------------------------

5.2.         Warehouse Receipts Non-negotiable.  To the extent practicable, if
so requested by the Collateral Agent, each Grantor agrees that if any warehouse
receipt or receipt in the nature of a warehouse receipt is issued with respect
to any of its Inventory, such Grantor shall request that such warehouse receipt
or receipt in the nature thereof shall not be “negotiable” (as such term is used
in Section 7-104 of the UCC as in effect in any relevant jurisdiction or under
other relevant law).


5.3.         Further Actions.  To the extent consistent with the other terms of
this Agreement, each Grantor will, at its own expense and upon the reasonable
request of the Collateral Agent, make, execute, endorse, acknowledge, file
and/or deliver to the Collateral Agent from time to time such lists,
descriptions and designations of its Collateral, warehouse receipts, receipts in
the nature of warehouse receipts, bills of lading, documents of title, vouchers,
invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, certificates, reports and other assurances or
instruments and take such further steps relating to the Collateral and other
property or rights covered by the security interest hereby granted, which the
Collateral Agent deems reasonably appropriate or advisable to perfect, preserve
or protect its security interest in the Collateral, including, in respect of
Investment Property, Deposit Accounts, Letter-of-Credit Rights and any other
relevant Collateral, taking actions to provide the Collateral Agent with
“control” (within the meaning of the UCC).


5.4.         Financing Statements.  Each Grantor agrees to deliver to the
Collateral Agent such financing statements, in form reasonably acceptable to the
Collateral Agent, as the Collateral Agent may from time to time reasonably
request or as are reasonably necessary or desirable in the opinion of the
Collateral Agent to establish and maintain a valid, enforceable, first priority
perfected security interest in the Collateral (subject to Permitted Liens) as
provided herein and the other rights and security contemplated hereby.  Each
Grantor will pay any applicable filing fees, recordation taxes and related
expenses relating to its Collateral.  Each Grantor hereby authorizes the
Collateral Agent to file any such financing statements without the signature of
such Grantor where permitted by law.


ARTICLE VI


REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT


6.1.         Remedies; Obtaining the Collateral Upon Default.  Each Grantor
agrees that, if any Event of Default shall have occurred and be continuing, then
and in every such case, the Collateral Agent, in addition to any rights now or
hereafter existing under applicable law and under the other provisions of this
Agreement, shall have all rights as a secured creditor under any UCC, and such
additional rights and remedies to which a secured creditor is entitled under the
laws in effect in all relevant jurisdictions and may, without limiting the
generality of the foregoing and without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except for any notice
required by law):


(a)            personally, or by agents or attorneys, immediately take
possession of the Collateral or any part thereof, from such Grantor or any other
Person who then has possession of any part thereof, and for that purpose may
enter upon such Grantor’s premises where any of the Collateral is located and
remove the same and use in connection with such removal any and all services,
supplies, aids and other facilities of such Grantor;


12

--------------------------------------------------------------------------------

(b)         instruct the obligor or obligors on any agreement, instrument or
other obligation (including, without limitation, the Receivables and the
Contracts) constituting the Collateral to make any payment required by the terms
of such agreement, instrument or other obligation directly to the Collateral
Agent and may exercise any and all remedies of such Grantor in respect of such
Collateral;


(c)           withdraw all monies, securities and instruments in the Cash
Collateral Account for application to the Obligations in accordance with Section
6.4 hereof;


(d)               sell, assign or otherwise liquidate any or all of the
Collateral or any part thereof in accordance with Section 6.2 hereof, or direct
the relevant Grantor to sell, assign or otherwise liquidate any or all of the
Collateral or any part thereof, and, in each case, take possession of the
proceeds of any such sale or liquidation;


(e)          take possession of the Collateral or any part thereof, by directing
the relevant Grantor in writing to deliver the same to the Collateral Agent at
any reasonable place or places designated by the Collateral Agent, in which
event such Grantor shall at its own expense:


(i)          forthwith cause the same to be moved to the place or places so
designated by the Collateral Agent and there delivered to the Collateral Agent;


(ii)         store and keep any Collateral so delivered to the Collateral Agent
at such place or places pending further action by the Collateral Agent as
provided in Section 6.2 hereof; and


(iii)        while the Collateral shall be so stored and kept, provide such
security and maintenance services as shall be reasonably necessary to protect
the same and to preserve and maintain it in good condition; and


(f)            use, license or sublicense, whether on an exclusive or
nonexclusive basis  (exercisable without payment of royalty or other
compensation to any Grantor), in, to, and under any Intellectual Property
included in the Collateral for such term and on such conditions and in such
manner as the Collateral Agent shall in its sole judgment determine and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all Software and programs used for the
compilation or printout thereof, the right to prosecute and maintain all
Intellectual Property and the right to sue for past, present or future
infringement of the Intellectual Property; provided that in the case of
Intellectual Property that is licensed to any such Grantor by a third party, the
extent to which such Grantor has the right to grant a sublicense to such
Intellectual Property hereunder;


13

--------------------------------------------------------------------------------

it being understood that each Grantor’s obligation so to deliver the Collateral
is of the essence of this Agreement and that, accordingly, upon application to a
court of equity having jurisdiction, the Collateral Agent shall be entitled to a
decree requiring specific performance by such Grantor of said obligation.  By
accepting the benefits of this Agreement and each other Security Document, the
Secured Creditors expressly acknowledge and agree that this Agreement and each
other Security Document may be enforced only by the action of the Collateral
Agent acting upon the instructions of the Required Secured Creditors and that no
Secured Creditor other than the Collateral Agent shall have any right
individually to seek to enforce this Agreement or any other Security Document or
to realize upon the security to be granted hereby or thereby, it being
understood and agreed that such rights and remedies may be exercised only by the
Collateral Agent for the benefit of the Secured Creditors upon the terms of this
Agreement and other Security Documents.


6.2.         Remedies; Disposition of the Collateral.  If any Event of Default
has occurred and is continuing, then any Collateral repossessed by the
Collateral Agent under or pursuant to Section 6.1 hereof and any other
Collateral whether or not so repossessed by the Collateral Agent, may be sold,
assigned, leased or otherwise disposed of under one or more contracts or as an
entirety, and without the necessity of gathering at the place of sale the
property to be sold, and in general in such manner, at such time or times, at
such place or places and on such terms as the Collateral Agent, in compliance
with any mandatory requirements of applicable law, reasonably determines to be
commercially reasonable.  Any of the Collateral may be sold, leased or otherwise
disposed of, in the condition in which the same existed when taken by the
Collateral Agent or after any overhaul or repair at the expense of the relevant
Grantor that the Collateral Agent reasonably determines to be commercially
reasonable.  Any such disposition which shall be a private sale or other private
proceedings permitted by such requirements shall be made upon not less than 30
days’ prior written notice to the relevant Grantor specifying the time at which
such disposition is to be made and the intended sale price or other
consideration therefor, and shall be subject, for the 30 days after giving such
notice, to the right of the relevant Grantor or any nominee of such Grantor to
acquire the Collateral involved at a price or for such other consideration at
least equal to the intended sale price or other consideration so specified.  Any
such disposition which shall be a public sale permitted by such requirements
shall be made upon not less than 30 days’ prior written notice to the relevant
Grantor specifying the time and place of such sale and, in the absence of
applicable requirements of law, shall be by public auction (which may, at the
Collateral Agent’s option, be subject to reserve), after publication of notice
of such auction (where required by applicable law) not less than 30 days prior
thereto.  The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for the sale, and such sale may be made
at any time or place to which the sale may be so adjourned.  To the extent
permitted by any such requirement of law, the Collateral Agent may bid for and
become the purchaser of the Collateral or any item thereof, offered for sale in
accordance with this Section 6.2 without accountability to the relevant
Grantor.  If, under applicable law, the Collateral Agent shall be permitted to
make disposition of the Collateral within a period of time which does not permit
the giving of notice to the relevant Grantor as hereinabove specified, the
Collateral Agent need give such Grantor only such notice of disposition as shall
be reasonably practicable in view of such applicable law.  Each Grantor agrees
to do or cause to be done all such other acts and things as may be reasonably
necessary to make such sale or sales of all or any portion of the Collateral
valid and binding and in compliance with any and all applicable laws,
regulations, orders, writs, injunctions, decrees or awards of any and all
courts, arbitrators or governmental instrumentalities, domestic or foreign,
having jurisdiction over any such sale or sales, all at such Grantor’s expense.


14

--------------------------------------------------------------------------------

6.3.         Waiver of Claim.  Except as otherwise provided in this Agreement,
EACH GRANTOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE
AND JUDICIAL HEARING IN CONNECTION WITH THE COLLATERAL AGENT’S TAKING POSSESSION
OR THE COLLATERAL AGENT’S DISPOSITION OF ANY OF THE COLLATERAL IN COMPLIANCE
WITH THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY AND ALL PRIOR NOTICE AND
HEARING FOR ANY PREJUDGMENT REMEDY OR REMEDIES, and each Grantor hereby further
waives, to the extent permitted by law:


(a)          all damages occasioned by such taking of possession except any
damages to the extent directly resulting from the Collateral Agent’s gross
negligence or willful misconduct or material breach of a Credit Document (as
determined by a court of competent jurisdiction in a final and non-appealable
decision);


(b)           all other requirements as to the time, place and terms of sale or
other requirements with respect to the commercially reasonable enforcement of
the Collateral Agent’s rights hereunder; and


(c)          all rights of redemption, appraisement, valuation, stay, extension
or moratorium now or hereafter in force under any applicable law to prevent or
delay the enforcement of this Agreement or the absolute sale of the Collateral
or any portion thereof, and each Grantor, for itself and all who may claim under
it, insofar as it or they now or hereafter lawfully may, hereby waives the
benefit of all such laws.


Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the relevant Grantor therein and thereto,
and shall be a perpetual bar both at law and in equity against such Grantor and
against any and all Persons claiming or attempting to claim the Collateral so
sold, optioned or realized upon, or any part thereof, from, through and under
such Grantor.


6.4.          Application of Proceeds.


(a)          All moneys collected by the Collateral Agent (or, to the extent the
Pledge Agreement or any other Security Document requires or provides for
proceeds of collateral under such other Security Document to be applied in
accordance with the provisions of this Agreement, the Pledgee or Collateral
Agent under such other Security Document) upon any sale or other disposition of
the Collateral, together with all other moneys received by the Collateral Agent
hereunder, shall be applied as follows:


(i)           first, to the payment of all portions of the Obligations
constituting fees, indemnities, expenses and other amounts (other than principal
and interest) owing the Administrative Agent or the Collateral Agent in their
respective capacities as such;


(ii)         second, to the extent proceeds remain after the application
pursuant to the preceding clause (i), to payment of that portion of the Credit
Document Obligations constituting fees, indemnities and other amounts (other
than principal and interest and other amounts described in clauses (iii) or (iv)
below) payable to the Lender Creditors (including attorneys’ fees payable under
the Credit Agreement), with each Lender Creditor receiving an amount equal to
its outstanding Credit Document Obligations payable pursuant to this clause (ii)
or, if such proceeds are insufficient to pay in full all such Credit Document
Obligations, its Pro Rata Share of the amount then remaining to be distributed;


15

--------------------------------------------------------------------------------

(iii)       third, to the extent proceeds remain after the application pursuant
to the preceding clauses (i) and (ii), to payment of that portion of the Credit
Document Obligations constituting accrued and unpaid interest on the Loans and
unreimbursed LC Disbursements and participation fees with respect to Letters of
Credit, with each Lender Creditor receiving an amount equal to its outstanding
Credit Document Obligations payable pursuant to this clause (iii) or, if such
proceeds are insufficient to pay in full all such Obligations, its Pro Rata
Share of the amount then remaining to be distributed;


(iv)       fourth, to the extent proceeds remain after the application pursuant
to the preceding clauses (i) through (iii), to (x) payment of that portion of
the Obligations constituting unpaid principal of the Loans and unreimbursed LC
Disbursements, (y) cash collateralization of the aggregate undrawn face amount
of all outstanding Letters of Credit and (z) payment of amounts (other than
indemnities, fees (including, without limitation, attorneys’ fees) and similar
obligations and liabilities) then due and payable to the Secured Creditors
under, or with respect to, Swap Agreements, Bank Product Agreements and
Designated Foreign Facility Agreements, with each Secured Creditor receiving an
amount equal to its outstanding Obligations (including cash collateral in
respect of outstanding Letters of Credit payable pursuant to this clause (iv))
or, if such proceeds are insufficient to pay in full all such Obligations
(including cash collateral in respect of outstanding Letters of Credit), its Pro
Rata Share of the amount then remaining to be distributed;


(v)          fifth, to the extent proceeds remain after the application pursuant
to the preceding clauses (i) through (iv), to payment of all other Obligations
that are then due and payable to the Administrative Agent, the Collateral Agent
or the other Secured Creditors on such date or, if such proceeds are
insufficient to pay in full all such Obligations, to each such Person such
Person’s Pro Rata Share of the amount remaining to be distributed; and


(vi)         sixth, inclusive, and following the termination of this Agreement
pursuant to Section 10.8(a) hereof, to the relevant Grantor or to whomever may
be lawfully entitled to receive such surplus.


(b)           For purposes of this Agreement, “Pro Rata Share” shall mean, when
calculating a Secured Creditor’s portion of any distribution or amount for any
of clauses (i) through (v) above, that amount (expressed as a percentage) equal
to a fraction the numerator of which is the then unpaid amount of such Secured
Creditor’s Obligations to be paid pursuant to the applicable clause and the
denominator of which is the then outstanding amount of all Obligations to be
paid pursuant to the applicable clause.


16

--------------------------------------------------------------------------------

(c)          If any payment to any Secured Creditor of its Pro Rata Share of any
distribution would result in overpayment to such Secured Creditor, such excess
amount shall instead be distributed in respect of the Obligations of the other
Secured Creditors, with each Secured Creditor whose Obligations have not been
paid in full to receive an amount equal to such excess amount multiplied by a
fraction the numerator of which is the unpaid Obligations of such Secured
Creditor and the denominator of which is the unpaid Obligations of all Secured
Creditors entitled to such distribution.


(d)           [Reserved].


(e)         All payments required to be made hereunder shall be made (i) if to
the Lender Creditors, to the Administrative Agent for the account of the Lender
Creditors and (ii) if to Other Creditors, to the trustee, paying agent or other
similar representative (each a “Representative”) for the applicable Other
Creditors or, in the absence of such a Representative, directly to the
applicable Other Creditors.


(f)           For purposes of applying payments received in accordance with this
Section 6.4, the Collateral Agent shall be entitled to rely upon (i) the
Administrative Agent and (ii) the Representative or, in the absence of such a
Representative, upon the Other Creditors for a determination (which the
Administrative Agent, each Representative and the Secured Creditors agree (or
shall agree) to provide upon request of the Collateral Agent) of the outstanding
Obligations owed to the Lender Creditors or the Other Creditors, as the case may
be.  Unless it has written notice from an Other Creditor to the contrary, the
Collateral Agent, in acting hereunder, shall be entitled to assume that no Swap
Agreements, Bank Product Agreements or Designated Foreign Facility Agreements
are in existence.


(g)         This Agreement is made with full recourse to each Grantor
(including, without limitation, with full recourse to all assets of such
Grantor) and pursuant to and upon all the warranties, representations, covenants
and agreements on the part of such Grantor contained herein, in the other
Secured Debt Agreements and otherwise in writing in connection herewith or
therewith.  It is understood that the Grantors shall remain jointly and
severally liable to the extent of any deficiency between the amount of the
proceeds of the Collateral and the aggregate amount of the Obligations,
including the fees and disbursements of any attorneys employed by the Collateral
Agent to collect such deficiency.


6.5.         Remedies Cumulative.  Each and every right, power and remedy hereby
specifically given to the Collateral Agent shall be in addition to every other
right, power and remedy specifically given to the Collateral Agent under this
Agreement, and other Secured Debt Agreements or now or hereafter existing at
law, in equity or by statute and each and every right, power and remedy whether
specifically herein given or otherwise existing may be exercised from time to
time or simultaneously and as often and in such order as may be deemed expedient
by the Collateral Agent.  All such rights, powers and remedies shall be
cumulative and the exercise or the beginning of the exercise of one shall not be
deemed a waiver of the right to exercise any other or others.  No delay or
omission of the Collateral Agent in the exercise of any such right, power or
remedy and no renewal or extension of any of the Obligations shall impair any
such right, power or remedy or shall be construed to be a waiver of any Default
or Event of Default or an acquiescence therein.  No notice to or demand on any
Grantor in any case shall entitle it to any other or further notice or demand in
similar or other circumstances or constitute a waiver of any of the rights of
the Collateral Agent to any other or further action in any circumstances without
notice or demand.


17

--------------------------------------------------------------------------------

6.6.         Discontinuance of Proceedings.  If the Collateral Agent shall have
instituted any proceeding to enforce any right, power or remedy under this
Agreement by foreclosure, sale, entry or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to the Collateral Agent, then and in every such case the relevant
Grantor, the Collateral Agent and each holder of any of the Obligations shall be
restored to their former positions and rights hereunder with respect to the
Collateral subject to the security interest created under this Agreement, and
all rights, remedies and powers of the Collateral Agent shall continue as if no
such proceeding had been instituted.


ARTICLE VII


INDEMNIFICATION


7.1.          Indemnity. The parties hereto agree that the Indemnitees shall be
entitled to indemnification as provided in Section 9.03 of the Credit Agreement.


ARTICLE VIII


DEFINITIONS


The following terms shall have the meanings herein specified.  Such definitions
shall be equally applicable to the singular and plural forms of the terms
defined. Terms defined in the UCC that are not otherwise defined in this
Agreement are used herein as defined in the UCC.


“Administrative Agent” has the meaning provided in the recitals of this
Agreement.


“Agreement” means this Security Agreement as the same may be modified,
supplemented, restated and/or amended from time to time in accordance with its
terms.


“Bank Product Agreements” means any agreement entered into from time to time
with any Credit Party or any Restricted Subsidiary, in each case, in connection
with any of the Bank Products that the Borrower identifies to the Collateral
Agent and the Administrative Agent in writing as an agreement intended to be
secured hereby (which designation, once made, may be revoked only with the
consent of the Lender or Lender Affiliate party thereto).


“Bank Products” means the following bank services or facilities extended to any
Credit Party or any Restricted Subsidiary: (a) commercial credit cards, (b)
stored value cards, merchant cards, purchase or debit cards, and non-card
e-payables services and (c) treasury or cash management services (including
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services, electronic funds transfer
services, lockbox services, stop payment services and wire transfer services).


18

--------------------------------------------------------------------------------

“Borrower” has the meaning provided in the recitals of this Agreement. 
“Borrowers” has the meaning provided in the recitals of this Agreement.


“Cash Collateral Account” means a cash collateral account maintained with, and
in the sole dominion and control of, the Collateral Agent for the benefit of the
Secured Creditors.


“Chattel Paper” has the meaning provided in the UCC as in effect on the date
hereof in the State of New York; provided that the term “Chattel Paper” shall
not include any Chattel Paper (as defined above without giving effect to this
proviso) to the extent that (and only for so long as) the terms thereof or of
any agreement governing the same validly prohibit the assignment of, or the
granting a security interest in, such Chattel Paper (it being understood and
agreed, however, (i) that notwithstanding the foregoing, all rights to payment
for money due or to become due pursuant to any such excluded chattel paper shall
be “Collateral” subject to the security interests created by this Agreement and
(ii) such excluded chattel paper shall otherwise be subject to the security
interests created by this Agreement (and become “Chattel Paper” for all purposes
of this Agreement) upon the receipt by the respective Grantor of any necessary
approvals or waivers permitting the assignment thereof or the granting of a
security interest therein, in any such case without any further action upon the
part of the respective Grantor, the Collateral Agent or any other Secured
Creditor).


“Closing Date” means “Closing Date” (as defined in the Credit Agreement).


“Collateral” has the meaning provided in Section 1.1(a) of this Agreement.


“Collateral Agent” has the meaning provided in the first paragraph of this
Agreement.


“Contract Rights” means (a) all rights of any Grantor under each Contract,
including, without limitation, (i) any and all rights to receive and demand
payments under any or all Contracts, (ii) any and all rights to receive and
compel performance under any or all Contracts, and (iii) any and all other
rights, interests and claims now existing or in the future arising in connection
with any or all Contracts and (b) all rights of any Grantor to payment for money
due or to become due pursuant to any contract excluded from the definition of
“Contract” by virtue of the exclusion appearing in said definition.


“Contracts” means all contracts between any Grantor and one or more additional
parties (including, without limitation, any Swap Agreements, Bank Product
Agreements, Designated Foreign Facility Agreements, licensing agreements and any
partnership agreements, joint venture agreements and limited liability company
agreements), but excluding any contract to the extent that (but only for so long
as) the terms thereof validly prohibit the assignment of, or granting a security
interest in, such contract (it being understood and agreed, however, (i) that
notwithstanding the foregoing, all rights to payment for money due or to become
due pursuant to any such excluded contract shall be “Collateral” subject to the
security interests created by this Agreement, and (ii) such excluded contract
shall otherwise be subject to the security interests created by this Agreement
(and become a “Contract” for all purposes of this Agreement) upon the receipt of
any necessary approvals or waivers permitting the assignment thereof or the
granting of a security interest therein, in any such case without any further
action upon the part of the respective Grantor, the Collateral Agent or any
other Secured Creditor).


19

--------------------------------------------------------------------------------

“Copyrights” means any United States copyright owned by any Grantor, including
any registrations of any Copyrights, in the United States Copyright Office, as
well as any application for a copyright registration now or hereafter made with
the United States Copyright Office by any Grantor.


“Credit Agreement” has the meaning provided in the recitals of this Agreement.


“Credit Document Obligations” has the meaning provided in the definition of
“Obligations” in this Article IX.


“Designated Foreign Facility Agreements” means agreements between, on the one
hand, any Lender and/or Affiliate of a Lender, on the other hand, the Borrower
or any Foreign Subsidiary of the Borrower; provided that (1) the Borrower has
provided the Administrative Agent written notice of the Borrower’s designation
of any such line of credit or debt obligation as a “Designated Foreign Facility
Agreement” pursuant to the form attached hereto as Annex L, (2) the aggregate
outstanding amount of Indebtedness of the Borrower and Foreign Subsidiaries
secured on a pari passu basis by all such Designated Foreign Facility Agreements
shall not exceed in the aggregate at any one time $50,000,000, and (3) such
Indebtedness shall be permitted by Section 6.01(i) of the Credit Agreement.


“Documents” has the meaning provided in the UCC as in effect on the date hereof
in the State of New York; provided that the term “Document” shall not include
any Document (as defined above without giving effect to this proviso) to the
extent that (and only for so long as) the terms thereof or of any agreement
governing the same validly prohibit the assignment of, or the granting a
security interest in, such Document (it being understood and agreed, however,
(i) that notwithstanding the foregoing, all rights to payment for money due or
to become due pursuant to any such excluded document shall be “Collateral”
subject to the security interests created by this Agreement and (ii) such
excluded document shall otherwise be subject to the security interests credited
by this Agreement (and become a “Document” for all purposes of this Agreement)
upon the receipt by the respective Grantor of any necessary approvals or waivers
permitting the assignment thereof or the granting of a security interest
therein, in any such case without any further action upon the part of the
respective Grantor, the Collateral Agent or any other Secured Creditor).


“Equipment” means any “equipment,” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, now or hereafter owned by
any Grantor and, in any event, shall include, but shall not be limited to, all
machinery, equipment, furnishings, fixtures and vehicles now or hereafter owned
by any Grantor and any and all additions, substitutions and replacements of any
of the foregoing, wherever located, together with all attachments, components,
parts, equipment and accessories installed thereon or affixed thereto.


“Event of Default” means any Event of Default under, and as defined in, the
Credit Agreement.


20

--------------------------------------------------------------------------------

“Excluded Accounts” means, collectively, Deposit Accounts of any Grantor solely
to the extent that the amount on deposit in such Deposit Accounts, in aggregate,
at any one time, is less than $5,000,000.


“Excluded Asset” means any:


(a)          computer program owned or created by such Grantor and any
intellectual property rights therein or any other proprietary information
(including Trade Secret Rights) of such Grantor that is subject to any agreement
which validly prohibits the creation by such Grantor of a security interest in
such computer program and the intellectual property rights therein or other
proprietary information; provided, however, that (i) the right to receive
payments of money in respect of such computer programs, the intellectual
property rights therein and such other proprietary information (or any agreement
covering the same) shall not be excluded from the security interest created
hereunder and (ii) such rights and property described above shall be excluded
from the Collateral only to the extent and for so long as such agreement
continues validly to prohibit the creation of such security interest, and upon
the expiration of such prohibition, the computer programs and the intellectual
property rights therein or other proprietary information as to which such
prohibition previously applied shall automatically be included in the
Collateral, without further action on the part of any Grantor, the Collateral
Agent or any other Secured Creditor;


(b)          any Equipment or Goods subject to a purchase money Lien permitted
under Section 5.02(f), (i) or (j) of the Credit Agreement, in each case to the
extent, and only to the extent, that the instrument or other agreement
evidencing the purchase money Indebtedness or Capitalized Lease Obligations, as
the case may be, secured by such Lien expressly and validly prohibits any other
Lien on such Equipment or Goods, as the case may be; provided, however, that
such Equipment and Goods described above shall be excluded from the Collateral
only for so long as such purchase money Indebtedness or Capitalized Lease
Obligations, as the case may be, remains or remain outstanding and upon the
earlier of the termination of such prohibition or the satisfaction of such
Indebtedness, such Equipment or Goods, as the case may be, shall be included in
the term “Collateral” without any further action on the part of any Grantor, the
Collateral Agent or any other Secured Creditor;


(c)           any property or asset to the extent that the grant of a Lien under
this Agreement in such property or asset is prohibited by applicable law or
requires any consent of any governmental authority not obtained pursuant to
applicable law; provided that such property or asset will be an Excluded Asset
only to the extent and for so long as the consequences specified above will
result and will cease to be an Excluded Asset and will become subject to the
Lien granted under this Agreement, immediately and automatically, at such time
as such consequences will no longer result;


(d)          any lease, license, contract or agreement to which any Grantor is a
party or any of its rights or interests thereunder only to the extent and only
for so long as the grant of a Lien under this Agreement will constitute or
result in a breach, termination or default under or requires any consent not
obtained under any such lease, license, contract or agreement (other than to the
extent that any such term would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC) of any relevant jurisdiction or any
other applicable law (including the Bankruptcy Code) or principles of equity);
provided that such lease, license, contract or agreement will be an Excluded
Asset only to the extent and for so long as the consequences specified above
will result and will cease to be an Excluded Asset and will become subject to
the Lien granted under this Agreement, immediately and automatically, at such
time as such consequences will no longer result;


21

--------------------------------------------------------------------------------

(e)          any amount of outstanding voting capital stock of any Foreign
Subsidiary that is a CFC or any CFC Holdco exceeding, and only to the extent
that such voting capital stock exceeds, 65% of the total outstanding voting
capital stock of such Foreign Subsidiary or CFC Holdco held by any Grantor;


(f)            any margin stock;


(g)          any asset owned by any Grantor that is subject to a Permitted Lien
or other contractual right that prohibits or requires the consent of any Person
(other than any Grantor) not obtained as a condition to the creation of any lien
on such asset (other than to the extent that any such prohibition would be
rendered ineffective pursuant to Section 9-406, 9-407, 9-408, or 9-409 of the
UCC);


(h)          any “intent to use” trademark applications for which a statement of
use has not been filed to the extent a grant of a security interest therein
would result in the unenforceability or invalidity of such trademark application
or the registration that issues therefrom (but only until such statement is
filed, at which point such application shall constitute Collateral hereunder;


(i)            any (i) leased real property or (ii) owned real property with a
fair market value of $5,000,000 or less in the aggregate;


(j)            the Equity Interest of any Unrestricted Subsidiary;


(k)           Excluded Accounts;


(l)            letter of credit rights (except to the extent a security interest
therein can be perfected by the filing of UCC financing statements); and


(m)          motor vehicles and other assets subject to certificates of title
(except to the extent a security interest therein can be granted by entry into
this Agreement and perfected solely by the filing of UCC financing statements).


“General Intangibles” has the meaning provided in the UCC as in effect on the
date hereof in the State of New York (and shall include all partnership
interests and all limited liability company membership interests to the extent
that same constitutes a general intangible under such UCC); provided that the
term “General Intangible” shall not include any General Intangible (as defined
above without giving effect to this proviso) to the extent that (and only for so
long as) the terms thereof or of any agreement or other instrument giving rise
thereto validly prohibit the assignment of, or the granting of a security
interest in, such General Intangible (it being understood and agreed, however,
(i) that notwithstanding the foregoing, (x) all partnership interests and
limited liability company membership interests of any Subsidiary of any Pledgor
(to the extent that same constitutes a General Intangible (as defined above
without regard to this proviso)) shall be subject to the security interests
created by this Agreement, and (y) all Receivables and all rights of any Grantor
to payment for money due or to become due which constitute General Intangibles
(as defined above without giving effect to this proviso), whether pursuant to
any instrument, note or agreement or otherwise, shall be “Collateral” subject to
the security interests created by this Agreement, and (ii) such excluded general
intangibles shall otherwise be subject to the security interests created by this
Agreement (and become a “General Intangible” for all purposes of this Agreement)
upon receipt by the respective Grantor of any necessary approvals or waivers
permitting the assignment thereof or the granting of a security interest
therein, in any such case without any further action upon the part of the
respective Grantor, the Collateral Agent or any other Secured Creditor).


22

--------------------------------------------------------------------------------

“Goods” has the meaning provided in the UCC as in effect on the date hereof in
the State of New York.


“Grantor” has the meaning provided in the first paragraph of this Agreement.


“Indemnitee” has the meaning provided in Section 7.1 of this Agreement.


“Instrument” has the meaning provided in the UCC as in effect on the date hereof
in the State of New York; provided that the term “Instrument” shall not include
any Instrument (as defined above without giving effect to this proviso) to the
extent that (and only for so long as) the terms thereof or of any agreement
governing the same validly prohibit the assignment of, or the granting of a
security interest in, such Instrument (it being understood and agreed, however,
(i) that notwithstanding the foregoing, each Intercompany Note shall be an
Instrument for purposes of this Agreement and all rights to payment for money
due or to become due pursuant to any such excluded instrument shall be
“Collateral” subject to the security interests created by this Agreement and
(ii) such excluded instrument shall otherwise be subject to the security
interests created by this Agreement (and become an “Instrument” for all purposes
of this Agreement) upon the receipt of any necessary approvals or waivers
permitting the assignment thereof or the granting of a security interest
therein, in any such case without any further action upon the part of the
respective Grantor, the Collateral Agent or any other Secured Creditor).


“Intellectual Property” means all intellectual property of every kind and nature
now owned or hereafter owned or acquired by any Grantor, and whether owned or
licensed, including inventions, designs, Patents, Copyrights, Marks, Trade
Secrets, Software, Licenses and all additions and improvements to the foregoing,
renewals and extensions thereof, rights to sue or otherwise recover for
infringements or other violations thereof, and all rights corresponding thereto
throughout the world.


“Inventory” means merchandise, inventory and goods, and all additions,
substitutions and replacements thereof, wherever located, together with all
goods, supplies, incidentals, packaging materials, labels, materials and any
other items used or usable in manufacturing, processing, packaging or shipping
same, in all stages of production from raw materials through work in process to
finished goods, and all products and proceeds of whatever sort and wherever
located any portion thereof which may be returned, rejected, reclaimed or
repossessed by the Collateral Agent from any Grantor’s customers, and shall
specifically include all “inventory” as such term in defined in the UCC as in
effect on the date hereof in the State of New York, now or hereafter owned by
any Grantor.


23

--------------------------------------------------------------------------------

“Investment Property” has the meaning provided in the UCC as in effect on the
date hereof in the State of New York; provided that the term “Investment
Property” shall not include any “security” (as defined in Section 8-102 of the
New York UCC as in effect on the date hereof) of any Person that is not a
Subsidiary of any Grantor or is not an Intercompany Note, to the extent (and
only so long as) the terms thereof or of any agreement governing the same
validly prohibit the assignment of, or the granting of a security interest in,
such security (it being understood and agreed, however, (i) that notwithstanding
the foregoing, all rights to payment for money due or to become due, and all
distributions to which any Grantor may be entitled, in respect of any such
excluded security shall be “Collateral” subject to the security interests
created by this Agreement and (ii) such excluded security shall otherwise be
subject to the security interests created by this Agreement (and become
“Investment Property” for all purposes of this Agreement) upon the receipt of
any necessary approvals or waivers permitting the assignment thereof or the
granting of a security interest therein, in any such case without any further
action upon the part of the respective Grantor, the Collateral Agent or any
other Secured Creditor).


“Lender Creditors” means the Lenders, the Issuing Banks, the Swingline Lender,
the Administrative Agent and the Collateral Agent.


“Lenders” has the meaning provided in the recitals of this Agreement.


“Letter-of-Credit Rights” means “letter-of-credit rights” as such term is
defined in the UCC as in effect on the date hereof in the State of New York, now
owned or hereafter acquired by any Grantor, including rights to payment or
performance under a letter of credit, whether or not such Grantor, as
beneficiary, has demanded or is entitled to demand payment or performance.


“License” means any written agreement, now or hereafter in effect, granting any
right to any third party under any Patent, Mark, Copyright, Trade Secret,
Software now or hereafter owned by any Grantor or that such Grantor otherwise
has the right to license, or granting any right to any Grantor under any Patent,
Mark, Copyright, Trade Secret, Software  now or hereafter owned by any third
party, and all rights of such Grantor under any such agreement, together with
any and all (i) renewals, extensions, supplements and continuations thereof,
(ii) income, fees, royalties, damages, claims and payments now and hereafter due
and/or payable thereunder or with respect thereto including damages and payments
for past, present or future infringements or violations thereof, and (iii)
rights to sue for past, present and future violations thereof; provided that
Licenses shall not include any Excluded Assets.


“Marks” means all right, title and interest in and to any trademarks, service
marks and trade names now held or hereafter acquired by any Grantor, including
any registration of any trademarks and services marks in the United States
Patent and Trademark Office and any trade dress including logos and/or designs
used by any Grantor, but excluding any such right, title and interest of an
Grantor in and to same as licensee pursuant to a contract which is expressly
excluded from the definition of “Contract” contained herein pursuant to the
terms of such definition.


24

--------------------------------------------------------------------------------

“Obligations” means (i) the full and prompt payment when due (whether at the
stated maturity, by acceleration or otherwise) of all obligations, liabilities
and indebtedness (including, without limitation, principal, premium, interest,
reimbursement obligations, fees and indemnities (including, without limitation,
all interest that accrues after the commencement of any case, proceeding or
other action relating to the bankruptcy, insolvency, reorganization or similar
proceeding of any Grantor at the rate provided for in the respective
documentation, whether or not a claim for post-petition interest is allowed in
any such proceeding)) of each Grantor to the Lender Creditors, whether now
existing or hereafter incurred under, to the extent arising out of, or in
connection with, the Credit Agreement and the other Credit Documents to which
such Grantor is a party (including, in the case of each Grantor (a) that is a
Subsidiary Guarantor, all such obligations, liabilities and indebtedness of such
Grantor under the Subsidiary Guaranty and (b) that is the Borrower, all such
obligations, liabilities and indebtedness of such Grantor under the Parent
Guaranty) and the due performance and compliance by such Grantor with all of the
terms, conditions and agreements contained in the Credit Agreement and in such
other Credit Documents (all such obligations, liabilities and indebtedness under
this clause (i), except to the extent consisting of obligations or indebtedness
with respect to Swap Agreements, Bank Product Agreements or Designated Foreign
Facility Agreements, being herein collectively called the “Credit Document
Obligations”), (ii) the full and prompt payment when due (whether at the stated
maturity, by acceleration or otherwise) of all obligations, liabilities and
indebtedness (including, without limitation, all interest that accrues after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency, reorganization or similar proceeding of any Grantor at the rate
provided for in the respective documentation, whether or not a claim for
post-petition interest is allowed in any such proceeding) owing by such Grantor
and each of its Subsidiaries to the Other Creditors under, or with respect to
(including, in the case of each Grantor (a) that is a Subsidiary Guarantor, all
such obligations, liabilities and indebtedness of such Grantor under the
Subsidiary Guaranty and (b) that is the Borrower, all such obligations,
liabilities and indebtedness of such Grantor under the Parent Guaranty), any
Swap Agreement permitted by the Credit Agreement or Bank Product Agreement or
Designated Foreign Facility Agreement, whether such Swap Agreement, Bank Product
Agreement or Designated Foreign Facility Agreement, as applicable, is now in
existence or hereafter arising, and the due performance and compliance by such
Grantor or such Subsidiary, as applicable, with all of the terms, conditions and
agreements contained therein (all such obligations, liabilities and indebtedness
described in this clause (ii) being herein collectively called the “Other
Obligations”), (iii) any and all sums advanced by the Collateral Agent in order
to preserve the Collateral or preserve its security interest in the Collateral,
(iv) in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations, or liabilities of such Grantor referred to in clauses
(i) and (ii) above, after an Event of Default has occurred and be continuing,
the reasonable expenses of the Collateral Agent in retaking, holding, preparing
for sale or lease, selling or otherwise disposing of or realizing on the
Collateral, or of any exercise by the Collateral Agent of its rights hereunder,
together with reasonable attorneys’ fees and court costs, and (v) all amounts
paid by any Indemnitee as to which such Indemnitee has the right to
reimbursement under 9.03(b) of the Credit Agreement; it being acknowledged and
agreed that the “Obligations” shall include extensions of credit of the types
described above, whether outstanding on the date of this Agreement or extended
from time to time after the date of this Agreement.


“Other Creditors” has the meaning provided in the recitals of this Agreement.


25

--------------------------------------------------------------------------------

“Other Obligations” has the meaning provided in the definition of “Obligations”
in this Article IX.


“Patents” means any patent to which any Grantor now or hereafter has right,
title and interest therein, and any divisions, continuations (including, but not
limited to, continuations-in-parts) and improvements thereof, as well as any
application for a patent now or hereafter made by an Grantor, but excluding any
patent to which any such Grantor has right, title and interest as licensee
pursuant to a contract which is expressly excluded from the definition of
“Contract” contained herein pursuant to the terms of such definition.


“Permits” means, to the extent permitted to be assigned by the terms thereof and
by applicable law, all licenses, permits, rights, orders, variances, franchises
or authorizations of or from any governmental authority or agency.


“Pro Rata Share” has the meaning provided in Section 6.4(b) of this Agreement.


“Proceeds” has the meaning provided in the UCC as in effect in the State of New
York on the date hereof or under other relevant law and, in any event, shall
include, but not be limited to, (i) any and all proceeds of any insurance,
indemnity, warranty or guaranty payable to the Collateral Agent or any Grantor
from time to time with respect to any of the Collateral, (ii) any and all
payments (in any form whatsoever) made or due and payable to any Grantor from
time to time in connection with any requisition, confiscation, condemnation,
seizure or forfeiture of all or any part of the Collateral by any governmental
authority (or any person acting under color of governmental authority) and (iii)
any and all other amounts from time to time paid or payable under or in
connection with any of the Collateral.


“Receivables” means any “account” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, now or hereafter owned by
any Grantor and, in any event, shall include, but shall not be limited to, all
of such Grantor’s rights to health-care insurance receivables and to payment for
goods sold or leased or services performed by such Grantor, whether now in
existence or arising from time to time hereafter, including, without limitation,
rights evidenced by an account, note contract, security agreement, chattel
paper, or other evidence of indebtedness or security, together with (a) all
security pledged, assigned, hypothecated or granted to or held by such Grantor
to secure the foregoing, (b) all of any Grantor’s right, title and interest in
and to any goods, the sale of which gave rise thereto, (c) all guarantees,
endorsements and indemnifications on, or of, any of the foregoing, (d) all
powers of attorney for the execution of any evidence of indebtedness or security
or other writing in connection therewith, (e) all books, records, ledger cards,
and invoices relating thereto, (f) all instruments in connection therewith and
amendments thereto, notices to other creditors or secured parties, and
certificates from filing or other registration officers, (g) all credit
information, reports and memoranda relating thereto and (h) all other writings
related in any way to the foregoing.


“Registered Intellectual Property Collateral” means the Collateral consisting of
United States Patents, United States Marks and United States Copyrights.


“Representative” has the meaning provided in Section 6.4(e) of this Agreement.


26

--------------------------------------------------------------------------------

“Required Secured Creditors” means the Required Lenders (or, to the extent
provided in Section 8.02 of the Credit Agreement, each of the Lenders).


“Requisite Creditors” has the meaning provided in Section 10.2 of this
Agreement.


“Secured Creditors” has the meaning provided in the recitals of this Agreement.


“Secured Debt Agreements” means and include this Agreement, the other Credit
Documents and the Swap Agreements, Bank Product Agreements and Designated
Foreign Facility Agreements entered into with an Other Creditor.


“Software” means all “software” as such term is defined in the UCC as in effect
on the date hereof in the State of New York, now owned or hereafter acquired by
any Grantor, other than software embedded in any category of Goods, including
all computer programs, databases and all supporting information provided in
connection with a transaction related to any program or database.


“Supporting Obligations” means all “supporting obligations” as such term is
defined in the UCC as in effect on the date hereof in the State of New York,
including letters of credit and guaranties issued in support of Receivables,
Chattel Paper, Documents, General Intangibles, Instruments, or Investment
Property.


“Swap Agreement” means a “Swap Agreement” (as defined in the Credit Agreement)
other than any such agreement which by its terms states that it is not intended
to be secured by the Security Documents.


“Termination Date” has the meaning provided in Section 10.8 of this Agreement.


“Trade Secret Rights” means all United States trade secrets and proprietary
information necessary to operate the business of the Grantor.


“UCC” means the Uniform Commercial Code as in effect from time to time in the
relevant jurisdiction.


ARTICLE IX


COLLATERAL AGENT


9.1.          Duty of Collateral Agent. The Collateral Agent’s sole duty with
respect to the custody,  safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Collateral Agent deals with similar
property for its own account (which shall in no event be less than commercially
reasonable custody, safekeeping and physical preservation) and the Collateral
Agent will not be liable or responsible for any loss or diminution in the value
of any of the Collateral by reason of the act or omission of any agent selected
by the Collateral Agent in good faith. Neither the Collateral Agent nor any
other Secured Creditor nor any of their respective officers, directors,
partners, employees, agents, attorneys and other advisors, attorneys-in-fact or
affiliates shall be liable for failure to demand, collect or realize upon any of
the Collateral or for any delay in doing so or shall be under any obligation to
sell or otherwise dispose of any Collateral upon the request of any Grantor or
any other Person or, subject to the other obligations expressly set forth
herein, to take any other action whatsoever with regard to the Collateral or any
part thereof. The Collateral Agent will have no additional duty as to any
Collateral in its possession or control or in the possession or control of any
agent or bailee or any income thereon or as to preservation of rights against
prior parties or any other rights pertaining thereto and the Collateral Agent
will not be responsible for filing any financing or continuation statements or
recording any documents or instruments in any public office at any time or times
or otherwise perfecting or maintaining the perfection of any Liens on the
Collateral. The powers conferred on the Collateral Agent hereunder are solely to
protect the Secured Creditors’ interests in the Collateral and shall not impose
any duty upon the Collateral Agent or any Secured Creditor to exercise any such
powers. The Collateral Agent shall be accountable only for amounts it actually
receives as a result of the exercise of such powers, and neither it nor any of
its officers, directors, partners, employees, agents, attorneys and other
advisors, attorneys-in-fact or affiliates shall be responsible to any Grantor
for any act or failure to act hereunder, except to the extent that any such act
or failure to act is found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of, or material breach of agreement by, any of the foregoing.


27

--------------------------------------------------------------------------------

9.2.         Financing Statements; Intellectual Property Filings. (a) Pursuant
to Section 9-509(b) of the New York UCC and any other applicable law, each
Grantor hereby authorizes the Collateral Agent to file or record financing or
continuation statements, and amendments thereto (including amendments assigning
filings in favor of the Administrative Agent from the Administrative Agent to
the Collateral Agent), and other filing or recording documents or instruments
with respect to the Collateral in such form and in such offices as the
Collateral Agent reasonably determines appropriate to perfect or maintain the
perfection of the security interests of the Collateral Agent under this
Agreement, subject to the terms of Section 1.1(c) hereof. Each Grantor agrees
that such financing statements may describe the collateral in the same manner as
described in the Security Documents or as “all assets” or “all personal
property” of the undersigned, whether now owned or hereafter existing or
acquired by the undersigned or such other description as the Collateral Agent
reasonably determines is necessary or advisable.


(b)          The Collateral Agent is authorized to file with the United States
Patent and Trademark Office or the United States Copyright Office (or any
successor office) such documents (including documents assigning filings in favor
of the Administrative Agent from the Administrative Agent to the Collateral
Agent) as may be necessary or advisable for the purpose of perfecting,
confirming, continuing, enforcing or  protecting the security interest in each
item of Intellectual Property of each Grantor included in the Collateral that is
subject to registration or an application to register in the United States
Patent and Trademark Office or United States Copyright Office, and naming any
Grantor or the Grantors as debtors and the Collateral Agent as secured party,
and the Collateral Agent shall provide written notice to the Grantor prior to
filing any such documents.


9.3.         Authority of the Collateral Agent. Each Grantor acknowledges that
the rights and responsibilities of the Collateral Agent under this Agreement
with respect to any action taken by the Collateral Agent or the exercise or
nonexercise by the Collateral Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Collateral Agent and the other
Secured Creditors, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Collateral Agent and the Secured Creditors, the Collateral Agent
shall be conclusively presumed to be acting as agent for the Secured Creditors
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.


28

--------------------------------------------------------------------------------

ARTICLE X


MISCELLANEOUS


10.1.        Notices  All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy or electronic mail
(“email”), as follows:


(a)            if to any Grantor, c/o the Borrower in accordance with Section
9.01(a) of the Credit Agreement:


(b)           if to the Collateral Agent, in accordance with Section 9.01(a) of
the Credit Agreement:


(c)            if to any Lender Creditor, at such address as such Lender
Creditor shall have specified in the Credit Agreement; any


(d)           if to any Other Creditor, at such address as such Other Creditor
shall have specified in writing to the Borrowers and the Collateral Agent;


or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.


10.2.       Waiver; Amendment.  None of the terms and conditions of this
Agreement or any other Security Document may be changed, waived, modified or
varied in any manner whatsoever unless in writing duly signed by each Grantor
directly affected thereby and the Collateral Agent (and, to the extent required
under the Credit Agreement, with the consent of the Required Lenders).


10.3.      Obligations Absolute.  The obligations of each Grantor under this
Agreement (so long as it remains a Grantor hereunder) shall be absolute and
unconditional and shall remain in full force and effect without regard to, and
shall not be released, suspended, discharged, terminated or otherwise affected
by, any circumstance or occurrence whatsoever, including, without limitation:
(a) any renewal, extension, amendment or modification of or addition or
supplement to or deletion from any Secured Debt Agreement or any other
instrument or agreement referred to therein, or any assignment or transfer of
any thereof; (b) any waiver, consent, extension, indulgence or other action or
inaction under or in respect of any such agreement or instrument including,
without limitation, this Agreement; (c) any furnishing of any additional
security to the Collateral Agent or its assignee or any acceptance thereof or
any release of any security by the Collateral Agent or its assignee; (d) any
limitation on any party’s liability or obligations under any such instrument or
agreement or any invalidity or unenforceability, in whole or in part, of any
such instrument or agreement or any term thereof; or (e) any bankruptcy,
insolvency, reorganization, composition, adjustment, dissolution, liquidation or
other like proceeding relating to any Grantor or any Subsidiary of any Grantor,
or any action taken with respect to this Agreement by any trustee or receiver,
or by any court, in any such proceeding, whether or not such Grantor shall have
notice or knowledge of any of the foregoing.


29

--------------------------------------------------------------------------------

10.4.        Successors and Assigns.  This Agreement shall be binding upon each
Grantor and its successors and assigns (although no Grantor may assign its
rights and obligations hereunder except in accordance with the provisions of the
Credit Agreement) and shall inure to the benefit of the Collateral Agent and the
other Secured Creditors and their respective successors and permitted assigns.


10.5.        Headings Descriptive.  The headings of the several sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.


10.6.        Governing Law.  THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.  EACH PARTY TO
THIS AGREEMENT IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).


10.7.        [Reserved].


10.8.        Termination; Release.


(a)          On the Termination Date, this Agreement and the security interests
granted hereby shall automatically terminate and be released without the
requirement for any further action by any Person (provided that all indemnities
set forth herein including, without limitation, in Section 7.1 hereof shall
survive such termination)  and the Collateral Agent, at the reasonable request
and expense of the respective Grantor, will promptly (and the Secured Creditors
hereby authorize the Collateral Agent to) execute and file or deliver to the
Borrower or its designee a proper instrument or instruments (including Uniform
Commercial Code termination statements on form UCC-3) acknowledging the
satisfaction and termination of this Agreement, and will duly assign, transfer
and deliver to the applicable Grantors (without recourse and without any
representation or warranty) such of the Collateral as may be in the possession
of the Collateral Agent and as has not theretofore been sold or otherwise
applied or released pursuant to this Agreement.  As used in this Agreement,
“Termination Date” shall mean the date upon which the Commitments under the
Credit Agreement have been terminated, all Loans thereunder have been repaid in
full, all Letters of Credit issued under the Credit Agreement have been
terminated or otherwise addressed in a manner reasonably acceptable to the
Administrative Agent or the applicable Issuing Bank(s) and all other Credit
Document Obligations (other than Obligations in respect of (x) any Swap
Agreements, Bank Product Agreements or Designated Foreign Facility Agreements
and (y) contingent reimbursement and indemnification obligations not yet accrued
and payable) then due and payable have been paid in full.


30

--------------------------------------------------------------------------------

(b)         If any part of the Collateral is sold or otherwise disposed of in
connection with a transaction permitted by the Credit Agreement (including
accounts receivable sold in reliance on Section 6.03(a)(xiii) of the Credit
Agreement but excluding any sale or other disposition to any Grantor or a
Domestic Subsidiary thereof) or is otherwise released with the consent of the
Required Secured Creditors and the proceeds of such transaction or from such
release are applied in accordance with the provisions of the Credit Agreement,
to the extent required to be so applied, the Liens on such Collateral will be
automatically released  without the requirement for further action by any Person
and such Collateral will be sold free and clear of the Liens created by this
Agreement and the Collateral Agent, at the reasonable request and expense of the
relevant Grantor, will duly and promptly (and the Secured Creditors hereby
authorize the Collateral Agent to) assign, transfer and deliver to such Grantor
or its designee (without recourse and without any representation or warranty)
such of the Collateral as is then being (or has been) so sold or released and as
may be in the possession of the Collateral Agent and has not theretofore been
released pursuant to this Agreement.


(c)           At any time that an Grantor desires that the Collateral Agent take
any action to acknowledge or give effect to any release of Collateral pursuant
to the foregoing Section 10.8(a) or (b), such Grantor shall deliver to the
Collateral Agent a certificate signed by a senior officer of such Grantor
stating that the release of the respective Collateral is permitted pursuant to
such Section 10.8(a) or (b).


10.9.        Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.


10.10.     Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


10.11.     The Collateral Agent and the other Secured Creditors.  The Collateral
Agent will hold in accordance with this Agreement all items of the Collateral at
any time received under this Agreement.  It is expressly understood and agreed
that the obligations of the Collateral Agent as holder of the Collateral and
interests therein and with respect to the disposition thereof, and otherwise
under this Agreement, are only those expressly set forth in this Agreement and
in Article VIII of the Credit Agreement.  The Collateral Agent shall act
hereunder on the terms and conditions set forth herein and in Article VIII of
the Credit Agreement.


10.12.      Benefit of Agreement.  This Agreement shall be binding upon the
parties hereto and their respective successors and permitted assigns and shall
inure to the benefit of and be enforceable by each of the parties hereto and its
successors and permitted assigns.


31

--------------------------------------------------------------------------------

10.13.      Additional Grantors.  It is understood and agreed that any
Subsidiary of the Borrower may, as required by Section 5.10 or 5.13 of the
Credit Agreement or otherwise, become an Grantor hereunder either by executing a
counterpart hereof and delivering the same to the Collateral Agent or by
executing and delivering to the Collateral Agent a joinder agreement in the form
of Annex K hereto.


10.14.      Effect of Amendment and Restatement of Existing Security Agreement.
On the Closing Date, the Existing Security Agreement shall be amended, restated
and superseded hereby in its entirety. The parties hereto acknowledge and agree
that (a) this Agreement and the other Credit Documents, whether executed and
delivered in connection herewith or otherwise, do not constitute  a novation,
payment and reborrowing, or termination of the “Obligations” (as defined in the
Existing Credit Agreement) under the Existing Security Agreement and Existing
Credit Agreement as in effect prior to the Closing Date and (b) such
“Obligations” are in all respects continuing (as amended or amended and restated
hereby and thereby) with only the terms thereof being modified as provided in
this Agreement and the other Credit Documents executed in connection
herewith.          


[Signature pages follow]


32

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.


WELBILT, INC.
APPLIANCE SCIENTIFIC, INC.
BERISFORD PROPERTY DEVELOPMENT (USA) LTD.
CHARLES NEEDHAM INDUSTRIES INC.
CLEVELAND RANGE, LLC
ENODIS CORPORATION
ENODIS GROUP HOLDINGS US, INC.
ENODIS HOLDINGS, INC.
ENODIS TECHNOLOGY CENTER, INC.
FRYMASTER L.L.C.
GARLAND COMMERCIAL INDUSTRIES LLC
KYSOR BUSINESS TRUST
KYSOR HOLDINGS, INC.
KYSOR INDUSTRIAL CORPORATION, a Michigan corporation
KYSOR INDUSTRIAL CORPORATION, a Nevada corporation
KYSOR NEVADA HOLDING CORP.
LANDIS HOLDINGS LLC
MANITOWOC EQUIPMENT WORKS, INC.
MANITOWOC FOODSERVICE COMPANIES, LLC
MANITOWOC FSG OPERATIONS, LLC
MCCANN’S ENGINEERING & MANUFACTURING CO., LLC
THE DELFIELD COMPANY LLC
WELBILT FSG U.S. HOLDING, LLC
WELBILT HOLDING COMPANY
WELBILT U.S. DOMESTIC CORPORATION
WESTRAN CORPORATION
each, as an Grantor



 
By:
 


   
Name:

     
Title:  

 



[Signature Page to US Security Agreement]


1

--------------------------------------------------------------------------------

Accepted and Agreed to:


JPMORGAN CHASE BANK, NA.,
as Assignee and Collateral Agent
 
By:
     
Name:
   
Title:
 



[Signature Page to US Security Agreement]


2

--------------------------------------------------------------------------------

ANNEX A


SCHEDULE OF CHIEF EXECUTIVE OFFICES
AND OTHER RECORD LOCATIONS


ANNEX A – Page 1

--------------------------------------------------------------------------------

ANNEX B


[RESERVED]


ANNEX B – Page 1

--------------------------------------------------------------------------------

ANNEX C


SCHEDULE OF LEGAL, TRADE AND FICTITIOUS NAMES
AND ORGANIZATIONAL IDENTIFICATION NUMBERS


ANNEX C – Page 1

--------------------------------------------------------------------------------

ANNEX D


SCHEDULE OF JURISDICTIONS AND TYPES OF ORGANIZATIONS


ANNEX D – Page 1

--------------------------------------------------------------------------------

ANNEX E


SCHEDULE OF MARKS


ANNEX E – Page 1

--------------------------------------------------------------------------------

ANNEX F


SCHEDULE OF PATENTS


ANNEX F – Page 1

--------------------------------------------------------------------------------

ANNEX G


SCHEDULE OF COPYRIGHTS


ANNEX G – Page 2

--------------------------------------------------------------------------------

ANNEX H
to
SECURITY AGREEMENT


GRANT OF SECURITY INTEREST
IN UNITED STATES TRADEMARKS


This GRANT OF SECURITY INTEREST IN TRADEMARKS (this “ Grant”) effective as of
October [   ], 2018 is made by [Name of Grantor], a                          
(the “Grantor”) with principal offices at                                       
    , in favor of [JPMorgan Chase Bank, N.A., with offices at 10 South Dearborn
Street, Floor 07, Chicago, Illinois 60603-2003, as Collateral Agent] (the
“Grantee”) for Lenders parties to the Credit Agreement, dated as of March 3,
2016 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among WELBILT, INC., as the Borrower, ENODIS HOLDINGS
LIMITED, as a UK Borrower, the other Subsidiary Borrowers from time to time
party thereto, the Lenders and the Grantee. Unless otherwise defined herein or
the context otherwise requires, terms used in this Grant, including its preamble
and recitals, have the meanings provided or provided by reference in the Credit
Agreement and the Security Agreement (as defined below), as applicable.


W I T N E S S E T H:


WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make Loans and other extensions of credit to the Borrowers upon the terms and
subject to the conditions set forth therein; and


WHEREAS THIS GRANT is made to secure the satisfactory performance and payment of
all the Obligations of the Grantor, under the Amended and Restated Security
Agreement among the Grantor, the other grantors from time to time party thereto
and the Grantee, dated as of October [  ], 2018 (as further amended, modified,
restated, amended and restated and/or supplemented from time to time, the
“Security Agreement”).


NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Grantor hereby pledges and grants to the Grantee for
the benefit of the Secured Creditors, a continuing security interest in (i) all
of the Grantor’s right, title and interest in, to and under the United States
trademarks, United States trademark registrations and trademark applications set
forth on Schedule A attached hereto (the “Marks”), (ii) all Proceeds and
products of the Marks, (iii) the goodwill of the businesses with which the Marks
are associated and (iv) all causes of action arising prior to or after the date
hereof for infringement of any of the Marks or unfair competition regarding the
same.


Upon the occurrence of the Termination Date (as defined in the Security
Agreement), the Grantee shall execute, acknowledge, and deliver to the Grantor
an instrument in writing releasing the security interest in the Marks acquired
under this Grant.


This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Security Agreement. The rights and remedies of the Grantee
with respect to the security interest granted herein are set forth in the
Security Agreement, all terms and provisions of which are incorporated herein by
reference. In the event that any provisions of this Grant are deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
govern. The Grantor hereby authorizes and requests that the Commissioner for
Trademarks of the United States Patent and Trademark Office record this Grant.
This Grant may be executed in counterparts, each of which will be deemed an
original, but all of which together constitute one and the same original.


[Signature page follows]


ANNEX H – Page 1

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the         
day of            , 20.



 
[NAME OF GRANTOR],
 
as Grantor By:
     
By:
     
Name:
   
Title:



ANNEX H – Page 2

--------------------------------------------------------------------------------

Agreed and accepted by:

 
JPMORGAN CHASE BANK, N.A.,
 
as Collateral Agent and Grantee
     
By:
     
Name:
   
Title:



ANNEX H – Page 1

--------------------------------------------------------------------------------

SCHEDULE A


MARK
REG. NO./SERIAL NO.
REG. DATE/FILING DATE



ANNEX H – Page 2

--------------------------------------------------------------------------------

ANNEX I


GRANT OF SECURITY INTEREST
IN UNITED STATES PATENTS


This GRANT OF SECURITY INTEREST IN PATENTS (this “ Grant”) effective as of
October [   ], 2018 is made by  [Name of Grantor], a _______________ (the
“Grantor”) with principal offices at ___________________, in favor of JPMorgan
Chase Bank, N.A., as Collateral Agent, with offices at 10 South Dearborn Street,
Floor 07, Chicago, Illinois 60603-2003, as Collateral Agent (the “Grantee”) for
Lenders parties to the Credit Agreement, dated as of March 3, 2016 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among WELBILT, INC., as the Borrower, ENODIS HOLDINGS LIMITED, as a UK Borrower,
the other Subsidiary Borrowers from time to time party thereto, the Lenders and
the Grantee. Unless otherwise defined herein or the context otherwise requires,
terms used in this Grant, including its preamble and recitals, have the meanings
provided or provided by reference in the Credit Agreement and the Security
Agreement (as defined below), as applicable.


W I T N E S S E T H:


WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make Loans and other extensions of credit to the Borrowers upon the terms and
subject to the conditions set forth therein; and


WHEREAS, THIS GRANT is made to secure the satisfactory performance and payment
of all the Obligations of the Grantor, under the Amended and Restated Security
Agreement among the Grantor, the other grantors from time to time party thereto
and the Grantee, dated as of October [  ], 2018 (as further amended, modified,
restated, amended and restated and/or supplemented from time to time, the
“Security Agreement”).


NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Grantor hereby pledges and grants to the Grantee for
the benefit of the Secured Creditors, a continuing a security interest in (i)
all of the Grantor’s rights, title and interest in and to the United States
patents, United States patent registrations and patent applications set forth on
Schedule A attached hereto (the “Patents”), in each case together with (ii) all
Proceeds and products of the Patents, and (iii) all causes of action arising
prior to or after the date hereof for infringement of any of the Patents or
unfair competition regarding the same.


Upon the occurrence of the Termination Date (as defined in the Security
Agreement), the Grantee shall execute, acknowledge, and deliver to the Grantor
an instrument in writing releasing the security interest in the Patents acquired
under this Grant.


This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Security Agreement. The rights and remedies of the Grantee
with respect to the security interest granted herein are as set forth in the
Security Agreement, all terms and provisions of which are incorporated herein by
reference. In the event that any provisions of this Grant are deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
govern. Grantor hereby authorizes and requests that the Commissioner for Patents
of the United States Patent and Trademark Office record this Grant. This Grant
may be executed in counterparts, each of which will be deemed an original, but
all of which together constitute one and the same original.


[Signature page follows]


ANNEX I – Page 1

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the _____ day
of _______________, 20___



 
[NAME OF GRANTOR], as Grantor
     
By:
     
Name:
   
Title:



ANNEX I – Page 2

--------------------------------------------------------------------------------

Agreed and accepted by:




 
JPMORGAN CHASE BANK, N.A.,
 
as Collateral Agent and Grantee
     
By:
     
Name:
   
Title:



ANNEX I – Page 1

--------------------------------------------------------------------------------

SCHEDULE A


PATENT
PATENT
NO./APPLICATION NO.
ISSUE DATE/FILING
DATE



ANNEX I – Page 2

--------------------------------------------------------------------------------

Annex J
to
SECURITY AGREEMENT


GRANT OF SECURITY INTEREST
IN UNITED STATES COPYRIGHTS


This GRANT OF SECURITY INTEREST IN COPYRIGHTS (this “ Grant”) is made by [Name
of Grantor], a ___________________ (the “Grantor”), with principal office at
_____________________, _________________, in favor of JPMORGAN CHASE BANK, N.A.,
as Collateral Agent, having its offices at 10 South Dearborn Street, Floor 07,
Chicago, Illinois 60603-2003 as Collateral Agent, (the “Grantee”) for Lenders
parties to the Credit Agreement, dated as of March 3, 2016 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among WELBILT, INC., as the Borrower, ENODIS HOLDINGS LIMITED, as a UK Borrower,
the other Subsidiary Borrowers from time to time party thereto, the Lenders and
the Grantee. Unless otherwise defined herein or the context otherwise requires,
terms used in this Grant, including its preamble and recitals, have the meanings
provided or provided by reference in the Credit Agreement and the Security
Agreement (as defined below), as applicable.;


W I T N E S S E T H:


WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make Loans and other extensions of credit to the Borrowers upon the terms and
subject to the conditions set forth therein; and


WHEREAS THIS GRANT is made to secure the satisfactory performance and payment of
all the Obligations of the Grantor, under the Amended and Restated Security
Agreement among the Grantor, the other grantors from time to time party thereto
and the Grantee, dated as of October [  ], 2018 (as further amended, modified,
restated, amended and restated and/or supplemented from time to time, the
“Security Agreement”).


NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Grantor hereby pledges and grants to the Grantee for
the benefit of the Secured Creditors, continuing a security interest in, all of
the right, title and interest of such Grantor in, to and under all the United
States copyrights and United States copyright registrations and applications
therefor set forth in Schedule A attached hereto (the “Copyrights”).


This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Security Agreement. The rights and remedies of the Grantee
with respect to the security interest granted herein are as set forth in the
Security Agreement, all terms and provisions of which are incorporated herein by
reference. In the event that any provisions of this Grant are deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
govern. The Grantor hereby authorizes and requests that the Register of
Copyrights of the United States Copyright Office record this Grant. This Grant
may be executed in counterparts, each of which will be deemed an original, but
all of which together constitute one and the same original.


[Signature page follows]


ANNEX J – Page 1

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed at _________________, the
_________ day of _____________, 20___



 
[NAME OF GRANTOR],
 
as Grantor
     
By:
     
Name:
   
Title:



ANNEX J – Page 2

--------------------------------------------------------------------------------

Agreed and accepted by:



 
JPMORGAN CHASE BANK, N.A.,
as Collateral Agent and Grantee
     
By:
     
Name:
   
Title:



ANNEX J – Page 1

--------------------------------------------------------------------------------

SCHEDULE A


U.S. COPYRIGHTS


REGISTRATION
NUMBERS
PUBLICATION
DATE
COPYRIGHT
TITLE



ANNEX J – Page 2

--------------------------------------------------------------------------------

ANNEX K
to
Security Agreement


Form of Joinder
Joinder to Security Agreement


The undersigned, ______________, a ____________ __________________, hereby joins
in the _______________, execution of that certain Security Agreement dated as of
October [  ], 2018 (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified and in effect from time to time, the
“Security Agreement”) by Welbilt, Inc., the other Grantors party thereto and
each other Person that becomes an Grantor thereunder after the date and pursuant
to the terms thereof, to and in favor of JPMorgan Chase Bank, N.A., as
Collateral Agent. By executing this Joinder, the undersigned hereby agrees that
it is an Grantor thereunder and agrees to be bound by all of the terms and
provisions of the Security Agreement.


The undersigned Grantor represents and warrants to the Collateral Agent that:


(a)           the chief executive office and divisional offices of such Grantor
are located at the addresses indicated on Annex A hereto;


(b)           [reserved];


(c)           The legal name of such Grantor, and the organizational
identification number (if any) of such Grantor, is listed on Annex C hereto;


(d)           The jurisdiction of organization of such Grantor, and the type of
organization of such Grantor, is listed on Annex D hereto;


(e)          The registered Marks listed in Annex E hereto include all United
States marks and applications for United States marks registered in the United
States Patent and Trademark Office that such Grantor owns or uses in connection
with its business as of the date hereof;


(f)           the Patents listed in Annex F hereto include all the United States
patents and applications for United States patents that such Grantor owns as of
the date hereof; and


(g)          the Copyrights listed in Annex G hereto constitute all the United
States copyrights registered with the United States Copyright Office and
applications to United States copyrights that such Grantor owns as of the date
hereof.



  , a    



By:
     
Name:
   
Title:
   
FEIN:
 



ANNEX K – Page 1

--------------------------------------------------------------------------------

ANNEX L
to
Security Agreement


[_], 20[]


VIA CERTIFIED MAIL-RETURN RECEIPT REQUESTED


JPMorgan Chase Bank, N.A. as Collateral Agent and Administrative Agent Loan
Operations 10 South Dearborn Street, Floor L2 Chicago, Illinois 60603 Attention:
Nida Mischke Ladies and Gentlemen:


We refer to that certain Security Agreement, dated as of October [  ], 2018,
made by the undersigned, Welbilt, Inc., and certain of our subsidiaries in favor
of JPMorgan Chase Bank, N.A. as Collateral Agent (as amended, modified,
restated, extended or renewed from time to time, the “Security Agreement”).
Capitalized terms used herein and not defined herein have the meanings assigned
to them in the Security Agreement.


In accordance with the provisions of the Security Agreement (and in particular
the definition of “Designated Foreign Facility Agreements” therein), please be
advised that the following agreement is a Designated Foreign Facility Agreement
intended to be secured by the Security Agreement: [insert description of
agreement and maximum amount of debt that may be incurred thereunder].


To acknowledge your receipt of this notice, please countersign this notice in
the space provided below and return a copy to Welbilt, Inc. (by e-mail ([insert
email of company officer]) or fax ([insert fax number of company officer]) to
[insert name of company officer] and to [insert name of contact at Secured
Party] (by e-mail ([insert email of contact at  Secured Party) or fax ([insert
fax number of contact at Secured Party) to [insert name of contact at Secured
Party]).


[Signature Pages Follow]


ANNEX L – Page 1

--------------------------------------------------------------------------------

 
Sincerely yours,
       
WELBILT, INC.
     
By:
     
Name:
   
Title:
       
[SECURED PARTY]
     
By:
     
Name:
   
Title:



[Signature Page to Designated Foreign Facility Letter]


ANNEX L – Page 2

--------------------------------------------------------------------------------

Receipt acknowledged:
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent By:
 
By:
     
Name:
   
Title:
 



ANNEX L – Page 3

--------------------------------------------------------------------------------

EXHIBIT L


FORM OF DISCOUNTED PREPAYMENT OPTION NOTICE


[Date]


Attention of [           ]
Telecopy No. [           ]


Ladies and Gentlemen:


This Discounted Prepayment Option Notice is delivered to you pursuant to Section
2.22(b) of that certain Credit Agreement (as amended, restated, amended and
restated, supplemented or otherwise modified and in effect from time to time,
the “Credit Agreement”; the terms defined therein being used herein as therein
defined) dated as of March 3, 2016 among Welbilt, Inc. (the “Borrower”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.


The Borrower Representative hereby notifies you that, effective as of [ ], 20[
], pursuant to Section 2.22(b) of the Credit Agreement, the Borrower
Representative is seeking:




1.
to prepay Term B Loans at a discount in an aggregate principal amount of $[ ]7
(the “Proposed Discounted Prepayment Amount”);





2.
a percentage discount to the par value of the principal amount of Term B Loans
[greater than or equal to [ ]% of par value but less than or equal to [ ]% of
par value] [equal to [ ]% of par value] (the “Discount Range”);8 and





3.
a Lender Participation Notice on or before [ ], 20[ ]9, as determined pursuant
to Section 2.22(c) of the Credit Agreement (the “Acceptance Time”10).



The Borrower Representative expressly agrees that this Discounted Prepayment
Option Notice is subject to the provisions of Section 2.22 of the Credit
Agreement.
_____________________________



7
Insert amount that is a minimum of $5,000,000 (unless otherwise agreed by the
Administrative Agent).



8
The Borrowers may specify different Discount Ranges for Initial Term Loans,
Incremental Term Loans and Extended Term Loans.



9
Insert date (a Business Day) that is at least five Business Days from and
including the date of the Discounted Prepayment Option Notice.




10
The Acceptance Time may be extended for a period not exceeding three Business
Days upon notice by the Borrower to the Administrative Agent received not less
than 24 hours before the original Acceptance Time.

--------------------------------------------------------------------------------



The Borrower hereby represents and warrants to the Administrative Agent on
behalf of the Administrative Agent and the Lenders as follows:




1.
No Event of Default specified has occurred and is continuing or would result
from the Discounted Voluntary Prepayment; and





2.
each of the other conditions to such Discounted Voluntary Prepayment contained
in Section 2.22 of the Credit Agreement has been satisfied.



The Borrower respectfully requests that the Administrative Agent promptly notify
each of the Lenders party to the Credit Agreement of this Discounted Prepayment
Option Notice.


[Signature page follows]
 
2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Discounted Prepayment
Option Notice as of the date first above written.



 
WELBILT, INC.
       
By:
 
 
Name:
   
Title:
 

 

--------------------------------------------------------------------------------



EXHIBIT M


FORM OF LENDER PARTICIPATION NOTICE


[Date]


Attention of [           ]
Telecopy No. [           ]


Ladies and Gentlemen:


Reference is made to (a) that certain Amended and Restated Credit Agreement (as
amended, restated, amended and restated, supplemented or otherwise modified and
in effect from time to time, the “Credit Agreement”) dated as of March 3, 2016
among Welbilt, Inc. (the “Borrower”), the Lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent and (b) that certain Discounted
Prepayment Option Notice, dated [ ], 20[ ], from the Borrower (the “Discounted
Prepayment Option Notice”). Capitalized terms used herein and not defined herein
shall have the meaning ascribed to such terms in the Credit Agreement or the
Discounted Prepayment Option Notice, as applicable.


The undersigned Lender hereby gives you notice, pursuant to Section 2.22(c) of
the Credit Agreement, that it is willing to accept a Discounted Voluntary
Prepayment on Loans held by such Lender:




1.
in a maximum aggregate principal amount11 of $[ ] of Term B Loans (the “Offered
Loans”)12;





2.
at a percentage discount to par value of the principal amount of Term BLoans
equal to [ ]%[ ]13 of par value (the “Acceptable Discount”).



The undersigned Lender expressly agrees that this offer is subject to the
provisions of Section 2.22 of the Credit Agreement. Furthermore, conditioned
upon the Applicable Discount determined pursuant to Section 2.22(c) of the
Credit Agreement being a percentage of par value less than or equal to the
Acceptable Discount, the undersigned Lender hereby expressly consents and agrees
that if (i) the aggregate proceeds required to prepay all Qualifying Loans
(disregarding any interest payable at such time) would exceed the amount of
aggregate proceeds required to prepay the Proposed Discounted Prepayment Amount,
such amounts in each case calculated by applying the Applicable Discount, the
Borrower shall prepay such Qualifying
 
_____________________________



11
Subject to the rounding requirements of the Administrative Agent.




12
The maximum principal amount of loans to be prepaid held by the Lender with
respect to which such Lender is willing to permit a Discounted Voluntary
Prepayment at the Acceptable Discount.




13
Insert amount within Discount Range.




--------------------------------------------------------------------------------



Loans ratably among the Qualifying Lenders based on their respective principal
amounts of such Qualifying Loans (subject to rounding requirements specified by
the Administrative Agent) and (ii) the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrower shall prepay all Qualifying Loans.


[Signature page follows]
 
3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Lender Participation
Notice as of the date first above written.



 
[NAME OF LENDER]
       
By:
 
 
Name:
 
Title:
         
[By:
 
 
Name:
 
Title:]14



_____________________________


14
If a second signature is required.




--------------------------------------------------------------------------------

EXHIBIT B-1
CONTINUING TERM
LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, Amendment No. 6, dated as of October 23, 2018 (the
“Amendment”) to the Credit Agreement dated as of March 3, 2016 (as amended prior
to the date hereof, the “Credit Agreement”) among, WELBILT, INC., a Delaware
corporation (the “Borrower”), ENODIS HOLDINGS LIMITED (the “UK Borrower”), the
several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto. Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.


By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Closing Date in the amount of its New Term Loan
Commitment and (C) that on the Closing Date, it is subject to, and bound by, the
terms and conditions of the Amended Credit Agreement and other Loan Documents as
a Lender thereunder and its New Term Loans will be “Term Loans” under the
Amended Credit Agreement.


Name of Institution:
 



Executing as a Continuing Term Lender:
             
By:
                   
Name:
       
Title:
             
For any institution requiring a second signature line:
             
By:
                   
Name:
       
Title:
   

 

--------------------------------------------------------------------------------



EXHIBIT B-2
ADDITIONAL TERM
LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, Amendment No. 6, dated as of October 23, 2018 (the
“Amendment”) to the Credit Agreement dated as of March 3, 2016 (as amended prior
to the date hereof, the “Credit Agreement”) among, WELBILT, INC., a Delaware
corporation (the “Borrower”), ENODIS HOLDINGS LIMITED (the “UK Borrower”), the
several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto. Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.


By executing this Lender Addendum as an Additional Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to make and fund New Term Loans on
the Closing Date in the amount of such Additional Term Lender’s New Term Loan
Commitment and (C) that on the Closing Date, it is subject to, and bound by, the
terms and conditions of the Amended Credit Agreement and other Loan Documents as
a Lender thereunder and its New Term Loans will be “Term Loans” under the
Amended Credit Agreement.


Name of Institution:
 



Executing as an Additional Term Lender:
             
By:
                   
Name:
       
Title:
             
For any institution requiring a second signature line:
             
By:
                   
Name:
       
Title:
   

 

--------------------------------------------------------------------------------



EXHIBIT B-3
CONTINUING REVOLVING
LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, Amendment No. 6, dated as of October 23, 2018 (the
“Amendment”) to the Credit Agreement dated as of March 3, 2016 (as amended prior
to the date hereof, the “Credit Agreement”) among, WELBILT, INC., a Delaware
corporation (the “Borrower”), ENODIS HOLDINGS LIMITED (the “UK Borrower”), the
several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto. Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.


By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Closing Date in an
amount of its New Revolving Commitment, (C) on the Closing Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.06(c) of the Amended Credit Agreement and (D) that on the Closing
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.


Name of Institution:
 



Executing as a Continuing Revolving Lender:
             
By:
                   
Name:
       
Title:
             
For any institution requiring a second signature line:
             
By:
                   
Name:
       
Title:
   

 

--------------------------------------------------------------------------------



EXHIBIT B-4
ADDITIONAL REVOLVING
LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, Amendment No. 6, dated as of October 23, 2018 (the
“Amendment”) to the Credit Agreement dated as of March 3, 2016 (as amended prior
to the date hereof, the “Credit Agreement”) among, WELBILT, INC., a Delaware
corporation (the “Borrower”), ENODIS HOLDINGS LIMITED (the “UK Borrower”), the
several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto. Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.


By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Closing Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Closing Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.06(c) of the Amended Credit Agreement and (D) that on the Closing
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.


Name of Institution:
 



Executing as an Additional Revolving Lender:
             
By:
                   
Name:
       
Title:
             
For any institution requiring a second signature line:
             
By:
                   
Name:
       
Title:
   






--------------------------------------------------------------------------------





--------------------------------------------------------------------------------